Case 1:17-cv-02726-JFK-OTW Document 249-1 Filed 05/21/21 Page 1 of 270




                   EXHIBIT LL
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  2 of2270
                                                                        of 270




             REPUBLIC AND                                         CANTON OF GENEVA




                                            JUDICIARY

                                           JUDGMENT

                                  OF THE CRIMINAL COURT

                                            Chamber 7

                                         January 22, 2021




THE PUBLIC PROSECUTOR

against

Mr. A______, born on ______, 1962, domiciled c/o ALPHA, ______, Esq., defendant, represented in the
proceedings by Mr. ALPHA

Ms. B______, born on ______, 1970, domiciled c/o BETA, ______, Esq., defendant, represented in the
proceedings by Ms. BETA, Esq.

Mr. C______, born on ______, 1956, domiciled c/o GAMMA, ______, Esq., defendant, represented in
the proceedings by GAMMA, Esq. (Lead Attorney) and DELTA, Esq.




Composition of the Court: Ms. Alexandra BANNA, President of the Court; Ms. Delphine
GONSETH and Mr. Antoine HAMDAN, Judges; Mr. Timothée REYMOND, Registrar and Legal
Expert; Mr. Alain BANDOLLIER, Registrar
P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  3 of3270
                                                                        of 270
                                                    -3-



                             A. FINAL SUBMISSIONS OF THE PARTIES

The Public Prosecutor’s Office has determined that Mr. A______, Ms. B______, and Mr. C______ are
guilty of corruption of foreign public officials (Criminal Code, Article 322-seventh) and of forgery
(Criminal Code, Article 251 in conjunction with Article 255). It asks that the following sentences be
given:

     –    To Mr. A______, a prison sentence of 4 years,

     –    To Ms. B______, a prison sentence of 2 years, fully suspended,

     –    To Mr. C______ a prison sentence of 5 years.

It requests the imposition of a claim of compensation:

     –    Against Mr. A______, in the amount of USD 11,000,000.00,

     –    Against Ms. B______, in the amount of USD 150,000.00

     –    Against Mr. C______ in the amount of CHF 50,000,000.00.

Finally, it requests that the defendants be ordered to pay the costs of the proceedings and that the assets
held in Mr. C______’s account no. 1______ at Bank 1______ be allocated to the payment of the costs of
the proceedings.

Mr. C.______, through his counsel, pleads for his acquittal, and that the claim for compensation be
rejected. He makes no claims for compensation.

Mr. A______, through his counsel, pleads for his acquittal, and that the claim for compensation be
rejected. He requests that the State of Geneva be ordered to pay him the sum of CHF 335,376.65 in
application of Article 429(1)(a) of the Code of Criminal Procedure.

Ms. B______, through her counsel, pleads for her acquittal, and that the claim for compensation be
rejected. She requests that the State of Geneva be ordered to pay her the sum of CHF 389,846.90 in
reimbursement of her legal fees.




                                                 P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  4 of4270
                                                                        of 270
                                                    - 15 -



Thus, every reasonable effort was made to ensure that these persons could be heard in Geneva by the
Tribunal, and there would be no point in summoning them again. Indeed, there is no reason to believe that
these persons would respond to a new summons served on them. It is therefore up to the Tribunal to rule
on the merits of the case on the basis of the file submitted thereto, taking into account the absence of those
summoned to the proceedings, if necessary, as part of the evaluation of the evidence.

From the foregoing, it follows that the supplementary application is dismissed.



                                             C. INDICTMENT

a) By indictment of August 8, 2019, Mr. C______, Ms. B______, and Mr. A______ are accused of having
jointly acted to promise, as early as 2005, and having granted as early as 2006, improper advantages to
AAO______, then President of the Republic of Guinea, and Ms. E______, then his fourth wife and a very
influential person in his entourage; they did so in order to obtain, without right and for the benefit of
CGR______ , concessions for the exploration and exploitation of mining deposits in the Simandou region
of the Republic of Guinea; and they are accused of having paid to Mrs. E______ the sum of at least USD
8.5 million, in eleven payments,

which are acts defined as corruption of foreign public officials, within the meaning of Article 322-seventh
of the Criminal Code.

b.a.) By this same indictment, Mr. C______ and Ms. B______ are accused of having coordinated in
Switzerland, Israel, and elsewhere since 2009 to falsely issue the following:

     –    on June 9, 2009, a share certificate designating D______ as a shareholder of L______,

     –    a contract dated June 15, 2009, entitled “Sale and Purchase Agreement,” and an amendment to
          this contract dated August 2010,

     –    a rental contract for the vessel M______ from July 1 to 15, 2011,

     –    an addendum to the contract for this yacht dated June 29, 2011,

and to have had these documents handed over by D ______ to his bankers in Switzerland, who requested
explanations therefrom, the fabrication and use of these documents having had the objective of hiding from
the banks and the authorities that Mr. C ______ financed and ordered all these payments passing through
the Swiss accounts of D ______, including the payment of bribes to Ms. E ______




                                                 P/12914/2013
      Case
        Case
           1:17-cv-02726-JFK-OTW
              1:19-cv-03619-VSB Document
                                 Document74-8
                                           249-1
                                               Filed
                                                   Filed
                                                      05/14/21
                                                         05/21/21
                                                                Page
                                                                  Page
                                                                     5 of5270
                                                                           of 270
                                                - 18 -



                                        D. MATTERS OF FACT

D.A. Facts defined as corruption
a.)
                                        Mr. C_____ **
                                               │
                                        V_____ */**/***
                                               │
                                        W_____ ***
                                               │
                                        CGR (Guernsey) */**
                                               │
                                        CGR Steel*
                                               │
                                        CGR GUINEA (BVI)*
                                               │
                                        CGR GUINEA SARL
* Ms. B______
      –   Secretary of the Board of Trustees of V______ (member of the Board of Trustees for one year
          via X______)
      –   Director of:
          ○    W______, via X______
          ○    CGR______ (Guernsey)
          ○    CGR______ Steel
          ○    CGR______ GUINEA (BVI)
** Mr. C______
      –   Primary beneficiary of V______
      –   Consulting agreements with:
          ○    V______ (USD 250,000–400,000/year)
          ○    CGR______ (Guernsey) (USD 700,000/year)
*** GAMMA______, Esq.
      –   Attorney for Mr. C______
      –   Member of the Board of Trustees of V ______
      –   Director of W______



                                             P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  6 of6270
                                                                        of 270
                                                    - 19 -


a. a.) Mr. C.______

a. a. a.) CG______

In 2013, Mr. C______ was considered the richest man in Israel, his fortune estimated at the time to be
several billion US dollars. He built his fortune in the diamond industry. To third parties, he is presented by
his companies as the head of CG______, for C______ Group, a conglomerate of companies, with
CG______’s activity concentrated in four sectors:

     –    diamonds (C______ DIAMOND GROUP of which Mr. C______ was the Chair of the Board of
          Directors in 2005),

     –    natural resources (CG______ RESOURCES) (in other words CGR______),

     –    real estate investments (Y______ renamed CGR______ REAL ESTATE LTD),

     –    technology, finance, and asset management,

(see CG______ INVESTMENTS presentation of May 2005, page 5,000,092; see also CGR______
presentation of July 2007, page 5,002,012).

a. a. b.) Foundation V______

Mr. C______ is the primary beneficiary of all assets and income of the discretionary foundation V______,
established irrevocably under Liechtenstein law (see Articles of Association, Appendix to the Articles of
Association of the foundation, clause B.2.1.5).

Mr. GAMMA, Esq. has been one of the three members of the foundation board of V______ since its
creation in 1997 and is the shareholder representative of CGR______ on the foundation board in his
capacity as director of W______. The second member of the board of trustees is a lawyer from Liechtenstein.
The third member was Z______ and then, for a few months between 2004 and 2005, X______
MANAGEMENT CORP, the director of which was Ms. B______, before being replaced by AA______
(see B.2.1.13-14).

The purpose of the foundation is as follows:

“The foundation shall hold and manage the Foundation Fund for the benefit of the members of the Class of
Beneficiaries as specified in the By-Laws, inter alia, for their livelihood, health, accommodation, education,
and other needs as shall be required from time to time and subject always to the discretion of the
Foundation Council and the provisions of these Statutes” (See Articles of Association as of June 15, 2009,
p. 306,796).




                                                 P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  7 of7270
                                                                        of 270
                                                  - 20 -


In accordance with its purpose, the foundation has, among other things, distributed the following amounts
to Mr. C______ as housing and living expenses. (housing costs and living expenses):

    –    February 2010          USD 3 million (p. 310,208)
    –    May 2010               USD 3 million (p. 306,494)
    –    August 2010            USD 2 million (p. 306,484)
    –    September 2010         USD 1 million (p. 306,480)
    –    October 2010           USD 1 million (p. 306,478)
    –    November 2010          USD 2 million (p. 306,760)
    –    December 2010          USD 300,000 (p. 306,758)

Total 2010                      USD 12.3 million

    –    February 2011          USD 2 million (p. 306,753)
    –    March 2011             USD 6 million (p. 306,703)
    –    May 2011               USD 2 million (p. 306,742)
    –    July 2011              USD 2 million (pp. 306,738-9)
    –    July 2011              USD 300,000 (p. 306,737)
    –    July 2011              USD 2 million (p. 306,735)
    –    September 2011         USD 1 million (p. 306,733)
    –    November 2011          USD 15 million (p. 306,729)

Total 2011                      USD 30.3 million

    –    February 2012          USD 500,000 (p. 306,714)
    –    April 2012             USD 2 million (p. 306,710)
    –    May 2012               USD 5 million (p. 306,699)
    –    December 2012          USD 1 million (p. 306,707)

Total 2012                      USD 8.5 million

a. a. b.) AB______

Mr. C______ is the sole shareholder of AB______ REAL ESTATE (hereinafter AB______), an Israeli
company, which invests in real estate in the countries...




                                              P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  8 of8270
                                                                        of 270
                                                  - 22 -


Mr. C______ does not officially exercise any managerial or administrative function in any of the companies
held, directly or indirectly, by the V______ foundation. He provides advice to the companies of the
CG______ group and also assumes, in certain circumstances, the role of “ambassador” of the group to third
parties.

Between January 1, 1998, and December 31, 2011, Mr. C______ was bound by a mandate contract with
the V______ foundation, remunerated at USD 250,000 and USD 400,000 per year (USD 350,000 in 2010
and USD 400,000 in 2011).

a. a. d.) Email addresses

Mr. C______ had several email addresses, including:

    –    c______@c______g-investments.com (pp. 4,010,988; 5,010,816),

    –    c______@ad______-suisse.com (p. 5,010,990),

    –    advisor@ad______fa.com (p. 500,677).

a. a. e.) W______

The V______ foundation makes all strategic decisions for the group and is the sole shareholder of the
holding company W______ MANAGEMENT CORP (hereafter: W______) (p. 3,951,024).

W______ is a British Virgin Islands company created on November 4, 1998; its postal address was
AD______ FINANCIAL ADVISORS SA, in Geneva (p. 360,252), whose accounts it approved (see search
of AD______). Mr. GAMMA was the sole administrator of W______ as of 2001 (p. 3,951,024), before
X______, whose administrator was Ms. B______, was also appointed (cl. B.2.1.7). Ms. B______ has had
individual signing authority on the accounts of W______ since 2002 (p. 360,252, Bank 2______).

Mr. C______ is considered by the banks as the beneficial owner of W______ (pp. 360,129, 360,132,
360,241, 360,248, bank 2______).

He also personally guaranteed a loan of ZAR 222,000,000 (equivalent to CHF 150 million) granted to
W______ by bank 2______ (cf. PP 360,290 and 03/1744.offer letter, in USB key B0_10 in folder B0_10).




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  9 of9270
                                                                        of 270
                                                  - 23 -


W______ holds many companies, all incorporated in the British Virgin Islands, with the exception of
CG______ INVESTMENTS LTD, which is incorporated in the Bahamas:

     –    CG______ INVESTMENTS LTD incorporated in 2003, and deregistered in 2009
     –    CG______ STEEL HOLDINGS LTD incorporated in 2004
     –    CG______ RESOURCES LTD incorporated in 2003
     –    CG______ ENERGY LTD incorporated in 2005
     –    CG______ RACING LTD incorporated in 2005
     –    CGR______ TREASURY SERVICES LTD incorporated in 2005
     –    CGR______ METAL AND MININGS LTD incorporated in 2003
     –    CGR______ (LIBERIA) LTD incorporated in 2007.
     –    CG______ RESOURCES (LIBERIA) LTD (p. 3,002,108)
     –    CGR______ DIAMOND EXPLORATION LTD incorporated in 2012
     –    CGR______ PETROLEUM HOLDINGS LTD incorporated in 2005
     –    CGR______ GOLD BVBA SA incorporated in 2002
     –    AE______ incorporated in 2004 and deregistered in 2014.

All the above companies have their postal address at AD______ FINANCIAL ADVISORS SA, in Geneva.
Since the creation of AF______ ADVISORY SA in 2014, domiciled then at the same Geneva address as
AD______ FINANCIAL ADVISORS SA, W______ and all these companies have had their postal address
at AF______ ADVISORY SA.

a. a. f.) Airplanes and boats

The foundation also owns, through three companies in the Cayman Islands (p. 306,587 and see figure IV),

     –    an aircraft purchased for USD 24.5 million and owned by AG ______,
     –    another plane bought for USD 32.2 million and owned by AH______,
     –    a yacht purchased for USD 25.7 million and owned by AI ______.

Mr. C______ regularly uses these planes and boat for private and professional purposes. He personally took
care of the yacht purchase project, F______ being responsible for the legal aspects (see folder B_2_1_20).




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  10 of
                                                                     10270
                                                                        of 270
                                                  - 24 -


a. b.) CG______ RESOURCES LTD (hereafter CGR______ GUERNESEY) (formerly RESOURCES
ADVISORY SERVICES LTD) is a company incorporated in 2003 in Jersey and then moved to Guernsey
in 2007 (p. 5,010,216). This company is active in the field of natural resources (copper, cobalt, oil, gas,
diamonds, etc.) through various subsidiaries (see p. 3,951,075).

CG______ GUERNESEY is owned by W______ (see p. 3,951,023 for the evolution of the shareholding).
AC______, Ms. B______ (since 2003) and AJ______ (since 2007) were directors of CGR______
GUERNESEY (p. 3,951,020).

CGR______ GUERNESEY is financed by shareholder loans (see financial statements as of December 31,
2009, p. 3,951,064), mainly through CGR______ TREASURY SERVICES LTD. The loan granted by
W______ in 2007 totaled USD 322 million in 2009 (cl. B.2.1.11). In these proceedings (PV, p. 500,351),
Mr. C______ stated that W______ financed CGR______ GUERNESEY on demand.

Under Guernsey law, the directors of CGR______ GUERNESEY are responsible for the preparation of the
company's financial statements (see p. 3,951,049) and for approving the accounts (see p. 3,951,048). Ms.
B______ signed the company’s financial statements in her capacity as director (see pp. 3,051,045,
3,951,048). All bank correspondence was copied to Ms. B______, at AD______ FINANCIAL ADVISORS
SA, who was also an authorized signatory on certain bank accounts.

Mr. C______ was bound by a contract of mandate to CGR______ GUERNESEY, signed by Ms. B______
and AJ______. He was paid USD 700,000 per year (p. 300,750).

a.c) CG______ RESOURCES (GUINEA) LTD (hereafter CGR______ GUINEE) is a British Virgin
Islands company, created in 2005 (p. 5,002,080-1). It was owned by CG______ STEEL (p. 350,831), itself
owned by CGR______ GUERNESEY. CGR______ GUINEE has a service contract with CGR______
GUERNESEY (see financial statements as of December 31, 2009, p. 3,951,064; p. 5,002,101).

a.d) CG______ RESOURCES (GUINEA) LTD - SARL is a limited liability company under Guinean law
(cf. articles of association: PP 5,002,084), owned by CGR______ GUINEA until the restructuring of the
companies in February 2009 (cf. recital “Restructuring”). The corporate documents of this company were
kept at AD______ GE.

Ms. B______, in her capacity as director of CGR______ GUINEE, approved the accounts of CGR______
GUINEE SARL (cl. B.2.1.6), whereas the auditors noted that the documents provided did not make it
possible to verify the appropriateness of the expenses (cf. accounts as of December 31, 2008, cl. B.2.1.6)




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  11 of
                                                                     11270
                                                                        of 270
                                                 - 33 -


[Sentence continued from page 32:]

“...It will be necessary to establish systematic research and prospecting permits to prove that there are
really buried deposits that would require exploitation, even underground, why not?” (p. 5,010,664)

The map entitled “Domaine objet de visite par la société CGR______ (02/12/2005)” [Area visited by the
CGR company, December 2, 2005] refers to the North and South Simandou areas (p. 5,010,665).

When notified of this mission, Minister AAI______ summoned CGR______, whose representatives came
accompanied by K______ and Ms. E______, who pleaded for him to grant to CGR______ part of the
Simandou under concession (p. 500,236).

Minister AAI______ reminded them that they could not go to the AAL______ area, but invited them to
apply for a research permit for any unlicensed area (such as the North and South zones) (AAI______ report
dated July 9, 2015, p. 3).

b.d.) On January 6, 2006, CGR______, in other words AAA______, sent a letter to the Minister of Mines,
AAI______, resending the memorandum of understanding dated November 24, 2005. The letter was aimed
at “the promotion and development of the North and South Simandou iron ore deposits, as well as the
related infrastructure” (p. 5,008,387). The area covered by this protocol was the North and the South
Simandou (p. 5,008,392).

Between January 8 and February 22, 2006, Ms. B______ exchanged numerous emails with AAG______
and AX______ in particular (exhibit 4, Ms. B______’s dossier for January 11, 2021). Ms. B______ was
notified of the signing of a memorandum of understanding with the Guinean government and the urgent
need to have a company incorporated in the BVI available (“We are trying to sign an MOU with the Guinea
government for operation of an iron ore field in Guinea”), because they were all in Guinea (email dated
January 17), and were in the process of finalizing a memorandum of understanding with the Guinean
President (“the above fax is urgent please if you can handle ASAP it will really help. AAG______,
AAA______, etc. are all in Guinea now and finalizing an MOU with Guinea president so receipt of the
above fax is critical”).

Ms. B______ first proposed the company AAR______, before AX______ instructed her to use AAS______
INVESTMENTS LTD BVI COMPANY (email dated January 16, 2006) and then to change the name to Z
so that the brand name of CG would appear ("it is critical that the name CGR______ appears").

On January 15, 2006, Mr. C______ left Tel Aviv and landed in London on January 16, 2006 (pp. 300,819
and 300,823).

On January 16, 2006, the plane used by Mr. ______ left London to go to Conakry (departure time 11:45
p.m.), while Mr. ______ seems to have remained at the




                                              P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  12 of
                                                                     12270
                                                                        of 270
                                                     - 41 -


whose shareholding was to be distributed at the rate of 15% for Guinea and 85% for CGR______ GUINEE,
while Guinea was to ensure that the permits were assigned to CGR______.

The area covered by this memorandum of understanding was actually defined in its annexes 1 and 2 (article
1.3.2.). Appendix 1, entitled “coordinates of the research area,” contains the latitudinal and longitudinal
references of blocks 1 and 2, as well as of the North and South zones (p. 5,006,811).

Article 1.3.3. of the Memorandum of Understanding provides that the Republic of Guinea agrees not to
grant any mining permit or concession to a third party for the mining area described in Annexes 1 and 2
during the period of validity of said Memorandum.

Art. 2.3. provides that within six months of the completion of the feasibility study, the parties shall designate
the most appropriate independent operator for the Simandou Iron Ore Project, said operator to be selected
by CGR______ GUINEA, after consultation with the Republic of Guinea.

According to art. 3.2.2.7, if any area of the Simandou site becomes free of all mining rights, said area will
be offered in priority to CGR______ GUINEE for its exploration and development.

In their second Witness Statement (p. 349,695), AAB______ explained that they had suggested that if
AAL______’s blocks on Simandou were to be taken away, they should be given to CGR______. (“I recall
suggesting to him that he try to add a promise to the effect that the Simandou blocks held by AAL______
would be given to CGR______ if they were removed from AAL______.”)

He also stated that it was because of this “priority proposal” that AAG______ refused to sign the MOU.
(“He felt that the terms were inadequate.”)

AAB______ added that. at that time, CGR______ was aware that it was the jewel in the Guinean crown.
(“Indeed CGR______ was aware that this was the jewel in the Guinea crown.”)

c.e.d) The signing of the contract, on February 20, 2006, between Guinea and CGR ______ was the subject
of a small ceremony during which AAM______, K______, and AAF______ were present (photograph
attached to the letter of August 15, 2018, from Mr. ALPHA______), as were Ms. E______, Mr. A______,
and AM______, Mr. C______’s brother-in-law and head of CGR______’s diamond sector (AM______
LCIA, p. 500,901).




                                                  P/12914/2013
  Case
    Case
       1:17-cv-02726-JFK-OTW
          1:19-cv-03619-VSB Document
                             Document74-8
                                       249-1
                                           Filed
                                               Filed
                                                  05/14/21
                                                     05/21/21
                                                            Page
                                                              Page
                                                                 13 of
                                                                    13270
                                                                       of 270
                                                - 53 -


This contract was legalized by a clerk of the Conakry Court of First Instance on July 20, 2007.

On June 20, 2007, Mr. C______, who was not in Guinea, left Tel Aviv to go to Kiev (pp. 300,888 and
300,890).

Mr. A______ and his partners invoiced CGR______ for their assistance in obtaining the uranium
permits for USD 163,000 (pp. 500,131, 350,625, 350,625).

n) Waiver

On May 25, 2007, AAF______ waived all of their shareholder rights in AAV______ (p. 500,584). In
a notary’s certificate dated September 13, 2007 (the original of which is included in the case record,
CRI AAB______, file B.2.8), AAF______ renounced their shares in AAV______ and the
remuneration promised in the contract dated February 20, 2006.

By an unsigned amendment (the original of which is included in the case record, CRI AAB______,
folder B.2.8), AAM______ and K______ also waived their rights arising from the contract signed on
February 20, 2006, and transferred all their claims to ABD______ “in formation” (see dispute
AAM______).

n) CGR______ GUERNSEY

In July 2007, CGR______ GUINEA submitted applications for exploration permits for Blocks 1 and
2, which were still awarded to AAL______.

In August 2007, AAU______ and K______ met with the Minister of Mines, ABG______, to reiterate
CGR______’s interest in mining Blocks 1 and 2 (LCIA Award, pp. 3,002,064 and 3,002,170; PV
ABG______, p. 500,203).

Minister ABG______ was not in favor, as these were awarded to AAL______ (LCIA award). (LCIA
award, pp. 3,002,064; ABG______ report, p. 500,203). On August 29 and 30, 2007, a strategic meeting
was held in Guernsey with the board of directors and management of CGR______ GUERNESEY,
including Ms. B______ who took the meeting minutes, as well as AC______, in their capacity as
directors, AX______ and Mr. C______ (p. 500,329). From this meeting, it is clear that:

    –    Mr. C______ has full knowledge of all the group’s projects and is very involved in the
         financial aspects;




                                             P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  14 of
                                                                     14270
                                                                        of 270
                                                 - 61 -


In line with its business model, CGR______ began looking for partners for the development of the
Simandou iron deposits (p. 5,000,075). Mr. C______ met with several potential buyers. Discussions were
initiated with ABU______ (Stone project), ABV______ (Sunshine project, in December 2009; Mr.
C______ went to China with AAU______, AAA______, and AX______ to finalize the terms of the
agreement, p. 300,615), ABW______, ABX______ and, later, ABY______ (Hills project). Indeed,
CGR______ had to secure the support of a financial partner large enough to carry out all the projects (p.
300,614).

In this context, CGR______ modified its structure in two steps (February 2009 and March 2010) and gave
instructions not to reveal the intermediaries used (AAV______, ABZ______) during the due diligence
procedures that would be carried out by the contractual partners.

AX______ submitted a proposed restructuring plan to Ms. B______ for completion on certain points (see
CGR______ GUINEA: Proposed restructuring and step plan, p. 306,391; emails, p. 306,396).

s.b.) Step 1: Transfer of mining rights

Step 1

Transfer of mining rights

                                            Mr. C_____ **
                                                   │




In a first step, CGR______ GUERNESEY bought a company, incorporated on February 10, 2009, with the
same name as the existing company CG______ RESOURCES (GUINEA) LTD, but domiciled in Guernsey
and not in the BVI. CGR______ GUERNESEY owned CGR______ GUINEA (Guernsey), which will be
the co-contractor of ABY______ (arbitration award, p. 3,002,068; folder B.2.1.4).




                                              P/12914/2013
  Case
    Case
       1:17-cv-02726-JFK-OTW
          1:19-cv-03619-VSB Document
                             Document74-8
                                       249-1
                                           Filed
                                               Filed
                                                  05/14/21
                                                     05/21/21
                                                            Page
                                                              Page
                                                                 15 of
                                                                    15270
                                                                       of 270
                                                - 64 -


Ms. B______ signed the transfer contract on March 31, 2010, on behalf of the seller company CGR______
GUERNESEY, and on behalf of the buyer company CG______MM (File B.2.1.10).

Ms. B______, in her capacity as administrator of X______, administrator of CGR______ GUINEA
(BVI), voted (File B.2.1.1):

    –    to dissolve CGR ______ GUINEA (BVI),
    –    to appoint herself as liquidator of CGR ______ GUINEA (BVI), and
    –    to confirm the liquidation of CGR______ GUINEA (BVI).

The unaudited accounts of CGR______ GUINEA (Guernsey) as of March 31, 2010, are misleading (p.
4,900,147). Indeed, they show a deliberate confusion between CGR______ GUINEA (BVI), party to
the basic agreement of December 2009, and CGR______ GUINEA (Guernsey), which took over the
mining rights. Indeed, the accounts do not mention that these are the accounts of the Guernsey entity,
which was not a party to the basic agreement or the transfer.

t) ABP______

By decision of May 5, 2009, ABP______ confirmed the validity of the permit granted to CGR______
on blocks 1 and 2 (p. 5,000,207).

From emails exchanged between May 24 and 26, 2009, it appears that Mr. C______ had a close direct
relationship with ABP______ (pp. 5,010,988 et seq; see also the email dated November 5, 2010, p.
5,002,276), in particular in connection with future contractual partners (p. 5,010,988)

By order of June 10, 2009, signed by ABP______, the research permits on blocks 1 and 2 were renewed
(p. 5,000,207).

In August 2017, ABP______ was sentenced to 7 years in prison in the United States for accepting
bribes of up to USD 8,500,000 in connection with mining titles granted to a Chinese company.

In the London arbitration proceedings (LCIA), ABY______ claimed that ABP______ received various
financial benefits and gifts from CGR______, including money to purchase three real estate properties
in New York for a total of USD 5.27 million (p. 3,002,067). The Tribunal will consider as established
the payment of large sums of money to ABP______, without considering that it was bribery in
connection with Guinea (see Award, nos. 643 ff, p. 3,002,177).




                                             P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  16 of
                                                                     16270
                                                                        of 270
                                                   -73-


The Court notes the coincidence, which is improbable to say the least, that ABZ______ has turned, without
the knowledge of CGR______, to Ms. E______ to buy construction machinery.

ABZ______ did not know Ms. E______ and had no business relationship with her prior to the two payments
(i.e., the USD 1 million and the USD 2 million, discussed below).

Furthermore, CGR______ has taken pains to delete or remove all references to ABZ______ and to keep its
role in the sale to ABY______ secret (see Award Nos. 434 ff., on the role of ABZ______ 452 ff).

ABZ______ would be used as an intermediary a second time in the payment of a sum of money to Ms.
E______ (transaction 3).

In addition to the payments of USD 1.3 million and USD 2 million (discussed below), numerous payments
were made by CGR______ to ABZ______, sometimes through an intermediary, ACC______, and a bank
account in Belgium. The payments are in contradiction with the real activity of ABZ______ (supplier in
Guinea versus consulting), on different accounts from those mentioned on the contract, the payments in
question being urgent and in “rounded” amounts (cf. p. 500,645 ff; arbitration award nos. 434 ff, on the
role of ABZ______ 452 ff; pp. 304, 1445x and y).

Finally, the statements by ABZ______ and Ms. E______ about the origin of the funds are credible, insofar
as they are corroborated by other evidence in the proceedings.

It follows from the above that CGR______ knew that the payment of USD 1 million to ABZ______ was
intentional.

ABZ______ acted as an intermediary for CGR______ in the payment of USD 1 million to Ms. E______,
an amount due in execution of the agreement signed for the repurchase of Ms. E______’s interest in the
Simandou project (USD 4 million, payable in 4 installments in exchange for the 5% interest).

y.) Granting of concessions on blocks 1 and 2

y.a.) On September 17, 2009, Mr. C______’s daughter’s wedding took place in Israel. The following guests
were invited (see the list of guests from abroad, p. 5,011,001)

    –    ABS______ (cf. statement of Mr. C______),
    –    ABP______,




                                                P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  17 of
                                                                     17270
                                                                        of 270
                                                  - 75 -


of 1 share on a fiduciary basis for W______ (File B.2.1.11). However, ERNST & YOUNG had been
appointed for this purpose (minutes of September 18, 2009, B.2.1.11). Ms. B______ and AJ______
approved the accounts (File B.2.1.11) on the basis of a recommendation from the audit committee, in which
AX______ participated.

The same was true for the accounts as of December 31, 2010. By resolution signed by Ms. B______,
CGR______ GUERNESEY has not audited its accounts as of December 31, 2010 (File B.2.1.11).

On the other hand, CGR______ GUERNESEY drafted consolidated accounts for the first time for fiscal
year 2010, which are incorrect with regard to payments to AAV______. These accounts were signed by
Ms. B______, which will be discussed below (p. 500,136).

y.d.) Sale to ABY______

In accordance with its business model, CGR______ needed a partner who could invest and offer the
technical experience necessary to develop the project. ABY______ had already shown interest in the
Simandou project and was already in contact with AAL______ (an offer had been made on November 14,
2008, to AAL______ and presentation made by AAL______ on November 14, 2008, strategic aspects
presented, then continued into subsequent meetings; p. 3,000,253 ff). CGR______ approached ABY to
negotiate the takeover of mining concessions and a possible joint venture.

On February 22, 2010, the parties signed a nondisclosure agreement and ABY______ began its due
diligence process, which included, among other things, an anti-bribery compliance certificate from F______
and a certificate personally produced by Mr. C______ (arbitration award, p. 3,002,072). Meetings were
held between the parties in Rio de Janeiro, at the premises of ABY______, to discuss the proposed joint
venture, in which Mr. C______, AAU______, AX______, and F______ took part. CGR______ gave
ABY______ a guarantee that the concessions had been obtained in accordance with the law (arbitration
award, p. 3,002,072).

It should be noted that ABY______ is listed on the NY Stock Exchange and must therefore comply with
the FCPA (Foreign Corrupt Practices Act). In a letter dated March 19, 2010, Minister ABP______
welcomed the future joint venture between CGR______ and ABY______ and confirmed that CGR______
validly holds the concessions on Blocks 1 and 2 and on Zogota (p. 5,000,730).

On April 15, 2010, CGR______ entered into an agreement with Liberia to develop rail and deepwater port
infrastructure




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  18 of
                                                                     18270
                                                                        of 270
                                                  - 76 -


to export iron ore (Liberian Transport Solution) (p. 300,619). The companies CGR______ (LIBERIA) LTD
and CG______ RESOURCES (LIBERIA) LTD, owned by CGR______ GUERNSEY, were involved in
the project (p. 3,002,108; contract of April 15, 2010, found on the premises of AD______ GE, File B 2.1.2).
At the hearing, Mr. C______ stated that he met with the President of Liberia on three occasions in
connection with this solution (PV, p. 500,565).

On April 16, 2010, ABP______ approved the proposed joint venture (p. 5,000,731).

On April 28, 2010, the V______ Foundation agreed to the transaction (p. 306,496).

An anti-corruption compliance program was signed (see copy at AD ______, File B.2.1.6).

On April 30, 2010, CGR______ GUERNESEY, which owned CGR______ GUINEA (Guernsey), and
ABY______ entered into a Joint-Venture Framework Agreement and a Shareholder Agreement. The former
sold 51% of its shares in exchange for a payment of USD 2.5 billion, of which USD 500 million was to be
paid immediately.

ABY______ paid the USD 500 million to CGR______ GUERNESEY (consolidated accounts, p. 500,135)
and USD 349,500,717 of this amount was paid to W_____ as “repayment of a loan,” according to the
consolidated accounts of CGR______ GUERNESEY (p. 500,135)

The newly created entity was renamed ACD______ GUINEA (p. 5,000,735). AC______ was the
administrator.

AAA______ was hired by CGR______ GUERNESEY, i.e. Ms. B______ and AJ______, paid USD
254,020 per year (File B.2.1.10).

As a result of this agreement, bonuses were paid to CGR______ employees (p. 500,139), including:

    –    USD 450,000 to K______
    –    USD 150,000 to Ms. B______
    –    USD 3,000,000 to AC______ via an offshore account
    –    USD 2,000,000 to AAA______ via an offshore account
    –    USD 2,500,000 to AAU______




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  19 of
                                                                     19270
                                                                        of 270
                                                    - 77 -


     –    USD 600,000 to F______ via an offshore account
     –    USD 800,000 to AX______ via AZ______ (pp. 5,006,192 and 4,901,021)
     –    USD 180,000 to AJ______ and
     –   between USD 90,000 and USD 200,000 to accountants (ACE______, ACF______, ACA______).

It should be noted that AX______ received USD 800,000 as an agent of CGR______, while in 2010 it
provided services through its company AZ______ for only USD 177,058 (p. 500,138).

AAU______ stated that it received a bonus of USD 7 million from the sale to ABY______ in June 2010
(Israeli police statement, p. 4,900,037).

Furthermore, on July 1, 2010, the V______ foundation agreed to pay a bonus to AD______ BVI of USD
2.5 million, or 0.5% of the 500 million paid by ABY______ to CGR______ (p. 306,491) (note: 0.5% x 500
million = 2.5 million).

As for Mr. C______, in 2010 he received USD 94 million from the V______ foundation to be invested in
his company AB______ REAL ESTATE (p. 306,477), excluding donations for current expenses that
amounted to USD 9.3 million from May to December 2010 (File B.2.1.4.). Added to this are the
remuneration of USD 400.00 per year for V______ (PP File B.1.1.21) and USD 700,000 per year for
CGR______ GUERNESEY (PP 300,750).

y.e.) Payment to AAV______

In light of the agreement signed with ABY______, CGR______ paid the balance of the installments due to
AAV______, totaling USD 22 million (cf. agreement of March 24, 2008, subsequently amended), or USD
14 million (5 million balance, 3rd installment + 9 million, 4th installment), to which was added the planned
bonus of USD 8 million in the event of a profit in excess of USD 1 billion (clause 5), i.e., a total amount of
USD 22 million.

In addition, AAB______ negotiated with Mr. C______ an additional payment of USD 4.5 million, the
organizers of AAV______ reproaching CGR______ for a “cheap” purchase of AAV______’s 17.65% stake
(p. 300,616).

AX______ communicated directly with ABE______, the protector of AAV______, for the administrative
formalities related to this payment (see email of May 14, 2010, from ABE______ to MOSSACK
FONSECA & CO, p. 357,2229).




                                                 P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  20 of
                                                                     20270
                                                                        of 270
                                                  - 85 -


On July 30, 2010, ACJ______ wrote that “as a result of the negotiations carried out by agreement of the
parties and the settlement deed of July 8, 2010” the denunciation of the certificate of August 2, 2009, was
null and void (p. 5,002,010).

Ms. E______ stated that the money transferred above by Mr. A______, AAB______ and AAE______ was
the CGR______’s money (p. 500,721). AAB______ had come to visit him in Miami and told him that “Mr.
C______” had asked them to pay him the money. AAB______ and Mr. A______ had advised him to invest
in the purchase of houses in Miami (see CRI AAB______ for real estate projects, B.2.8, B.2.11).

At the hearing, Mr. C______ and Ms. B______ stated that they were unaware of these movements of funds
and had nothing to do with these operations (PV, p. 500,489).

χ.) Transaction 7

The second installment, mentioned as “1900 GUI” in the account of AAB______, was paid by the
remittance in cash of USD 1.9 million to ABR______, husband of Ms. E______, on September 17, 2010,
to the aforementioned’s account at Bank 9______, in Conakry (pp. 503,264, 503,284-5)

Ms. E______ signed a certificate confirming the receipt of USD 2.4 million, thus including these USD 1.9
million (250K + 150K + 100K + 1.9 million) (p. 500,971). A new contract was signed for the balance of
USD 3.1 million (USD 2.4 + 3.1 =5.5) (p. 500,968).

At the hearing, Mr. C______ and Ms. B______ stated that they did not know ABR______ and knew nothing
about this payment (report, p. 500,490).

δ.) ACK______ payment

The third installment of USD 100,000, mentioned as “100 GUI” in AAB______’s statement, was
transferred to Ms. E______ to her account in Guinea by ACK______, a Florida real estate broker (cf. “I
saw the 100M that you sent me,” pp. 503,281 and 503,281 from MT to FC “I received the email from
ACK______”; p. 348,759)

At the hearing, Mr. C______ and Ms. B______ stated that they did not know ACK______ (report, PP
500,490).

ε.) Transactions 8, 9, 10, 11




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  21 of
                                                                     21270
                                                                        of 270
                                                 - 102 -


representative of the “Boss,” i.e., Mr. C______, as it appears from an email of March 1, 2012, while “AC”
refers to President ACQ______ (see p. 4,707,154 and also Mr. A______’s recorded conversation of April
11, 2013)

On March 26, 2012, President ACQ______ established the National Mining Commission, consisting of a
Technical Committee and a Strategic Committee (p. 5,000,893).

On March 29, 2012, it established the terms and conditions for the commission's implementation of a
program to review existing securities and agreements (p. 5,000,903).

The Government of Guinea commissioned the law firm DLA PIPER to investigate the circumstances
surrounding the acquisition by CGR______ GUINEA of the rights to Blocks 1 and 2 and the approval of
the transfer of these rights to ABY______ (p. 349,790). The report concluded that the rights and the
approval of the transfer of these rights were acquired through corrupt acts (p. 349,790).

An administrative procedure was initiated.

γ. b.) On May 8, 2012, Mr. A______ traveled to Florida to meet with Ms. E______. He did not meet with
her, but with her husband, ABR______, and her brother, ACP______, and was able to speak with her briefly
on the phone at the end of the meeting, while Ms. E______ was in Florida. This meeting was recorded by
the FBI (p. 3,002,113¸ recording p. B.4.7.13 audio files; transcript, p. 500,497). From this meeting, it
emerged that:

Ms. E______ received the promised USD 5.5 million (p. 500,500) because “Mr. C_____ said so” (pp.
500,500-1), Mr. A______ adding “when Mr. C______ says something, he does it” (p. 500,501);

    –    Ms. E______ wanted a written financial proposal from CGR______ on the payment of an
         additional sum, to which Mr. A______ objected on the grounds that Mr. C______ would never
         commit himself in writing to pay an amount to Ms. E______, even though he was confronted
         with the existence of compromising written documents, but that the payment of USD 5 million
         had been agreed upon, a sum that would be increased once the problems related to the mining
         concessions had been resolved (pp. 500,497-8, “Mr. C______ will never say, I will commit to this,
         this, and this, Mr. C______ not Mr. C______ or CGR______; that's all he is fighting at the
         moment (...) He is not going to draw up new papers!”)
    –    there was no point in Mr. A______ personally committing himself in writing to pay these amounts
         as the funds did not come from him;
    –    Mr. C______ would ask about the status of his initiatives regarding Ms. E______ (“I received a
         message from Mr. C______ (...), who asked me,




                                              P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  22 of
                                                                     22270
                                                                        of 270
                                                   - 103 -


          Mr. A______, I know you went to see Ms. E______, what’s going on?” p. 500,499);
     –    Mr. A______ wanted to have Ms. E______ sign an affidavit in which she denied having received
          bribes or having signed contracts with illegal content concerning the activities of CGR______.

The affidavit in question was prepared by a collaborator of Mr. Jean VEIL, Mr. C______’s Parisian lawyer
(see summary of the findings of the internal investigation for the board of trustees of V______, p. 300,547).

Subsequently, Ms. E______ did sign the affidavit in question, but in two instances, on April 27, 2012,
allegedly in Dubreka and on May 5, 2012, in the United States (pp. 348,788 and 348,790). These affidavits
were consistent with what Mr. A______ advocated for during the meeting of May 8, 2012. Indeed, Ms.
E______ stated that she resided in Dubreka and had never sent any contracts that she had signed and had
seen false contracts signed in her name. Furthermore, she claimed that ACJ______ did not act on her behalf,
but was the perpetrator of an extortion attempt based on false documents, which she reported when she
learned about it, to “repair her name and reputation” (p. 5,001,683).

At the hearing, Mr. C______ contested having made the statements that Mr. A______ attributed to him.
Mr. A______ had used his name to gain credibility with his interlocutor (report, p. 500,473). He added “we
never paid Ms. E______. By we, I mean me or CGR______.” If Ms. E______ was paid, it was in relation
to other matters that did not concern CGR______ (report, p. 50,475).

On October 30, 2012, the Technical Committee informed ACD______ that ACD______ had failed to
cooperate in the proceedings and that the mineral rights had been obtained illegally.

Mr. A______ signed a written statement dated November 26, 2012 (p. 3,000,067). He stated that he met,
on two or three occasions, with President AAO______, in the context of CGR______’s mining projects and
offered him a watch worth less than USD 5,000, in accordance with local custom. He specified that he had
met the first wife of the President, AAJ______, as well as K______, who had introduced him to his half-
sister Ms. E______. Mr. A______ had met Ms. E______ on several occasions at her home in Dubreka, who
had told him that she had a diamond site in the Forécariah region, a site which, after analysis of the soil by
CGR______, had not proved interesting, which is why Ms. E______’s offer had been turned down. The
relationship between CGR______ and Ms. E______ was limited to this business opportunity and Mr.
A______ had never




                                                 P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  23 of
                                                                     23270
                                                                        of 270
                                                  - 105 -


By decrees of April 17, 18, and 24, 2014, President ACQ______ withdrew the concessions granted on
December 9, 2008, and March 19, 2010, to CGR______ (pp. 5,001,369 and 5,001,373) and terminated the
mining agreement (basic agreement) of December 16, 2009 (p. 5,001,377).

CGR______ argued that by revising the mining titles, the newly elected ACQ______ was actually intending
to pay the large sums of money that he needed to reimburse people who had helped him in his accession to
the presidency.

η.) U.S. Procedure

η.a) In January 2013, while the mining title review process was underway in Guinea, a case was opened in
the United States for money laundering and bribery in connection with the payment of bribes to members
of the former government of Guinea in connection with the awarding of mining concessions, particularly
at Simandou. Ms. E______ agreed to cooperate with the investigation in the hope of obtaining immunity
from prosecution (“immunity for the Cooperating Witness's own potential criminal conduct,” FBI
complaint, ch. 10). At that time, Ms. E______ was living in the United States, in Jacksonville, Florida, had
only Guinean nationality, had a diplomatic passport and a simple visa valid until August 27, 2013 (see
meeting of March 25, 2013, Ms. E & Mr. A). She was in the process of setting up a beverage and fast-food
business with the money received from ABF______ (“Who financed all this? The money that ABF______
had sent me”).

In March and April 2013, Mr. A______ went to meet with Ms. E______ in Florida with the aim of
convincing her to destroy original documents, including contracts signed with AAV______ or CGR______
and to lie to the American investigators, or even to leave the country in order to avoid answering their
questions, in return for the payment of sums of money and the signing of an affidavit prepared by
CGR______ or its attorneys (see email below of April 5, 2013, from ACR______ to Mr. C______, pp.
500.676-7).

These interviews were recorded. The following emerged:

    –    On March 15 and 16, 2013, Mr. A______ asked to meet with Ms. E______, with Ms. E inquiring
         beforehand what Mr. A______ would give her in the way of money (Ms. E: “First, what are you
         offering me first? Before I see you. What do you have for me?” Mr. A: “That’s quite a lot of money
         that can come in like that.” Ms. E: “How much do you have to give me?”)




                                                P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  24 of
                                                                     24270
                                                                        of 270
                                                   - 106 -


     –    On March 20, 2013, the parties involved spoke again on the phone to set up the terms of the
          meeting. To Ms. E______’s question of whether “Mr. C______” had asked Mr. A______ to meet
          with her and if he agreed that Mr. A______ would give him “this amount,” the aforementioned
          replied “of course.”
     –    On March 25, 2013, they met at the airport and Mr. A______ specified that, as agreed, USD 2
          million would be paid to Ms. E______. USD 300,000 of the first million would be paid
          immediately and the balance later, while the second million would be set aside with a lawyer,
          who will not be “ABF______” (Ms. E: “the last time, it was ABF______”; Mr. A: “ABF______
          has done nothing but crap”). In exchange, “the papers” were to be destroyed (“we have to destroy
          these papers”; “these famous papers are here in the United States? Because the next time we meet,
          we have to destroy that stuff”). Afterwards, Mr. A______ gave advice on how Ms. E______
          should behave if questioned, and recommended that she say that she had nothing to do with it,
          adding “like we did on the affidavit.” Mr. A______ added: “fortunately Mr. C______ had the
          intelligence to insist that this be done in a very, very regular way so that he could not be attacked
          later. .... Even ABN______ was in it ... there are 20 signatures, 30 signatures on the CGR______
          contract.”

By email dated April 5, 2013 (pp. 500,676-7), ACR______ sent to Mr. C______, at his address
advisor@ad______fa.com, the affidavit, to be signed by Ms. E______, with the notation “STRICTLY
CONFIDENTIAL,” which reads as follows:

AFFIDAVIT

My name is Ms. E______. I am a Guinean national, I have lived most of my life in Guinea and now live in
the United States.

Representatives of the company CGR______ came to see me and told me that the Republic of Guinea was
accusing them of actions in which I had been involved. They told me what these actions were, and asked
me if I agreed to say what I thought about them. I agreed because what they told me was false and I wish
to attest to the following today.

My family situation
I am K______’s half sister, not his sister. We have never been very close, but rather rivals.




                                                 P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  25 of
                                                                     25270
                                                                        of 270
                                                   - 108 -


Roughly translated: “Hi ACR______, you sent me the message below, which has nothing to do with me? I
assume it is J VEIL’s suggestion to have it as part of CGR______’s response to the so-called CT, which I
think makes sense. Anyway, I can’t help or give advice on this and I leave this entirely to our lawyers. I
have only met her once in my life for five minutes, while she was present in the room, but we did not discuss
anything together, etc., so I have nothing to do with her or any knowledge of her. Best, Mr. C______.”

It is noted that “CT” must be understood as being the Technical Committee and that Mr. Jean VEIL is the
Parisian lawyer of Mr. C______ and CGR______.

Mr. C______ explained (hearing on May 4, 2017, p. 500,640) that this affidavit had been drawn up in
response to the serious accusations made by the Technical Committee and based on the false statements by
Ms. E______, who he described as a “criminal.” A meeting had taken place at the home of Jean VEIL, in
Paris, to prepare CGR______’s response in his presence as well as in the presence of ACR______. Mr.
C______ imagined that the draft affidavit that had been sent to him should be signed by Ms. E______, but
that was a matter for the lawyers and not for him; the affidavit denied one of the false accusations made by
the aforementioned before the Technical Committee.

Two other meetings took place between Mr. A______ and Ms. E______, from which the following was
noted:

     –    On April 11, 2013, Ms. E______ and Mr. A______ met again at the airport. Ms. E______
          informed Mr. A______ that she had been questioned by the FBI. Mr. A______ replied that it was
          urgently necessary to destroy the documents, as he had requested for a long time, and to deny
          having played a role in the assignment of the Simandou mining rights.
     –    Mr. A______ also addressed Ms. E______’s marital status, a question that was “very important”
          to him because if Ms. E______ was officially married to AAO______, she would fall into “a
          category that is very, shall we say, dangerous, exposed, because as husband and wife (...), you
          are entering into the family network.” She would be assuming an “additional risk,” whereas if it
          was as a family friend that the President knew Ms. E______, this was different, and he
          recommended that she say so. He added that lawyers in Paris and England were looking into the
          matter. Ms. E______ indicated that it was possible to marry four women in Guinea without the
          need to make it official, and that she could not lie about her status as the wife of the President.




                                                P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  26 of
                                                                     26270
                                                                        of 270
                                                  - 111 -


Within these proceedings (report, p. 500,295), Mr. C______ has always denied having had any contact with
Mr. A______ prior to the aforementioned meetings with Ms. E______. Mr. A______ affirmed this to Ms.
E______ to be credible.

η.b) Mr. A______

On April 15, 2013, the FBI filed a complaint against Mr. A______ in the U.S. District Court for the Southern
District of New York (p. 3,000,190) for tampering with a witness, victim, or informant, obstructing a
criminal investigation, and destroying, altering, and falsifying records in a federal investigation.

On March 10, 2014, Mr. A______ pleaded guilty to obstructing a criminal investigation and was sentenced
to two years in prison and a fine of USD 75,000. He admitted to having offered money to Ms. E______ to
induce her to leave the United States in order to avoid having to answer the FBI's questions.

He was sentenced on July 29, 2014, and was released from prison on January 9, 2015.

On June 29, 2015, Mr. A______ signed a written affidavit filed in the LCIA arbitration proceedings, in
which he states that he did not act on Mr. C______’s instructions (p. 500,328).

η.c) Payment by check from ABH______ to Ms. E______

While the proceedings in the United States were pending, ABH______ signed six checks in favor of Ms.
E______ for a total of USD 50,000 (p. 501,013 et seq).

η.d) Ms. E______

By an act dated November 21, 2014 (Verified Complaint for Forfeiture in Rem, https://star.worldbank.org),
amended by an act dated March 18, 2015 (Amended Verified Complaint for Forfeiture in Rem), the United
States sought forfeiture of the three properties and the restaurant acquired by Ms. E______ in Florida with
the proceeds of corruption.

It was established that Ms. E______ had received millions of dollars from CGR______ and its
representatives in connection with a bribery scheme aimed at influencing her husband, AAO______, to
grant mining titles to CGR______, as CGR______ continued to execute its promises to pay Ms. E______
after her husband's death.

In January 2016, an agreement was reached between the United States and Ms. E______. Ms. E______
admitted that she had acquired these assets with the proceeds of corruption, two of the properties and the
restaurant were confiscated by the United




                                                P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  27 of
                                                                     27270
                                                                        of 270
                                                     - 112 -


States, while she kept the residence located ______, where she lived (Stipulated Settlement Between United
States and Ms. E______, agreement endorsed by Consent Order for Judgment of Forfeiture of April 4, 2016,
https://star.worldbank.org).

η.e) Hearing of Ms. E______

On February 23, 2017, Ms. E______ was heard by the American authorities (pp. 500,755 et seq). She stated
that she had no professional activity on the day of her hearing and was taking care of her children. She
stated that she married President AAO______ in 2000. It was a customary marriage, where “the father gave
the girl to the man,” in accordance with tradition.

She explained that AAN______ had worked with her father at the Central Bank of Guinea. Through his
sister, AAN______ had asked Ms. E______ to meet with the people at CGR______, in particular Mr.
A______.

In 2005 or 2006, she had met with Mr. C______ who had promised her 5% in exchange for obtaining a
share of Simandou, which the President knew. She said that he had given her USD 200,000 in cash through
his brother K______, before stating that Mr. C______ was not present, but had given the order to give the
money (p. 58). He also gave her a diamond necklace.

AAV______ was arranged because Mr. C______ did not want to pay Ms. E______ directly. Mr. A______
was an intermediary between CGR______ and her.

She had not received the promised share, but payments in exchange for that share.

Regarding the meetings that had taken place in 2013 with Mr. A______, Ms. E______ explained that Mr.
C______ had requested that all documentation, that is, all signed contracts, be destroyed or burned, both
the originals and the photocopies. She knew that it was Mr. C______ who had requested this because when
Mr. A______ came to see her, as well as AAU______ or AAB______, it was because Mr. C______ had
asked them. Mr. A______ had offered her money in exchange for the destruction of the documents. He also
asked her to sign a statement, but it contained lies.

All the contracts that were signed were authentic.

As for ABH______, who she thought was working for the Guinean government, he had offered to pay for
her trip to the United States.




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  28 of
                                                                     28270
                                                                        of 270
                                                   - 113 -


She did not know if the above-mentioned had any contact with ACU______ and she did not have to do
anything for the money received.

ι.) Guinean proceedings

Shortly after the U.S. proceedings were initiated, Guinean authorities initiated proceedings against
K______ and ACB______, who were arrested and jailed on April 16 and 19, 2013, respectively.

The Guinean judiciary ordered the release of the individuals on August 6, 2013. However, they were only
discharged on November 29, 2013. K______ left the territory.

Several people were interviewed by Guinean authorities.

On March 30, 2020, the Court of First Instance of Kaloum, Conakry, acquitted six key players in the
Simandou and Zogota mining corruption case (see judgment attached to the letter dated April 6, 2020, from
GAMMA______, Esq.). The judgment mentions that the civil party withdrew its action because of a
settlement reached between it and the defendants, and the main public prosecutor abandoned the
proceedings against the defendants, which proved that this public prosecutor had no evidence that could
lead to a conviction of the defendants, for which reason the Court declared the defendants Ms. E______,
K______, ABP______, AAM______, ACB______ and AAF______ not guilty of the facts with which they
were charged.

φ.) Israeli proceedings

The Israeli judicial authorities opened criminal proceedings against Mr. C______.

They requested mutual assistance for this from the Swiss authorities, the procedure being referenced under
CP/401/2015.

The Swiss authorities also requested the assistance of the Israeli authorities in these proceedings (see Files
B.4.5.4 to 6).

Several people were interviewed by the Israeli authorities.

κ.) LCIA proceedings

On April 17, 2014, President ACQ______ withdrew the concession granted to CGR______.




                                                 P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  29 of
                                                                     29270
                                                                        of 270
                                                  - 114 -


On April 28, 2014, ABY______ filed an arbitration claim against CGR______ before the Arbitral Tribunal
of the London Court of International Arbitration (LCIA) for payment of USD 1.25 billion. In substance, it
accused CGR______ of having entered into the joint venture contract and the shareholder agreement on the
basis of false guarantees, CGR______ having concealed the fact that it obtained the mining concession
through acts of corruption that led to the revocation of that concession. Thus, CGR______ had corrupted
Ms. E______ and ABP______ by paying them millions of dollars as well as the President AAO______ by
offering him gifts (a watch and a miniature car in gold, encrusted with diamonds).

Ms. B______, Mr. A______ and Mr. C______ were not parties to these proceedings and were not heard by
the arbitral tribunal.

In the course of these proceedings, the parties submitted several written statements.

By arbitral award dated April 4, 2019 (280 pages, pp. 3,002,000), CGR______ was ordered to pay
ABY______ the sum of USD 1.247 billion. The Tribunal held that CGR______ had knowingly (nos. 677
ff) given (10) false or misleading warranties during the due diligence process (no. 676):

     –    by not revealing the existence of consultants or agents (including AAV______, Mr. A______,
          ABZ______ and ACS______) and by not transmitting the contracts that obligated her thereto,
     –    by not transmitting the documents and information related to the transfer of shares on February
          17, 2009, between CGR______ GUINEE BVI and CGR______ GUERNESEY,
     –    by not revealing the existence of disputes with AAM______ and ABS______,
     –    by not revealing the existing links with K______ and Ms. E______ and by falsely claiming that
          K______ and Ms. E______ were not related (see declaration AAU______),
     –    by giving a misleading description of its role in the withdrawal of AAL______’s mining titles,
     –    by not communicating the existence of its professional and financial relations with Ms. E______
          and ABD______,
     –    by claiming not to have corrupted Ms. E______.




                                                P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  30 of
                                                                     30270
                                                                        of 270
                                                  - 118 -




μ.a.) The V______ foundation ordered an audit by private experts Pepper Hamilton LLP- Kasowitz Benson
Torres & Friedman LLP Freeh Group International Solutions, LLC. CGR______ did the same by
commissioning the private experts CROWE HORWATH.

According to the report from Louis Joseph FREEH and Joseph Isadore LIEBERMAN issued on July 29,
2015 (p. 300,545), the experts found no direct credible evidence that would demonstrate that Mr. C______,
or any of the employees, officers, or directors of CGR______, or its related entities, violated U.S. laws,
particularly the FCPA and the Obstruction of Justice Act, in connection with obtaining mining licenses and
conducting business operations in Guinea. There is also no direct credible evidence that anyone at
CGR______ ordered influence peddling payments to Guinean government officials in connection with
CGR______’s mining activities. Similarly, there is no credible evidence that anyone at CGR ______
participated with Mr. A ______ in obstructing a U.S. investigation.



According to the CROWE HORWATH report issued on March 20, 2016 (p. 301,000), in which the experts
were asked whether the costs submitted to them were proportionate and pertinent to the Simandou project,
there was no evidence that would lead them to believe, in any material respects, that the costs incurred by
the project were illegitimate as of December 31, 2012. The authors of the report relied in particular on
documents transmitted by the foundation and on written affidavits from Mr. AAE______, Mr. AAB______,
Mr. A______, Mr. AAU______, Mr. AJ______, Mr. AAA______, and Mr. AX______.

μ.b) Assessment of the facts

The public prosecutor’s office or the courts have recourse to one or more experts when they do not have
the necessary knowledge and ability to ascertain or judge a factual situation (art. 182 CPP).

In this case, the contracted experts did not give an opinion on technical points that the Tribunal could not
resolve itself. They gave their opinion on the documents submitted to them by a party and drew their own
conclusions. It is up to the Tribunal to determine the facts on which it bases its conclusions. Furthermore,
it should be noted that the contracted experts did not have knowledge of all the documents submitted to the
Tribunal (emails, statements) and did not examine the merits of the financial transactions submitted to them
(e.g., the economic reality of the invoices or contracts supporting the transactions).




                                                P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  31 of
                                                                     31270
                                                                        of 270
                                                   - 119 -


Accordingly, the Tribunal makes its own assessment of the facts of the case, departing, where appropriate,
from the conclusions of private experts.

ν.) Current Swiss criminal procedure

ν.a.) On August 27, 2013, the Office of the Geneva Public Prosecutor initiated these proceedings.

On February 24, 2017, Guinea filed a criminal complaint and became a complaining party to these
proceedings. On June 26, 2019, after a settlement was reached with CGR______ (p. 304,793), Guinea
withdrew its standing as a complaining party in these proceedings.

Several people were heard in Geneva or by commissions requested to provide judicial assistance.

ν.b.) Ms. E______ was heard by a commission in Florida on July 6 and 7, 2017 (pp. 500,687 ff). In
substance, she confirmed her statements made on February 23, 2017, before the American authorities (pp.
500,755 et seq).

In summary, she stated that she met President AAO______ through her sister, who worked for him when
her father knew him. On her father’s instructions, in 2000, she married the president and stopped her studies.
It was a customary marriage; her father gave her to her husband (p. 500,729).

With AAO______, she acted as an advisor and was known to have the President's trust. In 2005, her sister
had asked her to take a phone call from AAN______, who had informed her that she wanted to meet with
her. The aforementioned had come to meet her at her home in Dubreka accompanied by Ms. E______'s
half brother, K______ and Mr. A______, who had introduced himself as CGR______’s representative.
AAN______ introduced her to Mr. A______ as the last wife of the President and told him that CGR______
wanted help and was ready to pay her and people of goodwill USD 12 million. Mr. A______ confirmed
this and said that he would take care of the contracts. They wanted her to persuade the President to give
them Simandou. She had to “open the door.”

She told the President that “they” wanted to see him; the President agreed. Mr. A______ met with President
AAO______, who called Minister of Mines AAI______ and asked him to facilitate CGR______. She said
that the President agreed to favor CGR______ because CGR______ had promised him help.

CGR______ obtained the permits for the North and South Simandou zones. CGR______ then organized a
meeting in the courtyard of the Presidential Palace




                                                 P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  32 of
                                                                     32270
                                                                        of 270
                                                 - 120 -


between the President, Mr. C______, Mr. A______, AAB______, K______, AAA______, and AM______.

On that occasion, in 2006, Mr. C______ promised him the 5% and K______ gave him USD 200,000 in
cash, Mr. A______ having previously told him that Mr. C______ had brought him money.

She was then invited by AAU______ to the reception organized by CGR______, the aforementioned
wishing that the population see her with CGR______ to gain credibility in Guinea.

In February 2007, she helped CGR______ obtain the uranium licenses by calling the Minister of Mines and
inviting him to meet with her half brother. CGR______ promised her 5%, as it did for the bauxite licenses.
A memorandum of understanding dated June 20, 2007, was signed in the presence of Mr. C______, who
was eating a small salad without oil at the time.

In early 2008, she met with AAU______ and ACB______, who asked for her help signing new contracts.
On this occasion, AAU______ called Mr. C______ on his phone and put him on speakerphone. Mr.
C______ had asked AAU______ to give Ms. E______ everything she wanted. Then ACB______ picked
up the contracts signed by AAU______ and handed them to her for signature.

In April 2008, AAU______ and K______ went to meet the President. Ms. E______ was present. The
President had ABI______ called, who was afraid to take away the concessions from AAL______.

Later, AAU______ called Ms. E______ to complain that the blocks had still not been awarded to
CGR______. A new meeting took place with the President in the presence of the new Minister of Mines,
ABM______, who could not refuse what the President asked him to do, i.e., to award blocks 1 and 2 to
CGR______.

At some point, CGR______ stopped paying her what she was owed. She told the Chief of Staff, who turned
to ABP______. The Chief of Staff and then President ABT______ summoned AAU______ and asked him
to pay what CGR______ owed. AAU______ and AAB______ went to meet her and proposed a sort of
amicable contract, which she signed. This contract ended the dispute by providing for the payment of
millions.

As for the contract of February 20, 2006, Mr. A______ had presented it to him already signed by
AAE______. AAV______ was “in the middle” between Ms. E______ and CGR______ because Mr.
C______ did not want anyone to see that CGR______ was doing business with Ms. E______. Two letters
of commitment had also been...




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  33 of
                                                                     33270
                                                                        of 270
                                                  - 122 -


that she claimed from Mr. A______. The same was true for the amounts that passed through ABF______
(transactions 9 to 11).

In all, she had received USD 10 million, an amount she deserved insofar as she had “done her part,” i.e.,
she had “pushed” her husband, President AAO______ so that CGR______ could obtain the permits.

She added that Mr. A______ and CGR______ had advised her to create a company. Mr. A______ had told
her that it was important to have a company. A company ABD______ & CO LTD had therefore been
created for her in Geneva to “pass the money through.”

She had never done any business with Mr. A______ in the field of pharmaceutical products. On the other
hand, he had helped her find sugar and chicken, without charging for his services.

Everyone in Guinea knew that CGR______ was buying all the people they needed.

It was true that she had received USD 50,000 from the government of Guinea as reimbursement for the
costs of her flight to Freetown. She was not asked for anything in return.

Finally, Ms. E______ refused to talk about her meetings with Mr. A______ in the United States or about
the person who paid her legal fees, invoking the confidentiality clause in the “non prosecution agreement.”

ν.c.) Defendants

ν.c.a.) Ms. B______ has always denied any knowledge of corruption in the context of the granting of mining
concessions in Guinea. If she had signed documents that could be linked to possible acts of corruption, she
was totally unaware that these documents could have such a purpose. She had never been to Guinea, had
never met the leaders of AAV______ except on one occasion, during a courtesy visit, two of them in Geneva,
nor Ms. E______, or AAO______.

ν.c.b.) Mr. C______ has always challenged any corruption in the attribution of mining concessions in
Guinea. In any case, he was not aware of it. In reality, it was a plot to withdraw the concessions legally
granted to CGR______.




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  34 of
                                                                     34270
                                                                        of 270
                                                  - 130 -


Regarding AAV______’s contribution, the theses of Mr. C______ and Mr. A______ are contradictory.

On the one hand, Mr. A______ indicates that he was a business contributor and that his role consisted of
making his time, his network, and his relational know-how available in Africa. However, Mr. A______ and
his associates were well remunerated and paid, separately, by CGR______ for this activity.

On the other hand, Mr. C______ argued that AAV______ should contribute to the costs of the Simandou
iron project to the extent of its participation. However, AAV______ clearly did not have the financial
capacity to do so.

Finally, the contract of February 14, 2006, does not mention a business contributor.

This alleged lack of consensus on AAV______’s role and contribution demonstrates that, in reality,
AAV______ was intended to serve as a screen for CGR______ in the acquisition of blocks 1 and 2.

It follows from the above that AAV______ served as an intermediary and screen between CGR______ and
Ms. E______.

D.B. Facts defined as forgery

a) D______

D______, an Israeli citizen domiciled in Ukraine and a former military pilot in the Israeli army, was
considered by Mr. C______ to be a friend and business partner until D______’s hearing before the Geneva
Public Prosecutor’s Office (cf. in particular, report of C______, pp. 500,340, 500,533-4).

b) Acquisition of land in Romania

As a preliminary point, it should be noted that the funds paid to Ms. E______ (transaction 8a) did not come
from D______’s personal Rotweiler account, as stated in the indictment, but from D______’s personal
account at Bank 11 in Kiev (p. 353,421) (D______/Bank 11______, O______, N______/Bank 13______,
Ms. E______ + ACL______)




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  35 of
                                                                     35270
                                                                        of 270
                                                  - 131 -


                                                Mr. C_____
                                                     │
                                                     │
                                                 ΑΒ_____
                                               (ACW______)
                                                     │
                                                     │
                                               Romanian land
                                                     │
                                                     │    ACZ______ loans
                                                     │
                                                ACX______
                                                     │
                                                     │    Price CHF 71,000
                                                     │
                                                 L ______

b.a.) AB______

ACW______, an employee of AB______, was involved in the acquisition of land in Romania, in the
municipality of Snagov, through the Romanian company SC ACX______ INVEST SRL (hereinafter:
ACX______) (p. 502,588; pp. 502,595 ff., p. 304,229), whose director, ACY______, was paid EUR 1,000
per month until the transfer of the ACX______ shares (p. 502,588; see testimony of ACY______, director
and shareholder of ACX______, p. 502,610).

The acquisition of Romanian land could not be done by a foreigner, as this is prohibited under Romanian
law (see p. 502,612 = 4,801,635).

Thus, under the cover of false loans granted by ACZ______ to ACX______ (p. 502,612 and pp. 502,589,
502,591 and 502,715 et seq), the Romanian lands were purchased by ACW______ on behalf of AB______
(cf. request for financing of EUR 570,000 from ACW______ to F______, p. 502,588; p. 502,612)

Mr. C______ confirmed that ACW______, who worked for AB______, had brought this “case” (report,
Mr. C______, p. 501,028; cf. also the email dated July 28, 2010 from Mr. Robert ROSU, who mentions
that ACW______ handles ACX______)

D______ never appeared in this acquisition, either in discussions, negotiations, or financing.

b.b.) Intermediary/screen




                                                P/12914/2013
  Case
    Case
       1:17-cv-02726-JFK-OTW
          1:19-cv-03619-VSB Document
                             Document74-8
                                       249-1
                                           Filed
                                               Filed
                                                  05/14/21
                                                     05/21/21
                                                            Page
                                                              Page
                                                                 36 of
                                                                    36270
                                                                       of 270
                                               - 132 -




V______ holds W______, which holds ADA______, which holds 50% of ADB______, which holds
J______ INC. (p. 501,385), which in turn owns I______ (see diagram dated June 13, 2005).

I______ set up a shell company L______ (hereinafter “L______”), in order to acquire the Romanian
land.

However, ______, the only son of ADC ______ and nephew of Mr. C ______, who actually runs I
______, did not want to invest in these Romanian lands (see p. 502,615).

Ms. B______ took care of all the administrative and corporate steps to do so (cf pp. 502,588–502,636;
502,640 et seq, 502,696).

She turned to MOSSACK FONSECA & CO, in Geneva, and purchased the company L______ (report
of Ms. B______, p. 502,579), a British Virgin Islands company, incorporated on April 21, 2009 (p.
501,140).

L______, by resolution of June 5, 2009, and represented by a Romanian lawyer, decided to acquire the
company ACX______ (p. 502,635) for the price of RON 200, which is the equivalent of CHF 71, also
taking over de facto the debts of the company (see loans ACZ______).

By email dated June 9, 2009, Ms. B______ asked MOSSACK FONSECA & CO, in Geneva, to send
her the deed of incorporation and the articles of association of the company L______, to issue
L______’s share certificate and to send these documents to her office in Geneva (pp. 502,659, 501,125).
Furthermore, she asked, through her assistant, to send her a power of attorney in order to allow the
transfer of the assets the same day (p. 501,141).

A share certificate was then issued stating that D______ held the 50,000 shares of L______ (p.
502,660). This share certificate was however dated April 21, 2009, whereas its issuance had been
requested on June 9, 2009.




                                             P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  37 of
                                                                     37270
                                                                        of 270
                                                    - 134 -


On August 31, 2010, I______ transferred to D______, in its account at Bank 15______, in Zurich, the sum
of USD 3,187,500 (p. 6,000,022), equivalent to EUR 2.5 million.

Building rights on the land were never secured.

Subsequently, D______ contractually assumed the debt that ACX______ owed to ACZ______ (pp.
502,719 ff, 502,724, 502,589). D______ gave authority to ACW______ to sign the related contract (pp.
502,725). Ms. B______ has been involved in the process of reviewing the terms of the debt assumption and
implementing said terms (pp. 502,589; 502,728).

b.c.) Israeli proceedings

D______ and Mr. C______ were heard in Israeli criminal proceedings.

A hearing of the two parties was held on August 17, 2017. When asked by the Public Prosecutor’s Office
to transmit the minutes of this hearing (see the Court’s CRI [international rogatory commission letter] dated
November 16, 2018), and subsequently by the Directorate of Proceedings of the Criminal Court (see CRI
dated February 28, 2020), the Israeli authorities did not comply with these requests.

AX______ and F______ were heard, on several occasions, by the Israeli authorities (p. 4,901,639). The
minutes of their hearings were transmitted to the Swiss authorities by way of mutual assistance (see File
B.4.5.1 to 8).

b.d.) Geneva procedure

When questioned by the Geneva Public Prosecutor's Office, D ______ declared that the acquisition was
made with the EUR 9 million loaned by CG ______ (handwritten affidavit dated June 12, 2009, p.
6,000,0005; report of D ______, p. 501,971). He had never owned, directly or through a company, any land
in Romania. In order to justify the transfer of the EUR 9 million, Mr. C______ had asked him to sign the
contract of June 15, 2009, and then the amendment, which he did in the office of the aforementioned in
Herzliya. He had never been a shareholder of L ______ and was unaware that he had been designated as
such on the share certificate. Subsequently, Mr. C______ had asked him to make various transfers of assets
to third parties, deducting the EUR 9 million received.

As for Mr. ______, he declared that the land had been acquired for EUR 3 to 4 million, or USD 5 million.
D______ had acted on his behalf, but CG______ was...




                                                  P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  38 of
                                                                     38270
                                                                        of 270
                                                   - 144 -



The affidavit dated August 2, 2009, signed by Ms. E______ was unrelated to the contract dated February
20, 2006. When AAV______ had obtained an agreement on its remuneration, Mr. A______ and his
associates had to honor their commitments to the local partners, namely AAM______ / K______, and
AAF______. ABD______ was the assignee of the local partners’ rights, which explains the agreement on
the payment of USD 4 million in his favor. Mr. A______ did not know whether Ms. E______ had received
part of this USD 4 million and was unaware of the payments of USD 1 million and 2 million made by
ABZ______ to Ms. E______.

Mr. A______ was not aware that Ms. E______ was asking for more money. He had objected to AAB______
going to meet her in July 2010 in Freetown. He was not aware of the content of their discussions and had
no knowledge of the contract of July 8, 2010.

Prior to this trip to Freetown, AAB______ had asked her and AAE______ to make advances to Ms.
E______ in the amount of USD 500,000, which corresponded to approximately 10% of the final sum that
was to be paid to her in her capacity as assignee of the local partners’ rights. In the end, a total amount of
USD 3,404,336 was paid to Ms. E______ in this capacity. When asked why the money was used to purchase
a property in Florida for Ms. E______, Mr. A______ replied that she did what she wanted with her money.

With regard to the money that had passed through N______’s account, Mr. A______ indicated that he did
not know D______. AAB______ had asked him to issue an invoice for USD 1.5 million from N______ to
O______ and had explained to him that this was a compensation mechanism between ABJ______ and
CG______MM in relation to projects in southern Africa.

He had gone to meet Ms. E______ in Florida to try to find a solution to the dispute concerning the award
of mining concessions to CGR______ GUINEE. He had mentioned the name of Mr. C______, whom he
had called “Mr. C______,” the “number 1,” “big boss,” or “the one at the top,” with Ms. E______, to gain
credibility.

b.) None of the eleven witnesses called by the Tribunal appeared.

c.) The parties have pleaded and made the submissions set out in the header of this judgment.

                                 F. PERSONAL CIRCUMSTANCES




                                                 P/12914/2013
     Case
       Case
          1:17-cv-02726-JFK-OTW
             1:19-cv-03619-VSB Document
                                Document74-8
                                          249-1
                                              Filed
                                                  Filed
                                                     05/14/21
                                                        05/21/21
                                                               Page
                                                                 Page
                                                                    39 of
                                                                       39270
                                                                          of 270
                                                  - 145 -


a.a.) Ms. B______ was born on ______ 1970, in Belgium, of which she is a national. In 2005, she married
AQ______ with whom she had two children, born in 2003 and 2004. In 2018 she moved with her family
to Italy. She is the owner of a children’s park, from which she earns about EUR 1,000 per month. She owns
a house in France, in Thoiry, which is rented.

She has no criminal record.

a.b.) Mr. C______ was born on ______ 1956, in Israel. He is a dual French-Israeli national. He is married
and has four adult children.

In 2004, he leased an apartment in Geneva, and was granted a lump-sum tax benefit with his wife in Geneva,
initially taxed on the basis of annual expenses of CHF 380,000, which increased several times (in 2013 it
was CHF 1,000,000). In 2016, he waived the lump sum tax benefit.

He lives with his family in Israel.

Mr. C______ was sentenced by a Romanian court, in the final instance and in absentia, to a prison sentence
of 5 years, on ______ 2020.

a.c.) Mr. A______ was born on ______ 1962, in France, of which he is a national. He is married and has
four adult children from two different unions.

He states that he works in the boat trade, from which he earned EUR 250,000 in 2019 and 2020.

In 2013, he disposed of all his assets, keeping only the usufruct of the house in which he lives and the one
inherited from his father, from which he receives a rental income of EUR 1,500 per month.

On July 29, 2014, in the United States, Mr. A______ was given an immediate sentence of 2 years and a
fine of USD 75,000 for obstructing a criminal investigation.



                                        G. MATTERS OF LAW

1.    Jurisdiction

      1.1. Jurisdiction/Corruption




                                                P/12914/2013
  Case
    Case
       1:17-cv-02726-JFK-OTW
          1:19-cv-03619-VSB Document
                             Document74-8
                                       249-1
                                           Filed
                                               Filed
                                                  05/14/21
                                                     05/21/21
                                                            Page
                                                              Page
                                                                 40 of
                                                                    40270
                                                                       of 270
                                                - 159 -


It emerges from the email from AX______ to Ms. B______ dated January 17, 2006, that CGR______
was then negotiating with President AAO______ for an agreement with Guinea.

In the agreement to be signed with Guinea on February 20, 2006, there was already mention of a right
of pre-emption for CGR______ in the event of the revocation of half of AAL______’s mining permits.

It will be noted that Ms. E______ did not play any other role for CGR______. However, several
meetings were organized between Ms. E______ and the directors of CGR______. Several meetings
also took place with AAO______, in the presence of Ms. E______.

In the end, Ms. E______ received sugar from CGR______ for nearly USD 100,000 and USD 8,500,000.
However, there was no justification for CGR______ to pay such benefits to Ms. E______ other than
because of the influence that her husband, the President of Guinea, could have had on the state process
for the assignment of mining rights.

President AAO______ knew that his fourth wife would be richly rewarded for influencing the state’s
process of awarding mining rights, even if he did not know exactly how much would be paid.

It should be added that it is not clear what interest Guinea had in granting concessions on one of the
world’s largest untapped iron reserves to a group, CGR______, which had no previous experience in
iron mining, which was not known in Guinea (which is why presentations of the group had to be made)
and, above all, which did not have the capacity to operate the concessions alone.

CGR______ had no other purpose than to resell the mining concessions once they were obtained,
making an immediate profit.

In this case, CGR______ invested approximately USD 160 million to obtain the mining concessions,
which it assessed at USD 5 billion.

This operation did not benefit Guinea, which could only benefit from the operation of the mines at a
later stage, precisely during the development of the project and to a lesser extent.

In this situation, President AAO______ had no interest in withdrawing the rights from AAL______ so that
CGR______ could claim them. With this coming just before his death, he would not have done so except
to gain a personal interest or to favor a third party.




                                             P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  41 of
                                                                     41270
                                                                        of 270
                                                    - 163 -


“Mr. C______,” to be understood as Mr. C______ according to the above.

2.5.1. There must be a relationship of equivalence (relationship of connection) between an undue advantage
and a public official’s conduct (CR-CP II [Commentary on the French-Language section of the Criminal
Code, Special Part], op. cit., Article 322-seventh, No. 36). The Federal Court (in application of former
Article 288 of the Swiss Penal Code) defines this relationship as a sufficient link between the benefit and
one or more of the public official’s future acts, determinable in a generic way (ATF [Main Decisions of the
Federal Court] 126 IV 141, Recital 2a; JdT [Journal of the Courts] 2001 IV 10/CR-CP II, op. cit., Article
322-third, No. 56). This link may be analyzed in the light of objective auxiliary criteria such as the amount
of the advantage, the proximity in time, the frequency of contact between the donor and the recipient and,
more particularly, the relationship between the professional situation of the author and the function
exercised by the public official (FF 1999 5045, 5081)

2.5.2. The promise of remuneration, in the form of the granting of shares, a promise kept by subsequent
payments, is obviously linked to President AAO______’s behavior to influence the state process of
assigning mining titles. In fact, the fact that CGR______ offers sugar and pays millions of US dollars to
Ms. E______ demonstrates, if proof were needed, that her husband, President AAO______, did indeed use
his influence during his lifetime. Otherwise, no money would certainly have been paid.

2.6. The violation is intentional. Possible fraud is sufficient (Criminal Code Article 12(2)(2)), in particular
with regard to the expected influence of the undue advantage (Bernard CORBOZ, op. cit., Criminal Code
Article 322-seventh, No. 13). This constitutive element will be dealt with in the following recital.

3. Imputation of acts to defendants

It is now necessary to examine the defendants’ role in this corrupt process, that is, to examine whether the
acts committed can be attributed to them on both an objective and subjective level.

3.1. Ms. B______

3.1.1.1. Role within CGR______ First of all, regarding Ms. B______’s role within the structure of the group,
she has worked for Mr. C______’s family since she was 19 years old, since 1989. She is a director of
AD______ BVI, since its creation in 1998. AD______ BVI is bound by a mandate contract with the
V______ foundation, which bears all of AD______ BVI’s expenses. Ms. B______ is also the secretary of
the




                                                 P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  42 of
                                                                     42270
                                                                        of 270
                                                  - 164 -


V______ foundation. She is not only a director of AD______ BVI, but also of all the of all the companies
of the CGR______ group, in particular CGR______ GUERNESEY, CGR______ GUINEE (BVI),
CGR______ GUINEA (GUERNSEY) or CGR______ STEEL.

Ms. B______ is responsible for the entire corporate and administrative structure of the CGR______ group
and has a privileged position in all the companies of the group companies owned by the V______
foundation, as well as within V______ itself, having acquired valuable experience over the years.

The importance of her role can also be deduced from her remuneration, which is not that of a simple
executor, given its notable evolution over the years.

In this capacity, Ms. B______ will set up the necessary structure for the corrupting corrupt process and to
erase the evidence of corruption.

3.1.1.2. Setting up the AAV intermediary______

Ms. B______ will set up the intermediary and the screen between CGR______ and Ms. E______.

While she was aware of the Guinean project, notably for having translated some of the agreements and for
having set up CGR______ GUINEE, of which she was the administrator, on February 13, 2006, Ms.
B______ sold an offshore company, namely AAV______, to Mr. A______ and his associates, The same
day, but before the conclusion of the contract between CGR______ and AAV______ of the following day,
Mrs. B______ certified to hold, on behalf of AAV______, the shares of CGR______ GUINEE.

In this context, on February 15, 2006, the secretary of AAB______ sent, via X______, the memorandum
of understanding with the local partners to be signed by her, in her capacity of administrator of AAV______.

Ms. B______ had several telephone conversations with AAB______, and the two memoranda of
understanding of February 20, 2006, between AAV______ and AAM______/K______, respectively
between AAV______ and Ms. E______, were sent to her.

She delegated her signing authority, issuing a power of attorney to AAE______, via AAB______, to sign
these memoranda of understanding, before immediately resigning. Fake administrators were then appointed.




                                                P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  43 of
                                                                     43270
                                                                        of 270
                                                  - 166 -


Ms. B______ carried out all the necessary administrative and corporate procedures for the removal of the
intermediary AAV______.

She was responsible for the restructuring plan at the administrative and corporate level. She signed almost
all the documents allowing the two-stage restructuring of CGR______, in 2009 and 2010, in her capacity
as director of all the companies involved in the restructuring, namely:

    –    CGR______ GUERNSEY,

    –    CGR______ STEEL,

    –    CGR______ GUINEA (BVI),

    –    CGR______ GUINEA (Guernsey).

Thus, she initially purchased a company with the same name as the one that held the mining rights, but
domiciled in Guernsey and no longer in the BVI. She thus allowed the transfer of the mining permits from
one company to another.

She signed the transfer of CGR______ GUINEE SARL from one company to another. She signed the loan
transfer contracts and signed the loan contracts. She voted to dissolve CGR______ GUINEA BVI, former
holder of the mining rights, a share of which had been transferred to AAV______. She appointed herself as
liquidator of this company and noted the liquidation.

As for AX______, she made sure to delete any compromising remarks in the accounting.

Also relating to the accounting, Ms. B______ enabled the role of AAV______ to be hidden.

Ms. B______, in fact, signed the resolutions not to audit the 2009 and 2010 accounts of CGR______
GUERNSEY. On the other hand, she signed the consolidated accounts for CGR______ GUERNSEY,
although they falsely stated that the payments of USD 22 million and USD 3 million to AAV______ were
related to the sale of a steel mill in Baku.

In the meantime, whereas the payments to AAV______ had previously been made by CGR______
TREASURY SERVICES, after the sale to ABY______, AE______ made payments to a company doing
business outside the scope of that of CGR______, which




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  44 of
                                                                     44270
                                                                        of 270
                                                 - 167 -


owns a company operating a steel mill in Azerbaijan.

For this purpose, AAV______ opened a new account in Israel. After the last payment, AAV______ was
written off and AE______ will be written off in 2014.

By doing so, Ms. B______ has made it possible to remove any link with the intermediary in the promises
made for corrupt purposes and the corrupt payments made or to be made.

Finally, Ms. B______ received a performance bonus when the operation was completed, further proof of
her involvement in the smooth running of the project. Similarly, AD______ BVI, of which Ms. B______
was a director, received 0.5% of the USD 500 million paid by ABY______ to CGR______.

3.1.1.6. Thus, Ms. B______ has, objectively, actively participated in the setting up and erasing of the
intermediary and screen AAV______. She set up the corruption scheme in its corporate and administrative
aspects.

3.1.2. In view of her role within the CGR______ companies, Ms. B______ occupied a privileged position
and was familiar with the CGR______ business model, as recalled during the strategic meeting in Guernsey.

In terms of her state of mind, Ms. B______ was already aware in 2005 of the Guinean project to acquire
concessions on one of the world’s largest untapped iron ore reserves in a very risky geographical region.
At the beginning of 2006, she was informed of the signing of a memorandum of understanding with the
Guinean President.

The day before signing the agreement with AAV______, she stated that she held, on behalf of AAV______,
the shares of CGR______ GUINEA which were to be transferred the following day. Ms. B______ has,
however, conditioned the execution of the agreement with AAV______, i.e., the transfer of the shares, on
the execution of the contract between CGR______ GUINEA and the government of the Republic of Guinea,
which demonstrates her understanding and her involvement in the current operation.

Ms. B______ knew, as she indicated in the proceedings, that the granting of a share would allow the
subsequent payment of a commission in the event of a successful operation.

On February 14, 2006, the contract between AAV______ and CGR______ was signed. This one mentioned,
indeed, the 17.65% share, mentioned by Ms. B______ the day before, and provided for the payment of the
USD 19.5 million, according to a very specific schedule.




                                              P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  45 of
                                                                     45270
                                                                        of 270
                                                   - 168 -


However, these payments and this schedule were only the counterpart of the remuneration promised to
AAM______/K______ and AAF______, which allowed CGR______ access to President AAO______
through his fourth wife.

Specifically, the contract between AAV______ and AAM______/K______ was sent, on February 15, 2006,
to Ms. B______ for signature given that she was, at the time, still an AAV______ director, through
X______. However, she refused to sign it, preferring, at first, to delegate her power of signature, before
resigning from her duties as soon as the power of attorney was issued.

Subsequently, Ms. B______ hid the names of the individuals behind AAV______ through a trust report.

Finally, before transferring the shares of CGR ______ GUINEA to AAV ______, of which she remained
the fiduciary owner through AD ______, Ms. B ______ made sure that the agreement signed between CGR
______ and Guinea was properly executed.

By doing so, she demonstrated that she was fully aware of the situation, while maintaining control of the
operation. She has taken care not to appear personally or to be linked in any way to the corrupt pact, and to
hide the names of the individuals behind the shell company used by CGR______.

Furthermore, it should be noted that the contract between AAV______ and Ms. E______, which was sent
to Ms. B______, did not provide for the payment of money, but rather for the granting of a stake in the
project. However, the granting of a share demonstrates that a consideration is required from the co-
contractor, in this case influencing President AAO______, so that he in turn influences the process of
granting mining rights.

Furthermore, Ms. B______ was involved in the settlement of the dispute with AAM______, which claimed
the execution of the agreement signed on February 20, 2006, which had been submitted specifically to Ms.
B______ for signature (see the exchange of letters dated June 2009; recourse to attorneys; Ms. B______ is
the contact for the AAV______, the Geneva attorney; translation of letter dated March 15, 2010). She was
not surprised or concerned, despite the terms used by the person concerned, which further demonstrates her
involvement in the corrupt scheme and her perfect knowledge of it.

Ms. B______ has also demonstrated, through her subsequent actions, her participation in the corrupt scheme.

She still actively worked on the restructuring of the group aimed at the removal of the intermediary and
screen AAV______.




                                                P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  46 of
                                                                     46270
                                                                        of 270
                                                 - 169 -


In this context, she was in close contact with AX______, who took care of all the payments to the
intermediary AAV______ and to the beneficiary of the corrupt funds Ms. E______ (see “Proposed
restructuring and step plan” drafted by AX______, p. 306,391).

While she had personally signed the resolutions not to audit the 2009 and 2010 accounts of CGR______
GUERNSEY, Ms. B______ signed the false consolidated accounts of CGR______ GUERNSEY, the
falsified nature of which she could not be ignorant.

Indeed, Ms. B______ has a thorough knowledge of the structure of the group and its companies.
Nevertheless, she signed accounts that falsely stated:

    –    The nature of the amount paid to AAV______, which was listed as an investment, which is false,
         and which only she could know;

    –    The reason for payment to AAV______: the sale of a steel plant in Baku, which is false, and
         which only she could know;

    –    An additional payment of USD 3 million: under AE______, after a reference to an amount paid
         to the CEO of ACG______, owned by AE______, ACH______, which is false, and which only
         she could know.

By her actions, Ms. B______ has shown her willingness to hide the role played by AAV______ in the
corrupt scheme put in place.

If the intervention of AAV______ was legal, if the payments were made to intermediaries independent of
the government, there would be no reason to falsify the accounts.

Finally, Ms. B______ could not have been unaware of the hidden role of AX______, who took care of all
the payments related to the corruption, as well as erasing all traces of the corruption. Ms. B______ is a
director of CGR______, which is bound by an agency agreement with AZ______, AX______’s company.
In this capacity, there is no way she would not have known that the status of AX______ changed in 2010.
However, she lied about this, falsely claiming that he was subordinate to AJ______, which only she could
have known given her links with him and his role within CGR______.

Moreover, after the sale to ABY______, AX______ received a substantial bonus of USD 800,000,
representing 4.5 times the services invoiced, even though he was only an agent of CGR______, which Ms.
B______ knew since she had approved the bonuses granted in her capacity as director of CGR______
GUERNESEY




                                              P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  47 of
                                                                     47270
                                                                        of 270
                                                 - 171 -


It follows from the above that Ms. B______ will be acquitted of bribery of foreign public officials with
regard to the facts mentioned under point B.b.I.1.1. of the indictment.

3.2. Mr. C______

3.2.1. Chief Executive Officer

Mr. C______ is officially the primary beneficiary of the V______ foundation, which owns, through the
holding company W______, all the companies of the CG______ group active in natural resources. The
foundation V______ makes all strategic decisions for the group, while the chair of the board of trustees,
Mr. C______’s lawyer in the present proceedings, is also the representative of the holding company
W______ as sole director.

As for AD______ BVI, it is bound by a contract of mandate to the V______ foundation, which approves
its budget and handles all its expenses.

Between 2004 and 2010, AD______ BVI was owned by AC______, through the offshore AN______.
AC______ was also CEO and CIO of CG______MM, owned by the AR______ foundation, of which Mr.
C______ is also the primary beneficiary. AC______ stated that he was hired by the V______ Foundation
after several discussions with Mr. C______ and had a close relationship with Mr. C______ to make things
work (p. 502,158).

Ms. B______ was a director of AD______ BVI and of all the companies in the CGR______ group, as well
as being the secretary of the board of trustees. She has worked for Mr. C______’s family since she was 19
years old and has worked for AD______ BVI since its creation.

AC______ and Ms. B______ were directors of CGR______, based in Guernsey, which owned CGR______
GUINEA, the future holder of the mining rights.

Mr. C______ benefits from distributions of funds from the foundation for his personal needs, but also for
professional needs (distribution of funds to AB______ REAL ESTATE, whose sole shareholder is Mr.
C______). He is paid between USD 250,000 and 400,000 per year by the V______ foundation and also
USD 700,000 per year by CGR______ for his consulting activities.

After the transaction with ABY______ in 2010, of the USD 500 million paid by ABY______ between 2010
and 2012, USD 350 million will be returned to W______ and




                                              P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  48 of
                                                                     48270
                                                                        of 270
                                                   - 172 -


USD 150 million will be distributed by the V______ Foundation, to support the company AB______ REAL
ESTATE, directly owned by Mr. C______.

As for AD______ BVI, it received 0.5% of the USD 500 million paid by ABY______. AC______ received
USD 3 million and Ms. B______ received USD 150,000.

As part of his “consulting” activities, as he calls them, Mr. C______ travels aboard one of the two airplanes
ultimately owned by the V______ foundation.

The companies active in natural resources in Africa all bear the name of Mr. C______ under the brand
name of CGR______, in other words C______ GROUP RESOURCES, which was of primary importance
according to the email of January 17, 2006, from AAG______ to Mrs. B______.

Furthermore, it appears from his statements in these proceedings that Mr. C______ sometimes confuses
himself with the group before correcting himself (i.e., “we have never paid Ms. E______; by we I mean me
or CGR______,” p. 500,475).

Mr. C______ also describes himself as the ambassador of the group that bears his name and indicates that
he introduces himself under this name, thus implying to his interlocutors that he is the head thereof. He
meets with heads of state, ministers and other leaders. He is present at all of the group’s important
negotiations and at all strategic meetings. The minutes of the strategic meeting of the board of directors and
management of CGR ______ in August 2007, in Guernsey, show that Mr. C ______ is very involved in the
group’s strategy, which he comments on, including financial aspects, projects, the group’s business model,
or the hiring of new executives, whose appointments he proposes (in this case a new head of human
resources in charge of remuneration policy).

Toward the outside world, Mr. C______ is presented as the owner of the CGR______ group, reference
being made here to the activity report of CGR______ in Guinea, written by AAU______.

He is also informed and involved in litigation concerning CGR______ (i.e., AAM______, Ms. E______,
the Guinean administrative procedure, ICSID, LCIA).

Mr. C______ is also considered, both inside and outside of CGR______, as the head of CGR______. Thus,
Mr. C______ is referred to as the “big boss” or “No. 1” (see Mr. A______ conversation of April 11, 2013;
p. 4,707,154; email dated May 10, 2006, from AAA______).




                                                 P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  49 of
                                                                     49270
                                                                        of 270
                                                   - 173 -


His position within CGR______ is also evident from Mr. A______’s comments to Ms. E______ in Florida
(conversation on April 11, 2013: “there is only one who decides, you have to understand that all the people
are in the middle, there is no one who decides, there is only one, he’s the one at the top, and he’s the only
one (...)”).
In addition, Mr. C______ has surrounded himself with loyal and faithful people in the established structures,
including:

     –    His Geneva lawyer, Mr. GAMMA, Esq., senior partner of the foundation, of which Mr. C______
          is the primary beneficiary and advisor. Mr. GAMMA, Esq. is also the sole administrator of
          W______, the holding company that owns all the companies in the CGR______ group;

     –    AC______ as stated;

     –    Ms. B______ as stated;

     –    AX______, CFO of CGR______ before becoming an agent of CGR______ Guernsey, as a
          strategic financial advisor, based in Israel;

     –    F______, in-house counsel, based in Israel, before becoming outside counsel.

The structure put in place, whether at the financial, corporate, or human level, allows Mr. C______ to
exercise his decision-making power within the group that bears his name.
This power is highlighted by the Guinean project, which is the matter at hand.
Indeed, Mr. ______ has been involved in all of the major stages of the mining concession award process:

     –    He was informed of the Guinean project in the spring of 2006, as indicated in the email dated
          May 10, 2006;

     –    He was put in contact with AAB______ as early as June 2006, a meeting that can only be
          explained in connection with the Guinean project;

     –    He was present at the meeting of CGR ______ Guernsey’s strategic council, during which:

          ○    He provided strategic advice related to the viability of the Guinean project (i.e., the
               transportation issue),

          ○    CGR______’s business model was discussed, with Mr. C______ highlighting the strong
               points of CGR______, namely its contacts in the political establishment;




                                                P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  50 of
                                                                     50270
                                                                        of 270
                                                    - 174 -


     –    He gave clear instructions regarding the position to adopt, especially towards AAL______;

     –    He was informed about the meetings with the “key people,” including “The Lady”;

     –    He met five times in 2008 with the President AAO______, including in the presence of Ms.
          E______;

     –    He met three times with the President of Liberia, when the “Liberian Transport Solution,” i.e.,
          the removal of the ore through Liberia, was one of the conditions for the economic viability of
          the Guinean project;

     –    He met with successive presidents and ministers;

     –    He has maintained close ties with ABP______;

     –    He is involved in negotiations with future partners, including ABY______;

     –    He is involved in the resolution of the dispute with the Technical Committee of Guinea.

The statements from AX______ and AAU______ confirm these elements. AX______ stated that Mr.
C______ was the decision-maker in CGR______ and that he approved each of the major payments (p.
4,901,628). As for AAU______, he indicated that Mr. C______ was his real “boss” and that he presented
himself as a consultant for “tax schemes” (p. 4,900,065).

It follows from the above that Mr. C______ is officially neither representative nor member of an
organization, nor a partner or an employee of the V______ foundation or of the companies owned by this
foundation. However, it is clear from his position within this structure and his activities that he has decision-
making power within the CGR______ group and that he is therefore in a position of effective management.

3.2.2. Remuneration of intermediaries

It has emerged from the proceedings that Mr. C______ was in charge of the remuneration of Mr. A______
and his associates, who acted under the cover of AAV______.

Thus, as early as June 2006, Mr. C______ had discussions with AAB______, with whom the intervention
of Mr. A______ and his associates was discussed. On this occasion, it was expressed that CGR______
wanted to strictly dissociate AAV______ from CGR______. In other words, AAV______ should not, under
any circumstances, appear to be acting on behalf of CGR______.




                                                  P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  51 of
                                                                     51270
                                                                        of 270
                                                  - 176 -


for work done in the field and for expenses incurred. Thus, the share granted by Mr. C______ to Mr.
A______ and his associates was the counterpart to the influence requested from the Guinean President.

In addition, Mr. C______ intervened directly in one of the corrupt payments by soliciting the services of a
friend and business partner, D______.

Furthermore, the direct involvement of Mr. C______ in the corrupt payments is evident from conversations
recorded by the FBI in Florida. Mr. C______ was directly involved in the payment of USD 5.5 million to
Ms. E______. Mr. A______ specified that Mr. C______ was directly involved in the corrupt process,
emphasizing the “intelligence” of Mr. C______ in the implementation of the corrupt process aimed at the
assignment of mining concessions.

In this respect, the “name dropping” defense does not stand up to scrutiny.

Indeed, considering the chronology of events and the involvement of Mr. C______, the mention of his name
in the discussions between Ms. E______ and Mr. A______ is obviously not a coincidence. Moreover, if
Mr. C______ was not at all involved in the corruption process, the mention of his name was unnecessary.
If the USD 3.4 million received by Ms. E______, as Mr. A______ maintains, had been paid by Mr.
A______ and his associates, there would have been no need to appeal on behalf of Mr. C______, which
makes this scenario all the more plausible. Similarly, mentioning Mr. C______ would be unnecessary had
Ms. E.______ received the USD 3 million from ABZ______. Finally, Mr. A______ clearly differentiates
between the money paid by his associates and himself and that paid by Mr. C______. He also specifies that
the USD 20,000 he was holding on him at the time of his arrest was from “his own pocket.”

By his subsequent behavior, Mr. ______ has also demonstrated his involvement in the corruption process
put in place.

Mr. C______ was personally involved in the response to the Guinean Technical Committee by meeting
with his Parisian lawyer Jean VEIL, in the presence of ACR ______ (p. 500,640). During this meeting, the
drafting of an affidavit to be signed by Ms. E______ was discussed. This affidavit was sent to Mr. C______
by ACR______. While claiming not to be concerned, he agreed to this course of action (“I think it make
sense.”) On April 11, 2013, Mr. A______ went to Miami with this affidavit to have Ms. E______ sign it.
The purpose of this affidavit was to present Ms. E______ as an intermediary independent of the power.
These elements show that Mr. C______ actively collaborated to try to hide the role played by...




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  52 of
                                                                     52270
                                                                        of 270
                                                   - 178 -


Moreover, as already mentioned, Mr. C______ had control over the remuneration of the intermediaries, Mr.
A______ and his associates. To this extent, he had control over the corruption process. He was also aware
of any disputes that might affect the compensation provided. In this respect, it is not insignificant that
AAB______ contacted Mr. C______ (see the email dated June 7, 2009, p. 349,012) to inform him that
AAM______, who had called for the February 20, 2006, agreement to be implemented, had reached an
agreement with ABD______, “a company owned by Ms. E______, wife of the late President of Guinea.”
Mr. C______ personally intervened in the payment of USD 1.5 million to Ms. E______, using the services
of a business partner at the time, who was also his friend, namely D______. He tried to hide the real reason
for this payment by sending documents in support of his explanations to justify the transfer of funds, which
are contradicted by items in the file.
Finally, he participated in the attempt to hide the intervention and the role played by Ms. E______.
3.2.4. CGR______ obtained mining concessions in one of the most corrupt countries in the world, which it
calls a very risky geographical area, by investing some USD 160 million, without having the capacity to
develop them, but with the objective of reselling them as its business model envisaged. The immediate
profit of several billion that was made is extraordinary. Of this amount, not a single cent has benefited the
Guinean state, especially since no participation of the Guinean state was foreseen, contrary to what had
been agreed in the February 20, 2006, agreement. Mr. C______ benefited directly from this transaction by
several million dollars, notably through the distribution of funds intended to be injected directly into the
company AB______, of which he is the sole shareholder. This fact alone is a strong indication of corruption.
V______ distributed the subsequent funds to Mr. C______, but in order that they... [sentence fragment]
The above shows that not only were the mining concessions obtained through the corruption of President
AAO______, but that Mr. C______ intentionally and decisively collaborated with others in the corrupt
process that made possible the withdrawal of the concessions to AAL______ and the granting of the permits
to CGR______ GUINEA.
The fact that Mr. C______ was not kept informed of all the details of the plan put in place does not change
anything. This was not part of his role




                                                P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  53 of
                                                                     53270
                                                                        of 270
                                                   - 179 -


in the corruption process. As he says himself (p. 500,296), Mr. C______ does not deal with the operational,
technical details; he is “at the top.”

3.2.5. These facts constitute bribery of foreign public officials and Mr. C______ will be found guilty of this
offence.

3.2.5. Transaction 1: sugar

By contrast, the sugar purchased from Ms. E______ is not directly related to the agreement of February 20,
2006, and subsequent agreements, which is why it must be treated separately for the following reasons:

CGR______ could only suspect that at least part of the USD 250,000 was intended to reward Ms. E______
or even other local partners, as was in fact the case.

However, the participation of Mr. C______ in this payment is not objectively established. Subjectively, it
does not appear from the file that he was specifically informed of the payment to AAD______ of the USD
250,000 in question, nor is it established that he knew or had envisaged that part of this amount would
ultimately benefit Ms. E______ and other local partners.

This situation is not comparable to the one that would come about in 2008 and 2009, when Mr. C______
himself settled the issue of the repurchase of AAV______’s stake. This repurchase of the shares held by
AAV______ in CGR______ GUINEA is linked to the success of the operation, that is, to the influence
effectively exercised over the President in the process of assignment of mining rights.

It follows from the above that Mr. C______ will be acquitted of bribery of foreign public officials with
regard to the facts mentioned under point B.a.I.1.1 of the indictment.

3.3. Mr. A______

3.3.1. Access to the President

With regard to Mr. A______, in 2005 he had no experience in mining and no knowledge of Guinea.
However, he drew his strength from his networks and interpersonal skills. He was tasked with identifying
and approaching “key people,” as AAU______ calls them, in order to influence the state decision-making
process.




                                                 P/12914/2013
  Case
    Case
       1:17-cv-02726-JFK-OTW
          1:19-cv-03619-VSB Document
                             Document74-8
                                       249-1
                                           Filed
                                               Filed
                                                  05/14/21
                                                     05/21/21
                                                            Page
                                                              Page
                                                                 54 of
                                                                    54270
                                                                       of 270
                                                - 190 -


These actions distort the decision-making process within the administration, are detrimental to the
public interest, and weaken the state (cf. in this respect ruling 6B_908/2009 of November 3, 2010,
recital 2.3.2).
The defendants have called into question the community’s confidence in the impartiality and
objectivity of the state decision-making process. The method used distorted competition, with harmful
consequences for Guinea’s economy. It also undermines the foundations of democracy by
compromising the impartiality of the authorities and the free formation of will. It threatens the very
existence of the rule of law.
The acts took place from 2006, with the promise of undue benefits, through 2012 when the last money
was paid.
The defendants have used several stratagems and complex arrangements to hide and erase their
criminal actions.
They used companies with multiple domiciles, and diverse, opaque international financial circuits.
They opened various bank accounts in several countries, in the name of differently domiciled
companies or natural persons. They paid in cash, by bank transfer, or by check. They used several
intermediaries. Long and arduous international judicial cooperation was necessary to identify the
financial circuits used.
The defendants also sought to erase all traces of their actions by deregistering the companies used,
restructuring the companies in the group, falsifying the consolidated accounts, having the beneficiary
of the funds sign false certificates, and seeking to destroy evidence.
They acted as co-perpetrators. Their respective roles in the commission of the crime were well defined.
5.2.1. Mr. C______
Mr. C______’s fault is significant.
He supervised the bribery operation by agreeing to decisions in principle and providing instructions.
He was the privileged contact of Mr. A______’s associate, AAB______, who acted as a screen and
intermediary between CGR______ and the beneficiary of the corrupted funds. Mr. C______ had
control over the remuneration of this screen and intermediary, and therefore over the corruption
operation. He intervened in a corrupt payment, the real motive for which he tried to hide by inventing
a compensation operation; and he tried to silence the beneficiary of the funds, by making him sign an
affidavit drafted by his Parisian attorney.




                                             P/12914/2013
  Case
    Case
       1:17-cv-02726-JFK-OTW
          1:19-cv-03619-VSB Document
                             Document74-8
                                       249-1
                                           Filed
                                               Filed
                                                  05/14/21
                                                     05/21/21
                                                            Page
                                                              Page
                                                                 55 of
                                                                    55270
                                                                       of 270
                                                - 191 -


[…]

He was prepared to use forged title documents to justify a fictitious sale of land, which enabled him to
transfer large sums of money. In doing so, he undermined the trust that is placed in titles as evidence
of legal relationships.

His motives are eminently selfish. He acted to extract large sums of money from his crimes.

The accused has cooperated poorly in the proceedings. The defendant has always denied any
involvement in the corrupt acts. He gave fanciful explanations about AAV______’s role and invented
justifications for his actions by claiming a nonexistent clearing transaction.

The defendant has shown no self-awareness. He continues to deny any corruption and any role in
corrupt acts. He posed as a victim of a global conspiracy orchestrated by ACU ______ and presented
himself as Africa’s benefactor.

With regard to his criminal record, the defendant was sentenced on ______ 2020, in the last instance
and in absentia, by a Romanian Court, to a prison term of 5 years. However, this conviction is
subsequent to the facts under consideration and there can be no real retrospective competition in the
case of a judgment pronounced abroad (see ATF [Main Decisions of the Federal Court]142 V 551,
Recital 4.1, ATF 142 IV 329, Recital 1.4.1).

There are no mitigating circumstances.

According to Article 48(e) of the Swiss Criminal Code, the judge shall mitigate the sentence if the
interest in punishment has significantly decreased due to the time that has elapsed since the offence,
and the perpetrator has behaved well in the meantime. This provision does not set a time limit.
According to the case law, the mitigation of the sentence due to the time elapsed since the offence is
based on the same idea as the statute of limitations. The healing effect of the passage of time, which
reduces the need for punishment, must also be taken into account if the statute of limitations has not
yet expired, if the offence was committed long ago, and if the offender has behaved well in the
meantime. This presupposes that a relatively long time has elapsed since the offence.

This condition is in any case fulfilled when two thirds of the statutory limitation period for criminal
charges has expired (ATF 140 IV 145, Recital 3.1 p. 148).




                                              P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  56 of
                                                                     56270
                                                                        of 270
                                                 - 192 -


In this case, the statute of limitations runs from the date of the last culpable act, which is the date of
the last payment on May 14, 2012. The 15-year statute of limitations (see Article 97(b), Article 2(2),
and Article 389 of the Swiss Criminal Code, in conjunction with Article 322-seventh of the Swiss
Criminal Code) will expire in May 2027, such that two thirds of the statute of limitations for a criminal
case has not yet expired.
To this extent, the mitigating circumstance of elapsed time does not apply.
A publication prejudging the guilt of a suspect in press reports should be taken into account as a
sentencing factor, depending on the seriousness of the violation (ATF 128 IV 97, Recital 3b/aa, p. 104).
The Federal Court admitted this in a case where a press conference was given by the Federal Prosecutor,
leading to a serious prejudice of the guilt of the accused, resulting in a quasi-criminal sanction effect.
In this decision, the Federal Court found that this major prejudice had heavily influenced the
prosecuting authorities, although it later turned out that the published suspicions were largely
unfounded (Decree 9X.1/1998 of October 29, 1999, Recital 25b, cited in Decree 6B_206/2015 of
October 8, 2015, Recital 2.3.1.).
It is up to the defendant to show how the media coverage he is complaining about led to him being
prejudiced and caused him significant harm (see ATF 128 IV 97, Recital 3b/bb, p. 106, and the
references cited; Decree 6B_339/2011 of September 5, 2011, Recital 9.2.1.).
The Tribunal notes that the proceedings were indeed covered by the media. However, this element
should not be taken into account in the context of sentencing. The possible media consequences on the
defendants are more the result of their own actions or are unrelated to these criminal proceedings.
Moreover, the defendants do not argue, let alone demonstrate, that this media coverage might have
caused them any concrete harm.
Within the meaning of Article 49(1) of the Criminal Code, there is a combination of offenses, which
is grounds for an increase in the sentence.
The offense of bribery of foreign public officials, like that of forgery, is punishable by a prison term
of up to 5 years or a fine. Because of the combined offenses, the maximum penalty is thus increased
to 7 years and 6 months.
It is the defendant Mr. ______ who benefits primarily from the crime. He is the effective director of
CGR______, and the corruption activities would not have taken place without his agreement. Once the
mining rights were obtained, he sold them and made a huge profit.




                                               P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  57 of
                                                                     57270
                                                                        of 270
                                                  - 193 -


The above elements lead to the pronouncement of a prison term of 5 years.

5.2.2. Mr. A______

Mr. A_____’s fault is significant.

He was the man on the ground responsible for finding a way to access AAO______ in order to
influence the state’s process for granting mining titles. He was then the privileged contact of the
beneficiary of the funds, Ms. E______, throughout the years. He allowed the corrupt pact to be signed
and the sums of money to be paid. He also sought to destroy the evidence of corruption by meeting
with Ms. E______.

His motives are eminently selfish. He acted to extract large sums of money from his crime.

The defendant’s cooperation in the proceedings is poor. Throughout the proceedings, the defendant
has remained silent, refusing to give any explanation for the acts of which he is accused. His written
explanations through his counsel did not make up for his lack of cooperation. His attitude made the
investigation more difficult and slowed it down. Moreover, his explanations during the trial were
largely fanciful. Following the advice of a foreign lawyer, if he received any, not to speak out because
of the possible consequences of his statements on foreign proceedings does not justify his behavior.
Indeed, it is difficult to see how collaborating in a criminal investigation could be harmful to the
defendant, given that he denies any illegal conduct. In any case, the defendant could have distanced
himself from his lawyer’s advice, which he did at the trial.

The defendant showed no self-awareness. The defendant refused to provide any explanation on any
subject during the trial, and his statements at the sentencing hearing indicate a lack of awareness. In
this regard, it is recalled that the right not to incriminate oneself does not exclude the possibility of
considering the accused’s behavior as an aggravating factor during sentencing; in this case the accused
made the criminal investigation more difficult by stubborn denials, from which one can deduce a lack
of remorse and awareness of his fault (ATF 129 IV 6, Recital 6.1 p. 20; 118 IV 21, Recital 2b p. 25;
117 IV 112 , Recital 1 p. 114, and more recently Decrees 6B_866/2010 of July 19, 2011, Recital 1.4
and 6B_660/2013 of November 19, 2013, Recital 2.2).

Regarding his criminal record, the defendant was sentenced on July 29, 2014, in the United States to 2 years
in prison and a fine of USD 75,000 for obstructing the




                                                P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  58 of
                                                                     58270
                                                                        of 270
                                                    - 196 -


6. Compensation claim

6.1.1. If the unlawful benefit is to be confiscated, but the resulting assets are no longer available (because
they have been consumed, concealed, or disposed of), the judge orders that they be replaced by a
compensatory claim from the state in an equivalent amount (Criminal Code, Article 71(1)).

The purpose of this is to prevent a person who has disposed of objects or things of value subject to
confiscation from being favored above a person who kept them. It is only a substitute for confiscation in
kind and should therefore not give rise to any advantage or disadvantage compared to the latter. Because
of its subsidiary nature, the compensatory claim can only be ordered if, assuming the assets had been
available, confiscation would have been ordered: it is then subject to the same conditions as this measure.
However, a link between the seized assets and the offense committed is not required (ATF 140 IV 57,
Recital 4.1.2. and references cited).

The compensation claim can be recovered from any of the debtor’s assets, even those of licit origin, and
this asset can be temporarily seized (LOMBARDINI, Banques et blanchiment d’argent [Banks and Money
Laundering], 3rd ed., p. 139, note 535).

6.1.2. Property obtained from a legal transaction, concluded by means of corruption, may also be subject
to confiscation, without necessarily being a direct and immediate consequence of the corruption. The assets
obtained through a legal transaction based on bribery must have a natural and adequate causal link to the
offense. The objective legality of a legal transaction obtained through corruption is not relevant in this
decision. Confiscation also covers the proceeds of crime, the acquisition of which goes beyond the actual
formulation of the offense. In principle, there is nothing to prevent the confiscation of property acquired in
a purely indirect manner (decision of the Federal Court of August 19, 2015, Recital 2.2. and references
cited; ATF 137 IV 79, Recital 3.2.; Marc PIETH, “Korruptionsgeldwäsche” [Money Laundering of
corruption proceeds], in Wirtschaft und Strafrecht, Festschrift für Niklaus Schmid [Economy and Criminal
Law, Festschrift for Niklaus Schmid], 2001, p. 449; Bernard BERTOSSA, “Confiscation et corruption”
[Confiscation and Corruption], [Law Weekly] 131/2009, p. 378).

If success consists of influencing a discretionary decision, the only option is an estimate based on the totality
of the circumstances, in accordance with Article 70(5) of the Criminal Code (decision of the Federal Court
of August 19, 2015, Recital 2.2. and references cited; Florian BAUMANN, in BK, Strafrecht [Criminal
Law], vol. I, 3rd ed. 2013, notes 42 and note 72 on Article 70/71 of the Swiss Criminal Code).

6.2.1. In this case, CGR______ did not have the capacity to operate the awarded concessions on its own
and had to call on the services of a large mining group capable of doing so.




                                                  P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  59 of
                                                                     59270
                                                                        of 270
                                                   - 197 -


CGR______ acquired the mining concessions for USD 160 million and sold just over half (51%) of the
shares for USD 2.5 billion. The direct benefit of the transaction made possible by the corruption is therefore
several billion US dollars. Of this amount, USD 500 million was paid immediately by ABY______ to
CGR______, which paid USD 349,500,717 to its holding company W______, owned by the V______
foundation. Of this amount, distributions of USD 94 million in 2010, USD 41 million in 2011, and USD 15
million in 2012 were made directly by the V______ foundation to AB______ REAL ESTATE, of which
Mr. C______ is the sole shareholder. It is specified that these distributions are distinct from those made, in
the amount of a few million per year in total, for Mr. C______’s current expenses. Therefore, Mr. C______
has enriched himself directly through a legal transaction obtained through corruption in the amount of at
least USD 150 million.

Mr. C______ estimates his fortune at between USD 50 and 80 million. This does not include the assets held
by the V______ and AR______ foundations, which is at his disposal upon a request to the foundation board
for his personal, professional, or philanthropic needs. According to several specialists on the economy, in
2013, Mr. C______ was the richest man in Israel with an estimated fortune of USD 9 billion. At present,
his fortune is estimated at hundreds of millions of dollars, or even a billion (USD 800 billion as of July 3,
2020, https://www.challenges.fr/classements/fortune/Monsieur C______-Monsieur C_______2746; USD
1 billion as of April 3, 2019, https://www.forbes.com/profile/Monsieur C______-Monsieur C______/).

In view of the above, a compensatory claim of CHF 50 million will be made against him.



6.2.2. Mr. A______

6.2.2.1. His remuneration for his corrupt activity was USD 34.5 million, to be divided equally among his
partners. He was therefore personally enriched by the commission of the offense in the amount of USD
11.5 million.

Insofar as this sum is no longer directly available, a compensatory claim will be pronounced, in accordance
with the defendant’s financial situation.

6.2.2.2. Revenues

The defendant currently receives an income of EUR 143,000 per year (EUR 250,000/2 + EUR 1,500 x 12).




                                                 P/12914/2013
   Case
     Case
        1:17-cv-02726-JFK-OTW
           1:19-cv-03619-VSB Document
                              Document74-8
                                        249-1
                                            Filed
                                                Filed
                                                   05/14/21
                                                      05/21/21
                                                             Page
                                                               Page
                                                                  60 of
                                                                     60270
                                                                        of 270
                                                 - 206 -


                                       FOR THESE REASONS,

                                      THE CRIMINAL COURT

                                          ruling inter partes,

Acquits Mr. C______ of bribery of foreign public officials with regard to the facts mentioned under
B.a.I.1.1 of the indictment (payment of USD 94,038) (Criminal Code, Article 322-seventh) and of forgery
of securities with regard to the facts mentioned under B.a.II, except for the share certificate mentioned
under B.a.I.1.2 (Criminal Code, Article 251).

Finds Mr. C______ guilty of bribery of foreign public officials (Criminal Code, Article 322-seventh) and
of forgery of securities with regard to the share certificate mentioned under point a.II.2 (Article 251 in
conjunction with Article 255 of the Criminal Code).

Sentences Mr. C______ to a prison term of 5 years (Article 40 of the Criminal Code).

Pronounces against Mr. C______ in favor of the State of Geneva a compensatory claim in the amount of
CHF 50,000,000, which will be automatically reduced by the amount of Mr. C______’s payment (Article
255 of the Criminal Code).

Acquits Mr. A______ of securities forgery (Article 251 of the Criminal Code).

Finds Mr. A______ guilty of bribery of foreign public officials (Criminal Code, Article 322-seventh).

Sentences Mr. A______ to a prison term of 3 years and 6 months (Article 40 of the Criminal Code).

Pronounces against Mr. A______ in favor of the State of Geneva a compensatory claim of CHF 5,000,000,
which will be automatically reduced by the amount of Mr. A______’s payment (Article 71(1) of the
Criminal Code).

Orders the sequestration of the shares of the companies ADJ______ and ADK______ in view of the
execution of the compensation claim (Article 71(1) of the Criminal Code).

Dismisses Mr. A______’s claim for compensation (Article 429 of the Criminal Code).




                                               P/12914/2013
  Case
    Case
       1:17-cv-02726-JFK-OTW
          1:19-cv-03619-VSB Document
                             Document74-8
                                       249-1
                                           Filed
                                               Filed
                                                  05/14/21
                                                     05/21/21
                                                            Page
                                                              Page
                                                                 61 of
                                                                    61270
                                                                       of 270




                                TRANSLATION CERTIFICATION

Date: May 12, 2021

To whom it may concern:
This is to certify that the attached translation is an accurate representation of the documents received
by this office. The translation was completed from:
      •   French
To:
      •   English
The documents are designated as:
    • 01. p. 1                                              •   17. pp. 118 - 120
    • 02. p. 3                                              •   18. p. 122
    • 03. p. 15                                             •   19. pp. 130 - 132
    • 04. p. 18 - 20                                        •   20. p. 134
    • 05. pp. 22 - 24                                       •   21. p. 145
    • 06. p. 41                                             •   22. p. 159
    • 07. p. 53                                             •   23. pp. 163 - 164
    • 08. p. 61                                             •   24. pp. 166 - 169
    • 09. p. 64                                             •   25. pp. 171 - 174
    • 10. p. 73                                             •   26. p. 176
    • 11. pp. 75 - 77                                       •   27. pp. 178 - 179
    • 12. p. 85                                             •   28. pp. 190 - 193
    • 13. pp. 102 - 103                                     •   29. pp. 196 - 197
    • 14. pp. 105 - 106                                     •   30. p. 206
    • 15. p. 108                                            •   PJ_TPN_COMMUNIQUE_JUGEMENT_ST
    • 16. pp. 111 - 114                                         EINMETZ_2021_01_22
Eugene Li, Project Manager in this company, attests to the following:
“To the best of my knowledge, the aforementioned documents are a true, full and accurate translation
of the specified documents.”




Signature of Eugene Li
  Case
    Case
       1:17-cv-02726-JFK-OTW
          1:19-cv-03619-VSB Document
                             Document74-8
                                       249-1
                                           Filed
                                               Filed
                                                  05/14/21
                                                     05/21/21
                                                            Page
                                                              Page
                                                                 62 of
                                                                    62270
                                                                       of 270




                            TRANSLATION CERTIFICATION

Date: May 14, 2021

To whom it may concern:
This is to certify that the attached translation is an accurate representation of the documents
received by this office. The translation was completed from:
      •   French (France)
To:
      •   English (USA)
The documents are designated as:
   • '2021 01 22 Redacted Judgment Page 33.pdf'


Sarah Hall, Project Manager in this company, attests to the following:
“To the best of my knowledge, the aforementioned documents are a true, full and accurate
translation of the specified documents.”




Signature of Sarah Hall
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               63 of
                                                                  63270
                                                                     of 270


            RÉPUBLIQUE ET                        CANTON DE GENÈVE


                        POUVOIR JUDICIAIRE


                                 JUGEMENT

                  DU TRIBUNAL CORRECTIONNEL
                                  Chambre 7


                               22 janvier 2021


   MINISTÈRE PUBLIC

   contre

   Monsieur A______, né le ______ 1962, domicilié c/o Me ALPHA, ______, prévenu,
   assisté de Me ALPHA

   Madame B______, née le ______ 1970, domiciliée c/o Me BETA, ______, prévenue,
   assistée de Me BETA

   Monsieur C______, né le ______ 1956, domicilié c/o Me GAMMA, ______, prévenu,
   assisté de Me GAMMA (représentant principal) et Me DELTA




   Siégeant : Mme Alexandra BANNA, présidente, Mme Delphine GONSETH et
   M. Antoine HAMDAN, juges, M. Timothée REYMOND, greffier-juriste
   délibérant, M. Alain BANDOLLIER, greffier
   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               64 of
                                                                  64270
                                                                     of 270
                                             -2-



                                 TABLE DES MATIERES

   A. CONCLUSIONS FINALES DES PARTIES

   B. QUESTIONS PREJUDICIELLES ET INCIDENTS

   C. ACTE D'ACCUSATION

   D. FAITS

     D.A. Corruption

     D.B. Faux dans les titres

   E. AUDIENCE DE JUGEMENT

   F. SITUATION PERSONNELLE

   G. DROIT

      1. Compétence
      2. Art. 322septies CP
      3. Imputation des actes aux prévenus
      4. Faux dans les titres
      5. Peine
      6. Créance compensatrice
      7. Frais et indemnités


   H. SCHEMAS

   I. DISPOSITIF




                                              P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               65 of
                                                                  65270
                                                                     of 270
                                             -3-



                       A. CONCLUSIONS FINALES DES PARTIES :

   Le Ministère public conclut à un verdict de culpabilité de Monsieur A______, de
   Madame B______ et de Monsieur C______ de corruption d'agents publics étrangers
   (art. 322septies CP) et de faux dans les titres (art. 251 cum 255 CP). Il requiert le
   prononcé:

       à l'encontre de Monsieur A______ d'une peine privative de liberté de 4 ans,

       à l'encontre de Madame B______ d'une peine privative de liberté de 2 ans,
        assortie du sursis complet,

       à l'encontre de Monsieur C______ d'une peine privative de liberté de 5 ans.

   Il requiert le prononcé d'une créance compensatrice :

       à l'encontre de Monsieur A______ de USD 11'000'000.-,

       à l'encontre de Madame B______ de USD 150'000.- ,

       à l'encontre de Monsieur C______ de CHF 50'000'000.-.

   Enfin, il demande que les prévenus soient condamnés aux frais de la procédure et que
   les avoirs séquestrés sur le compte no 1______ de Monsieur C______ auprès de la
   Banque 1______ soient affectés au paiement des frais de la procédure.



   Monsieur C______, par la voix de ses conseils, conclut à son acquittement et au rejet
   de la créance compensatrice réclamée. Il ne fait pas valoir de prétentions en
   indemnisation.

   Monsieur A______, par la voix de son conseil, conclut à son acquittement et au rejet de
   la créance compensatrice réclamée. Il demande la condamnation de l'Etat de Genève à
   lui verser la somme de CHF 335'376.65 en application de l'art. 429 al. 1 let. a CPP.

   Madame B______, par la voix de son conseil, conclut à son acquittement et au rejet de
   la créance compensatrice réclamée. Elle demande la condamnation de l'Etat de Genève
   à lui verser la somme de CHF 389'846.90 à titre de remboursement de ses honoraires
   d'avocat.




                                               P/12914/2013
 Case
   Case
      1:17-cv-02726-JFK-OTW
         1:19-cv-03619-VSB Document
                            Document74-8
                                      249-1
                                          Filed
                                              Filed
                                                 05/14/21
                                                    05/21/21
                                                           Page
                                                             Page
                                                                66 of
                                                                   66270
                                                                      of 270
                                                -4-



                    B. QUESTIONS PREJUDICIELLES ET INCIDENTS

A.   a) Audition de Claudio MASCOTTO et des analystes financiers du Ministère public

     Après l'ouverture des débats, lors du traitement des questions préjudicielles, les
     prévenus ont sollicité l'audition de l'ancien Procureur Claudio MASCOTTO et des
     analystes financiers du Ministère public, en qualité de personnes appelées à donner des
     renseignements, afin de déterminer le but des voyages entrepris en Israël et aux Etats-
     Unis et de pouvoir identifier les preuves obtenues de manière illicite.

     Le juge ne peut apprécier librement que le résultat de preuves exploitables
     juridiquement (ATF 133 I 33 consid. 2.1 p. 36 p. s.; THOMAS HOFER, in Basler
     Kommentar, Strafprozessordnung, 2e éd. 2014, nos 42 et 63 ad art. 10 CPP). Il convient
     dès lors d'examiner si tel est le cas.

     Le Tribunal procède à l'administration de nouvelles preuves ou complète les preuves
     administrées de manière insuffisante (art. 343 al. 1 CPP).

     Il n'y a pas lieu d'administrer des preuves sur des faits non pertinents, notoires, connus
     de l'autorité pénale ou déjà suffisamment prouvés (art. 139 al. 2 CPP).

     Aux termes de l'art. 141 al. 2 CPP, les preuves qui ont été administrées d'une manière
     illicite ou en violation de règles de validité par les autorités pénales ne sont pas
     exploitables, à moins que leur exploitation soit indispensable pour élucider des
     infractions graves.

     Selon l'art. 178 CPP, est entendu en qualité de personne appelée à donner des
     renseignements, quiconque s'est constitué partie plaignante (let. a), n'a pas encore
     quinze ans au moment de l'audition (let. b), n'est pas en mesure de comprendre
     pleinement la déposition d'un témoin en raison d'une capacité de discernement restreinte
     (let. c), sans être soi-même prévenu, pourrait s'avérer être soit l'auteur des faits à
     élucider ou d'une infraction connexe, soit un participant à ces actes (let. d), doit être
     interrogé comme co-prévenu sur un fait punissable qui ne lui est pas imputé (let. e), a le
     statut de prévenu dans une autre procédure, en raison d'une infraction qui a un rapport
     avec les infractions à élucide (let. f), a été ou pourrait être désigné représentant de
     l'entreprise dans une procédure dirigée contre celle-ci, ainsi que ses collaborateurs (let.
     g).

     Les analystes financiers du Ministère public revêtent la qualité d'experts officiels (art.
     183 al. 2 CPP cum art. 25 let. h LaCP).




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               67 of
                                                                  67270
                                                                     of 270
                                             -5-



   Ni l'ancien Procureur Claudio MASCOTTO ni les analystes financiers du Ministère
   public ne sont des personnes appelées à donner des renseignements, au sens de l'art. 178
   CPP. Leur audition n'est prévue par aucune disposition du code de procédure pénale.

   Cette requête fait partie d'une série de demandes adressées au Tribunal de céans tendant
   à élucider les circonstances des voyages de Claudio MASCOTTO pour ultérieurement
   fonder un grief d'inexploitabilité des preuves en raison de la manière, par hypothèse
   illicite, dont elles auraient été recueillies.

   Dans son arrêt 1B_118/2020 du 27 juillet 2020, consid. 3.4., par lequel le Tribunal
   fédéral a rejeté les recours tendant à la récusation du Procureur Claudio MASCOTTO,
   notre Haute Cour a rappelé qu'il appartiendrait au juge du fond de se prononcer, le cas
   échéant, sur la licéité et l'exploitabilité des moyens de preuves peut-être obtenus par le
   biais de ces échanges en violation des règles sur l'entraide et du CPP.

   Or, il ne ressort pas de la procédure que des moyens de preuve auraient été obtenus
   illicitement. Au contraire, toutes les preuves figurant à la procédure ont été obtenues
   conformément aux règles sur l'entraide et du CPP.

   La défense n'indique pas quelle preuve aurait été obtenue illicitement.

   Au demeurant, les auditions requises ne sont pas prévues par le Code de procédure
   pénale.

   Ainsi, les auditions requises, que ce soit en qualité de personnes appelées à donner des
   renseignements ou de témoins, ne sont pas nécessaires au prononcé du jugement.

   La question préjudicielle est rejetée.

   b) Production des notes de Claudio MASCOTTO et de toute trace de contacts informels
   avec les autorités israéliennes

   Les prévenus sollicitent la production de tous documents et notes en mains du Ministère
   public relatifs aux contacts entre Claudio MASCOTTO et les autorités israéliennes.

   Les dépositions des parties et les prononcés des autorités ainsi que tous les actes de
   procédure qui ne sont pas accomplis en la forme écrite sont consignés au procès-verbal
   (art. 76 al. 1 CPP).

   Par acte de procédure, on entend les décisions qui ont un effet sur le déroulement de la
   procédure pénale et, à ce titre, exercent une influence sur la situation du justiciable
   (L. MOREILLON / A. PAREIN-REYMOND, Petit commentaire du Code de procédure
   pénale, Bâle 2016, n. 7 et 10 ad art. 393 CPP).



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               68 of
                                                                  68270
                                                                     of 270
                                             -6-



   Le dossier doit contenir les procès-verbaux de procédure et les procès-verbaux des
   auditions (art. 100 al. 1 let. a CPP).

   En droit administratif et notamment en matière d'entraide, la coopération judiciaire, qui
   relève des activités ordinaires d'une autorité pénale, n'est pas publique (décision du TPF
   SK 2016.30 du 23 février 2017).

   Il a, par ailleurs, été jugé que l'administré ne peut exiger la consultation des documents
   internes à l'administration, à moins que la loi ne le prévoie. Cela concerne notamment
   les notes de l'autorité, les copies des courriers électroniques ou les notes relatant des
   conversations téléphoniques. L'accès au dossier est accordé dans la mesure nécessaire à
   la sauvegarde des intérêts de l'ayant droit, qui peut consulter uniquement les pièces qui
   le touchent directement et personnellement (arrêt du TPF RR.2018.342-347 du 22
   février 2019, consid. 3.2 et 3.3).

   Dans son arrêt ACPR/584/2019 du 2 août 2019, la Chambre pénale de recours de la
   Cour de justice de Genève a rejeté le recours de Monsieur C______ contre le refus du
   Ministère public de l'autoriser à accéder aux documents et notes relatifs à ses contacts
   avec les autorités israéliennes. En substance, la Cour de justice a retenu que les
   échanges entre autorités de poursuites destinés à coordonner et assurer l'avancement des
   procédures d'entraide (actives) ne revêtent pas la qualité d'"actes de procédure", au sens
   de l'art. 76 al. 1 CPP, et le refus du Ministère public, de formaliser ces échanges et de
   les porter à la connaissance de Monsieur C______ ou des autres parties, était fondé.

   Le recours au Tribunal fédéral contre cet arrêt a été déclaré irrecevable (arrêt du
   Tribunal fédéral 1B_444/2019 du 10 mars 2020).

   Il n'y a pas lieu de s'écarter de l'arrêt ACPR/584/2019. Les éventuelles notes prises par
   Claudio MASCOTTO, de même que les échanges informels avec les autorités
   israéliennes, ne sont pas des actes de procédure, au sens de l'art. 76 al. 1 CPP, et n'ont
   donc pas à être versés au dossier.

   Enfin, la production d'éventuelles notes écrites de Claudio MASCOTTO ou de toute
   trace écrite d'échanges informels avec les autorités israéliennes n'est pas nécessaire au
   prononcé du jugement.

   La question préjudicielle est rejetée.

   c) Déclaration de nullité de tous les actes de procédure après le premier voyage de
   Claudio MASCOTTO en Israël, du 7 au 9 mars 2017




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               69 of
                                                                  69270
                                                                     of 270
                                              -7-



   Les prévenus demandent que tous les actes de procédure effectués après le premier
   voyage de Claudio MASCOTTO en Israël, entre les 7 et 9 mars 2017, soient déclarés
   nuls et retirés de la procédure.

   Cette conclusion a trait à une procédure de récusation et aux conséquences attachées à
   celle-ci, référence étant faite à l'art. 60 al. 1 CPP. Or, le Tribunal fédéral a, dans son
   arrêt 1B_118/2020 du 27 juillet 2020, rejeté les recours des prévenus tendant à la
   récusation du Procureur Claudio MASCOTTO.

   Au surplus et comme déjà mentionné, les prévenus n'indiquent pas quel moyen de
   preuve aurait été obtenu en violation des règles de l'entraide et du CPP et il n'apparaît
   pas que tel soit le cas.

   La question préjudicielle est rejetée.

   d) Inexploitabilité des auditions de D______ et retrait de la procédure des procès-
   verbaux d'audition du précité, annulation du mandat de comparution à l'audience de
   jugement de D______

   Les prévenus soutiennent que les procès-verbaux des auditions de D______ à Genève,
   les 3 et 5 septembre 2018, sont inexploitables en raison des promesses préalables dont
   l'intéressé aurait bénéficié de la part des autorités israéliennes et suisses. Les procès-
   verbaux doivent, partant, être retirés de la procédure et le mandat de comparution pour
   l'audience de jugement doit être annulé.

   Les prévenus demandent, également, que les procès-verbaux d'auditions de D______ en
   Israël, le 18 août 2017, soient retirés de la procédure pour les mêmes raisons.

   Le législateur a renoncé à introduire dans le CPP l'institution du "témoin de la
   couronne", soit l'admission, comme moyen de preuve, du témoignage d'un co-auteur
   qui, en échange d'une promesse d'exemption de peine ou de tout autre avantage
   procédural, accepte de témoigner contre ses co-prévenus (cf. Message du 21 décembre
   2005 relatif à l'unification du droit de la procédure pénale, FF 2006 1086). Cependant,
   rien ne s'oppose, dans un procès pénal se déroulant en Suisse, à ce que l'autorité de
   jugement prenne en considération, pour former son opinion, des dépositions émanant
   d'auteurs d'infractions qui, ayant reconnu leurs crimes et s'étant engagés à collaborer
   avec l'autorité pour établir les faits pouvant mettre en cause d'autres auteurs, ont
   bénéficié, de la part de l'autorité étrangère, d'un traitement favorable en raison de cette
   collaboration (ATF 117 Ia 401 consid. 1c p. 404; arrêt 6B_360/2008 du 12 novembre
   2008 consid. 3.1). La Cour européenne des droits de l'homme considère, pour sa part,
   que la procédure de transaction pénale (Plea Bargain), conduisant à ce qu'il soit statué
   sur une accusation pénale à l'issue d'un examen judiciaire simplifié, ne contrevient pas
   en soi à l'art. 6 CEDH (Natsvlishvili et Togonidze c. Géorgie du 29 avril 2014, § 91).


                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               70 of
                                                                  70270
                                                                     of 270
                                              -8-



   Par ailleurs, l'utilisation comme moyen de preuve de déclarations émanant d'un "témoin
   de la couronne", auquel l'impunité a été garantie, n'est pas davantage jugée en tant que
   telle contraire à cette disposition (arrêt de la CommEDH Baragiola Alvaro c. Suisse du
   21 octobre 1993, JAAC 106/1994 p. 731) (Arrêt du Tribunal fédéral 6B_1269/2016 du
   21 août 2017, consid. 3.4).

   D______ s'est présenté, spontanément, devant le Ministère public genevois avec un
   classeur de pièces, lesquelles ont été versées à la procédure. L'intéressé a été entendu, en
   présence des parties et de leurs avocats, soit de manière contradictoire, à Genève, en
   qualité de personne appelée à donner des renseignements, alors qu'il semble bénéficier
   du statut de "cooperating witness" octroyé par les autorités israéliennes.

   Comme susmentionné, rien ne s'oppose, dans un procès pénal se déroulant en Suisse, à
   ce que l'autorité de jugement prenne en considération des dépositions émanant de
   "témoins de la couronne" et l'utilisation comme moyens de preuve de ces déclarations
   n'a pas été jugée contraire à l'art. 6 CEDH.

   Par ailleurs, l'affirmation de la défense selon laquelle l'absence de mise en prévention de
   D______ par les autorités suisses laisse supposer que des promesses de non poursuite
   auraient été faites à l'intéressé par le Ministère public genevois ne repose sur aucun
   élément tangible. L'accusation appartient au Ministère public, qui décide, en application
   des règles du CPP et en fonction de considérations stratégiques, quelle personne il
   entend mettre en prévention.

   Dans cette mesure, le témoignage devant les autorités suisses de D______ et les pièces
   versées par celui-ci sont exploitables.

   Autre est la question de la force probante des déclarations de D______ et des pièces
   versées. Il appartiendra au Tribunal, dans le cadre de l'appréciation des preuves, de tenir
   compte de toutes les circonstances et du contexte entourant les dépositions de D______
   et le dépôt des pièces, tel que soulevé par les prévenus.

   Il ne se justifie, par ailleurs, pas d'annuler le mandat de comparution de D______ pour
   le 13 janvier 2021. Au demeurant, les prévenus n'indiquent pas ce qui justifierait
   l'annulation de l'audition de l'intéressé qu'ils ont eux-mêmes sollicitée dans le cadre de
   leurs réquisitions de preuve.

   Enfin, les procès-verbaux des auditions de D______, en Israël, ont été obtenus par le
   Ministère public conformément aux règles de l'entraide. Il ne se justifie dès lors pas de
   les retirer de la procédure.

   La question préjudicielle est rejetée.




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               71 of
                                                                  71270
                                                                     of 270
                                              -9-



   e) Classement de la procédure de faux dans les titres en raison d'un empêchement de
   procéder, suspension de la procédure dans l'hypothèse où le Ministère public
   s'engagerait à poursuivre D______ ou classement de la procédure si le Ministère public
   refuse.

   Les prévenus soutiennent qu'il existe un empêchement de procéder (art. 329 al. 2 CPP
   cum art. 319 al. 1 let. d CPP) s'agissant de l'infraction de faux dans les titres dans la
   mesure où D______ n'a pas été poursuivi par le Ministère public genevois pour les
   mêmes faits. Ils invoquent l'art. 32 CP.

   Selon l'art. 32 CP, si un ayant droit a porté plainte contre un des participants à
   l'infraction, tous les participants doivent être poursuivis.

   L'art. 32 CP garantit non pas l'indivisibilité de la poursuite, mais l'indivisibilité de la
   plainte (arrêt du Tribunal fédéral 6B_106/2015 du 10 juillet 2015, consid. 3.2.). Le but
   de cette disposition est d'empêcher que le lésé puisse choisir arbitrairement de faire
   punir un participant à l'infraction à l'exclusion d'un autre (ATF 121 IV 150 consid.
   3/a/aa p. 151 s.; 97 IV 1 consid. 2 p. 2 s.; 81 IV 273 consid. 2 p. 275). Cette norme est
   sans portée s'agissant des infractions poursuivies d'office.

   L'art. 9 CPP consacre la maxime d'accusation. Selon cette disposition, une infraction ne
   peut faire l'objet d'un jugement que si le ministère public a déposé auprès du tribunal
   compétent un acte d'accusation dirigé contre une personne déterminée sur la base de
   faits précisément décrits. La mise en accusation incombe au ministère public, qui
   l'assume seul. Elle n'est pas sujette à recours (art. 324 al. 2 CPP).

   En l'occurrence, aucune procédure pénale n'a été ouverte par le Ministère public
   genevois à l'encontre de D______. Le précité n'a, par voie de conséquence, pas été mis
   en prévention et n'a donc pas bénéficié d'un classement pour les faits sur lesquels il a
   témoigné.

   Il n'existe donc pas d'empêchement de procéder et la présente procédure n'a pas à être
   classée en ce qui concerne l'accusation de faux dans les titres dirigée contre les
   prévenus.

   La question préjudicielle est rejetée.

   f) Apport à la procédure de la procédure d'entraide avec Israël CP/401/2015 et de la
   procédure d'entraide avec les Etats-Unis B 237'192

   Les prévenus sollicitent l'apport à la présente procédure de la procédure d'entraide
   (passive) avec Israël, référencée sous CP/401/2015, et de l'intégralité de la procédure
   d'entraide (active) avec les Etats-Unis, référencée par l'Office fédéral de la justice sous



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               72 of
                                                                  72270
                                                                     of 270
                                             - 10 -



   B 237'192, y compris toutes les notes et état de frais du Procureur, afin d'obtenir des
   informations sur les voyages de Claudio MASCOTTO dans ces deux pays.

   La procédure CP/401/2015 est une procédure distincte de la présente procédure
   nationale. Quant à la procédure d'entraide adressée par la Suisse aux Etats-Unis, elle
   figure déjà à la présente procédure (classeurs B.4.1.3 ainsi que B.4.7.1 à B.4.7.16). En
   tant que la requête des prévenus tend à la production de documents ou de notes en mains
   du Ministère public et qui ne figureraient pas dans ces procédures, il est renvoyé au
   considérant A.b.

   La question préjudicielle est rejetée.

   g) Inexploitabilité de toutes les auditions de Madame E______ et retrait du dossier des
   procès-verbaux y relatifs

   g.a) En lien avec le statut de "cooperating witness" de Madame E______

   Les prévenus concluent à l'inexploitabilité des auditions de Madame E______ aux
   Etats-Unis, effectuées dans la présente procédure les 6 et 7 juillet 2017 et dans la
   procédure états-unienne (classeur B4_7_14), en raison de son statut de "cooperating
   witness".

   Madame E______ a accepté de coopérer à l'enquête américaine dans l'espoir d'obtenir
   une immunité de poursuite (immunity for the Cooperating Witness's own potential
   criminal conduct, plainte du FBI, ch. 10). Elle a signé avec le Département de justice
   américain un non prosecution agreement soumis à une clause de confidentialité (PP
   500'694). A ce moment, elle vivait alors aux Etats-Unis et disposait de la seule
   nationalité guinéenne. Les biens immobiliers et le restaurant de Madame E______ ont
   été confisqués par la justice américaine, à l'exception de sa résidence sur ______ (cf.
   Consent Order of Forfeiture filed in April 2016).

   Comme déjà mentionné, rien ne s'oppose, dans un procès pénal se déroulant en Suisse, à
   ce que l'autorité de jugement prenne en considération, pour former son opinion, des
   dépositions émanant de "témoins de la couronne" (appelés aussi "repentis"), à savoir
   d'auteurs d'infractions qui, ayant reconnu leurs crimes et s'étant engagés à collaborer
   avec l'autorité pour établir les faits pouvant mettre en cause d'autres auteurs, ont
   bénéficié, de la part de l'autorité étrangère, d'un traitement favorable en raison de cette
   collaboration (ATF 117 Ia 401 consid. 1c p. 404). L'utilisation comme moyens de
   preuve de déclarations émanant d'un « témoin de la couronne », auquel l'impunité a été
   garantie, n'est pas jugée contraire à l'art. 6 CEDH (arrêt de la CommEDH Baragiola
   Alvaro c/ Suisse du 21 octobre 1993, JAAC 106/1994 p. 731).




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               73 of
                                                                  73270
                                                                     of 270
                                             - 11 -



   Ainsi, les procès-verbaux d'audition de Madame E______ sont, en tant que tels,
   exploitables, étant relevé que ceux-ci ont été produits à la présente procédure
   conformément aux règles sur l'entraide. Autre est la question de la force probante des
   déclarations de la précitée qui est du ressort de l'appréciation des preuves.

   La question préjudicielle est rejetée.

   g.b) En lien avec l'absence des avocats de la défense lors de l'audition de Madame
   E______ aux Etats-Unis les 6 et 7 juillet 2017

   Les prévenus soutiennent que les procès-verbaux d'audition de Madame E______ par
   Claudio MASCOTTO aux Etats-Unis, les 6 et 7 juillet 2017, sont inexploitables, les
   avocats n'ayant pas pu participer à cette audition et Madame E______ ne s'étant pas
   présentée à l'audience de jugement pour son audition par le Tribunal.

   Cette question comporte deux aspects: la conformité de l'audition visée au droit de
   procédure applicable (Infra g.b.a) et l'appréciation du caractère globalement équitable
   de la procédure malgré la présence éventuelle du procès-verbal litigieux au dossier
   (Infra g.b.b.).

   g.b.a) Conformité au droit de procédure applicable

   La participation des parties à l'administration des preuves requises à l'étranger par voie
   de commission rogatoire fait l'objet d'une disposition spécifique à l'art. 148 CPP.

   Le Code de procédure pénale suisse ne règle l'octroi de l'entraide judiciaire
   internationale et la procédure d'entraide que dans la mesure où d'autres lois fédérales ou
   des accords internationaux ne contiennent pas de disposition en la matière (art. 54 CPP).

   En l'occurrence, la Suisse a conclu un accord avec les Etats-Unis d'Amérique, soit le
   Traité entre la Confédération suisse et les Etats-Unis d'Amérique sur l'entraide judiciaire
   en matière pénale (TEJUS; RS 0.351.933.6), dès lors seul applicable.

   L'art. 12 al. 2 TEJUS subordonne le droit de prendre part à l'administration des preuves
   requises à l'étranger à la demande expresse de l'Etat requérant.

   La question est celle de savoir si la faculté de l'Etat requérant, en l'occurrence le
   Ministère public genevois, de donner suite à une demande de participation à
   l'administration des preuves et de saisir l'Etat requis d'une telle requête est purement
   discrétionnaire.

   Dans un arrêt ATF 118 Ib 436, rendu par le Tribunal fédéral dans le cadre d'une
   demande d'entraide provenant des Etats-Unis vers la Suisse, notre Haute Cour a retenu



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               74 of
                                                                  74270
                                                                     of 270
                                              - 12 -



   que la requête de l'Etat requérant était discrétionnaire et aucun grief ne pouvait être
   fondé sur le refus de l'Etat requérant de formuler une telle demande.

   Selon ZIMMERMAN (ZIMMERMANN, La coopération judiciaire internationale en
   matière pénale, 5e édition, Berne 2019, page 524 N 485), le droit de participer à
   l'exécution de la demande peut être restreint. Sous l'angle de l'art. 12 par. 2 TEJUS, il
   est limité au cas où l'Etat requérant autorise la présence de l'inculpé ou de l'accusé, de
   son conseil ou des deux (Robert ZIMMERMANN, idem).

   Dans un arrêt plus récent 6B_947/2015 du 29 juin 2017 consid. 5.3.2., le Tribunal
   fédéral a retenu, alors qu'aucun accord n'avait été conclu avec l'Etat requis, soit le
   Guatemala, qu'une interprétation conforme à l'art. 6 § 3 let. d CEDH n'exigerait pas non
   plus nécessairement que le procès-verbal de commission rogatoire soit exclu au motif
   que le droit de l'Etat étranger permettait la confrontation au stade de la commission
   rogatoire, mais que celle-ci n'a pas eu lieu.

   Par ailleurs, la loi suisse (art. 148 CPP) n'octroie aucun droit aux parties d'assister à
   l'administration des preuves à l'étranger (SCHMID/JOSITSCH, Schweizerische
   Strafprozessordnung/Praxiskommenar, 3ème édition, 2018, art. 148 CPP; Commentaire
   romand du CPP, 2e édition, Bâle 2019, MOREILLON; Petit commentaire du CPP, 2e
   édition, Bâle 2016).

   En l'espèce, le Ministère public a renoncé à déposer une telle demande. Cette demande
   étant purement discrétionnaire, aucun grief ne peut être fondé sur le refus du Ministère
   public de formuler cette demande.

   L'audition de Madame E______ aux Etats-Unis les 6 et 7 juillet 2017 s'est donc
   déroulée de manière conforme au droit de procédure applicable.

   Le procès-verbal n'a donc pas à être retiré du dossier.

   g.b.b) Equité de la procédure dans son ensemble

   Pour que la procédure reste globalement équitable, malgré la présence au dossier du
   procès-verbal de Madame E______, trois conditions doivent être remplies (arrêt du
   Tribunal fédéral 6B_947/2015 du 29 juin 2017 consid. 5.5.1).

   La première condition consiste à déterminer si l'absence de Madame E______ aux
   débats repose sur des motifs sérieux. Le Tribunal fédéral en a déduit une obligation du
   Tribunal d'effectuer des démarches positives afin de convoquer les témoins. Madame
   E______ ayant été convoquée par la voie de l'entraide par le Tribunal de céans, son
   absence repose sur des motifs sérieux.




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               75 of
                                                                  75270
                                                                     of 270
                                              - 13 -



   Il convient ensuite d'examiner la place des dépositions de Madame E______ parmi les
   autres éléments de preuves présents au dossier. En l'espèce, les déclarations de Madame
   E______ ne sont qu'un élément au sein d'une importante masse probatoire, de sorte qu'il
   ne s'agit pas d'une preuve unique. Cette condition est également respectée.

   Enfin, il convient d'analyser les moyens offerts aux prévenus compensant les entraves à
   leurs droits de la défense. En l'espèce, le double tour de questions écrites, le fait que les
   prévenus ont ensuite été interrogés sur les propos tenus par Madame E______ et
   l'attention particulière qui sera portée à ses propos en raison de son statut de
   "cooperating witness" constituent des éléments compensateurs suffisants.

   Au vu de ces éléments, la présence dans le dossier du procès-verbal des auditions de
   Madame E______ aux Etats-Unis les 6 et 7 juillet 2017 n'a pas pour effet de rendre la
   procédure globalement inéquitable.

   Les déclarations de Madame E______ ne seront dès lors pas écartées de la procédure. Il
   appartiendra toutefois au Tribunal de tenir compte des éléments soulevés par la défense,
   soit l'absence de contradictoire, les promesses faites à l'intéressée par l'autorité
   étrangère, les versements d'argent effectués à celle-ci, dans le cadre de l'appréciation de
   ses déclarations.

   h) Audition de F______. A défaut, constatation de l'inexploitabilité des procès-verbaux
   d'audition de F______ et retrait de ceux-ci de la procédure

   Les prévenus sollicitent l'audition par le Tribunal, subsidiairement par voie de
   commission rogatoire, de F______. Ils soutiennent que les conditions dans lesquelles les
   auditions de F______, en Israël – défaut de contradictoire et heure tardive – se sont
   déroulées, rendent celles-ci inexploitables et requièrent leur retrait de la procédure.

   F______ a été entendu les 18 et 22 août 2017 par la police israélienne (classeur
   B4_5_8). Les procès-verbaux en question ont été obtenus et produits à la présente
   procédure pénale en conformité des règles sur l'entraide en matière pénale. Monsieur
   C______ a été confronté par le Ministère public auxdites déclarations et a pu s'exprimer
   à leur propos lors de son audition du 23 mai 2019 (PP 503'104ss).

   Ces procès-verbaux sont dès lors exploitables. Autre est la question de la force probante
   des déclarations de F______ devant la police israélienne, ce qu'il appartiendra au
   Tribunal d'apprécier conformément au principe de la libre appréciation des preuves.

   L'audition de F______ n'apparaît dès lors pas nécessaire au prononcé du jugement au vu
   des éléments figurant déjà à la procédure.

   La question préjudicielle est rejetée.



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               76 of
                                                                  76270
                                                                     of 270
                                             - 14 -



   i) Audition de G______

   Les prévenus sollicitent l'audition par le Tribunal, subsidiairement par commission
   rogatoire, de G______.

   L'audition de l'intéressé n'apparaît pas nécessaire au prononcé du jugement eu égard aux
   autres éléments figurant à la procédure, notamment les contrats, les factures et les
   éléments de la procédure roumaine (classeur B4_8_4) versés au dossier, qu'il
   appartiendra au Tribunal d'apprécier librement.

   La question préjudicielle est rejetée.

   j) Audition de H______

   Les prévenus sollicitent l'audition, par le Tribunal, subsidiairement par commission
   rogatoire, de H______.

   L'audition de l'intéressé n'apparaît pas nécessaire au prononcé du jugement. Il
   appartiendra au Tribunal d'apprécier les preuves en sa possession, selon le principe de
   libre appréciation des preuves, outre que la structure (actionnariat) des sociétés I______
   et J______ peut être établie autrement que par l'audition de cet avocat.

   La question préjudicielle est rejetée.

   k) Renvoi des débats vu l'absence des témoins

   Vu l'absence aux débats des témoins dûment convoqués par le Tribunal, les prévenus
   sollicitent le renvoi des débats.

   Par courrier du 28 février 2020, la direction de la procédure du Tribunal correctionnel a
   partiellement donné suite aux réquisitions de preuve des prévenus en indiquant que le
   Tribunal procéderait à l'audition de douze personnes, pour autant que celles-ci puissent
   être atteintes et qu'elles se déplacent à Genève pour leur audition. Les prévenus n'ont
   pas donné suite à l'invitation qui leur a été faite de collaborer à la localisation de ces
   personnes. Un mandat d'acte d'enquête a été adressé à la police genevoise dans le même
   sens.

   Malgré les efforts déployés, il n'a pas été possible de localiser K______.

   Quant aux onze autres personnes, des mandats de comparution leur ont été adressés par
   voie de commission rogatoire et par email, en cas d'échec de la notification par voie de
   commission rogatoire.




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               77 of
                                                                  77270
                                                                     of 270
                                               - 15 -



   Tous les efforts raisonnables ont ainsi été déployés afin que ces personnes puissent être
   entendues, à Genève, par le Tribunal et il serait vain de les convoquer à nouveau. En
   effet, rien ne permet de penser que ces personnes donneraient suite à un nouveau
   mandat de comparution qui leur serait notifié. Il appartient dès lors au Tribunal de
   statuer sur le fond de la cause sur la base du dossier qui lui est soumis, en tenant
   compte, le cas échéant, dans le cadre de l'appréciation des preuves, de l'absence aux
   débats des personnes convoquées.

   Il résulte de ce qui précède que l'incident est rejeté.




                                  C. ACTE D'ACCUSATION

   a) Par acte d'accusation du 8 août 2019, il est reproché à Monsieur C______, Madame
   B______ et Monsieur A______, d'avoir, en coactivité, promis dès 2005 et octroyé dès
   2006, des avantages indus à AAO______, alors président de la République de Guinée,
   et Madame E______, alors sa quatrième épouse et une personne très influente de son
   entourage, en vue d'obtenir sans droit et au profit de CGR______ des concessions
   d'exploration puis d'exploitation des gisements miniers de la région de Simandou en
   République de Guinée, et d'avoir versé respectivement fait verser à Madame E______,
   en onze versements, à tout le moins USD 8.5 millions,

   faits qualifiés de corruption d'agents publics étrangers, au sens de l'art. 322septies CP.

   b.a) Par ce même acte d'accusation, il est reproché à Monsieur C______ et Madame
   B______ d'avoir, en coactivité, dès 2009, en Suisse, en Israël et ailleurs, établi ou fait
   établir et ce, contrairement à la réalité :

        le 9 juin 2009, un certificat d'actions désignant D______ comme actionnaire de
         L______,
        un contrat du 15 juin 2009, intitulé Sale and Purchase Agreement ainsi qu'un
         amendement à ce contrat d'août 2010,
        un contrat de location du bateau le M______ du 1er au 15 juillet 2011,
        un addendum à la location de ce yacht du 29 juin 2011,

   et d'avoir fait remettre ces documents par D______ à ses banquiers, en Suisse, qui lui
   réclamaient des explications, la fabrication et l'utilisation de ces documents ayant eu
   pour objectif de cacher aux banques et aux autorités que Monsieur C______ finançait et
   ordonnait tous ces paiements passant par les comptes suisses de D______, au nombre
   desquels le versement de pots-de-vin à Madame E______;




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               78 of
                                                                  78270
                                                                     of 270
                                               - 16 -



   faits qualifiés de faux dans les titres, au sens de l'art. 251 CP.

   b.b) Par le même acte d'accusation, il est reproché à Monsieur C______ et Monsieur
   A______ d'avoir, en coactivité, dès 2011, en Suisse, en Israël et ailleurs, établi ou fait
   établir une facture de N______. à O______ GLOBAL LTD (ci-après O______), du 13
   juin 2011, cette facture étant contraire à la réalité;

   et d'avoir fait remettre ces documents par D______ à ses banquiers, en Suisse, qui lui
   réclamaient des explications, la fabrication et l'utilisation de ces documents ayant eu
   pour objectif de cacher aux banques et aux autorités que c'était en réalité Monsieur
   C______ qui finançait et ordonnait tous ces paiements passant par les comptes suisses
   de D______, au nombre desquels le versement de pots-de-vin à Madame E______;

   faits qualifiés de faux dans les titres, au sens de l'art. 251 CP.

   b.c) Par ce même acte d'accusation, il est reproché à Monsieur C______ d'avoir, dès
   2010, en Suisse, en Israël et ailleurs, établi ou fait établir et ce, contrairement à la
   réalité:

        un contrat de prêt du 11 juin 2010 entre O______ et P______,
        un contrat de prestations de services du 1er mars 2011 entre Q______ INC. et
         O______,
        une facture du 5 avril 2011de Q______,
        un contrat du 1er mars 2011 entre T______ et O______,
        une facture du 5 avril 2011 de T______ à O______,
        un contrat du 1er juin 2011 entre Q______ et O______,
        un contrat entre Q______ et O______,
        une facture du 14 septembre 2011de Q______ à O______,
        un contrat de conseil entre R______ et O______,
        un contrat du 3 janvier 2011 entre S______ SARL et O______ et une facture du
         15 octobre 2011 de S______ à O______,
        un contrat du 1er janvier 2012 entre T______ et O______,
        une offre de service de U______ et une facture du 12 décembre 2012 de
         U______ à O______,

   et d'avoir fait remettre ces documents par D______ à ses banquiers, en Suisse, qui lui
   réclamaient des explications, la fabrication et l'utilisation de ces documents ayant eu
   pour objectif de cacher aux banques et aux autorités que c'était en réalité Monsieur



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               79 of
                                                                  79270
                                                                     of 270
                                               - 17 -



   C______ qui finançait et ordonnait tous ces paiements passant par les comptes suisses
   de D______, au nombre desquels le versement de pots-de-vin à Madame E______,

   faits qualifiés de faux dans les titres au sens de l'art. 251 CP.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               80 of
                                                                  80270
                                                                     of 270
                                               - 18 -



                                           D. EN FAIT

   D.A. Faits qualifiés de corruption

   a)




   * MADAME B______
           Secrétaire du conseil de fondation de V______ (membre du conseil de fondation durant
            un an via X______)
           Administratrice de
            o   W______, via X______
            o   CGR______ (Guernesey)
            o   CGR______ STEEL
            o   CGR______ GUINEE (BVI)
   ** Monsieur C______
           Premier bénéficiaire de V______
           Contrats de conseil avec

            o   V______ (USD 250'000.- à 400'000.-/an)
            o   CGR______ (Guernesey) (USD 700'0000.-/an)
   *** Me GAMMA______
           Avocat de Monsieur C______
           Membre du conseil de fondation de V______
         Administrateur de W______




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               81 of
                                                                  81270
                                                                     of 270
                                             - 19 -



   a.a) Monsieur C______

   a.a.a) CG______

   Monsieur C______ était considéré, en 2013, comme l'homme le plus riche d'Israël, sa
   fortune étant alors estimée à plusieurs milliards de dollars américains. Il a construit sa
   fortune dans l'industrie du diamant. Il est présenté par ses sociétés vis-à-vis des tiers
   comme étant à la tête de CG______, pour C______ Group, un conglomérat de sociétés,
   l'activité de CG______ se concentrant dans quatre secteurs:

       les diamants (C______ DIAMOND GROUP dont Monsieur C______ était le
        Président du Conseil d'administration en 2005),
       les ressources naturelles (CG______ RESOURCES) (soit CGR______),
       les investissements immobiliers (Y______ renommée CGR______ REAL
        ESTATE LTD),
       la technologie, la finance et la gestion d'avoirs,

   (cf. présentation de CG______ INVESTMENTS de mai 2005, PP 5'000'092; voir
   également présentation de CGR______ de juillet 2007, PP 5'002'012).

   a.a.b) Fondation V______

   Monsieur C______ est le premier bénéficiaire de tous les avoirs et revenus de la
   fondation irrévocable et discrétionnaire de droit liechtensteinois V______ (cf. statuts -
   annexes aux statuts de la fondation, cl. B.2.1.5).

   Me GAMMA est, depuis sa constitution en 1997, un des trois membres du conseil de
   fondation de V______ et le représentant de l'actionnaire de CGR______ au sein du
   conseil de fondation, en sa qualité d'administrateur de W______. Le deuxième membre
   du conseil de fondation est un avocat liechtensteinois. Le troisième membre était
   Z______ puis, durant quelques mois, entre 2004 et 2005, X______ MANAGEMENT
   CORP - dont l'administratrice était Madame B______ -, avant d'être remplacée par
   AA______ (cl. B.2.1.13-14).

   Le but de la fondation est le suivant:

   "The foundation shall hold and manage the Foundation Fund for the benefit of the
   members of the Class of Beneficiaries as specified in the By-Laws, inter-alia, for their
   livelihood, health, accommodation, education and other needs as shall be from time to
   time and subject always to the discretion of the Foundation Council and the provisions
   of these Statutes" (cf. statuts au 15 juin 2009, PP 306'796).




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               82 of
                                                                  82270
                                                                     of 270
                                           - 20 -



   Conformément à son but, la fondation a, notamment, distribué à Monsieur C______ les
   sommes suivantes à titre de frais de logement et d'entretien (housing costs and living
   expenses):

       Février 2010           USD 3 millions (PP 310'208),
       Mai 2010               USD 3 millions (PP 306'494),
       Août 2010              USD 2 millions (PP 306'484),
       Septembre 2010         USD 1 million (PP 306'480),
       Octobre 2010           USD 1 million (PP 306'478),
       Novembre 2010          USD 2 millions (PP 306'760),
       Décembre 2010          USD 300'000.- (PP 306'758),

   Total 2010                  USD 12.3 millions

       Février 2011           USD 2 millions (PP 306'753),
       Mars 2011              USD 6 millions (PP 306'703),
       Mai 2011               USD 2 millions (PP 306'742),
       Juillet 2011           USD 2 million (PP 306'738-9).
       Juillet 2011           USD 300'000.- (PP 306'737).
       Juillet 2011           USD 2 millions (PP 306'735).
       Septembre 2011         USD 1 million (PP 306'733).
       Novembre 2011          USD 15 millions (PP 306'729).

   Total 2011                  USD 30.3 millions

       Février 2012           USD 500'000.- (PP 306'714)
       Avril 2012             USD 2 millions (PP 306'710)
       Mai 2012               USD 5 millions (PP 306'699)
       Décembre 2012          USD 1 million (PP 306'707)

   Total 2012                  USD 8.5 millions

   a.a.b) AB______

   Monsieur C______ est le seul actionnaire de AB______ REAL ESTATE (ci-après
   AB______), une société israélienne, qui investit dans l'immobilier dans les pays




                                              P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               83 of
                                                                  83270
                                                                     of 270
                                              - 21 -



   d'Europe de l'est. AB______ n'a aucun lien avec la fondation V______ si ce n'est son
   actionnaire, respectivement premier bénéficiaire.

   En 2005, V______ a octroyé à un prêt de USD 25 millions à AB______ (PP 313'355).

   En 2009, AB______ a connu des problèmes de liquidités et un défaut de paiement des
   créanciers aurait pu causer un sérieux dommage réputationnel à Monsieur C______, en
   Israël et à l'étranger (PP 306'508).

   Monsieur C______ a, dès lors, personnellement demandé un soutien financier à la
   fondation V______ (cf. réunion du conseil de fondation du 15 septembre 2009, PP
   306'508). Me GAMMA a informé Monsieur C______ que des distributions de fonds à
   des tiers n'entraient pas "strictement" dans le but de la fondation, mais, compte tenu du
   dommage réputationnel mis en avant, la fondation pouvait entrer en matière.

   Une semaine après (cf. réunion du conseil de fondation du 21 septembre 2009, PP
   306'506), AC______ a proposé que I______, détenue par V______, nantisse (pledge)
   ses biens en faveur d'une banque israélienne, ce qui permettait à celle-ci d'apporter le
   soutien financier dont AB______ avait besoin. Me GAMMA a rappelé le but de la
   fondation, tel que susmentionné. Il a insisté sur le fait que le but de la fondation n'était
   pas de nantir ses biens en faveur de tiers, qui ne faisaient pas partie des bénéficiaires.
   Toutefois, AB______ étant personnellement détenue par Monsieur C______, cela
   pouvait être considéré comme un soutien indirect personnel au précité et, dans la mesure
   où le nantissement était requis pour un durée limitée, celui-ci ne pouvait pas être
   considéré comme une distribution à Monsieur C______.

   Madame B______ a pris le procès-verbal de ces deux réunions du Conseil de fondation
   (PP 306'506 et 306'508).

   En 2010, 2011 et 2012, malgré les rappels de Me GAMMA en lien avec le but de la
   fondation, V______ a distribué les fonds suivants à Monsieur C______ afin que ceux-ci
   soient spécifiquement et directement injectés dans la société AB______:

       USD 94 millions en novembre 2010 (PP 306'477),
       USD 20 millions en mars 2011 (PP 306'747, 306'748),
       USD 6 millions en novembre 2011 sur demande de AC______ (PP 306'751,
        306'703),
       USD 15 millions en juin 2012 sur demande de AC______ (PP 306'690,
        306'692).

   a.a.c) Contrat de mandat




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               84 of
                                                                  84270
                                                                     of 270
                                           - 22 -



   Monsieur C______ n'exerce, officiellement, aucune fonction dirigeante ou
   administrative dans aucune des sociétés détenues, directement ou indirectement, par la
   fondation V______. Il se prévaut de dispenser des conseils aux sociétés du groupe
   CG______ et également d'assumer, dans certaines circonstances, le rôle
   "d'ambassadeur" du groupe vis-à-vis de tiers.

   Entre les 1er janvier 1998 et 31 décembre 2011, Monsieur C______ était lié par un
   contrat de mandat avec la fondation V______, rémunéré USD 250'000.- puis USD
   400'000.- par an (USD 350'000.- en 2010 et USD 400'000.- en 2011).

   a.a.d) Adresses email

   Monsieur C______ disposait de plusieurs adresses emails, dont notamment:

       c______@c______g-investments.com(PP5'010'988, 5'010'816),
       c______@ad______-suisse.com (PP 5'010'990),
       advisor@ad______fa.com (PP 500'677).

   a.a.e) W______

   La fondation V______ prend toutes les décisions stratégiques du groupe et est l'unique
   actionnaire de la holding W______ MANAGEMENT CORP (ci-après: W______) (PP
   3'951'024).

   W______ est une société des Iles Vierges Britanniques créée le 4 novembre 1998 et
   avait pour adresse postale AD______ FINANCIAL ADVISORS SA, à Genève (PP
   360'252), dont elle approuvait les comptes (cf. perquisition AD______). Me GAMMA
   était l'unique administrateur de W______, depuis 2001 (PP 3'951'024), avant que
   X______, dont l'administratrice était Madame B______, ne soit également désignée (cl.
   B.2.1.7). Madame B______ disposait de la signature individuelle sur les comptes de
   W______ dès 2002 (PP 360'252, Banque 2______).

   Monsieur C______ est considéré vis-à-vis des banques comme l'ayant-droit économique
   de W______ (PP 360'129, 360'132, 360'241, 360'248, banque 2______.

   Il s'est également personnellement porté garant, à concurrence de USD 30 millions, d'un
   prêt de ZAR 222'000'000.- (équivalent de CHF 150 millions) octroyé à W______ par la
   banque 2______ (cf. PP 360'290 et 03/1744.offer letter dans clé USB B0_10 dans
   classeur B0_10).




                                              P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               85 of
                                                                  85270
                                                                     of 270
                                            - 23 -



   W______ détient une multitude de sociétés constituées toutes aux Iles Vierges
   Britanniques, à l'exception de CG______ INVESTMENTS LTD constituée aux
   Bahamas:

       CG______ INVESTMENTS LTD constituée en 2003 et radiée en 2009
       CG______ STEEL HOLDINGS LTD constituée en 2004
       CG______ RESOURCES LTD constituée en 2003
       CG______ ENERGY LTD constituée en 2005
       CG______ RACING LTD constituée en en 2005
       CGR______ TREASURY SERVICES LTD constituée en en 2005
       CGR______ METAL AND MININGS LTD constituée en 2003
       CGR______ (LIBERIA) LTD constituée en 2007.
       CG______ RESOURCES (LIBERIA) LTD (PP 3'002'108)
       CGR______ DIAMOND EXPLORATION LTD constituée en 2012
       CGR______ PETROLEUM HOLDINGS LTD constituée en 2005
       CGR______ GOLD BVBA SA constituée en 2002
       AE______ constituée en 2004 et radiée en 2014.

   Toutes les sociétés susmentionnées ont leur adresse postale chez AD______
   FINANCIAL ADVISORS SA, à Genève. Depuis la création de AF______ ADVISORY
   SA en 2014, domiciliée alors à la même adresse genevoise que AD______
   FINANCIAL ADVISORS SA, W______ et toutes ces sociétés ont eu leur adresse
   postale chez AF______ ADVISORY SA.

   a.a.f) Avions et bateau

   La fondation est, également, propriétaire, via trois sociétés des Iles Cayman (PP 306'587
   et cf. schéma IV) de:

       un avion acheté USD 24.5 millions et détenu par AG______,
       un autre avion acheté USD 32.2 millions et détenu par AH______,
       un yacht acheté USD 25.7 millions et détenu par AI______.

   Monsieur C______ utilise régulièrement ces avions et bateau à des fins privées et
   professionnelles. Il s'est occupé personnellement du projet d'achat du yacht, F______
   étant responsable des aspects légaux (cf. classeur B_2_1_20).




                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               86 of
                                                                  86270
                                                                     of 270
                                              - 24 -



   a.b) CG______ RESOURCES LTD (ci-après CGR______ GUERNESEY)
   (anciennement RESOURCES ADVISORY SERVICES LTD) est une société
   constituée, en 2003, à Jersey puis déplacée, en 2007, à Guernesey (PP 5'010'216). Cette
   société est active dans le domaine des ressources naturelles (cuivre, cobalt, pétrole, gaz,
   diamant, etc.) au travers de diverses filiales (cf. PP 3'951'075).

   CG______ GUERNESEY est détenue par W______ (cf. PP 3'951'023 pour l'évolution
   de l'actionnariat). AC______, Madame B______ (dès 2003) puis AJ______ (depuis
   2007) étaient administrateurs de CGR______ GUERNESEY (PP 3'951'020).

   CGR______ GUERNESEY est financée par des prêts actionnaire (cf. états financiers au
   31.12.2009, PP 3'951'064), principalement via CGR______ TREASURY SERVICES
   LTD. Le prêt octroyé par W______, en 2007, s'élevait à USD 322 millions en 2009 (cl.
   B.2.1.11). Dans le cadre de la présente procédure (PV, PP 500'351), Monsieur C______
   a déclaré que W______ finançait CGR______ GUERNESEY à la demande.

   Conformément au droit de Guernesey, les administrateurs de CGR______
   GUERNESEY sont responsables de l'établissement des états financiers de la société (cf.
   PP 3'951'049) et approuvent les comptes (cf. PP 3'951'048). Madame B______ signait
   les états financiers de la société en sa qualité d'administratrice (i.e. PP 3'051'045,
   3'951'048). Toute la correspondance bancaire était envoyée, en copie, à Madame
   B______, chez AD______ FINANCIAL ADVISORS SA, la précitée étant au
   demeurant signataire autorisée sur certains comptes bancaires.

   Monsieur C______ était lié par un contrat de mandat à CGR______ GUERNESEY,
   signé par Madame B______ et AJ______. Il était rémunéré USD 700'000.- par an (PP
   300'750).

   a.c) CG______ RESOURCES (GUINEA) LTD (ci-après CGR______ GUINEE) est
   une société des Iles Vierges Britanniques, créée en 2005 (PP 5'002'080-1). Elle était
   détenue par CG______ STEEL (PP 350'831), elle-même détenue par CGR______
   GUERNESEY. CGR______ GUINEE est liée par un contrat de service à CGR______
   GUERNESEY (cf. états financiers au 31.12.2009, PP 3'951'064; PP 5'002'101).

   a.d) CG______ RESOURCES (GUINEA) LTD - SARL est une société à responsabilité
   limitée de droit guinéen (cf. statuts: PP 5'002'084), détenue par CGR______ GUINEA
   jusqu'à la restructuration des sociétés en février 2009 (cf. consid. "restructuration"). Les
   documents sociaux de cette société étaient conservés chez AD______ GE.

   Madame B______, en sa qualité d'administratrice de CGR______ GUINEE, approuvait
   les comptes de CGR______ GUINEE SARL (cl. B.2.1.6), alors que les auditeurs ont
   relevé que les documents fournis ne permettaient pas de vérifier l'adéquation des
   dépenses (cf. comptes au 31.12.2008, cl. B.2.1.6).


                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               87 of
                                                                  87270
                                                                     of 270
                                            - 25 -



   a.e)




      * MADAME B______ = administratrice

      ** MADAME B______ = secrétaire du conseil de fondation

      *** MADAME B______ = employée et directrice

   AD______ FINANCIAL ADVISORS LTD (ci-après AD______ BVI) est une société
   des Iles Vierges Britanniques, créée le 4 novembre 1998. Entre 1998 et 2003, elle était
   détenue par AK______ et AL______ (cf. formulaire A, PP 350'028), tous deux
   employés du CG______ puis, en 2003, par AM______, beau-frère de Monsieur
   C______ (cf. formulaire A, PP 350'052). Entre 2004 et 2010, AD______ BVI était
   détenue par AN______. – dont AC______ était l'actionnaire unique – avant que
   AC______ ne devienne actionnaire unique, en personne, le 1er janvier 2011 de
   AD______ BVI (PP 350'1115). Dès sa constitution, Madame B______ était
   administratrice de AD______ BVI (PP 350'061).

   Le jour de la constitution de AD______ BVI, la fondation V______, soit pour elle Me
   GAMMA, a signé un contrat de mandat avec AD______ BVI, soit pour elle Madame
   B______ (contrats du 04.11.1998, PP 306'905 et cl. B.2.1.14). Par ce contrat,
   AD______ BVI s'engageait à fournir tous les services administratifs, dont les sociétés
   détenues par la fondation avaient besoin. La fondation s'engageait à rembourser les frais
   de AD______ BVI, plus 10 % (cost plus ten basis). Le budget de AD______ était
   approuvé par le conseil de fondation (i.e. procès-verbaux du conseil de fondation de
   V______, cl. B.2.1.4).

   AD______ BVI était gérée par Madame B______ depuis les locaux genevois de
   AD______ FINANCIAL ADVISORS SA où elle travaillait (cf. notamment PP
   349'099). Dès la création de AF______, AD______ FINANCIAL ADVISORS LTD et
   AN______ ont été domiciliées chez AF______, qui a la même adresse genevoise que
   AD______ FINANCIAL ADVISORS SA.



                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               88 of
                                                                  88270
                                                                     of 270
                                            - 26 -



   a.f) AD______ FINANCIAL ADVISORS SA (actuellement en liquidation) (ci-après
   AD______ GE) est une société de droit suisse constituée en 1999 et domiciliée à
   Genève. Elle est détenue par AD______ BVI. AO______ (CFO de CGR______
   DIAMOND HOLDINGS LTD, qui détient AP______) était administrateur jusqu'en
   2014. Madame B______ a été engagée par AD______ GE dès sa constitution et
   travaillait dans les locaux genevois de AD______. Elle a été désignée directrice en
   février 2008, administratrice en mars 2009, et administratrice-présidente en mai 2014,
   fonction qu'elle quittera en mars 2016. Elle était également administratrice-présidente
   de AF______ ADVISORY SA dès sa création jusqu'à février 2017, à l'exception d'un
   an, en 2015, où elle a été remplacée par son mari, AQ______.

   AD______ GE s'occupe du corporate back office des sociétés détenues in fine par la
   fondation V______ et s'occupait, jusqu'en 2007, de la comptabilité des sociétés qu'elle
   hébergeait (PP 5'010'216; AC______ CIRDI, audition 23.05.2017, p. 88; PV
   AC______, PP 502'160; PV MADAME B______, 500'541; PV MADAME B______,
   PP 500'072).

   a.g) CG______ MANAGEMENT SERVICES LTD a été renommée AD______
   FINANCIAL ADVISORS (UK) LTD le 7 mars 2011 (PV LCIA, AC______).
   AC______ est le CEO et l'administrateur de CG______MS, société détenue par
   AD______ BVI. Il gérait cette société depuis Londres. AC______ est également le CEO
   de CG______ CAPITAL MARCETS PCC LTD, société sise à Guernesey et détenue
   par la fondation AR______, et non par la fondation V______ (PP 3'950'539).

   a.h) Madame B______ est une proche de la famille de Monsieur C______ pour laquelle
   elle travaille depuis ses 19 ans, soit dès 1989, originellement à Anvers, pour le compte
   de R. C______ & SONS.

   Elle a rejoint CG______ en 1994 puis elle est allée travailler pour AD______ BVI et
   AD______ GE, dans les locaux genevois, dès 1999.

   Au début de son activité, à Genève, son salaire mensuel brut s'élevait à CHF 8'000.-
   pour atteindre CHF 19'000.- à son départ en 2016, outre des bonus représentant un à
   trois mois de salaire (cf. audience de jugement).

   Madame B______ était, lors de l'ouverture de la présente procédure en 2013, secrétaire
   du Conseil des fondations V______ et AR______ et assistait aux séances des Conseils
   de fondation à ce titre (classeurs issus de la perquisition AD______, not. B.2.1.4; PV
   MADAME B______, PP 500'072, 500'298). Elle conservait dans les bureaux de
   AD______, à Genève, tous les documents corporatifs en lien avec les fondations
   V______ et AR______ et avec toutes les sociétés détenues par les fondations.

   En 2013, elle était administratrice, notamment, de:


                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               89 of
                                                                  89270
                                                                     of 270
                                             - 27 -



       AD______ FINANCIAL ADVISORS LTD
       AD______ FINANCIAL ADVISORS SA
       AF______ ADVISORY SA
       AS______ ENGINEERING NV
       CG______ STEEL HOLDINGS LTD
       CG______ RESOURCES LTD (Guernsey)
       CG______ CAPITAL MARCETS PCC LTD (PP 3'950'474)
       AT______, la société propriétaire du yacht le M______.
       X______ MANAGEMENET CORP (ci-après X______) (détenue pas
        AD______ BVI), administratrice de :

           o CGR______ TREASURY SERVICES LTD
           o CG______ RESOURCES (GUINEA) LTD - BVI
           o CG______ RESOURCES (LIBERIA) LTD
           o AU______
           o AV______
           o AW______ (PP 500'631)
           o ainsi qu'une dizaine d'autres sociétés.

   Son rôle dans les conseils d'administration était d'assurer les intérêts des bénéficiaires
   des fondations et s'assurer que les décisions prises restaient dans les limites imposées
   par le conseil de fondation (PV MADAME B______, PP 500'298).

   En sa qualité d'administratrice, Madame B______ recevait les états financiers annuels
   pour approbation, soit les bilans et comptes d'exploitation (PV, PP 500'547).

   Tous les contrats ou documents signés par CGR______ étaient conservés en original par
   Madame B______ dans les locaux de AD______ GE (cf. perquisition AD______,
   classeurs B.2.1.1 à B.2.1.28; PV, PP 500'627, 500'630).

   Dans son travail quotidien, Madame B______ était décrite comme étant totalement
   indépendante (WS LCIA AC______, PV 24.06.15, p. 4, no 12; PV AC______, PP
   502'159 et 502'168: CIRDI AC______, p. 88).

   c) AC______ a été engagé après plusieurs discussions avec Monsieur C______, par
   CG______ MANAGEMENT SERVICES LTD.




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               90 of
                                                                  90270
                                                                     of 270
                                             - 28 -



   Il est également l'ayant-droit économique de AN______., le CEO et le CIO de
   CG______ CAPITAL MARCETS PCC LTD. Il était administrateur de CGR______
   GUERNESEY. Il a indiqué avoir une relation étroite avec Monsieur C______ pour que
   les choses fonctionnent (AC______ CIRDI, audition 23.05.2017, p. 97; PV AC______,
   PP 502'156ss).

   a.i) Me GAMMA______, Madame B______ et AC______ ont été invités au mariage de
   la fille de Monsieur C______, lequel a eu lieu le 17 septembre 2009 en Israël (PP
   5'011'001).

   a.j) AX______ a rejoint CGR______, en septembre 2003, en qualité d'auditeur interne
   et de comptable, employé par AY______, avant de devenir le CFO de CGR______ (PP
   315'945). En septembre 2008, il a changé de statut pour devenir strategic financial
   specialist de CGR______ en qualité de mandataire, via sa société AZ______ (PP
   5'006'192, 5'000'119, 500'139). Il a alors déménagé d'Afrique du Sud en Israël (PP
   5'006'192; PV AAA______, PP 502'229).

   Il a été désigné auditeur interne du groupe CG______ par la fondation V______ en juin
   2009 (cl. B.2.1.4).

   a.k) Monsieur A______ est un homme d'affaires français actif en Afrique. Ses
   partenaires en affaires sont AAB______, franco-israélien domicilié au Sud de la France,
   et AAE______, israélien domicilié en Afrique du Sud.

   Les précités étaient actifs, en Afrique, dans l'import-export de marchandises,
   principalement de médicaments, au travers des sociétés AAC______, AAD______ ou
   ABJ______ (PP 358'471). En 2005, ils ne disposaient d'aucune connaissance en matière
   minière (i.e. PP 349'759, 3'002'054, AAA______, PP 502'221). Selon AAA______,
   Monsieur A______ n'était pas capable de lire une carte géologique (AAA______, PP
   502'224).

   b.a) Guinée

   Durant le premier semestre de 2005, AAG______, CEO de CGR______ GUERNESEY,
   a rencontré AAB______ – leurs pères étant amis de longue date (PP 300'600) et
   AAD______ étant domiciliée dans le même immeuble que CGR______, en Afrique du
   Sud – et ses partenaires AAE______ et Monsieur A______.

   Ils ont évoqué les possibilités d'investissement dans les ressources naturelles de Guinée,
   en particulier son potentiel minier, Monsieur A______ ayant eu connaissance des
   richesses minières de la Guinée par AAF______, un homme d'affaires malien (PV
   audience 13 janvier 2021) et en ayant parlé à ses associés.




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               91 of
                                                                  91270
                                                                     of 270
                                            - 29 -



   En 2005, CGR______ ne disposait d'aucune implémentation en Guinée et n'avait
   aucune expérience préalable dans l'exploitation de gisements de fer.

   A cette époque, la Guinée était classée 160ème sur 163 dans l'index de perception de la
   corruption établi par l'organisation Transparency International (Année 2006,
   Corruption Perceptions Index, Transparency International).

   Le 21 juin 2005, AAG______ s'est adressé au premier Ministre AAH______ pour lui
   présenter CGR______ GUERNESEY (pièce 2 chargé de pièces de Madame B______
   du 11 janvier 2021). Il était indiqué que CGR______ GUERNESEY s'intéressait "tout
   particulièrement aux gisements de minerai de fer du Mont Nimba et du Mont Simandou,
   aux gisements de bauxite de Dabola Tougué et aux infrastructures associées". Madame
   B______ a reçu cette lettre par courriel de AAG______ du 21 juin 2005, l'a mise en
   page avec l'en-tête de CGR______ et l'a renvoyée à AAG______ pour signature.

   Le 8 juillet 2005, le Ministre des mines et de la Géologie AAI______ a répondu – en
   français – à AAG______ et lui a indiqué qu'il recevrait, à Conakry, une équipe de
   dirigeants de CGR______ la semaine du 18 juillet 2005. Madame B______ a traduit ces
   courriers (pièce 2 chargé de pièces de Madame B______ du 11 janvier 2021).

   Dans une lettre d'intention du 14 juillet 2005 adressée à Monsieur A______,
   CGR______ GUERNESEY, soit pour elle AAG______, a manifesté l'intérêt particulier
   de la société dans l'exploitation du fer de Simandou et du Mont Nimba, ainsi que de
   toute autre réserve similaire en Guinée (PP 349114).

   Le 15 juillet 2005, trois projets de contrats entre CGR______ GUERNESEY et la
   République de Guinée ont été préparés par CGR______ (pièce 2 chargé de pièces de
   Madame B______ du 11 janvier 2021).

   Le premier contrat concernait le fer du Simandou et du Mont Nimba et était intitulé
   "Guinea ferrous project".

   Le deuxième contrat concernait les ressources en minerai de bauxite le long des voies
   ferrées de la région de Dabola et de Tougue de la République de Guinée.

   Le troisième contrat concernait les ressources en diamants de la République de Guinée.

   Ces contrats étaient rédigés en anglais et ont été envoyés à Madame B______ afin
   qu'elle les fasse traduire en français.

   Le 20 juillet 2005, Monsieur A______ a organisé et a participé à une rencontre entre
   AAG______ et le Ministre des mines et de la Géologie, AAI______ (PP 349'339;
   sentence arbitrale PP 3'002'111).



                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               92 of
                                                                  92270
                                                                     of 270
                                             - 30 -



   AAF______ connaissait AAJ______ – la première épouse de AAO______ car il
   travaillait pour sa fondation et distribuait des produits pharmaceutiques au travers de la
   Pharmacie centrale de Guinée. AAF______ et Monsieur A______ ont contacté
   AAJ______ et lui ont demandé s'il était possible de rencontrer le Président pour le
   compte d'un grand groupe minier (PV d'audition du 13 janvier 2021, page 4). Ces
   démarches ont échoué.

   A la suite de ces visites, par courrier du 2 août 2005, AAG______ a réitéré auprès de
   AAI______ l'intérêt de CGR______ GUERNESEY d'investir dans l'exploitation des
   réserves naturelles de Guinée, en particulier le fer de Simandou. Il a sollicité son accord
   pour l'envoi d'ingénieurs de la société AS______ B.V., société d'ingénierie du groupe
   CG______ (PP 349'339). Aucune suite n'a été donnée à ce courrier ni à ses relances (PP
   350'398).

   Le courrier du 2 août 2005 indiquait que la gestion administrative de CGR______
   GUERNESEY était à Genève: "administrative head office, Port Franc, 1211 Genève 5,
   Switzerland, téléphone 022 788 14 60" (PP 349'339). Il s'agit de l'adresse de AD______
   BVI et du numéro de téléphone de Madame B______ au sein de AD______ GE et
   AD______ BVI (PP 349'099 et 349'339).

   Le 29 septembre 2005, AAG______ a pris une participation dans CGR______
   GUERNESEY par le biais de AAK______ (PP 350'318, 3'951'023).

   Dans un échange de courriels des 10 et 11 octobre 2005 (PP 349080 - 349082) :

       Monsieur A______ a demandé à AAG______ si le projet du fer était valide
        uniquement si CGR______ obtenait les zones de AAL______, ce à quoi
        AAG______ a répondu "YES";
       Il a émis l'idée d'un projet commun incluant le Mali et la Guinée et AAG______
        a répondu que les projets guinéens étaient beaucoup plus grands et attractifs
        ("The projects in Guinea are much bigger and sexier");
       AAG______ a, ensuite, affirmé que CGR______ ne visait que les réserves de fer
        de Simandou et qu'en cas de réussite, le projet se suffisait à lui-même ("We are
        after Simandu Iron Ore deposit. It is very simple, either we can get it or not, if
        we can it's a stand alone business") (PP 349082).
       AAG______ a, enfin, rappelé à Monsieur A______ que les réserves de fer de
        Simandou était leur cible et que les autres projets n'étaient pas aussi excitants
        ("Remember, this is our target all the rest is not so excited !").

   En novembre 2005, AAG______ et AAA______ se sont rendus en Guinée, durant cinq
   jours. Ils ont rencontré Monsieur A______ et K______ (cf. infra). AAA______ a passé
   du temps au Centre de promotion et de Développement Miniers (ci-après: CPDM).


                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               93 of
                                                                  93270
                                                                     of 270
                                             - 31 -



   Durant ses discussions avec le CPDM, AAA______ a compris que les zones Nord et
   Sud de Simandou étaient libres de tout droit minier et que AAL______ détenait des
   droits sur les blocs 1 à 4 de Simandou (PP 3'002'055).

   Le 24 novembre 2005, AAG______ a fait parvenir un protocole d'accord de partenariat
   entre CGR______ GUERNESEY et l'Etat Guinéen en vue de promouvoir et développer
   les gisements de fer de Simandou (PP 5'010'647). Il s'agissait d'un "deuxième projet,
   pour discussion seulement". Le protocole faisait référence à une annexe, qui
   mentionnait la zone minière visée, cette annexe n'était toutefois pas jointe au protocole.
   Aucune suite n'a été donnée à cette proposition.

   Interrogé sur le courrier accompagnant le protocole d'accord du 24 novembre 2005 (PP
   500'236), le ministre AAI______ a expliqué que cette lettre était totalement irrecevable,
   car la concession d'exploration et d'exploitation du Simandou accordée à AAL______
   avait été préparée par ses soins et signée par le Président le 30 mars 2006.

   Dans une note interne non datée, le CPDM a résumé les propositions de CGR______
   (PP 5'012'753). Il en ressort notamment que CGR______ "souhaite établir l'Etude de
   faisabilité de tout le Simandou sur financement au moyen de prêt additionnel et faire la
   promotion du gisement auprès de grands groupes miniers".

   Monsieur A______ s'est dès lors tourné vers un homme d'affaires malien, AAF______,
   qui l'a introduit auprès d'un homme d'affaire guinéen, AAM______ (PP 5'010'658).
   Grâce à ceux-ci, Monsieur A______ a été introduit auprès du ministre AAN______, qui
   les a présentés à K______, journaliste, et à la demi-sœur de celui-ci, Madame E______
   (PP 500'101, PP 5'010'658), quatrième épouse de AAO______ (cf. consid. R).

   Après des mois de réseautage en Guinée, Monsieur A______ a compris que la seule et
   unique personne qui comptait dans ce pays était le Président AAO______ (PP
   5'010'587). Il voyait également les blocs Nord et Sud de Simandou comme un point
   d'entrée en Guinée (PP 5'010'588).

   b.b) Le 1er décembre 2005, Monsieur A______ et AAG______ ont pu rencontrer le
   Président AAO______.

   La sentence LCIA retient que Madame E______ était présente (sentence LCIA, PP
   3'002'055, 3'002'168).

   Le rapport établi par Veracity mentionne la présence du Président, de Monsieur
   A______ et de K______ (PP 5'010'588).

   Madame E______ a déclaré qu'au moment de cette réunion, Monsieur A______
   "voulait le nord et le sud" (PP 500'697). À ce moment, elle n'avait pas encore dit au



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               94 of
                                                                  94270
                                                                     of 270
                                              - 32 -



   Président que CGR______ lui avait promis beaucoup d'argent si elle les aidait (PP
   500'697). Elle était restée silencieuse pendant la réunion car elle avait déjà fait son
   travail, à savoir présenter CGR______ au Président et le persuader (PP 500'697). Pour
   persuader le Président, Madame E______ lui avait dit que CGR______ allait se montrer
   généreuse avec elle. Par la suite, elle avait montré les contrats au Président et il avait su
   combien lui était promis (PP 500'697). Après la réunion, Madame E______ avait suivi
   Monsieur A______ et K______ dans le bureau du ministre AAI______, qui leur avait
   indiqué qu'il fallait faire en sorte qu'ils obtiennent Simandou Nord et Sud (PP 500'698).

   b.c) Le lendemain 2 décembre 2005, une équipe composée de AAP______ (ingénieur
   des mines et cartographe du CPDM, chef de mission), de AAQ______ (expert géologue
   de CGR______) d'un interprète, d'un pilote et d'un copilote, a effectué une mission de
   reconnaissance du site de Simandou avec l'hélicoptère présidentiel (PP 5'010'662).

   Il ressort du "rapport de mission" que CGR______ s'était adressée aux autorités
   guinéennes pour effectuer une "expertise rapide et systématique des richesses" des
   Monts Simandou. Avant de quitter Conakry, le vendredi 2 décembre 2005, à 10h00, les
   zones ciblées ont été répertoriées, géo-référencées et intégrées au GPS par l'équipe "afin
   de positionnements corrects au sol pour des prises d'échantillons pendant le trajet". Ce
   document indique qu'en raison des permis déjà octroyés à AAL______ sur les blocs 1 à
   4, les zones visées étaient le Sud et le Nord de Simandou.

   Le vol a commencé par le Sud Simandou. Le premier positionnement pour observations
   et prises d'échantillons a été fait dans la zone du Sud Simandou, "hors du site de
   AAL______" (PP 5'010'663). L'hélicoptère est ensuite reparti s'est posé une première
   fois à l'intérieur du bloc 4 de AAL______, ou "des prises d'échantillons à partir des
   roches altérées" ont été effectuées. Puis "le survol de la chaîne de Simandou sur toute
   sa longueur et à très faible altitude a commencé, pour une observation très franche des
   manifestations et gîtes ferrugineux de ladite chaîne". La curiosité de l'équipe a, ensuite,
   conduit à un atterrissage dans le bloc 1. Un dernier arrêt a été effectué dans la zone
   Nord Simandou, "où la densité et la hauteur des herbes n'ont pas permis d'observer les
   roches en place".

   Le rapport est arrivé à la conclusion que la mission était trop courte mais qu'elle avait
   "permis à l'équipe de toucher du doigt les réalités du terrain de Simandou et ses
   environs". Le parcours de près de 150 km du Sud au Nord de la chaîne de Simandou et à
   très faible altitude, accompagné d'observations ponctuelles, a permis d'affirmer qu'il y
   avait des ressources importantes à expertiser, "pour une décision finale de mise à
   disposition, afin de mise en valeur".

   Concernant les "Secteurs cibles (le Sud et le Nord)", le rapport est arrivé à la conclusion
   suivante: "les quelques échantillons prélevés çà et là ne permettent pas une décision
   d'investissement. Il faudra absolument établir des permis de recherches et de


                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               95 of
                                                                  95270
                                                                     of 270
                                             - 33 -



   prospections systématiques pour prouver qu'il y a réellement des gisements enfouis qui
   demanderaient une mise en exploitation, même de manière souterraine, pourquoi pas ?"
   (PP 5'010'664).

   La carte intitulée "domaine objet de visite par la société CGR______ (02/12/2005)" vise
   les zones Nord et Sud Simandou (PP 5'010'665).

   Informé de cette mission, le ministre AAI______ a convoqué CGR______, dont les
   représentants sont venus accompagnés de K______ et de Madame E______, lesquels
   ont plaidé pour qu'il accorde à CGR______ une partie du Simandou sous concession
   (PP 500'236). Le ministre AAI______ leur a rappelé qu'ils ne pouvaient se rendre sur la
   zone de AAL______, mais les a invités à solliciter un permis de recherche pour toute
   zone libre de tout permis (e.g. les zones Nord et Sud) (PV 09.07.15 AAI______, p. 3).

   b.d) Le 6 janvier 2006, CGR______, soit AAA______, a envoyé un courrier au
   Ministre des mines, AAI______, lui transmettant à nouveau le protocole d'accord du 24
   novembre 2005. Le courrier visait "la promotion et le développement des gisements de
   minerais de fer de Simandou Nord et Sud, ainsi que les infrastructures y afférentes" (PP
   5'008'387). La zone visée selon ce protocole était le Nord ainsi que le Sud Simandou
   (PP 5'008'392).

   Entre les 8 janvier et 22 février 2006, Madame B______ a échangé de nombreux
   courriels avec AAG______ et AX______ notamment (pièce 4 chargé de pièces de
   Madame B______ du 11 janvier 2021). Madame B______ a été informée de la
   signature d'un protocole d'accord avec le gouvernement guinéen et du besoin urgent de
   disposer d'une société incorporée aux BVI ("We are trying to sign an MOU with the
   Guinea government for an exploration of Iron ore field in Guinea"), du fait qu'ils étaient
   tous en Guinée (courriel du 17 janvier) en train de finaliser un protocole d'accord avec
   le président guinéen ("the above fax is urgent please if you can attend ASAP it will
   really help. AAG______, AAA______, etc are all in Guinea now and finalising an MOU
   with Guinea president so receipt of the above fax is critical").

   Madame B______ a, d'abord, proposé la société AAR______, avant que AX______
   l'instruise d'utiliser AAS______ INVESTMENTS LTD BVI COMPANY (courriel du
   16 janvier 2006) puis d'en changer le nom en CGR______ GUINEE afin que le brand
   name de CG______ apparaisse ("it is critical that the name CGR______ appears").

   Le 15 janvier 2006, Monsieur C______ a quitté Tel Aviv et a atterri à Londres le 16
   janvier 2006 (PP 300'819 et 300'823).

   Le 16 janvier 2006 (départ 23h45), l'avion utilisé par Monsieur C______ a quitté
   Londres pour se rendre à Conakry, alors que Monsieur C______ semble être resté au




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               96 of
                                                                  96270
                                                                     of 270
                                          - 34 -



   Four Seasons Hotel de Londres, jusqu'au 18 janvier 2006 (PP 300'825), date à laquelle
   il est retourné à Tel Aviv, avec cet avion (PP 300'819 et 300'825).

   Le 17 janvier 2006, une réunion a eu lieu, à Conakry, avec le gouvernement de Guinée,
   en présence de AAG______, Monsieur A______ et AAB______ pour discuter d'un
   protocole d'accord avec la Guinée sur l'exploitation des blocs 1 et 2 de Simandou (PP
   300'819, 300'823, 3'002'056). Plus tard, le même jour, AAG______, Monsieur A______
   et AAB______ se sont rendus au Palais Présidentiel où ils ont rencontré le Président,
   alors que K______ et Madame E______ étaient également présents (sentence arbitrale,
   PP 3'002'112, PP 3'002'169).

   b.e) CGR______ GUINEE

   Le 30 janvier 2006, Madame B______, agissant pour le compte de AD______, a
   effectué les démarches nécessaires pour que la société AAS______ INVESTMENTS
   LTD BVI COMPANY, créée le 28 octobre 2005, dont elle était alors l'administratrice
   unique via X______, soit renommée CGR______ RESOURCES (GUINEA) LTD. Le
   20 juillet 2006, AAA______ a été désigné administrateur aux côtés de X______, tous
   deux disposant d'un pouvoir de signature individuel (cl. B 2.1.1.).

   Les 50'000 actions de CGR______ GUINEE étaient détenues par CGR______ STEEL
   HOLDINGS LTD (PP 350'831), laquelle exerçait le management de CGR______
   GUINEE, alors que CGR______ GUINEE était liée par un contrat de conseil à
   CGR______ (GUERNESEY).

   CGR______ GUINEE était financée par des prêts octroyés par CGR______
   TREASURY SERVICES (i.e. les contrats y relatifs sont signés par Madame B______
   pour le compte des trois sociétés parties au contrat, soit CGR______ TREASURY
   SERVICES, CGR______ GUERNESEY et CGR______ GUINEE; classeur B.2.1.1;
   prêt de USD 26 millions le 1er février 2006, augmenté par la suite et ascendant à USD
   63 millions au 31.12.2009).

   c.a) AAT______

   Par courrier du 2 février 2006, CGR______ GUINEE, soit pour elle AAA______, a
   établi un accord de coopération avec AAT______ (PP 349'118), société des Iles Vierges
   Britanniques, dont les ayant-droit économiques et animateurs sont Monsieur A______
   et AAB______ (PP 358'753). Cette société était alors utilisée par ces derniers pour
   d'autres projets.

   Par cet accord, CGR______ GUINEE octroyait à AAT______ une participation de 15%
   dans le projet de Simandou, soit 17.65% de l'actionnariat de CGR______ GUINEE,
   outre des versements selon un échéancier convenu.



                                             P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               97 of
                                                                  97270
                                                                     of 270
                                           - 35 -



   En échange, AAT______ devait continuer: "à fournir tous les efforts possibles aux fins
   d'obtenir un contrat d'acquisition des blocs 1 et 2."

   c.b) Permis de recherches zones Nord et Sud

   Le 6 février 2006, sept permis de recherches ont été octroyés à CGR______ GUINEE
   sur les zones Nord et Sud de Simandou, alors libres de tout permis.

   Ces permis seront ultérieurement abandonnés par CGR______, lors de sa demande
   d'octroi de permis sur les blocs 1 et 2 (cf. courrier du 06.11.2008 de AAU______ au
   Ministre des mines).

   c.c) AAV______

   CGR______ ne souhaitant pas que Monsieur A______, AAB______ et AAE______
   utilisent l'une de leurs sociétés existantes pour la prise de participation dans
   CGR______ GUINEE, AAG______ leur a demandé d'acquérir une nouvelle société à
   cette fin (courrier Me ALPHA______ du 15 août 2018, p. 4), laquelle se substituerait à
   AAT______.

   Sur conseils de AX______, AAB______ s'est alors tourné vers Madame B______ pour
   acheter une société (PP 349'098).
   Le 28 octobre 2005, AD______ BVI avait acheté, à MOSSECK FONSECA & CO.
   (BVI) LTD, la société AAV______ HOLDING LTD (ci-après AAV______), constituée
   le même jour aux Iles Vierges Britanniques (cl. B.2). L'administratrice de AAV______
   était Madame B______, via X______.

   Le 13 février 2006, Madame B______ a, dès lors, vendu AAV______ à AAD______
   INTERNATIONAL TRADING (PTY) LTD (ci-après AAD______), société domiciliée
   en Afrique du Sud et dont les ayant-droits économiques sont Monsieur A______ (F),
   AAB______ (M) et AAE______ (A) (d'où AAD______). Une facture datée du 14
   février 2006 a dès lors été établie par AD______ BVI (PP 5'010'675).

   Le même jour, soit avant même la conclusion du contrat entre CGR______ et
   AAV______, Madame B______, en sa qualité d'administratrice, a attesté que
   AD______ BVI détenait 17.65 % de CGR______ GUINEE pour le compte de
   AAV______ (PP 349'327, 5'010'673) :

   "et ce sous réserve de l’exécution du contrat entre CG______ RESSOURCES
   (GUINEA) LIMITED et le gouvernement de la République de Guinée (…)".

   Les actions de AAV______ sont restées propriété de AD______ BVI durant toute
   l'année soit jusqu'au 15 décembre 2006 (cl. B.2, pièces MOSSACK FONSECA). Ce



                                              P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               98 of
                                                                  98270
                                                                     of 270
                                            - 36 -



   n'est que le 10 janvier 2007 que les actions de AAV______ seront transférées en faveur
   de AAW______, une fondation agissant par le biais d'une société de droit panaméen
   AAX______ (cl. B.2), AAY______ SA - la société de gestion de fortune sise à Genève
   de Monsieur A______ - étant désignée protector et premier bénéficiaire de la fondation,
   alors que deux administrateurs de paille (AAZ______ et ABA______) étaient désignés.

   Ainsi, Monsieur A______, AAB______ et AAE______ ne sont jamais apparus en
   qualité d'ayant-droits économiques de AAV______.

   Une fois AAV______ acquise, CG______MM, soit pour elle Madame B______, et
   AAV______, ont signé un Services and Cooperation Agreement, qui a été antidaté au
   15 octobre 2005.

   c.d) Accord du 14 février 2006

   Le 14 février 2006, AAT______ a été substituée par AAV______ et un nouvel accord
   de coopération, identique au précédent, a été conclu avec CGR______ GUINEE (PP
   349'035).

   Ainsi, AAV______ s'engageait à continuer ses efforts pour arriver à un accord sur les
   blocs 1 et 2 et à assister CGR______ GUINEE de toutes les manières possibles pour
   arriver à son objectif.

   En échange, il était prévu, en faveur de AAV______:

       l'octroi d'un free carry par le biais de l'octroi d'une participation de 17.65% dans
        CGR______ GUINEE et
       le versement de USD 19.5 millions conformément à l'échéancier ci-dessous:




                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               99 of
                                                                  99270
                                                                     of 270
                                             - 37 -




   A ce moment, AAV______ n'était qu'une coquille vide, sans compte bancaire (son
   premier compte bancaire sera ouvert en mai 2010) et ses réels ayant-droits économiques
   n'ont jamais eu ni l'intention ni la possibilité d'investir dans un projet minier.

   AAA______, responsable du projet en Guinée, a déclaré, dans le cadre de la présente
   procédure que, dès le début, il n'était pas prévu que AAV______ et ses animateurs
   investissent.

   Madame B______, administratrice de CGR______ GUINEE, était au courant de
   l'accord du 14 février 2006 dès la signature de celui-ci. Elle précisera dans la procédure
   (PP 500'078):

   "CGR______ agit toujours par des joint-venture et ne verse pas de commission".

   c.e) Accords du 20 février 2006

   c.e.a) Sur la base de l'accord du 2 février 2006 entre CGR______ GUINEE et
   AAT______, Monsieur A______ et ses associés ont préparé trois protocoles d'accord
   entre, d'une part, AAV______ et, d'autre part, AAM______ / K______, AAF______ et
   Madame E______.

   L'accord entre AAV______ et AAM______ / K______ prévoyait les paiements suivants
   (PP 348'965):




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               100100
                                                                   of 270
                                                                       of 270
                                             - 38 -




    L'accord entre AAV______ et AAF______ prévoyait les paiements suivants (PP
    500'582, l'original du contrat: cf. perquisition AAB______):




    Ainsi, les protocoles d'accord entre AAV______ et AAM______ / K______ et
    AAF______ prévoyaient le versement total de USD 19.5 millions, soit la somme
    promise à AAV______, selon un échéancier de paiements identiques, dont la première
    échéance de paiement totalisait USD 500'000.-. La seule différence consiste dans la
    langue de rédaction (français – anglais).

    Quant au protocole d'accord avec Madame E______ (PP 348'757), il ne prévoyait pas le
    versement de sommes d'argent, mais l'intéressée, en tant que "partenaire locale" de
    l'exploitation des gisements de Simandou, devait recevoir une participation indirecte de
    5 % dans la société exploitante, soit la Compagnie minière de Simandou, sous la forme
    d'une participation de 33 % des 17.65 % de AAV______ dans CGR______ GUINEE
    (note: 33 % x 17.65 % = 5 %), dès l'obtention des concessions d'exploitation, alors que
    la Guinée recevrait 15% de l'actionnariat de cette société.

    c.e.b) Le 15 février 2006, à 16h23, soit le lendemain de la signature de l'accord entre
    AAV______ et CGR______ GUINEE, l'assistante de AAB______ a envoyé à Madame
    B______, pour signature (PP 5'010'684 et 5'010'686), le courriel suivant:



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               101101
                                                                   of 270
                                                                       of 270
                                              - 39 -



    "Pour faire suite à notre conversation veuillez trouver ci-joint le protocole d'accord.
    Dans l'attente de votre réponse".
    Il s'agissait du protocole d'accord entre, AAV______ et AAM______ / K______, qui
    prévoyait la signature de Madame B______ en sa qualité d'administratrice de X______,
    elle-même administratrice de AAV______.

    La signature de Madame B______ figurait sur la même page que l'échelonnement de
    paiement.
    A réception de cet email, Madame B______ s'est alors entretenue au téléphone avec
    AAB______ ("As per your discussion with AAB______…", PP 5'010'688) et a proposé
    de délivrer une procuration pour signer l'accord à sa place.

    A 17h13, l'assistante de AAB______ a écrit à Madame B______ ce qui suit (PP
    500'377):

    "As per your discussion with AAB______ please find attached the new version of the
    Protocole d'Accord. Thanks to send us Power of Attorney for Mr AAE______ (…)".

    Soit en traduction libre: "Conformément à la discussion que vous avez eue avec
    AAB______, veuillez trouver ci-joint la nouvelle version du Protocole d'accord. Merci
    de nous envoyer la Procuration en faveur de M. AAE______ (…)".

    Le contrat a ainsi été modifié pour prévoir la signature de AAE______, et non plus celle
    de Madame B______ pour le compte de X______ (PP 5'010'690).

    A 17h17, l'assistante de AAB______ a envoyé un nouveau courriel à Madame
    B______, lequel précisait (PP 500'087):

    "As per your discussion with AAB______ please find attached both Protocole d'Accord.
    Thanks to send us Power of Attorney for Mr. AAE______ (…)".

    Soit en traduction libre: "Conformément à la discussion que vous avez eue avec
    AAB______, veuillez trouver ci-joint les deux Protocoles d'accord. Merci de nous
    envoyer la Procuration en faveur de M. AAE______ (…)".

    A 17h19, l'assistante de AAB______ a renvoyé à Madame B______ le même courriel
    que celui de 17h17, avec cette fois les pièces jointes, soit les deux protocoles d'accord
    suivants (PP 500'082):

        le protocole d'accord modifié entre AAV______ et AAM______ / K______ daté
         du 20 février 2006 et
        le protocole d'accord avec Madame E______ daté du 20 février 2006.



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               102102
                                                                   of 270
                                                                       of 270
                                             - 40 -



    A 17h24, Madame B______ a transmis à la secrétaire de AAB______ la procuration
    qu'elle avait établie au nom de AAE______, lui permettant d'engager AAV______ au
    nom de X______ (PP 500'087).

    Ce même 15 février 2006, après avoir envoyé la procuration, Madame B______, pour le
    compte de X______, a démissionné, avec effet immédiat, de sa qualité d'administratrice
    unique de AAV______ et des administrateurs de paille ont été désignés à sa place (PP
    B.2).

    Entendue dans le cadre de la procédure, Madame B______ a déclaré ignorer qui étaient
    les personnes mentionnées sur les protocoles d'accord. Elle ne les avait pas signés elle-
    même pour éviter tout conflit d'intérêts avec son travail pour CGR______ (PP 500'142).

    c.e.b) Le matin du 20 février 2006, l'avion utilisé par Monsieur C______ a atterri en
    Guinée en provenance de Malte et est reparti le soir même à destination de la
    Macédoine.

    Monsieur C______ se trouvait alors en Israël. En effet, il était en Côte d'Ivoire et en
    Afrique du Sud, entre les 5 et 10 février 2006, puis en Israël, du 10 au 17 février 2006.
    Le 18 février 2006, il s'est rendu à Aman, avant de retourner en Israël, le 19 février
    2006, où il est resté jusqu'au 25 février 2006, date à laquelle il est allé à Aman puis à
    Goa, le lendemain.

    C'est AAG______ (déclaration de Monsieur A______ et courrier de AAM______) qui a
    notamment voyagé avec l'avion utilisé par Monsieur C______.

    AAG______ a apporté avec lui USD 500'000.- et les protocoles d'accord, datés du 20
    février 2006 et envoyés le 15 février 2006 à Madame B______ (cf. déclarations de
    Monsieur A______ à l'audience de jugement et courrier de AAM______).

    Les trois protocoles d'accord entre, d'une part, AAV______ et, d'autre part,
    AAM______ / K______, AAF______ et Madame E______ ont ainsi été signés le 20
    février 2006.

    c.e.c) Le même jour, soit le 20 février 2006, un protocole d'accord a été conclu entre la
    Guinée et CGR______ GUINEE, soit pour elle AAA______, celui-ci ayant été autorisé
    à représenter la société par résolution signée par Madame B______ pour le compte de
    X______ le même jour (PP 5'006'806 et cl. B.2.1.1).

    Par ce protocole d'accord, CGR______ GUINEE s'engageait (i) à effectuer une étude de
    faisabilité dans un certain délai dès l'obtention des permis de recherche couvrant des
    zones minières décrites dans des annexes (ces zones comprennent les blocs 1 et 2 de
    Simandou) (PP 5'006'811), (ii) à créer la société la Compagnie minière de Simandou,



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               103103
                                                                   of 270
                                                                       of 270
                                                - 41 -



    dont l'actionnariat devait être réparti à raison de 15 % pour la Guinée et de 85 % pour
    CGR______ GUINEE, alors que la Guinée devait faire en sorte que les permis soient
    attribués à CGR______.

    En effet, la zone visée par ce protocole d'accord était définie dans ses annexes 1 et 2
    (article 1.3.2.). L'annexe 1, intitulée "coordonnées de la zone de recherche", contient les
    références latitudinales et longitudinales des blocs 1 et 2, de même que des zones Nord
    et Sud (PP 5'006'811). La seconde annexe, intitulée "Plan de la zone de recherche", est
    le plan de vol du 2 décembre 2005 (PP 5'006'812).

    L'article 1.3.3. du protocole d'accord prévoit que la République de Guinée s'engageait à
    ne pas accorder de permis d'exploitation ou de concession à une tierce partie pour la
    zone minière décrite en annexes 1 et 2 pendant la durée de validité dudit protocole.

    L'art. 2.3. prévoit que dans les six mois suivant la fin de l'étude de faisabilité, les parties
    devront désigner l'exploitant indépendant le plus approprié pour le Projet des Mines de
    Fer Simandou, un tel exploitant devant être sélectionné par CGR______ GUINEE,
    après consultation de la République de Guinée.

    D'après l'art. 3.2.2.7., si une quelconque zone du site de Simandou devenait libre de tous
    droits miniers, ladite zone serait proposée en priorité à CGR______ GUINEE en vue de
    son exploration et / ou de son exploitation.

    Dans son second Witness Statement (PP 349695), AAB______ a expliqué qu'il avait
    suggéré que si les blocs de AAL______ sur Simandou devaient lui être retiré, ceux-ci
    soient donnés à CGR______ ("I recall suggesting to him that he try to add a promise to
    the effect that the Simandou blocks held by AAL______ would be given to CGR______
    if they were retroceded by AAL______").

    Il a également exposé que c'était en raison de cette "proposition prioritaire" que
    AAG______ avait refusé de signer le protocole d'accord ("He felt that the terms were
    inadequate").

    AAB______ a ajouté qu'à cette époque, CGR______ était consciente qu'il s'agissait du
    bijou de la couronne guinéenne ("Indeed CGR______ was aware that this was the jewel
    in the Guinea crown").

    c.e.d) La signature du contrat, ce 20 février 2006, entre la Guinée et CGR______ a fait
    l'objet d'une petite cérémonie lors de laquelle AAM______, K______ et AAF______
    étaient présents (photographie annexée au courrier du 15.08.18 de Me ALPHA______),
    tout comme Madame E______, Monsieur A______ et AM______, beau-frère de
    Monsieur C______ et responsable du secteur diamant de CGR______ (AM______
    LCIA, PP 500'901).



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               104104
                                                                   of 270
                                                                       of 270
                                                - 42 -



    A cette occasion, AAG______ a offert une voiture miniature en or au ministre
    AAI______, qui l'a remise au Président (AAA______ LCIA, PP 500'903; PV 09.07.15
    AAI______, p. 3; attestation Monsieur A______ 26.11.12, PP 3'000'069; sentence
    arbitrale, no 673).

    AAF______, respectivement AAM______ / K______, ont reçu de AAG______ les
    sommes dues selon la phase 1 des accords conclus (USD 75'000.- et USD 425'000.-, cf.
    attestation des intéressés PP 348'969, attestation originale dans classeur B.2.8; copie PP
    348'969, et sentence LCIA, PP 3'002'061, no 212),

    AAV______ n'a pas reçu la somme de USD 500'000.- (75'000 + 425'000 = 500'000)
    due selon le contrat signé (cf. également PP 3'002'061, no 212 à 214 et PP
    349'149/500'131/350'625) ni aucun des montants totalisant USD 19.5 millions
    conformément à l'échéancier prévu.

    En revanche, Monsieur A______ et AAB______ ont facturé à CGR______ leurs frais
    déboursés dans le cadre de leur assistance pour la signature du protocole d'accord, soit
    USD 125'000.-, montant payé le 6 mars 2006 par CGR______ TREASURY SERVICES
    (cf. factures des 27 février 2006 de USD 60'000.- respectivement USD 65'000.-; PP
    349'149; décompte AAC______, PP 348'770; sentence arbitrale no 404.6 PP 3'002'112).

    Ainsi, les USD 19.5 millions (15 mio + 4.5 mio) prévus dans le contrat avec
    AAV______ équivalaient aux sommes dues à AAM______ / K______ et AAF______
    (USD 19'500'000 = 2'975'000 + 900'000 + 12'025'000 + 3600'000 ), alors que Madame
    E______ devait percevoir une participation de 5 % dans le projet par le biais du tiers de
    la participation de AAV______ dans le même projet.

    c.f) Appréciation des faits: blocs 1 et 2

    Sur la base des faits susmentionnés, le Tribunal retient que, dès 2005, CGR______
    visait les blocs 1 et 2 de Simandou. Il s'agissait de la cible, selon les termes employés et
    l'intention clairement exprimée par AAG______ dans ses courriels des 10 et 11 octobre
    2005, de même que dans les contrats des 2 février 2006 avec AAT______ et 14 février
    2006 avec AAV______, lesquels mentionnaient expressément les blocs 1 et 2.

    Les zones Nord et Sud ne représentaient que peu d'intérêt pour CGR______, comme en
    témoigne l'abandon des permis sur ces zones le 6 novembre 2008. Il s'agissait surtout
    d'un point d'entrée en Guinée, à l'instar des permis de bauxite et d'uranium.

    Cette intention est confortée par le courriel du 28 février 2006 de Monsieur A______ à
    AAG______, dans lequel il indique qu'il accélérera le processus pour les blocs 1 et 2
    après avoir montré des activités de la société en Guinée. En d'autres termes, il s'agissait
    d'abord de montrer de quoi CGR______ était capable afin d'obtenir les blocs 1 et 2.



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               105105
                                                                   of 270
                                                                       of 270
                                             - 43 -



    Le plan de vol du 2 décembre 2005, soit du sud au nord, ne pouvait que passer au-
    dessus des zones de AAL______. Le fait de voler à basse altitude et de s'y arrêter à
    deux reprises a été planifié et anticipé.

    Par ailleurs, lorsque les accords du 20 février 2006 ont été conclus, les permis de
    recherches sur les zones Sud et Nord avaient déjà été octroyés. Par conséquent,
    CGR______ n'avait aucun intérêt à octroyer et à promettre des rémunérations
    substantielles à des partenaires locaux en lien avec ces zones.

    Monsieur A______ a compris que la seule et unique personne qui comptait en Guinée
    était le Président AAO______.

    Les premières tentatives d'accéder au Président en 2005 se sont soldées par un échec. Ce
    n'est que par le biais de Madame E______, que la situation s'est débloquée.

    Ainsi, le but ultime de CGR______ et, partant de Monsieur A______, était d'obtenir les
    droits sur les blocs 1 et 2 de Simandou

    d) Transfert des actions

    Par courriel du 28 février 2006 adressé à AAG______, Monsieur A______ a résumé les
    actions à entreprendre et précisé que, concernant les blocs 1 et 2 de Simandou, ils
    étaient en contact permanent avec leur "partenaires locaux" (PP 349'074). Il demandait
    le transfert des actions de CGR______ GUINEE tel que convenu.

    Le 1er mars 2006, AAA______ a demandé à Madame B______ quelle était la procédure
    à suivre pour transférer les actions de CGR______ GUINEE (PP 5'010'775). Cette
    dernière s'est enquise de savoir où en était le contrat qui devait être conclu entre
    CGR______ GUINEE et le gouvernement guinéen et, si celui-ci avait été conclu, de lui
    communiquer l'original (PP 5'010'775). AAA______ a répondu que la lettre d'intention
    (Memorandum of Understanding) avait été conclue et les permis de prospection délivrés
    (une copie scannée lui étant réservée); le transfert des actions pouvait donc avoir lieu
    (PP 5'010'775).

    L'original du contrat entre CGR______ GUINEE et le gouvernement guinéen a été
    envoyé à Madame B______ et conservé par celle-ci dans les locaux de AD______ GE.

    Par décision du 10 mars 2006, Madame B______, administratrice de X______, elle-
    même administratrice de CGR______ GUINEE, a transféré 17.65 % des actions de
    CGR______ GUINEE à AAV______ (PP 350'831, signature du certificat d'actions y
    relatif par MADAME B______, PP 5'010'778). Il est à relever que le certificat d'actions
    n'a pas été antidaté, contrairement à ce qui a été plaidé lors de l'audience de jugement.




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               106106
                                                                   of 270
                                                                       of 270
                                              - 44 -



    Une convention d'actionnaires a été signée le 19 juillet 2007, avec effet rétroactif au 10
    mars 2006, entre AAV______, CGR______ STEEL et CGR______ GUINEE, de même
    qu'un contrat de management, par lequel CGR______ STEEL se voyait conférer la
    gestion de CGR______ GUINEE (PP 3'002'062). Madame B______ a signé pour le
    compte de CGR______ STEEL et a donné une procuration à AAA______ pour le
    signer pour le compte de CGR______ GUINEE (cl. B.2.2.2.).

    e) Concessions

    Malgré les efforts de CGR______ et de ses partenaires, le 30 mars 2006, la Guinée a
    octroyé quatre concessions à AAL______ portant sur les blocs 1 à 4.

    AAH______ était alors premier ministre et AAI______ ministre des mines. Le décret de
    concession, qui devait encore être signé par le Présidente AAO______, ne l'a jamais été
    (PP 5'008'204).

    Le 5 avril 2006, le premier ministre AAH______ a été limogé pour "faute grave". Quant
    au ministre des mines AAI______ - après avoir accepté, le 12 mai 2006, de reporter la
    date de soumission de l'étude de faisabilité de AAL______, PP 5'008'205 -, il a été
    remplacé un mois plus tard, soit le 29 mai 2006.

    f) Installation de CGR______ SARL

    K______ a été chargé d'effectuer les démarches nécessaires à l'établissement de
    CGR______, en Guinée, soit notamment trouver une villa et l'aménager, constituer une
    société guinéenne et rencontrer les autorités locales (PP 349'054, 349'078, 349'050,
    349'070, 349'066).

    Il était alors employé et rémunéré par CGR______ GUINEE (PP 349'072) l'équivalent
    de CHF 800.- par mois (GNF 3'000'000.-, PP 349'054), dans un premier temps par débit
    d'un compte bancaire détenu par Monsieur A______, à Conakry (PP 349'056, 349'066).
    Il a, en outre, bénéficié de paiements supplémentaires de la part de Monsieur A______
    et de ses associés.

    En avril 2006, CGR______ a pris à bail une villa dans le quartier de La Minière, à
    Conakry, afin d'y établir ses bureaux.

    g) Transaction 1 - sucre

    g.a) Le 9 mai 2006, CGR______ a obtenu treize permis d'exploration de bauxite dans la
    zone nord de la Guinée, à la frontière avec le Mali, étant rappelé que la bauxite n'était
    pas l'objectif premier de CGR______.




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               107107
                                                                   of 270
                                                                       of 270
                                              - 45 -



    Le lendemain 10 mai 2006 (PP 500'303), AAA______ a informé AAG______ que
    CGR______ avait obtenu les treize permis pour la bauxite et a ajouté:

    "The Lady phoned Monsieur A______ today (he is back in France) asking him whether
    I was happy now with these permits. AAB______ also phoned me saying that we need to
    process the "first payment" now, hence the invoice attached (which I asked for).

    You asked to other day how we can make No 1 happy; let's pay this and then focus on
    Bouke and Forecariah".

    Soit (en traduction libre):

    "The Lady a téléphoné à Monsieur A______ aujourd'hui (il est de retour en France) et
    lui a demandé si j'étais content maintenant avec ces permis. AAB______ m'a également
    téléphoné pour me dire que nous devions effectuer le premier paiement, raison de
    l'envoi de la facture jointe (celle que j'ai demandée).

    Tu m'as demandé l'autre jour comment on pouvait rendre le No 1 heureux; payons cela
    et ensuite focalisons nous sur Boke et Forecariah".

    A relever que AAL______ disposait d'une autorisation de reconnaissance sur la zone de
    Forékariah (fer) (P 5'008'201).

    The Lady est Madame E______ (déclaration AAU______ CIRDI, PP 500'957, LCIA,
    AAC______S-3, § 115, p. 32; déclaration AAA______ LCIA, AAC______S-12, § 11
    p. 4, PP 5'006'260).

    Le 10 mai 2006, AAD______ a émis une facture de USD 250'000.- à l'attention de
    CGR______ GUINEE pour son assistance et ses conseils dans le cadre de l'octroi des
    permis de bauxite (PP 500'304, 503'232).

    Le même jour, AAG______ a demandé à AX______ de contrôler l'adéquation de la
    facture et de la payer (PP 500'303). AX______ a répondu qu'il comprenait que cela
    concernait CGR______ GUINEE, mais demandait des précisions sur la raison de ce
    paiement (PP 500'303). AAG______ et AAA______ ont, tous deux, répondu qu'il
    s'agissait des commissions (services and success fee) de Monsieur A______ (PP
    500'302).

    Le lendemain, AAA______ a remercié Monsieur A______ d'avoir "sécurisé les permis"
    ("First of all, thank once again for all your input during the last week in securing those
    permits", soit en traduction libre: "Avant tout, merci encore pour votre intervention au
    cours de la semaine passée pour sécuriser les permis", PP 349'067) et l'a informé que
    AAG______ avait approuvé la facture de AAD______ (PP 349'067).



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               108108
                                                                   of 270
                                                                       of 270
                                             - 46 -



    Le 15 mai 2006 (PP 500'301), AX______ a demandé au service de comptabilité de
    comptabiliser le paiement via un prêt de CGR______ STEEL et de mentionner comme
    code comptable "Guinée minerai de fer". Sur requête de AK______, AX______ a
    confirmé que le paiement ne concernait pas seulement les permis de bauxite, mais
    également le projet de fer en Guinée (PP 500'301).

    Le 17 mai 2015, le compte de AAD______, auprès de la banque 3______, à Genève, a
    été crédité de USD 250'000.-, montant payé par CGR______ TREASURY SERVICES
    (PP 503'233 et 503'226). Le compte était, avant ce paiement, créditeur de USD 88'000.-.

    A cet égard, il est relevé que la comptable de Monsieur A______ et AAB______ a fait
    remarquer aux intéressés qu'ils utilisaient les sociétés AAC______ FRANCE,
    AAD______ et AAV______, mais qu'une société était utilisée pour les paiements et les
    montants étaient reçus par une autre société. Il en résultait une confusion au niveau
    comptable et il leur était demandé de régulariser les comptes de ces sociétés (cf.
    paiements faits à AAC______, AAD______ et AAV______, PP 348'770).

    Dans les jours suivants, le compte de AAD______ a été débité d'un total de USD
    66'000.- en faveur de K______, montant partiellement extourné (PP 300'915, 503'226-
    7). A cet égard, il est relevé que Monsieur A______ a précisé à AAG______ que
    K______ faisait partie du projet Simandou et que le salaire versé à l'intéressé n'était
    qu'un complément à ce qui lui était donné "à côté", il s'agissait de la seule manière
    d'avancer, c'était ainsi que cela fonctionnait (cf. courriel du 20 juin 2006, PP 500'578
    ss).

    Le 21 mai 2006, AAV______ a facturé ses services USD 62'000.- (PP 348'770). Il est
    rappelé qu'à ce moment, AAV______ ne disposait pas de compte bancaire.

    Le 2 juin 2006, AAA______ a informé K______ que son salaire de mai 2006 (GNF
    3'000'000.-, soit environ CHF 800.-) ainsi que celui de Ben étaient disponibles sur le
    compte de Monsieur A______, en Guinée (PP 349'054).

    Le 9 juin 2006, l'assistante de Monsieur A______ s'est renseignée auprès de
    ABB______ sur l'achat de sucre. Le 13 juin 2006, elle a commandé 202 tonnes de sucre
    brésilien, qui devaient être livrées à Conakry. La facture devait être établie au nom de
    Madame E______ (pièce 32 chargé de pièce de Me ALPHA______ devant le TCO).

    Le 15 juin 2006, Monsieur A______ a instruit la banque de payer la facture de Madame
    E______ concernant un achat de sucre.

    Le 16 juin 2006, AAD______ a payé le sucre commandé par Madame E______ à
    concurrence de USD 94'000.- (+ USD 38.- de frais), sur instructions de AAB______,
    par débit du compte de AAD______ (cf. PP 500'305, 503'228).



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               109109
                                                                   of 270
                                                                       of 270
                                              - 47 -



    Dès août 2006, le compte de AAD______ auprès de la banque 3______ était vide et n'a
    plus été utilisé (classeur B.3.6a).

    Le versement de USD 250'000.- à AAD______ n'apparaît pas sur la liste des paiements
    effectués par CGR______ à Monsieur A______, AAB______ et AAE______ au titre de
    leur rémunération (via ABC______ et AAV______) (PP 500'131 et 350'625; PP
    349'149, les USD 250'000.- sont un paiement et non une facture).

    Enfin, entendue dans le cadre de la présente procédure, Madame E______ a déclaré que
    le sucre commandé par Monsieur A______ avait été payé par CGR______ (PP
    500'716).

    Dans le cadre de la présente procédure (PV, PP 500'296, 500'480, 500'485), Monsieur
    C______ a déclaré ne jamais avoir vu les courriels et documents en lien avec le
    versement de USD 250'000.- Il ne connaissait pas The Lady et ignorait qui était le No 1
    évoqué dans l'email.

    Madame B______ a apporté la même réponse (PV, PP 500'297, 500'480, 500'486).

    g.b) Transaction 1 / Appréciation des faits

    La défense soutient que CGR______ n'avait pas connaissance de l'affectation ultérieure
    de la somme de USD 250'000.- versée à AAD______. Cette allégation n'est pas crédible
    et est démentie par les éléments suivants.

    g.b.a) Il ressort du courriel du 10 mai 2006 que le premier paiement devait être effectué,
    soit USD 250'000.-. Cet argent servira à payer les partenaires locaux, en l'occurrence
    K______ et sa demi-sœur Madame E______.

    Ce montant a été octroyé sans contrepartie à Madame E______. Le soi-disant
    partenariat conclu entre Monsieur A______ et Madame E______, avec une répartition
    des bénéfices, ne trouve aucune assise dans la procédure, aucun élément ne le confirme,
    notamment pas les documents retrouvés chez AAB______. Ce partenariat en lui-même
    ne fait aucun sens.

    Certes, il apparaît que Monsieur A______, AAB______ et AAE______ ont acheté pour
    Madame E______, ultérieurement, du poulet surgelé au Brésil, mais il ne s'agissait pas
    d'un partenariat, la marchandise ayant été prépayée par Madame E______ et Monsieur
    A______, AAB______ et AAE______ ont perçu au passage un peu plus de USD
    10'000.- de commission (cf. pièces 35, 36, 37 chargé de Me ALPHA______ au TCO).

    Au demeurant, AAD______ ne disposait pas sur le compte des fonds nécessaires pour
    payer le sucre et K______, sans l'argent de CGR______.



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               110110
                                                                   of 270
                                                                       of 270
                                             - 48 -



    g.b.b) Il ressort des courriels échangés que, le lendemain de la délivrance des permis de
    bauxite, Madame E______ a téléphoné à Monsieur A______ pour savoir si les
    représentants de CGR______ étaient contents. AAB______ a, immédiatement,
    téléphoné à CGR______ pour leur demander de payer les USD 250'000.-, ce qui a été
    fait. CGR______ a alors remercié Monsieur A______ pour son intervention et pour
    avoir "sécurisé les permis". Il sera relevé que, dans le contexte et la chronologie des
    faits, "sécurisé les permis" ne peut signifier éviter qu'un concurrent n'obtienne ceux-ci
    avant eux, mais ne peut se comprendre que par "obtenir" lesdits permis.

    Il faut comprendre, par ces messages, que CGR______ savait que les permis étant
    délivrés, il fallait payer les personnes qui avaient rendu possible leur obtention,
    spécifiquement The Lady, mentionnée dans le courriel du 10 mai 2006, soit Madame
    E______. Il sera, au demeurant, relevé que les USD 250'000.- n'étaient pas en lien avec
    la rémunération de Monsieur A______, AAB______ et AAE______. En effet, ce
    paiement n'apparaît pas sur la liste des paiements effectués par CGR______ à Monsieur
    A______, AAB______ et AAE______ au titre de leur rémunération.

    CGR______ savait donc qu'une partie des USD 250'000.- était destinée à Madame
    E______.

    Madame E______ a confirmé, dans le cadre de la présente procédure, que le sucre
    commandé par Monsieur A______ avait été payé par CGR______. Ces déclarations
    sont crédibles dans la mesure où elles sont corroborées par d'autres éléments figurant au
    dossier.

    Il sera relevé que le paiement à Madame E______ ne concernait pas seulement la
    bauxite (cf. courriel de AX______, PP 500'301), mais bien le projet de fer visé par
    CGR______ et qui a fait l'objet du contrat conclu entre AAV______ et Madame
    E______, le 20 février 2006. En effet, l'objectif premier de CGR______ n'était pas
    l'exploitation de la bauxite, mais celle du fer de Simandou. D'ailleurs, CGR______
    abandonnera les permis de bauxite. Ainsi, la sollicitation des permis de bauxite et le
    paiement du sucre à Madame E______ n'était qu'une première étape vers l'obtention des
    permis d'exploitation des blocs 1 et 2.

    Il résulte de ce qui précède que CGR______ savait que le paiement de USD 250'000.- à
    AAD______ devait servir, en partie, à la rémunération des partenaires locaux, dont
    Madame E______, en particulier.

    AAD______ a agi comme un intermédiaire de CGR______ dans le paiement du sucre
    livré pour USD 94'000.-, montant versé pour sécuriser les permis de bauxite, mais
    également comme une première étape vers l'exploitation du fer de Simandou.

    h) Mission de contacts en Guinée


                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               111111
                                                                   of 270
                                                                       of 270
                                               - 49 -



    Le 29 mai 2006, AAA______ s'est rendu en Guinée (PP 349'066) et une mission de
    prise de contact a été organisée sur huit jours avec les autorités locales en présence de
    AAA______, K______ et Monsieur A______ (PP 349'066 et 349'060ss). K______
    avait établi au préalable la liste des colas (sur le mot colas cf. attestation MONSIEUR
    A______ du 26.11.12, p. 2 3ème §), soit des enveloppes d'argent à distribuer aux
    diverses autorités, à savoir aux gouverneurs, sous-préfets, sages (courriel de IST à
    Monsieur A______, PP 349'050).

    En juin 2006, AAU______, qui travaillait au Ministère des affaires étrangères d'Israël, a
    rencontré, en Afrique du Sud, AAG______ et AAA______, lesquels recherchaient un
    responsable de projet pour la Guinée (AAU______ LCIA, PP 300'927). AAU______ a
    dès lors été désigné en qualité de country manager pour les projets guinéens et président
    de la société guinéenne nouvellement constituée, CG______ RESOURCE (GUINEA)
    LTD SARL (ci-après CGR______ GUINEA SARL).

    Le 19 juin 2006, AAB______ a rencontré Monsieur C______ et AAG______
    ("following AAB______'s meeting with Roy and Monsieur C______", PP 349'072).

    Le 20 juin 2006, en référence à la réunion entre AAB______ et Monsieur C______
    (following AAB______'s meeting), des courriels de mise au point ont été échangés entre
    AAG______, Monsieur A______ AAE______, AX______ et AAU______.
    AAG______ a clairement rappelé que Monsieur A______ et ses associés ne devaient
    pas agir pour le compte de CGR______. Monsieur A______ a confirmé que c'était clair.

    Par ailleurs, AAG______ a attribué à CGR______ la paternité du projet de Simandou,
    en s'exprimant en ces termes (PP 350'505, 500'577):

    "I don't think that you can go after projects that were pointed by us to you. But it is your
    decision."

    Fin août ou début septembre 2006, AAU______ a rencontré Madame E______ à son
    domicile à Dubréka (AAU______ CIRDI, PP 500'908; GUINEE, PP 500'908; WS
    AAU______, § 37; sentence arbitrale, no 226, PP 3'002'064).

    i) Bauxite

    Pour rappel, le 9 mai 2006, CGR______ avait obtenu treize permis d'exploration de
    bauxite.

    Le 21 juillet 2006, ABD______ & CO LTD SARL, soit pour elle Madame E______, et
    AAV______, soit pour elle AAE______, ont conclu deux lettres d'engagement en lien
    avec les permis de bauxite.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               112112
                                                                   of 270
                                                                       of 270
                                              - 50 -



    Il était rappelé que CGR______ GUINEE s'était rapprochée des autorités guinéennes en
    vue d'établir un partenariat pour le développement et l'exploitation d'une partie du
    gisement de fer de Simandou, CGR______ avait soumis une proposition de
    participation à la Guinée, à hauteur de 15 %, et à Madame E______, comme "partenaire
    locale", à hauteur de 5 %. Afin d'intégrer l'actionnariat de Madame E______,
    CGR______ GUINEE s'était engagée à transférer 17.65 % de son capital à
    AAV______, dont 33 % seraient attribués à Madame E______, ces éléments ayant fait
    l'objet de l'accord du 20 février 2006. Dans ce nouvel accord, il était entendu que la
    délivrance des permis de bauxite entraînerait de fait l'actionnariat de Madame E______
    dans ce projet par le biais de sa participation de 33 % prévue par contrat du 20 février
    2006.

    Monsieur A______ a facturé à CGR______ son activité et ses frais en Guinée USD
    40'000.-, montant payé, le 31 août 2006, par CGR______ TREASURY SERVICES (PP
    349'149 et 348'770).

    CGR______ renoncera aux permis de bauxite (PP 5'000'060). Monsieur C______ s'est
    opposé à ce projet, à tout le moins en 2008, car il ne croyait pas à l'exploitation de la
    bauxite et à la production de l'aluminium (PV, PP 500'296).

    j) Lancement officiel des activités / réception CGR______ à la villa de La Minière

    Le 17 septembre 2006, l'avion de Monsieur C______ a quitté Tel Aviv pour Conakry,
    en passant par Malte (arrêt de 30 mn) et est arrivé, à Conakry, le 18 septembre 2006, à
    7h10 (PP 300'821). Il est reparti de Conakry le 19 septembre 2006, à 23h00, pour
    Frankfort-Genève-Nice puis Tel Aviv (arrivée le 22.09.06) (PP 300'821). Monsieur
    C______ se trouvait en Israël du 15 au 19 septembre 2006, date à laquelle il est sorti du
    pays avant d'y revenir le 22 septembre 2006 (PP 300'885).

    Monsieur A______ a organisé pour AAG______, AAA______ et AAU______ un
    survol avec l'hélicoptère présidentiel qui a eu lieu le lundi 18 septembre 2006 (cf.
    courriel Monsieur A______, PP 500'581).

    Le 19 septembre 2006, CGR______ a organisé une conférence de presse pour présenter
    ses activités en Guinée (cf. film, PP 3'001'000). AAG______, AAA______,
    AAU______, Monsieur A______ et K______ étaient assis à la table des conférenciers,
    Monsieur A______ officiant comme interprète de AAA______.

    S'en est suivie une réception officielle à la villa du quartier de la Minière, à laquelle
    Madame E______ était présente. Elle est venue escortée des bérets rouges, soit de la
    garde présidentielle, et est arrivée aux côtés de son demi-frère K______, frère et sœur
    étant les seuls à être vêtus de blanc. Elle a salué tous les invités et a été présentée par
    K______ à AAG______ et à AAA______, alors que AAU______ et Monsieur


                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               113113
                                                                   of 270
                                                                       of 270
                                             - 51 -



    A______ se tenaient à côté. Par la suite, AAG______, dont les propos étaient également
    traduits par Monsieur A______, a fait une présentation, alors que Madame E______
    écoutait assise (cf. film, PP 3'001'000; le Tribunal arbitral en a déduit: Madame
    E______ was the President's wife and acted in that capacity at public functions, no 548,
    PP 3'002'147).

    Il ressort clairement de la vidéo de la réception que Madame E______ était une invitée
    de marque et était encadrée par les bérets rouges, qui l'accompagnaient dans ses
    déplacements, de sorte que ces derniers assuraient spécifiquement sa protection et non
    celle du Ministre AAI______, voire de la réception en général.

    Monsieur A______ a facturé à CGR______ ses frais environ EUR 15'040.- et ses
    prestations pour USD 100'000.- (PP 349'149 et 348'770; facture du 3 octobre 2006,
    payée le 10 octobre 2006 par CGR______ TS, PP 349'149-50).

    k) ABD______

    En 2007, Monsieur A______ a contacté ABE______, son gestionnaire de fortune alors
    chez AAY______ SA, une société de gestion de fortune sise à Genève, et lui a demandé
    d'ouvrir un compte bancaire pour Madame E______, expliquant qu'il s'agissait de la
    quatrième épouse du Président de Guinée et qu'il peinait à trouver une banque disposée
    à ouvrir un compte pour cette personne, selon ce que le gestionnaire a rapporté (PV
    ABE______ du 17.10.2013, PP 500'042; documentation de la société, classeur B.2).

    ABE______ a déclaré que Monsieur A______ lui avait expliqué que AAV______ avait
    conclu un contrat avec CGR______ et que Madame E______, qui était impliquée, allait
    recevoir de l'argent. Il avait précisé être en relation avec Monsieur C______ concernant
    des mines en Guinée. Le gestionnaire avait fait remarquer à Monsieur A______ qu'il
    serait difficile pour Madame E______ d'ouvrir un compte bancaire en raison de sa
    qualité de PEP (personne exposée politiquement), mais qu'il l'accompagnerait volontiers
    dans ses démarches auprès d'une banque. Monsieur A______ l'avait informé qu'il
    viendrait avec Madame E______ et lui a envoyé la carte d'identité de l'intéressée (cf.
    copie certifiée conforme par notaire le 19.10.2006 du passeport de Madame E______,
    classeur B.2.8) en lui demandant d'acheter à celle-ci une société de domicile.
    ABE______ a effectué les démarches demandées et a acheté auprès de MOSSACK
    FONSECA, à Genève, la société ABD______ PARTNERS & CO LTD, sise aux Iles
    Vierges Britanniques. Il avait reçu toute la documentation sociale, sans que Monsieur
    A______ ne se manifeste. La société n'avait jamais eu d'activité ni ouvert de compte
    bancaire et avait été radiée (PV ABE______ du 17.10.2013, PP 500'042; documentation
    de la société, classeur B.2).

    A la même période, Madame E______ a acheté une autre société dénommée
    ABD______ AND CO LTD SARL (ci-après ABD______), constituée le 12 avril 2007,


                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               114114
                                                                   of 270
                                                                       of 270
                                              - 52 -



    en Guinée (déclaration modificative retrouvée chez AAB______, classeur B.2.8). Cette
    société n'a en commun avec la société susmentionnée ABD______ PARTNERS & CO
    LTD que son ayant-droit économique, Madame E______.

    Une troisième société ABD______ & CO LLC a été constituée, en Floride, par
    ABF______, l'avocat américain de Monsieur A______ et de ses associés (PP 503'336).
    Elle n'a en commun avec les sociétés susmentionnées que son ayant-droit économique,
    Madame E______. Elle serait propriétaire de la maison de Madame E______ à ______,
    à Jacksonville, en Floride.

    Il ne sera question dans le présent jugement que de la société ABD______, sise en
    Guinée.

    l) Rencontres Madame E______ – AAU______

    En 2007, AAU______ a rencontré Madame E______ à cinq reprises (AAU______
    CIRDI, PP 500'908; Guinée, PP 500'908; Israël, PP 4'900'016). Il l'a notamment
    rencontrée dans sa maison de Dubréka, rencontre lors de laquelle Madame E______ a
    parlé du projet de Simandou comme étant "son projet" (AAU______, LCIA PP
    3'002'064). Il a admis lui avoir offert une vue miniature de Jérusalem (WS, PP 501'006).

    Le 20 mars 2007, CGR______ GUERNESEY a changé ses statuts. A la même période,
    AAG______ a quitté CG______ et a vendu sa participation dans CGR______
    GUERNSEY qu'il détenait via la société AAK______ (PP 350'318, 3'951'023, 350'308);
    W______ est devenue seule actionnaire (PP 3'951'023 et 3'950'997). AAA______ est
    devenu le CEO à la place de AAG______ (AAU______ LCIA, PP 300'927).

    m) Uranium

    Le 5 février 2007, CGR______ GUINEE SARL a sollicité la délivrance de permis de
    recherche d'uranium.

    Le 28 février 2007, quatre permis de recherche d'uranium ont été délivrés à CGR______
    GUINEE SARL.

    Le 20 juin 2007, ABD______, soit pour elle Madame E______, a conclu un protocole
    d'accord avec CGR______ GUINEE SARL directement, sans passer par AAV______.
    Il était mentionné que CGR______ GUINEE SARL s'était rapprochée des autorités
    guinéennes en vue d'établir un partenariat pour le développement et l'exploitation d'une
    partie du gisement de fer de Simandou, ABD______ l'assistant dans ses démarches
    visant l'obtention des permis de recherches y relatifs. Sur ce, quatre permis de recherche
    d'uranium avaient été délivrés. Pour rétribuer ABD______ pour les efforts fournis,
    CGR______ GUINEE SARL s'engageait à transférer 5 % de ses actions à ABD______.



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               115115
                                                                   of 270
                                                                       of 270
                                             - 53 -



    Ce contrat a été légalisé par un greffier du Tribunal de première instance de Conakry le
    20 juillet 2007.

    Le 20 juin 2007, Monsieur C______, qui ne se trouvait pas en Guinée, a quitté Tel Aviv
    pour se rendre à Kiev (PP 300'888 et 300'890).

    Monsieur A______ et ses partenaires ont facturé à CGR______ leur service pour leur
    assistance dans l'obtention des permis d'uranium USD 163'000.- (PP 500'131, 350'625,
    350'625).

    n) Renonciation

    Le 25 mai 2007, AAF______ a renoncé à tous ses droits d'actionnaire dans AAV______
    (PP 500'584). Par attestation devant notaire du 13 septembre 2007 (dont l'original figure
    à la procédure, CRI AAB______, classeur B.2.8), AAF______ a renoncé à son
    actionnariat dans AAV______ et à la rétribution promise par contrat du 20 février 2006.

    Par avenant non signé (dont l'original figure à la procédure, CRI AAB______, classeur
    B.2.8), AAM______ et K______ ont également renoncé à leurs droits découlant du
    contrat signé le 20 février 2006 et ont transféré toutes leurs prétentions à ABD______
    "en formation" (cf. litige AAM______).

    n) CGR______ GUERNESEY

    En juillet 2007, CGR______ GUINEE a déposé des demandes de permis d'exploration
    pour les blocs 1 et 2, alors toujours attribués à AAL______.

    En août 2007, AAU______ et K______ ont rencontré le ministre des mines,
    ABG______, pour réitérer l'intérêt de CGR______ d'exploiter les blocs 1 et 2 (sentence
    LCIA, PP 3'002'064 et 3'002'170; PV ABG______, PP 500'203). Le ministre
    ABG______ n'était pas favorable, dans la mesure où ceux-ci étaient attribués à
    AAL______ (sentence LCIA, PP 3'002'064; PV ABG______, PP 500'203).

    Les 29 et 30 août 2007, une réunion stratégique a eu lieu, à Guernesey, réunissant le
    conseil d'administration et la direction de CGR______ GUERNESEY, dont Madame
    B______ - qui a pris le procès-verbal de la réunion – ainsi que AC______, en leur
    qualité d'administrateurs, AX______ et Monsieur C______ (PP 500'329).

    Il ressort de cette réunion que:

        Monsieur C______ connaît parfaitement tous les projets du groupe et est très
         impliqué dans les aspects financiers;




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               116116
                                                                   of 270
                                                                       of 270
                                              - 54 -



        AAA______ a fait une présentation des activités du groupe en Guinée et
         Monsieur C______ a mis en exergue la problématique du transport du fer;
        Le business model de CGR______ est d'acquérir des concessions après la phase
         d'exploration et de sortir du projet avant le début des activités d'exploitation, ceci
         dans des régions géographiques très risquées;
        AC______ et ADN______ ont suggéré que CGR______ cherche à se diversifier
         dans des pays moins risqués;
        AAA______ a mentionné qu'une autre faiblesse de CGR______ était le manque
         de personnel technique et de compétences et qu'il en découlait un manque de
         proposition d'affaires;
        Quant à Monsieur C______, il a souligné les points forts de CGR______, soit
         :"ses contacts dans l'industrie et dans l'establishment politique".

    Début septembre 2007, une nouvelle réunion a eu lieu, en Guinée, en présence de
    AAU______, K______ et du Président AAO______, qui a fait appeler le Ministre
    ABG______ (PV ABG______, PP 500'203; sentence LCIA, PP 3'002'064). Le Ministre
    ABG______ a, alors, expliqué que les blocs convoités étaient attribués à AAL______
    (PV ABG______, PP 500'203; sentence LCIA, PP 3'002'064). Le Ministre ABG______
    est parti dans la foulée. Une heure plus tard, AAU______ et K______ se sont présentés
    au Ministère des mines. ABG______ a répété que les blocs 1 et 2 étaient déjà attribués
    et que l'octroi de concessions minières n'était pas de la compétence du Ministre, mais de
    celle du Président (PV ABG______, PP 500'203; sentence LCIA, PP 3'002'064).

    Dans un courriel du 17 septembre 2007 (PP 5'010'816), AAU______ a informé
    AAA______ et Monsieur C______ des dernières nouvelles obtenues le jour même du
    ministre des mines.

    Le lendemain, AAU______ a informé Monsieur C______, AAA______ et AM______
    des nouvelles reçues le jour même du ministre des mines. Afin de disposer d'un
    argument solide au retrait des permis octroyés à AAL______, le ministre avait suggéré à
    CGR______ de faire une présentation des investissements et des travaux effectués par
    CGR______ l'année écoulée. Enfin, AAU______ a indiqué qu'il allait rencontrer, dans
    les jours suivants, les personnes clés ("key people") dans le pays, soit le premier
    ministre, "the Lady" et, peut-être, le Président afin de faire avancer les choses (PP
    5'010'816).

    Le jour même, Monsieur C______ a abondé dans le sens de la présentation suggérée,
    tout en soulignant que le nom de AAL______ ne devait absolument pas être mentionné
    par écrit ("should NOT", PP 5'010'816).




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               117117
                                                                   of 270
                                                                       of 270
                                              - 55 -



    En décembre 2007, une nouvelle réunion a eu lieu entre le Président AAO______, le
    premier ministre ABH______, le ministre des mines ABG______ et Madame E______,
    lors de laquelle le ministre ABG______ a, de nouveau, objecté que les blocs 1 et 2
    étaient déjà attribués (PV ABG______, PP 500'203; CIRDI ABG______, PP 500'917;
    sentence LCIA, PP 3'002'065 et 3'002'170 ).

    AAU______ a, encore, rencontré Madame E______ peu avant les fêtes de Noël
    (AAU______, PP 500'908).

    o) Année 2008

    Début 2008, AAU______ a rencontré, une nouvelle fois, Madame E______
    (AAU______, LCIA, PP 500'919). Il l'a également vue à plusieurs reprises durant
    l'année 2008, en présence du Président AAO______ (cf. ci-après et WS AAU______,
    PP 500'919).

    Monsieur C______ s'est rendu, quant à lui, pour la première fois, en Guinée, en 2008 et
    s'y rendra cinq fois durant l'année (deux fois en février, une fois en avril, en mai et en
    septembre).

    Début février 2008, Monsieur C______ s'est rendu, personnellement, en Guinée et a
    rencontré le Président AAO______ pour manifester l'intérêt de CGR______ dans
    l'exploitation des blocs 1 et 2 (selon le compte rendu de la visite des 25 et 26 février
    2008 établi par CGR______, il s'agissait de la seconde visite en Guinée de Monsieur
    C______, PP 500'294; sentence arbitrale, nos 560.6 PP 3'002'150; déclaration police
    israélienne AAU______, PP 4'900'016). AAA______, Monsieur A______ et Madame
    E______ étaient également présents (sentence arbitrale no 236, PP 3'002'065).

    Du 25 au 26 février 2008, avant d'aller au Liberia (le 26.02.08 à 10h30), Monsieur
    C______ s'est, à nouveau, rendu en Guinée (passeport, PP 300'899ss). Lors de sa venue,
    il a rencontré le secrétaire général à la Présidence, ABI______, en compagnie de
    AAA______, AAU______ et Monsieur A______ (cf. photographie PP 500'294).

    p.a) Contrats 27 et 28 février 2008

    Dans la mesure où CGR______ allait racheter la participation de 17.65 % de
    AAV______ dans CGR______ GUINEE, de nouveaux contrats devaient être conclus
    afin d'assurer la participation de Madame E______ dans le projet.

    Ainsi, le 27 février 2008, CGR______ GUINEE SARL, soit pour elle AAU______, a
    conclu un contrat de commission avec ABD______, soit pour elle Madame E______.
    CGR______ s'engageait à verser USD 4 millions à ABD______ à titre de commission
    pour l'obtention des blocs 1 et 2, la moitié devant être versée à ABD______ – sous



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               118118
                                                                   of 270
                                                                       of 270
                                              - 56 -



    imputation de USD 100'000.- déjà versés – et l'autre moitié devait être répartie entre les
    personnes de bonne volonté ayant facilité l'octroi desdits blocs.

    Le 28 février 2008, un nouveau protocole d'accord a été conclu entre les mêmes
    personnes: CGR______ GUINEE SARL s'engageait à céder à ABD______ 5 % de ses
    actions.

    p.b) Rachat des actions détenues par AAV______

    Par accord du 24 mars 2008, signé le 28 mars 2008 par Madame B______ (PP
    5'001'681), CGR______ STEEL s'est engagée à racheter la participation de 17.65 % de
    AAV______ au prix de USD 22'000'000.- selon l'échéancier suivant:

        USD 3'000'000.- le 15 avril 2008,
        USD 1'000'000.- le 15 juin 2008,
        USD 9'000'000.- le 15 avril 2009,
        USD 9'000'000.- le 15 avril 2010.

    Par ailleurs, un montant de USD 8'000'000.- devait être payé en sus si CGR______
    réalisait un profit supérieur à USD 1 milliard (clause 5).

    Le 28 mars 2008, le Conseil d'administration de CGR______ GUINEE a voté le rachat
    de la participation de AAV______ et le Conseil d'administration de CGR______
    GUERNESEY a appuyé la décision prise (PP 350'927, cl. B.2.12).

    Le même jour, Madame B______, pour le compte de CG______ STEEL, a signé le
    contrat de cession des actions et a annulé, pour le compte de CGR______ GUINEE, le
    certificat d'actions en faveur de AAV______ (cl. B.2.1.1).

    Par courrier du 8 avril 2008, AAE______, agissant pour AAV______, a demandé à
    AX______ l'exécution du premier versement sur le compte ABJ______ (ci-après
    ABJ______) auprès de la banque 4______, en Israël (PP 350'593). Ce courrier a été
    remis à Monsieur C______ (cf. PP 315'785, courrier retrouvé dans l'avion et dans les
    affaires de Monsieur C______).

    Le 15 avril 2008, CGR______ TREASURY SERVICES a versé USD 3 millions à
    ABJ______ (PP 500'131 et 350'625).

    Par courrier du 4 juin 2008, AAE______ a sollicité de AX______ le versement du
    second montant sur le même compte (PP 350'594). Ce courrier a été remis à Monsieur
    C______ (cf. PP 315'791, courrier retrouvé dans l'avion et dans les affaires de Monsieur
    C______).



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               119119
                                                                   of 270
                                                                       of 270
                                             - 57 -



    Le 16 juin 2008, CGR______ TREASURY SERVICES a versé USD 1 million (PP
    500'131 et 350'625).

    q) Rencontres Monsieur C______ – AAO______

    q.a) Entre les 9 et 11 avril 2008, Monsieur C______ s'est rendu en Guinée (PP
    300'903ss). Il a rencontré le Président AAO______ en présence de AAU______,
    Madame E______ (sentence arbitrale, PP 3'002'065-6, 3'002'150, 3'002'170; CIRDI
    AAU______, PP 500'922; ABG______, PP 500'202) et K______ (AAU______, PP
    300'938). Le but de la rencontre était de discuter de la révocation des droits de
    AAL______ sur les blocs 1 et 2 et de l'octroi de ceux-ci à CGR______ (sentence
    arbitrale, PP 3'002'066 et 3'002'150; AAU______, PP 300'938bis). Le Président
    AAO______ a ensuite appelé le secrétaire général à la Présidence, ABI______, et a
    demandé que les permis octroyés à AAL______ soient réexaminés.

    Après cette rencontre, Monsieur C______ et AAU______ sont allés rencontrer le
    premier Ministre ABH______ pour l'informer avoir parlé avec le Président qui avait
    évoqué la possibilité de retirer les permis à AAL______. ABH______ n'était pas
    favorable à un retrait des droits de AAL______ (AAU______, PP 300'938bis et
    500'946).

    q.b) Monsieur C______ est revenu en Guinée, du 20 au 22 mai 2008, après être passé
    par le Sierra Leone et le Liberia (PP 300'894ss).

    Le 20 mai 2008, ABH______, opposé au retrait des droits de AAL______, a été limogé
    (AAU______, PP 500'946, sentence arbitrable no 633).

    Le 22 mai 2008, sur l'avis de droit de ABK______, des griefs ont été notifiés à
    AAL______ pour invalider le décret du 30 mars 2006 (PP 500'160 et 500'165).

    q.c) Par décret présidentiel du 28 juillet 2008, AAL______ s'est vue retirer 50 % de ses
    concessions de Simandou, soit les blocs 1 et 2 (PP 500'175 ou 5'001'862). Les parties
    intéressées à les exploiter pouvaient déposer une demande de permis. Ce décret a été
    adressé à AD______ GE et classé dans ses dossiers (B 2.1.2).

    Entendu dans le cadre de la présente procédure, ABL______, ingénieur des mines et
    conseiller au ministère des mines en 2008, a déclaré que ce décret avait été rendu par le
    Président AAO______. Ni le ministre des mines ni ses autres collègues au Ministère
    n'avaient évoqué ce décret auparavant. Un tel décret était "une première" pour lui (PP
    500'196).




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               120120
                                                                   of 270
                                                                       of 270
                                              - 58 -



    Le lendemain, soit le 29 juillet 2008, ABI______, secrétaire général de la Présidence, a
    été limogé. Il sera désigné ministre d'Etat chargé des activités Présidentielles avant
    d'être limogé le lendemain, soit le 4 août 2008, pour la deuxième fois en quatre jours.

    Le 5 août 2008, CGR______ a déposé des demandes de permis de recherche sur les
    blocs 1 à 4 (PP 3'002'066).

    Le 15 août 2008, ABK______ a été limogé.

    Le 27 août 2008, le Président AAO______ a limogé le Ministre des mines ABG______,
    opposé au retrait des droits de AAL______ (PV ABG______, PP 500'203; sentence
    arbitrale, no 633), et a désigné à sa place ABM______. ABG______ a déclaré dans la
    présente procédure qu'il pensait que son intégrité constituait un obstacle pour certaines
    personnes (PV, PP 500'207).

    q.d) Début septembre 2008 (AAU______ parle de septembre ou octobre 2008, PP
    300'938bis; ABM______ parle du 4 ou 5 septembre 2008, PP 500'924), Monsieur
    C______ et AAU______ ont rencontré, une nouvelle fois, le Président AAO______. La
    rencontre s'est déroulée dans la maison du Président dans le village de Buramaya. Il a
    été question de l'exploitation des blocs de Simandou, le Président ayant ajouté qu'il était
    juste de retirer les permis octroyés à AAL______, mais que cette décision était plus du
    ressort du gouvernement que du sien. Le Président a, alors, appelé le Ministre des mines
    nouvellement désigné, ABM______, afin que les blocs 1 et 2 soient attribués à
    CGR______ (PV ABM______ GE, p. 2, PP 500'217; PV ABM______ Cour d'appel de
    Conakry, p. 2, PP 4'200'119; ABM______ LCIA, sentence arbitrale no 563, PP
    3'002'151, 3'002'171).

    ABM______ a déclaré (PV ABM______, p. 2, PP 500'217, PV ABM______ Cour
    d'appel de Conakry, p. 2; WS ABM______ § 6-22, sentence arbitrale no 564 PP
    3'002'151 et no 628.5 PP 3'002'171) que Madame E______, l'épouse du Président, était
    présente à cette réunion et qu'elle mettait la pression sur le Président, tout comme
    K______, pour que les permis soient retirés à AAL______ et octroyés à CGR______.
    Même si elle ne disait rien, Madame E______ était présente car elle était démarchée par
    CGR______ (PV ABM______, p. 2, PP 500'217; CIRDI ABM______, PP 500'926).

    Le Ministre AAI______ (WS AAI______, § 40, sentence arbitrale no 562, PP
    3'002'151) a relevé le niveau d'interférence inhabituel de CGR______ et du Président
    sur les affaires du Ministère en regard des blocs 1 et 2 (First WS AAI______, § 40,
    sentence arbitrale no 562, PP 3'002'151).

    Par courrier du 6 novembre 2008, AAU______, pour le compte de CGR______
    GUINEE, a sollicité du Ministre des mines l'octroi des concessions retirées à
    AAL______ en application du protocole d'accord conclu le 20 février 2006 avec la


                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               121121
                                                                   of 270
                                                                       of 270
                                               - 59 -



    Guinée et l'a informé du désintérêt de CGR______ sur les zones Nord et Sud de
    Simandou (PP 5'001'871).

    Le 4 décembre 2008, conformément aux instructions donnée par le Président (cf. ci-
    dessus; déclaration ABM______ dans la procédure arbitrale: "le Conseil des Ministres
    n'aurait pas pris cette décision si le Président n'avait pas donné les instructions de le
    faire", sentence arbitrale no 563, PP 3'002'151), le Conseil des Ministres a ordonné au
    ministère des mines le retrait de la moitié des concessions de AAL______, soit des
    blocs 1 et 2, et leur octroi à CGR______ GUINEE.

    q.e) Par arrêté 2008/4080 daté du 9 décembre 2008, signé par ABM______,
    CGR______ GUINEE s'est vu octroyer les permis de recherche sur les blocs 1 et 2 (PP
    5'006'815verso).

    Le lendemain, l'avion utilisé par Monsieur C______ s'est rendu en Guinée (PP 300'814).

    Le 11 décembre 2008, AAU______ a demandé à AX______ de payer USD 100'000.- à
    ABN______, alors Ministre des finances (ancien ministre du budget, futur ministre des
    mines et actuel premier ministre de Guinée), en lui communiquant les coordonnées
    bancaires et en précisant:

    "Has [been] approved by ______.", soit "a été approuvé par ______".

    Dans le cadre de la procécure CIRDI, AX______ a précisé que "______" était Monsieur
    C______ (AX______ CIRDI, p. 58 no 44-45, PP 5'013'782).

    Le 15 décembre 2008, CGR______ TREASURY SERVICES a payé à ABN______
    USD 100'000.- pour des frais de consulting (consulting fees) sur son compte bancaire,
    en France, auprès de la Banque 5______ (PP 5'010'962). CGR______ a également payé
    à ABN______ des frais de voyage pour sa famille et lui à hauteur de USD 23'592.10
    (sentence arbitrale, no 465.2, PP 3'002'131) ainsi que des frais de consulting de EUR
    80'000.-, le 5 février 2009 et, enfin, des frais de voyage, entre avril 2009 et février 2010,
    pour USD 18'536.76 (sentence arbitrale, no 465, PP 3'002'131; WS AX______, PP
    5'006'253, p. 9).

    ABN______ a, par la suite, demandé à Monsieur C______ d'engager sa fille au sein de
    ses sociétés; Monsieur C______ s'est tourné vers AC______ et lui a demandé de faire le
    nécessaire (PP 5'010'965; PP 301'628). Quant à Madame B______, elle s'est occupée du
    visa de ABN______ lors de sa venue en Europe (WS LCIA Madame B______, PP
    301'628).




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               122122
                                                                   of 270
                                                                       of 270
                                             - 60 -



    Le 22 décembre 2008, le Président AAO______, gravement malade depuis plusieurs
    mois, est décédé. Madame E______ a quitté la Guinée et est partie en exil à Freetown,
    en Sierra-Leone.

    Avant de partir de Guinée, Madame E______, qui craignait que les accords conclus ne
    soient pas respectés, a transmis une copie de ceux-ci à ABO______, qui en a informé
    ABN______ (conversation ABP______-ABO______, PP 350'318; rapport DLA PIPER,
    PP 349'790; mémo retrouvé chez AAB______, PP 350'540, p. 2; conversation Monsieur
    K______ du 08.05.12; ABO______ a également, à son tour, donné une copie des
    contrats à ABQ______, qui les a montrés à AAU______, AC______ CIRDI audition
    23.05.2017 p. 104).

    Par la suite Madame E______ épousera et aura deux enfants avec le sergent-chef
    ABR______ (PP 500'966), neveu de ABN______ (PP 4'200'068 et conversation du
    02.12.2012 ABP______-ABO______, 46:29; PV Madame E______, PP 500'691).

    r) Année 2009

    Après la mort du Président AAO______, les militaires ont pris le pouvoir en Guinée,
    sous la direction du Capitaine ABS______ et, après la tentative d'assassinat manquée du
    précité le 3 décembre 2009 et le "massacre du stade" le 28 septembre 2009, sous la
    direction du Général ABT______.

    ABN______ a recruté le banquier américano-guinéen ABP______, résidant alors à
    New-York, pour être ministre des mines et celui-ci est entré en fonction le 15 janvier
    2009.

    s) Restructuration et effacement des intermédiaires

    s.a) Etape 0: constitution de CGR______ GUINEA (Guernesey)




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               123123
                                                                   of 270
                                                                       of 270
                                                  - 61 -




    Conformément à son business model, CGR______ a commencé à chercher des
    partenaires pour l'exploitation des gisements de fer de Simandou (PP 5'000'075).
    Monsieur C______ a rencontré divers potentiels repreneurs. Ainsi, des discussions ont
    été entamées avec ABU______ (projet Stone), ABV______ (projet Sunshine, en
    décembre 2009, Monsieur C______ s'est rendu en Chine avec AAU______,
    AAA______ et AX______ pour finaliser les termes de l'accord, PP 300'615),
    ABW______, ABX______ puis, ultérieurement, ABY______ (project Hills). En effet,
    CGR______ devait s'assurer le soutien d'un partenaire financier suffisamment important
    pour mener à bien l'ensemble des projets (PP 300'614).

    Dans cette perspective, CGR______ a modifié sa structure, en deux étapes (février 2009
    et mars 2010) et donné des instructions afin que les intermédiaires utilisés
    (AAV______, ABZ______) ne soient pas dévoilés dans le cadre des procédures de due
    diligence qui seraient menées par les partenaires contractuels.

    AX______ a soumis un plan de proposition de la restructuration notamment à Madame
    B______ pour qu'elle le complète sur certains points (cf. CGR______ GUINEA:
    Proposed restructuring and step plan, PP 306'391; emails, PP 306'396).

    s.b) Etape 1 : transfert des droits miniers




    Dans une première étape, CGR______ GUERNESEY a acheté une société - constituée
    le 10 février 2009 - au nom identique à la société existante CG______ RESOURCES
    (GUINEA) LTD, mais domiciliée à Guernesey et non aux BVI. CGR______
    GUERNESEY détenait CGR______ GUINEE (Guernesey), qui sera la cocontractante
    de ABY______ (sentence arbitrale, PP 3'002'068; classeur B.2.1.4).




                                                     P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               124124
                                                                   of 270
                                                                       of 270
                                                - 62 -



    Madame B______, déjà administratrice de CGR______ GUINEE (BVI), a été désignée
    administratrice de la nouvelle société CGR______ GUINEE (Guernesey) (PP 305'118;
    cl. B.2.1.3 et B.2.1.4).

    Le 17 février 2009, les permis miniers ont été transférés de CGR______ GUINEE
    (BVI) à CGR______ GUINEE (Guernesey). De la sorte, CGR______ STEEL et
    CGR______ GUINEE (BVI) (lesquelles avaient interagi avec AAV______) n'étaient
    plus parties au projet Simandou (sentence arbitrale, PP 3'002'068).

    Madame B______ s'est occupé de tous les aspects corporatifs de la restructuration (cf.
    i.e. courriel du 10.02.2009 à AX______, Cl. B.2.1.4). Elle a signé, à Genève, et
    conservé tous les documents nécessaires pour ce faire, soit:

        La cession des actions de CGR______ SARL appartenant à CGR______
         GUINEE (BVI) à CGR______ GUINEE (Guernesey) (PP 305'111 et ss, PP
         305'118);
        Le transfert du prêt de CGR______ TREASURY SERVICES envers
         CGR______ GUINEE (BVI) à CGR______ GUINEE (Guernesey), Madame
         B______ signant pour les trois sociétés (PP 305'124).

    Le 23 février 2009, CGR______ GUINEE (Guernesey), soit pour elle Madame
    B______ et AJ______, ont octroyé un prêt de USD 50 millions à CGR______ GUINEE
    SARL, soit pour elle AAU______, prêt augmenté à USD 75 millions, le 25 août 2009,
    montants financés par CGR______ TREASURY SERVICES (contrat signé par
    Madame B______ pour le compte de CGR______ TREASURY SERVICES et de
    CGR______ GUINEE (Guernesey) (cl. B.2.1.4).

    Par courriel du 21 avril 2009 (PP 5'011'053), AX______ a exigé que toute trace relative
    aux deux premiers versements effectués à AAV______ soit effacée des rapports. Ainsi,
    il a instruit son service de comptabilité (ACA______) de retirer immédiatement
    ("ASAP") du rapport sur les coûts en Guinée les montants de USD 3 millions et USD 1
    million. Il a insisté sur le fait qu'aucune référence ne soit faite sur le rachat des 17.65 %,
    demandant à son interlocutrice avec fermeté (le message étant en gras) si l'instruction
    était claire. Par ailleurs, ce message comportait l'inscription manuscrite suivante (PP
    5'011'053, voir également PP 5'011'056; à relever qu'une série de paiements a été
    effectuée par CGR______ TS à ABZ______ entre les 18 février 2009 et juillet 2009
    totalisant plus de USD 630'000.-, PP 3'002'122; pour les paiements ultérieurs cf.
    transactions 2 et 3 sufra, PP 500'645 et 3'002'129):

       -   "remove ABZ______'s name from Guinea Spreadsheet"

    soit en traduction libre: "retirez le nom de ABZ______ du rapport sur la Guinée".



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               125125
                                                                   of 270
                                                                       of 270
                                            - 63 -



    Dans un message ultérieur (PP 5'011'055), AX______ a précisé au service de
    comptabilité, à Guernesey (AJ______ et ACA______), qu'aucun nom de consultant ne
    devait être mentionné et a ajouté:

    "Also under no circumstances should any details relating to payments to AAV______,
    past or pending or future be sent to anyone inside Guinea without speaking with me
    first",

    soit en traduction libre: "En aucune façon, des informations concernant des paiements
    en faveur de AAV______, faits en cours ou à faire, ne devaient être communiquées à
    quiconque en Guinée sans m'en parler en premier".

    Dans des messages des 26 et 27 avril 2009, AX______ a rappelé à AJ______ et
    ACA______ que le nom des personnes auxquelles des frais de consulting étaient payés
    était une question sensible (par exemple ABZ______) et qu'il convenait dès lors de lui
    demander son avis avant de mentionner ce genre de détails dans des rapports ("What is
    sensitive is the names in respect of consulting fees paid (…) I am referring to cases
    where CGR______ TS pay on behalf of newco consulting fees to for eg ACZ______ or
    others (…)".

    s.c) Etape 3 : vente de CGR______ STEEL et CGR______ GUINEE (BVI) à
    CG______MM




    Dans la mesure où ABY______ avait étendu le champ de sa procédure de due diligence
    (sentence arbitrale, no 685, PP 3'002'189), fin mars 2010, CGR______ STEEL et
    CGR______ GUINEE (BVI) ont été transférées à CG______ METALS & MINING
    (CG______MM), détenue par W______. De la sorte, elles ne seront pas impliquées
    dans la vente à ABY______(sentence arbitrale, PP 3'002'068).



                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               126126
                                                                   of 270
                                                                       of 270
                                            - 64 -



    Madame B______ a signé le contrat de cession du 31 mars 2010 pour le compte de la
    société venderesse CGR______ GUERNESEY et pour le compte de la société
    acquéreuse CG______MM (cl. B.2.1.10).

    Madame B______, en sa qualité d'administratrice de X______, administratrice de
    CGR______ GUINEE (BVI), a voté (classeur B.2.1.1):

        la dissolution de CGR______ GUINEE (BVI)
        s'est désignée liquidatrice de CGR______ GUINEE (BVI) et
        a constaté la liquidation de CGR______ GUINEE (BVI).

    Les comptes non audités au 31 mars 2010 de CGR______ GUINEE (Guernesey) sont
    trompeurs (PP 4'900'147). En effet, ils font apparaître une confusion voulue entre
    CGR______ GUINEE (BVI), partie à la convention de base de décembre 2009, et
    CGR______ GUINEE (Guernesey), qui a repris les droits miniers. En effet, les comptes
    ne mentionnent pas qu'il s'agit des comptes de l'entité de Guernesey, qui n'était pas
    partie à la convention de base ni la cession intervenue.

    t) ABP______

    Par décision du 5 mai 2009, ABP______ a confirmé la validité du permis octroyé à
    CGR______ sur les blocs 1 et 2 (PP 5'000'207).

    Il ressort notamment de courriels échangés, entre les 24 et 26 mai 2009, que Monsieur
    C______ entretenait des rapports directs étroits avec ABP______ (PP 5'010988ss; voir
    également le courriel du 05.11.10 PP 5'002'276), notamment en lien avec de futurs
    partenaires contractuels (PP 5'010'988).

    Par arrêté du 10 juin 2009 signé par ABP______, les permis de recherches sur les blocs
    1 et 2 ont été renouvelés (PP 5'000'207).

    En août 2017, ABP______ a été condamné à 7 ans de prison aux Etats-Unis pour avoir
    accepté des pots-de-vin à hauteur de USD 8'500'000.- en lien avec des titres miniers
    octroyés à une société chinoise.

    Dans le cadre de la procédure arbitrale londonienne (LCIA), ABY______ a soutenu que
    ABP______ avait reçu divers avantages financiers et cadeaux de la part de CGR______,
    dont de l'argent lui ayant permis d'acheter trois propriétés immobilières à New-York
    pour une somme totale de USD 5.27 millions (PP 3'002'067). Le Tribunal tiendra pour
    établi le versement d'importantes sommes d'argent à ABP______, sans considérer qu'il
    s'agissait de corruption en lien avec la Guinée (cf. sentence arbitrale, nos 643ss, PP
    3'002'177).



                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               127127
                                                                   of 270
                                                                       of 270
                                             - 65 -



    u.a) Non-respect de l'accord du 24 mars 2008

    CGR______ ne s'est pas acquittée de la troisième échéance de USD 9 millions due à
    AAV______, selon accord du 24 mars 2008 (rachat des 17.65%). Un litige s'en est
    suivi.

    Par courriel du 8 avril 2009 (PP 5'011'120), AAB______ s'est adressé directement à
    Monsieur C______ pour l'informer que ses associés et lui-même n'entendaient pas
    modifier les termes de "notre accord" et qu'une facture serait adressée dans les deux ou
    trois jours. Il a ainsi écrit:

    "Dear Monsieur C______,

    Following your request to change the terms of payment of our contract i have consulted
    my partners and after reviewing all the aspects and all our commitments, we have
    decided not to change or to amend the terms, the amount and the dates of payment as
    per our agreement. We will send you an invoice in a day or two.

    Wish you Hag Sameach.

    AAB______"

    Par courrier du 21 avril 2009 adressé à CG______ STEEL, AAV______ (PP 5'011'121),
    soit pour elle AAE______, a rappelé la troisième échéance désormais due. En réponse,
    par courrier du 8 mai 2009, Madame B______, pour le compte de CGR______ STEEL,
    a dénoncé des violations des obligations contractuelles de AAV______ (PP 5'011'123),
    ce qu'a contesté AAE______, pour AAV______ (PP 5'011'124). S'en sont suivis des
    échanges de courriers entre AAE______ et Madame B______ (PP 5'011'125,
    5'011'143).

    Dans les jours qui ont suivi, un nouvel échéancier de paiement a été discuté et négocié
    entre AAB______ et Monsieur C______ (Monsieur C______ asked me to give
    AAE______ a call, PP 5'011'145; he (AAB______) needs to talk to AAB______, PP
    5'011'145; AAB______ will then call Monsieur C______, PP 5'011'145).

    u.b) Litige AAM______
    Parallèlement, AAM______ s'est plaint du non-respect de l'accord conclu le 20 février
    2006.

    Ce courrier a été transmis à Monsieur C______ (PP 349'012).




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               128128
                                                                   of 270
                                                                       of 270
                                              - 66 -



    Début juin 2009, AAB______ et Monsieur C______ se sont rencontrés pour discuter de
    ce problème (PP 349'012). Monsieur C______ lui a alors montré la lettre reçue de
    AAM______ (PP 349'012).

    Par courrier du 4 juin 2008, AAE______ a demandé à AX______ l'exécution du second
    versement dû, selon leur accord du 24 mars 2008. AX______ a transmis ce courrier à
    Monsieur C______, qui a été retrouvé dans l'avion de l'intéressé (PP 315'791).

    A la suite de leur rencontre, le 7 juin 2009, AAB______ a écrit à Monsieur C______
    ("Dear Monsieur C______", PP 349'012), sur l'adresse email de F______, pour lui
    confirmer s'être chargé de ce problème et que CGR______ n'encourrait aucune
    responsabilité vis-à-vis de AAM______. Le même jour, AAM______ et K______ ont
    signé un avenant au contrat du 20 février 2006, au terme duquel ils se désistaient de tout
    engagement pris avec AAV______ au profit de ABD______, AAV______ étant ainsi
    désormais liée à ABD______ (PP 5'011'148).

    Le 8 juin 2009, AAB______ a confirmé, "comme promis à Monsieur C______" ("as
    promised to Monsieur C______", PP 349'011), que CGR______ était responsable des
    partenaires locaux, mais non de ceux hors Guinée, dont AAM______ faisait partie.

    Le jour même (PP 349'011), F______ lui a répondu avoir parlé à Monsieur C______,
    qui se trouvait alors en voyage en hélicoptère en Roumanie, et le rencontrer à la
    première heure le lendemain pour finaliser la résolution du problème. AAB______ a
    alors répondu qu'il était inutile de le rappeler dans la mesure où Monsieur C______
    aurait dû le rappeler le matin même et que, malgré diverses rencontres avec Monsieur
    C______, CGR______ ne s'était pas acquittée du paiement dû à AAV______.

    Le 11 juin 2009, des échanges de courriers ont encore eu lieu entre AAE______ et
    Madame B______, agissant tant pour le compte de CGR______ GUINEE (PP
    5'011'158) que pour CGR______ STEEL (PP 5'011'156).

    Le 15 juin 2009, AAB______ s'est entretenu au téléphone avec Monsieur C______ et
    s'est engagé à ce que AAV______ assume toute responsabilité vis-à-vis de AAM______
    (PP 5'011'161). Un engagement écrit a été finalisé entre F______ et AAB______ (PP
    5'011'163); Monsieur C______, qui se trouvait en Afrique, en a été informé (PP
    5'011'163).

    Le 17 juin 2009, AAE______, pour le compte de AAV______, s'est adressé à Madame
    B______ et a invalidé l'accord du 28 mars 2008 (PP 5'011'170). CGR______ a dès lors
    recouru à ses avocats et AAV______ en a fait de même (PP 5'011'189). L'avocat suisse
    de AAV______ s'est adressé à Madame B______ chez AD______ FINANCIAL
    ADVISORS SA, à Genève (PP 5'011'179).




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               129129
                                                                   of 270
                                                                       of 270
                                            - 67 -



    Le 20 juillet 2009, Monsieur C______ a rencontré le Président de Guinée, soit le
    Capitaine ABS______ (PP 5'011'189).

    Le 25 juillet 2009, AAV______ s'est engagé à assumer la responsabilité du litige avec
    AAM______ et, le lendemain 26 juillet 2009, un nouvel accord a été conclu entre
    CGR______ et AAV______ au sujet de sa rémunération. Ainsi, les USD 9 millions dus,
    selon accord du 24 mars 2008, seraient payés en deux fois, soit USD 4 millions
    immédiatement et USD 5 millions d'ici au 31 décembre 2009. Le dernier versement de
    USD 9 millions devait être payé au 15 avril 2011.

    Par facture du 26 juillet 2009, AAE______, agissant pour AAV______, a sollicité le
    versement du montant sur le compte ABJ______ auprès de la banque 4______, en Israël
    (PP 350'595). Le 28 juillet 2009, CGR______ TREASURY SERVICES a versé les
    USD 4 millions.

    Par courrier du 30 novembre 2009 (PP 349'015), AAM______ s'est adressé à
    "AAA______, PDG de CGR______, et à Monsieur A______, directeur de AAV______"
    pour réclamer le solde dû selon le contrat du 20 février 2006, alors même qu'il avait
    renoncé à ses droits précédemment. Il a sollicité le paiement du solde de USD 15.2
    millions et, à défaut, il actionnerait CGR______ en justice.

    Ce courrier du 30 novembre 2009, traduit en anglais (PP 349'013) par courrier du 3
    décembre 2009, a fait l'objet d'une réponse de AJ______, par lequel il a nié tout lien
    entre l'intéressé et CGR______ (courrier retrouvé chez AD______ GE, cl. B.2.1.11).

    Le 31 décembre 2009, CGR______ a suspendu le paiement dû à AAV______, selon
    accord du 24 mars 2008, modifié le 16 juin 2009, vu le litige avec AAM______.

    Par courriel du 31 décembre 2009, AAB______ a informé AJ______ et Monsieur
    C______ que ses partenaires et lui-même s'occupaient du litige avec AAM______. Il a
    souligné que le précité n'avait rien à voir avec le contrat conclu entre AAV______ et
    CGR______. Le nécessaire était fait pour que l'intéressé n'importune pas CGR______ et
    les opérations de CGR______, "comme promis à Monsieur C______" ("as part of our
    promise to Monsieur C______", PP 349'009).

    Le 15 mars 2010 (PP 500'101), se référant à son courrier du 30 novembre 2009,
    AAM______ a réitéré auprès de AAE______ et de Monsieur A______ sa requête en
    paiement. Il a mentionné avoir signé le contrat avec AAV______ en raison des liens qui
    unissaient cette société à CGR______. Il a rappelé qu'à l'époque, Monsieur A______
    s'était présenté dans ses bureaux de Bamako avec AAF______. Il les avait présentés à
    son tour au Ministre AAN______, qui les avait introduits auprès de Madame E______
    et de K______. Ainsi, les activités de CGR______ avaient pu être mises en place grâce
    à son réseau, ce qui justifiait l'exécution de l'accord conclu.


                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               130130
                                                                   of 270
                                                                       of 270
                                             - 68 -



    Par courriel du 16 mars 2010, AX______ a demandé à Madame B______ de traduire ce
    courrier du 15 mars 2010 (PP 500'100).

    Le 26 mars 2010, se référant aux requêtes de AAM______, AAA______ a informé
    AJ______, en parlant du précité, que "ce con" ("schmuck") du Mali avait envoyé un
    courriel à tout le monde pour réclamer de l'argent (sentence arbitrable, no 533, PP
    3'002'144).

    Madame B______ a admis avoir reçu de la correspondance de AAM______, qu'elle
    avait envoyée à CGR______.

    Le 4 mai 2010, Monsieur A______ s'est entretenu au téléphone avec AAM______ pour
    tenter de trouver une issue au différend (PP 5'011'205).

    Par engagement du 10 mai 2010 ("indemnity letter"), AAE______ et AAB______ se
    sont engagés vis-à-vis de CGR______ STEEL et de toutes les sociétés affiliées à
    assumer toute responsabilité vis-à-vis de AAM______ (PP CRI AAB______).

    Le 12 mai 2010, AAM______ s'est adressé à Monsieur A______ pour refuser la
    proposition de paiement de USD 1 million pour solde de tout compte et a menacé de
    divulguer la manière dont CGR______ avait été introduite en Guinée, "comment
    Madame E______ et toi, vous avez manipulé et fait chanter tout le monde par vos
    méthodes mafieuses et criminelles" (PP 5'011'205).

    Le Tribunal ignore la suite qui a été réservée aux prétentions de AAM______.

    v) Arrestation de AAU______

    AAU______ a été arrêté durant quelques heures par un général ayant servi sous le
    régime de AAO______, lequel soutenait que CGR______ devait à Madame E______ et
    à lui-même de l'argent en exécution des accords conclus avec la précitée. Il a rapporté
    l'incident à ABP______ (First WS AAU______, §105, 108; PP 300'618, § 177).

    w) Rachat des 5 % de Madame E______ / USD 4'000'000.-

    La participation promise à Madame E______ n'a jamais été transférée à l'intéressée.

    Début août 2009, l'adjudant-chef ACB______, responsable de la sécurité pour
    CGR______, et le sergent-chef ABR______ – futur époux de Madame E______ - ont
    rencontré Madame E______ à Freetown pour lui faire signer un accord sur la reprise de
    sa participation (PP 500'966).




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               131131
                                                                   of 270
                                                                       of 270
                                            - 69 -



    Le 2 août 2009, Madame E______ a signé une attestation (PP 5'011'031), au terme de
    laquelle elle indique avoir finalisé avec CGR______ le paiement d'un montant de USD
    4 millions en échange de sa participation de 5 % en lien avec ses "prestations fournies
    pour l'obtention des titres miniers en faveur de la société CGR______ en terre
    guinéenne", montant payable en quatre échéances de USD 1 million chacune.

    x) Transaction 2

    x.a) ABZ______ est un homme d'affaire libanais actif en Guinée. Il possède la société
    S______ SARL (S______), active dans les télécommunications, l'électricité, les
    infrastructures et les équipements en Guinée (PP 500'188).

    Par courriel du 17 août 2009, AX______ a informé AJ______ qu'un paiement de USD
    1'300'000.- devait être effectué en faveur de ABZ______ en lien avec les "charges en
    Guinée" ("Guinea-pls load") (PP 5'011'056). Une heure après, le même jour, il a
    transmis les coordonnées bancaires à utiliser pour ce "consultant" ("consulting fees")
    avec la précision que le code ordinaire ne devait pas être utilisé ("… NOT the regular
    ones-code …", PP 5'011'057).

    Le lendemain 18 août 2009, CGR______ TREASURY SERVICES a versé USD
    1'300'000.- (dont à déduire les frais) sur le compte de S______, soit la société de
    ABZ______, auprès de la Banque 6______ (PP 503'250-1). De ce montant, USD 1
    million a été reversé à Madame E______ de la manière suivante:

        Le 20 août 2009, ABZ______ a instruit sa banque de verser USD 998'000.- à
         "MATILDA" (PP 503'251), son compte ayant été débité du même montant (PP
         503'250). Il a justifié ce versement par l'achat de deux engins de chantiers
         (facture sans en tête du 25 juillet 2009 avec mention des coordonnées bancaires,
         soit la Banque 8______, à Freetown, mais sans nom du bénéficiaire, PP 503'252;
         déclaration d'importation des engins, avec la mention du fournisseur comme
         étant MITILDA&CO LTD, PP 503'253, avec un délai de livraison des machines,
         mais qui n'atteste pas de la livraison effective des machines (cf. en ce sens
         également sentence arbitrale no 452.6 PP 3'002'127).
        Le 28 août 2009, soit 11 jours après le courriel de AX______, ABD______ &
         CO LTD a établi une facture sur papier en-tête de la société portant sur deux
         engins de chantiers pour un total de USD 998'000.- à créditer sur son compte
         auprès, cette fois, de la Banque 8______, à Freetown (PP 503'256).
        Le paiement n'ayant pu être effectué, ABZ______ a changé le nom du
         bénéficiaire et a demandé à sa banque que les USD 998'000.- soient versés à
         Madame E______, au lieu de "MATILDA LTD" (PP 503'255). L'ordre a été
         exécuté.




                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               132132
                                                                   of 270
                                                                       of 270
                                             - 70 -



        ABD______ a établi une deuxième facture, datée du 20 décembre 2009, de USD
         2'000, portant sur la réparation d'un circuit de contrôle pour un engin de chantier,
         à créditer sur son compte auprès de Banque 8______, à Freetown (PP 503'262).
         L'ordre a été exécuté le 30 décembre 2009.

    Le 4 novembre 2009, Madame E______ a transféré des fonds d'Afrique aux Etats-Unis
    pour acheter au prix de USD 489'900.- la résidence dans laquelle elle réside
    actuellement sur ______, en Floride (www. https://star.worldbank.org; annexe au
    courrier de Me ALPHA______ du 15.08.18).

    AAU______ a déclaré (First WS AAU______, § 121) que CGR______ avait demandé à
    S______ SARL de lui fournir deux engins de chantier et ignorait que la précitée s'était
    tournée vers Madame E______ pour les obtenir.

    Il n'existe pas d'instructions d'achat d'engins de chantier de CGR______.

    Entendue dans le cadre de la présente procédure (PP 500'717), Madame E______ a
    déclaré n'avoir jamais rencontré ni fait d'affaires avec ABZ______. AAU______ lui
    avait dit qu'il allait lui verser USD 1 million immédiatement, sur les USD 4 millions
    convenus. Madame E______ s'était rendue à la Banque 8______, à Freetown, pour
    ouvrir un compte à son nom puisque sa société ABD______ n'avait pas encore été
    créée. Un monsieur l'avait aidée à fabriquer les deux factures à l'en-tête de ABD______
    et avait regardé sur internet le nom des Caterpillar en anglais.

    Quant à ABZ______, il a déclaré (CRI Suisse en Guinée PP 500'187 et procédure
    guinéenne PP 4'200'093) ne pas connaître Monsieur A______, AAB______,
    AAE______ ou la société AAV______. CGR______ lui avait proposé d'acheter des
    machines de chantiers, qui auraient servies à l'ouverture de routes en Guinée. Il avait
    reçu une facture de ABD______, dont CGR______ lui avait indiqué qu'il s'agissait du
    fournisseur des machines, facture reçue dans les locaux de CGR______, en Guinée. Il
    avait reçu USD 1 million sur le compte de S______ et avait donné l'instruction d'en
    transférer USD 998'000.- sur le compte indiqué sur la facture. Il y avait eu un problème
    de bénéficiaire. CGR______ lui avait alors transmis les coordonnées bancaires de
    Madame E______. Il n'avait jamais reçu livraison des machines de chantier et n'avait
    pas payé les taxes d'importation en Guinée de ces machines. Aucun contrat n'avait été
    signé concernant la vente de ces machines de chantier.

    Entendu dans le cadre de la présente procédure, Monsieur C______ a déclaré ignorer
    l'existence de cette transaction. Il ne connaissait pas ABZ______ et, au surplus, il
    rappelait qu'il n'avait pas de tâches opérationnelles au sein de CGR______, dont il
    n'était qu'un conseiller (PV, PP 500'487, 500'550).




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               133133
                                                                   of 270
                                                                       of 270
                                              - 71 -



    Quant à Madame B______, elle n'était pas non plus au courant de cette transaction,
    précisant au demeurant, que ce genre d'opérations n'était pas de sa responsabilité (PV,
    PP 500'488, 500'548).

    x.b) Transaction 2 / Appréciation des faits

    Les prévenus soutiennent que le montant de USD 1 million reçu par Madame E______
    de ABZ______ n'a pas été payé par CGR______ et que CGR______ n'avait pas
    connaissance de l'affectation ultérieure de cette somme à Madame E______. Cette
    allégation n'est pas crédible et est démentie par les éléments suivants.

    x.b.a) Il ressort des mouvements bancaires que le paiement de USD 1 million à
    Madame E______ par ABZ______ provient de CGR______.

    x.b.b) Les cinq contrats ont été conclus les 14 et 20 février 2020 et sont intrinsèquement
    liés entre eux. Ainsi, CGR______ s'est engagée à céder une participation à
    AAV______, sous la forme de 17.65 % de l'actionnariat de la société qui serait
    détentrice des droits miniers, en gardant néanmoins la maîtrise des actions par le biais
    d'un rapport de fiducie.

    Madame E______ se voyait céder une participation de 5 % dans la société exploitante,
    par le biais d'une participation dans AAV______.

    Dans le même temps, USD 19.5 millions étaient promis par CGR______ à
    AAV______, alors que AAV______ promettait ces mêmes USD 19.5 millions à des
    intermédiaires (AAM______/ K______/AAF______) selon le même échéancier que
    celui prévu dans le contrat entre AAV______ et CGR______. Enfin, un accord était
    conclu entre CGR______ et la Guinée, le même jour, portant sur le même objectif que
    les trois contrats conclus entre, d'une part, AAV______ et, d'autre part,
    AAM______/K______, AAF______ et Madame E______, soit le fer de Simandou. Une
    cérémonie a suivi la signature de ce contrat en présence de AAM______/K______ et
    AAF______.

    CGR______ était informée de la conclusion de ces accords. En effet, comme
    mentionné, ces contrats étaient intrinsèquement liés, la première échéance avait été
    payée à AAM______/K______ et AAF______, mais non à AAV______, alors que les
    contrats entre AAV______ et AAM______/K______ et entre AAV______ et Madame
    E______ avaient été transférés à Madame B______, qui avait préféré octroyer une
    procuration à AAE______, plutôt que de signer elle-même les contrats (sur cette
    question de la connaissance par Madame B______ de ces contrats, cf. supra).

    D'ailleurs, pour assurer la participation de Madame E______ dans le projet, de
    nouveaux contrats ont été signés, les 27 et 28 février 2008, directement par CGR______



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               134134
                                                                   of 270
                                                                       of 270
                                               - 72 -



    GUINEE SARL avec Madame E______, via sa société ABD______, dans la mesure où
    CGR______ s'apprêtait à racheter la participation de AAV______.

    Les actions de CGR______ GUINEE ont été transférées à AAV______, avant d'être
    rachetées par CGR______, alors que les actions promises à Madame E______ n'ont
    jamais été transférées.

    L'attestation du 2 août 2009 s'inscrit dans la logique des accords préalablement conclus.

    Dans cette attestation du 2 août 2009, Madame E______ a indiqué avoir trouvé un
    accord avec CGR______ portant sur la reprise de sa participation, soit un versement de
    USD 4 millions, comme le prévoyait le contrat du 27 février 2008. Le même mois,
    CGR______ a fait verser à Madame E______, par l'intermédiaire ABZ______, la
    première tranche des USD 4 millions promis. Restait dès lors à verser à Madame
    E______ le solde de USD 3 millions.

    Ainsi, le versement de USD 1 million par ABZ______ a consisté en l'exécution des
    accords des 20 février 2006, 27 février 2008 et de l'attestation du 2 août 2009.

    Aucun autre motif ne peut expliquer ce versement.

    A cet égard, il sera relevé que les USD 1.3 million versés par CGR______ à
    ABZ______ auraient été payés à titre de frais de consultant, mais des frais de consultant
    ne se justifient pas. En effet, ABZ______, via S______, s'occupe de logistique et de
    fourniture, mais en aucun cas de consulting.

    Par ailleurs, AX______ a cherché à cacher le motif de ce paiement dans la comptabilité.

    Le Tribunal relève, également, les factures successives avec de faux noms pour arriver
    au paiement voulu (MATILDA puis directement Madame E______).

    Il n'existe aucune preuve de la livraison des machines de chantier. La déclaration
    descriptive guinéenne d'importation du 17 aout 2009 (PP 503'273) n'est pas une preuve
    d'importation, dès lors qu'elle n'atteste pas de l'import effectif des machines Caterpillar.

    Il n'apparait pas que Madame E______, alors en exil en Sierra Leone, fournissait des
    machines de chantier. D'ailleurs, Madame E______ n'a jamais fourni de machines de
    chantier ou été active dans ce domaine. Tout au plus, l'intéressée a reçu, à une reprise,
    du sucre et, à une reprise, du poulet surgelé.

    Les USD 2000.- ne sont que le complément des USD 998'000.- pour arriver à USD 1
    million et la justification avancée (la réparation d'un circuit de contrôle pour un engin de
    chantier) est absurde.



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               135135
                                                                   of 270
                                                                       of 270
                                              - 73 -



    Le Tribunal relève la coïncidence, pour le moins improbable, que ABZ______ se soit
    précisément tourné, à l'insu de CGR______, vers Madame E______ pour acheter des
    machines de chantier.

    ABZ______ ne connaissait pas Madame E______ et n'avait pas de relations d'affaires
    avec elle, préalablement aux deux versements (soit celui de USD 1 million et celui de
    USD 2 millions, dont il sera question ci-après).

    Par ailleurs, CGR______ s'est attachée à effacer ou supprimer toute référence à
    ABZ______ et à garder son rôle secret dans le cadre de la vente à ABY______ (cf.
    sentence arbitrale nos 434ss, sur le rôle de ABZ______ 452ss).

    ABZ______ sera utilisé une seconde fois pour agir comme intermédiaire dans le
    versement d'une somme d'argent à Madame E______ (transaction 3).

    Outre le versement de USD 1.3 million et de USD 2 millions (dont il sera question ci-
    après), de nombreux versements ont été effectués par CGR______ à ABZ______,
    parfois en passant par un intermédiaire, ACC______, et un compte bancaire en
    Belgique. Les versements sont en contradiction avec l'activité réelle de ABZ______
    (fournisseur en Guinée versus conseils), sur des comptes différents de ceux mentionnés
    sur le contrat, les paiements en question étant urgent et "ronds"(cf. PP 500'645ss;
    sentence arbitrale nos 434ss, sur le rôle de ABZ______ 452ss; PP 304'1445x et y).

    Enfin, les déclarations de ABZ______ et de Madame E______ sur l'origine des fonds
    sont crédibles, en tant qu'elles sont corroborées par les autres éléments de preuve
    figurant à la procédure.

    Il résulte de ce qui précède que CGR______ savait que le paiement de USD 1 million à
    ABZ______ était destiné à Madame E______.

    ABZ______ a agi comme un intermédiaire de CGR______ dans le paiement de USD 1
    million à Madame E______, montant dû en exécution de l'accord conclu sur le rachat de
    la participation de Madame E______ dans le projet Simandou (USD 4 millions,
    payables en 4 tranches en échange de la participation de 5 %).

    y) Octroi des concessions sur les blocs 1 et 2

    y.a) Le 17 septembre 2009 a eu lieu le mariage de la fille de Monsieur C______ en
    Israël. Ont été invités (cf. liste des invités venant de l'étranger, PP 5'011'001):

        ABS______ (cf. déclaration Monsieur C______),
        ABP______,




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               136136
                                                                   of 270
                                                                       of 270
                                              - 74 -



        Me GAMMA______,
        AC______,
        Madame B______,
        AAA______.

    Par ailleurs, CGR______ TREASURY SERVICES a payé le billet d'avion de
    ABP______ pour s'y rendre et pour se rendre ensuite à Hong-Kong (PP 5'011'003-4).

    y.b) Le 17 novembre 2009, CGR______ a soumis à la Guinée une étude de faisabilité
    de 450 pages du gisement de fer de Zogota, qui concluait à l'exploitabilité dudit
    gisement (Simandou Sud, distinct de la zone Sud Simandou) (PP 5'000'072, 5'000'217).

    Par arrêté du 1er décembre 2009 pris par ABP______ (PP 5'000'671, retrouvé également
    dans les locaux de AD______ GE, cl. B.2.1.2), une commission a été chargée
    d'examiner l'étude de faisabilité déposée. Des enveloppes d'argent ont été distribuées
    aux membres de la commission. La commission a conclu, le 6 décembre 2009, à
    l'attribution d'une concession à CGR______ et à l'adoption d'une convention minière
    (PP 5'000'072, vice-président de la commission: ABK______; ABK______ est avocat
    de CGR______ en 2012, PP 5'000'690, et est l'avocat de K______ dans le cadre de la
    procédure guinéenne).

    Le 16 décembre 2009, la convention de base (convention minière) a été conclue entre
    CGR______ GUERNESEY, CGR______ GUINEE et la Guinée, laquelle octroyait les
    concessions d'exploitation sur les blocs 1 et 2 et sur la zone de Zogota. Par ailleurs, il
    était prévu d'évacuer le minerai par le Libéria, la viabilité économique du projet
    dépendant de la possibilité d'exporter le minerai de fer par ce pays plutôt que par la
    Guinée (PP 300'613).

    Le 19 mars 2010, la convention de base a été ratifiée par décret présidentiel du Général
    ABT______ (PP 5'000'677) et les concessions ont été octroyées (PP 5'000'679).

    Les originaux de la convention de base et le décret y relatif ont été conservés par
    Madame B______ dans les locaux de AD______ GE.

    Le même jour, soit le 19 mars 2010, par décret 2010/024, une concession a été octroyée
    sur le gisement de Zogota.

    y.c) Comptes de CGR______ GUERNESEY

    Par résolution du 30 décembre 2009, Madame B______ a décidé de ne pas auditer les
    comptes de CGR______ GUERNESEY au 31 décembre 2009. Ainsi, elle a signé les
    résolutions, pour le compte de W______ et pour le compte de AD______ BVI, titulaire



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               137137
                                                                   of 270
                                                                       of 270
                                            - 75 -



    de 1 action à titre fiduciaire pour W______ (cl. B.2.1.11). Pourtant, ERNST & YOUNG
    avait été désigné à cet effet (PV du 18.09.09, B.2.1.11). Madame B______ et AJ______
    ont approuvé les comptes (cl. B.2.1.11) sur la base d'une recommandation du comité
    d'audit, à laquelle AX______ a participé.

    Il en a été de même s'agissant des comptes au 31 décembre 2010. Par résolution signée
    par Madame B______, CGR______ GUERNESEY n'a pas audité ses comptes au 31
    décembre 2010 (cl. B.2.1.11).

    En revanche, CGR______ GUERNESEY a établi des comptes consolidés pour la
    première fois pour l'exercice 2010, lesquels sont erronés s'agissant des paiements à
    AAV______. Ces comptes ont été signés par Madame B______, il en sera question ci-
    après (PP 500'136).

    y.d) Vente à ABY______

    Conformément à son business model, CGR______ avait besoin d'un partenaire pouvant
    investir et offrir l'expérience technique nécessaire au développement du projet. Elle a
    approché ABY______, qui s'était déjà montrée intéressée par le projet Simandou et était
    déjà en contact avec AAL______ (offre faite le 14.11.2008 à AAL______ et
    présentation faite par AAL______ le 24.11.2008: aspects stratégiques présentés -
    transport puis réunions ultérieures. PP 3'000'253ss), pour négocier la reprise des
    concessions minières et une éventuelle joint-venture.

    Le 22 février 2010, les parties ont signé un "non disclosure agreement" et ABY______
    a entamé sa procédure de due diligence, laquelle comprenait, entre autres, une
    attestation établie par F______ de non-corruption et une attestation produite
    personnellement par Monsieur C______ (sentence arbitrable, PP 3'002'072). Des
    réunions ont eu lieu entre les parties à Rio de Janeiro, dans les locaux de ABY______,
    pour discuter de la joint-venture envisagée, réunions auxquelles Monsieur C______,
    AAU______, AX______ et F______ ont pris part. CGR______ a donné la garantie à
    ABY______ que les concessions avaient été obtenues conformément à la loi (sentence
    arbitrable, PP 3'002'072).

    A relever que ABY______ est cotée à la NY Stock Exchange et doit donc se conformer
    au FCPA (Foreign Corrupt Practices Act).

    Dans un courrier du 19 mars 2010, le ministre ABP______ a salué la future joint-
    venture entre CGR______ et ABY______ et confirmé que CGR______ détenait
    valablement les concessions sur les blocs 1 et 2 et sur Zogota (PP 5'000'730).

    Le 15 avril 2010, CGR______ a conclu un accord avec le Libéria visant le
    développement d'infrastructures de chemin de fer et portuaire en eau profonde afin



                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               138138
                                                                   of 270
                                                                       of 270
                                           - 76 -



    d'exporter le minerai de fer (Liberian Transport Solution) (PP 300'619). Les sociétés
    CGR______ (LIBERIA) LTD et CG______ RESOURCES (LIBERIA) LTD, détenues
    par CGR______ GUERNSEY, étaient impliquées dans le projet (PP 3'002'108; contrat
    du 15 avril 2010 retrouvé dans les locaux de AD______ GE, cl. B 2.1.2). Entendu dans
    le cadre de la présente procédure, Monsieur C______ a déclaré avoir rencontré la
    Présidente du Libéria à trois reprises en lien avec cette solution (PV, PP 500'565).

    Le 16 avril 2010, ABP______ a donné son accord à la joint-venture envisagée (PP
    5'000'731).

    Le 28 avril 2010, la fondation V______ a donné son accord à la transaction (PP
    306'496).

    Un programme de conformité anti-corruption a été signé (cf. copie chez AD______, cl.
    B.2.1.6).

    Le 30 avril 2010, CGR______ GUERNESEY, qui détenait CGR______ GUINEE
    (Guernesey), et ABY______ ont conclu un contrat de joint-venture (Joint-Venture
    Framework Agreement) et une convention d'actionnaire. La première citée cédait 51 %
    de ses actions moyennant versement de USD 2.5 milliards, dont USD 500 millions à
    verser immédiatement.

    ABY______ a versé les USD 500 millions à CGR______ GUERNESEY (comptes
    consolidés, PP 500'135) et, sur ce montant, USD 349'500'717 ont été reversés à
    W______ en "remboursement d'un prêt", selon les comptes consolidés de CGR______
    GUERNESEY (PP 500'135).

    L'entité nouvellement créée a été renommée ACD______ GUINEA (PP 5'000'735).
    AC______ en était l'administrateur.

    AAA______ a été engagé par CGR______ GUERNESEY, soit pour elle Madame
    B______ et AJ______, payé USD 254'020.- par an (cl. B.2.1.10).

    A la suite de cet accord, des bonus ont été versés aux "employee" de CGR______ (PP
    500'139), soit notamment:

        USD 450'000.- à K______
        USD 150'000.- à Madame B______
        USD 3'000'000.- à AC______ via une off-shore
        USD 2'000'000.- à AAA______ via une off-shore
        USD 2'500'000.- à AAU______



                                              P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               139139
                                                                   of 270
                                                                       of 270
                                             - 77 -



        USD 600'000.- à F______ via une off-shore
        USD 800'000.- à AX______ via AZ______ (PP 5'006'192 et 4'901'021)
        USD 180'000.- à AJ______ et
        entre USD 90'000.- et USD 200'000.- aux comptables (ACE______,
         ACF______, ACA______).

    Il sera relevé que AX______ a reçu USD 800'000.- comme mandataire de CGR______,
    alors qu'en 2010, il n'a fourni, via sa société AZ______, des services que pour USD
    177'058.- (PP 500'138).

    AAU______ a précisé avoir reçu un bonus de USD 7 millions résultant de la vente à
    ABY______, en juin 2010 (déclaration police israélienne, PP 4'900'037).

    Par ailleurs, le 1er juillet 2010, la fondation V______ a accepté de verser un bonus à
    AD______ BVI de USD 2.5 millions, soit 0.5 % des 500 millions payés par
    ABY______ à CGR______ (PP 306'491) (note: 0.5% x 500 mio = 2.5 mio).

    Quant à Monsieur C______, en 2010, il a reçu de la fondation V______ USD 94
    millions destinés à être investis dans sa société AB______ REAL ESTATE (PP
    306'477), hors donations pour les dépenses courantes qui se sont élevées, de mai à
    décembre 2010, à USD 9.3 millions (classeur B.2.1.4.). A cela s'ajoute sa rémunération
    de USD 400'00.- l'an pour V______ PP classeur B.1.1.21) et de USD 700'000.- l'an pour
    CGR______ GUERNESEY (PP 300'750).

    y.e) Paiement AAV______

    Vu l'accord conclu avec ABY______, CGR______ a payé le solde des échéances dues à
    AAV______ totalisant USD 22 millions (cf. accord du 24 mars 2008, modifié
    ultérieurement), soit USD 14 millions (5 mio solde 3ème échéance + 9 mio 4ème
    échéance), auxquels s'est ajouté le bonus prévu de USD 8 millions en cas de profit
    supérieur à USD 1 milliard (clause 5), soit un montant total de USD 22 millions.

    Par ailleurs, AAB______ a négocié avec Monsieur C______ un paiement
    supplémentaire de USD 4.5 millions, les animateurs de AAV______ reprochant à
    CGR______ un rachat "au rabais" de la participation de AAV______ de 17.65 % (PP
    300'616).

    AX______ s'est entretenu, directement, avec ABE______, le protector de AAV______,
    pour les formalités administratives en lien avec ce paiement (cf. courriel du 14.05.2010
    de ABE______ à MOSSACK FONSECA & CO, PP 357'2229).




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               140140
                                                                   of 270
                                                                       of 270
                                               - 78 -



    Le 5 mai 2010, AAV______ a ouvert son premier compte bancaire en Israël (PP
    350'596).

    Par facture du 10 mai 2010, AAE______, agissant pour AAV______, a sollicité le
    versement des USD 22 millions sur le compte de AAV______ nouvellement ouvert (P
    4'500'600).

    Le 17 mai 2010, AE______, une société de CGR______ détentrice in fine d'une aciérie
    à Bakou via ACG______, a payé les USD 22 millions et, le lendemain, ce montant a été
    distribué, à parts égales, entre Monsieur A______ et ses associés (3 débits de USD 7
    mio, PP 4'500'593).

    Ce paiement de USD 22 millions est apparu dans les comptes consolidés de
    CGR______ GUERNESEY comme étant un investissement et relatif à l'achat d'une
    aciérie à Baku (cf. note 11 des comptes, "purchase of ACG______ plant") en lien avec
    un contrat passé avec CGR______ STEEL (PP 500'135-6).

    Le 5 août 2010, AAE______, agissant pour AAV______, a sollicité le versement des
    USD 3 millions sur le même compte de AAV______, en Israël (facture, PP 350'598).
    Par courriel du 5 août 2010, AAE______ a envoyé sa facture à AX______ pour
    paiement, lequel a instruit AJ______ et ses comptables de payer la facture, en précisant
    que AE______ paierait pour le compte de CGR______ STEEL (PP 5'011'423). Le 5
    août 2010, AE______ a payé la somme due à AAV______ (PP 5'011'423 courriel,
    5'011'424-5-6, 5'011'428); les instructions de paiement à la banque mentionnent que ce
    montant est relatif à des frais de consulting sur des opportunités d'investissement pour
    CGR______ en Afrique (PP 5'011'426).

    Ce paiement de USD 3 millions est apparu dans les comptes consolidés de CGR______
    GUERNESEY comme étant en lien avec l'achat de l'aciérie à Baku et avec le CEO de
    ACG______, ACH______ (cf. note 18 des comptes, ACH______ consulting expense
    USD 170K general funding plus USD 3m funding for AAV______ deal, PP 500'135-6).

    Par facture du 13 mars 2011, AAE______, agissant pour AAV______, a sollicité le
    versement des USD 1.5 million sur le même compte de AAV______ (PP 350'600). Le
    22 mars 2011, AE______ a payé la somme due à AAV______ (PP 5'011'475,
    5'011'476, 5'011'479).

    Entendue dans le cadre de la présente procédure, Madame B______ a expliqué que
    AE______ détenait la société ACG______, qui elle-même détenait une aciérie en
    Azerbaïdjan (note: ACG______ COMPANY LLC est la plus grande société de
    métallurgie du Caucase) (cf. WS AX______ dans le même sens, PP 5'006'255). Elle ne
    comprenait toutefois pas cette référence relative à l'achat d'une aciérie à Baku. Il n'avait
    jamais été question de vendre cette aciérie à AAV______. Il n'y avait aucun lien entre


                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               141141
                                                                   of 270
                                                                       of 270
                                               - 79 -



    ACG______, respectivement le CEO de cette société, ACH______, et le projet de
    CGR______ (PP 500'129).

    Au total, CGR______ a payé à Monsieur A______, AAB______ et AAE______ USD
    34.5 millions:

         USD 3'000'000.- le 15 avril 2008                       par CGR______ STEEL
         USD 1'000'000.- le 16 juin 2008                        par CGR______ STEEL
         USD 4'000'000.- le 28 juillet 2009                     par CGR______ STEEL

    ¾      Fin mars 2010: fin de la restructuration de CGR______
    ¾      30 avril 2010: vente à ABY______
    ¾      5 mai 2010, ouverture nouveau compte auprès de la banque 4______, en Israël

         USD 22'000'000.- le 17 mai 2010                        par AE______
         USD 3'000'000.- le 5 août 2010                         par AE______
         USD 1'500'000.- le 22 mars 2011                        par AE______

           --------------------

           USD 34'500'000.-

    (cf. note manuscrite retrouvée chez M. AAB______ fait état de USD 34'663'000.-,
    somme totale reçue de CGR______, PP 350'625 et détail des paiements PP 500'131).

    Dans le cadre de la procédure arbitrable, AAB______ a déclaré avoir reçu la plupart des
    USD 30 millions en échange de la participation dans CGR______ GUINEE. Dans la
    mesure où Madame E______ devait recevoir 33% des actions de AAV______ (donc
    une participation de 5 % dans le projet Simandou), il trouvait juste que Madame
    E______ reçoive environ USD 10 millions (WS AAB______, sentence arbitrale PP
    3'002'076).

    Quant à Monsieur C______, il a déclaré, dans la présente procédure, avoir été informé
    que AAV______ ne payait pas "sa part de l'investissement", alors qu'elle s'était engagée
    à investir à hauteur de 17.65 % dans le projet, et elle estimait ne rien devoir. Il devait y
    avoir un "malentendu" et il avait conseillé au Conseil d'administration de se défaire d'un
    associé qui ne voulait pas payer sa part et racheter celle-ci (cf. PV, PP 500'271). Il y
    avait eu de nombreuses discussions sur la valeur de la participation de AAV______.
    AAB______ s'était rendu en Israël en parler avec lui. A une reprise, il était même venu
    le voir accompagné de AAE______. Le prix de USD 22 millions avait été fixé après
    estimation d'une valeur potentielle de CGR______ GUINEE de USD 150 millions et un


                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               142142
                                                                   of 270
                                                                       of 270
                                                - 80 -



    bonus de USD 8 millions avait été négocié en cas de rachat supérieur à USD 1 milliard
    de CGR______ GUINEE (cf. PV, PP 500'272).

    Le 1er mai 2011, AAV______ a été radiée.

    En 2014, AE______ a été radiée.

    z) Transaction 3

    z.a) Le 18 mai 2010, USD 2 millions ont été déposés, en espèces, sur le compte de
    Madame E______ auprès de la Banque 9______, à Conakry (PP 503'265).

    ABZ______ a effectué ce versement (PP 503'263).

    ABZ______ a déclaré (CRI Suisse en Guinée PP 500'187 et procédure guinéenne) que
    CGR______ l'avait informé vouloir arrêter ses activités au Libéria et rapatrier l'argent
    du Libéria en Guinée. Un directeur des opérations de CGR______ l'avait informé qu'un
    certain ACI______ viendrait le trouver pour verser des espèces sur le compte de
    CGR______ auprès de la Banque 9______, à Conakry. ABZ______ devait convaincre
    la banque, qui le connaissait, d'accepter les fonds. Une fois à la banque, ACI______ lui
    avait demandé de signer une quittance de dépôt faisant ainsi croire que ABZ______
    versait les USD 2 millions. Il n'avait pas vérifié l'identité du bénéficiaire des fonds, qu'il
    savait désormais être Madame E______. Il avait remis la quittance à la comptabilité de
    CGR______.

    A la suite de cette audition, par courrier du 2 août 2016, le conseil de Monsieur
    C______ a produit à la procédure une attestation écrite, rédigée en français et datée du
    1er août 2016 (PP 301'313) dans laquelle ACF______, citoyenne russe et ancienne
    comptable de CGR______ SARL, à Conakry, a déclaré avoir lu la déclaration de
    ABZ______ et n'avoir jamais entendu parler d'un certain ACI______. CGR______
    SARL n'avait jamais demandé à quiconque de verser de l'argent en espèces à des tiers.

    Bien que dûment convoquée à deux reprises par le Ministère public genevois pour être
    entendue, ACF______ ne s'est jamais présentée (PP 502'154 et 502'215).

    z.b) Transaction 3 / Appréciation des faits

    La défense soutient que les 2 millions reçus de ABZ______ par Madame E______ n'ont
    rien à voir avec CGR______. Cette allégation n'est pas crédible et est démentie par les
    éléments suivants.




                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               143143
                                                                   of 270
                                                                       of 270
                                             - 81 -



    z.b.a) Ce versement de USD 2 millions intervient dans le prolongement du versement
    préalable de USD 1 million effectué par CGR______ par l'intermédiaire de
    ABZ______.

    Il est effectué en exécution des accords des 20 février 2006, 27 février 2008 et de
    l'attestation du 2 août 2009.

    Pour le surplus, certains des éléments mentionnés dans le versement précédent de USD
    1 million (transaction 2) peuvent être repris, soit:

        Aucun autre motif ne peut expliquer ce versement;
        La coïncidence pour le moins improbable que ABZ______ se soit précisément
         tourné, à l'insu de CGR______, vers Madame E______;
        L'absence de relations d'affaires préalables entre les intéressés;
        L'utilisation préalable de ABZ______ dans le versement de la première
         échéance due à Madame E______ (transaction 2);
        L'utilisation de ABZ______ dans d'autres versements;
        Le soin mis par CGR______ pour effacer ou supprimer toute référence à
         ABZ______ et garder son rôle secret dans le cadre de la vente avec
         ABY______;
        Aucune documentation contractuelle ne justifie ce versement;
        La crédibilité des déclarations de ABZ______ et de Madame E______ sur
         l'origine des fonds en tant qu'elles sont corroborées par les autres éléments de
         preuve figurant à la procédure.

    L'attestation établie par ACF______ doit être examinée avec retenue. Aucun des
    paiements effectués à Monsieur A______, AAB______ et AAE______ ou à Madame
    E______ ne l'a été par CGR______ GUINEE SARL. ACF______ n'a jamais été
    impliquée dans les versements effectués aux précités et des instructions claires avaient
    été données par AX______ sur le fait qu'aucune référence ne devait être faite des
    paiements effectués à des "consultants", tel que ABZ______. Par conséquent, le fait que
    ACF______ n'ait pas été au courant, le cas échéant, du dépôt en espèces de USD 2
    millions sur le compte de Madame E______ et sur la remise éventuelle à CGR______
    de la quittance de dépôt, comme avancé par ABZ______ dans sa déclaration, n'ébranle
    pas la crédibilité des explications de ABZ______ sur ce point, qui sont confirmées, au
    demeurant, par la réception des fonds sur le compte de Madame E______.

    Enfin, il sera relevé que le versement de USD 2 millions, et non de USD 1 million
    comme prévu dans l'accord (versement de USD 4 millions en quatre échéances de USD
    1 million), peut éventuellement s'expliquer par l'écoulement du temps et possiblement le



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               144144
                                                                   of 270
                                                                       of 270
                                            - 82 -



    non-respect d'une échéance antérieure, étant relevé que le 31 décembre 2009,
    CGR______ avait suspendu le paiement dû à AAV______ en raison du litige avec
    AAM______.

    Ainsi, il doit être retenu que CGR______ a utilisé l'intermédiaire ABZ______ pour
    verser USD 2 millions à Madame E______.

    Le solde de USD 1 million (4 – 1 – 2 = 1) ne sera pas versé eu égard à la dénonciation
    de l'accord du 2 août 2009 par Madame E______ et à la conclusion d'un nouvel accord
    portant sur le versement de USD 5.5 millions. En effet, Madame E______ aura
    connaissance de l'accord conclu avec ABY______ et réclamera, à l'instar de
    AAM______ ainsi que de Monsieur A______ et de ses associés, le versement d'un
    montant supplémentaire à celui initialement convenu. Il en sera question ci-après.

    D) Dénonciation de l'accord

    Le 8 juin 2010, Madame E______, par le biais d'un huissier de justice, ACJ______, a
    écrit à CGR______ pour dénoncer l'accord conclu le 2 août 2009. Elle a sollicité
    l'exécution des accords des 27 et 28 février 2008 (PP 349'017).

    Par courrier du 20 juin 2010 (PP 348'795 et 300'617), K______ - sollicité par
    AAU______ - a répondu à ACJ______ et a nié tout accord conclu entre CGR______ et
    ABD______.

    Le 23 juin 2010 (PP 349'023), ACJ______ a retiré ses propos et soutenu que Madame
    E______ avait détruit les "documents inventés".

    AAB______ s'est rendu à Freetown négocier un montant supplémentaire avec Madame
    E______.
    Le 8 juillet 2010, deux contrats ont été signés, le premier prévoyant le versement de
    USD 5.5 millions par AAV______ à ABD______ (PP 348'800) et le second un montant
    supplémentaire de USD 5 millions en lien avec l'opération menée par "nos partenaires
    au projet Simandou" (PP 500'975). Le contrat portant sur USD 5.5 millions était libellé
    de la manière suivante:

      "Notre contrat de collaboration signé en 2005 est arrivé à son terme.
      Notre rôle de conseiller et d'apporteur d'affaire pour tous nos projets en Guinée
      dans les domaines commerciaux, minier et médical ont été menés de manière
      professionnelle et avec grand succès.
      Le rôle de la société ABD______ & CO LTD a contribué à la grande réussite de
      nos affaires mutuelles.




                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               145145
                                                                   of 270
                                                                       of 270
                                              - 83 -



      Suite à votre décision d'arrêt de vos activités en Guinée, nous sommes arrivés à
      un accord comme suit:
      La société ABD______ & CO LTD recevra la somme de 5.5 millions pour sa part
      dans toutes les activités menées en Guinée. (…)
      La société ABD______ & CO LTD, Mme Madame E______, ses partenaires et
      conseillers s'engagent par la présente à remettre tous les originaux & copies des
      documents et contrats signés avec la société AAV______ HOLDING LTD & ses
      partenaires concernant le projet SIMANDOU en Guinée".
    Par courriel du 26 juillet 2010, Monsieur A______ a adressé à AAB______ une
    attestation qui devait être signée par Madame E______ concernant le versement des
    USD 5.5 millions (PP 349'346), texte effectivement signé par la précitée (PP 348'804).

    Les deux contrats du 8 juillet 2010 ont ensuite été remplacés par deux nouveaux
    contrats datés du 3 août 2010 (PP 500'979 et 500'977) qui ne faisaient cette fois plus
    référence au projet Simandou (cf. projet avec annotations, PP 348'816; contrat original
    signé et texte original signé retrouvé chez AAB______, classeur B.2.8).

    Madame E______ a confirmé avoir reçu 2.4 millions (PP 500'971) et un nouveau
    contrat a été conclu pour le solde de USD 3.1 millions (PP 500'968) (2.4 + 3.1 = 5.5).

    La somme de USD 5.5 millions devait être versée en cinq fois, selon l'échéancier
    suivant retrouvé chez AAB______ (PP 349'148), soit :

           500'000       USA            1st                     transactions 4, 5, 6
           1'900'000     GUIN           2nd                     transaction 7
           100'000       ?              3rd                     ACK______ (pas dans l'AA)
           2'000'000     ABF            4th                     transactions 8, 9, 10, 11
           1'000'000     GUIN           5th                     transaction 8
           5.5
    D'autres notes manuscrites de AAB______ (cf. PP 348'760, 348'759) précisent que les
    montants de USD 1.9 millions et USD 100'000.- ont été versés en espèces.

    AAB______ a établi d'autres notes sur la manière dont cette somme serait versée,
    distinguant les paiements reçus de AX______, soit de CGR______, de ceux dus à
    Madame E______ (cf. notamment PP 500'596 ou 348'760-1). Ainsi AX______ (soit
    AX______, CFO de CGR______) devait verser:

        500             AAV
       ¾ Transactions 4, 5, 6, montants versés via les trois associés de AAV______



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               146146
                                                                   of 270
                                                                       of 270
                                          - 84 -



        1'900            GUI
       ¾ Transaction 7, montant versé en Guinée
        100              GUI
       ¾ Transaction qui ne figure pas dans l'AA, versement via ACK______
        1'500            AAV
       ¾ Transactions 9, 10, 11, montants versés via ACL______
        1'500            ACM
       ¾ Transaction 8, montant versé via N______

    Ces montants correspondent à ceux qui seront versés à Madame E______ (en italique
    ci-dessus et décrits ci-après).

    E) Transactions 4, 5 et 6

    La première tranche, mentionnée "500 AAV" dans le décompte de AAB______, de USD
    500'000.- a été versée de la manière suivante:

        Le 21 juillet 2010, AAE______ a transféré USD 150'000.- (note: USD 150.- de
         frais, PP 503'268) depuis son compte auprès de la banque 4______ en Israël en
         faveur de Madame E______ sur son compte auprès de Banque 10______, à
         Miami (PP 503'269),
        Le 5 août 2010, AAE______ a transféré USD 100'000.- (note: USD 150.- de
         frais, PP 503'268) depuis son compte auprès de la banque 4______ en Israël en
         faveur de Madame E______ sur son compte auprès de Banque 10______, à
         Miami (PP 503'270),
        Le 22 juillet 2010, Monsieur A______ a transféré USD 100'000.- (note: USD
         150.- de frais, PP 503'271) depuis son compte auprès de la banque 4______ en
         Israël sur son compte auprès de Banque 10______, à Miami (PP 503'272) et un
         chèque a été tiré en faveur de Madame E______ le 2 août 2010 (PP 503'274,
         503'275),
        Le 5 août 2010, Monsieur A______ a transféré USD 50'000.- (note: USD 150.-
         de frais, PP 503'271) depuis son compte auprès de la banque 4______ en Israël
         sur son compte auprès de Banque 10______, à Miami (PP 503'272) et un chèque
         a été tiré en faveur de Madame E______ le 8 août 2010 (PP 503'274, 503'276),
        Le 21 juillet 2010, AAB______ a transféré USD 100'000.- (note: USD 150.- de
         frais, PP 503'277) depuis son compte auprès de la banque 4______ en Israël sur
         son compte auprès de Banque 10______, à Miami (PP 503'278) et un chèque a
         été tiré en faveur de Madame E______ le jour même (PP 503'279).



                                             P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               147147
                                                                   of 270
                                                                       of 270
                                            - 85 -



    Le 30 juillet 2010, ACJ______ a écrit que "suite aux négociations menées d'accord
    parties et de l'acte de règlement du 08/07/2010" la dénonciation de l'attestation du 2
    août 2009 était nulle (PP 5'002'010).

    Madame E______ a déclaré que l'argent transféré ci-dessus par Monsieur A______,
    AAB______ et AAE______ était l'argent de CGR______ (PP 500'721). AAB______
    était venu lui rendre visite à Miami et lui avait dit que "Monsieur C______" leur avait
    demandé de lui verser l'argent. AAB______ et Monsieur A______ lui avaient conseillé
    d'investir dans l'achat de maisons à Miami (cf. CRI AAB______ pour les projets
    immobiliers, B.2.8, B.2.11).

    Entendus dans le cadre de la procédure, Monsieur C______ et Madame B______ ont
    déclaré ignorer ces mouvements de fonds et être étrangers à ces opérations (PV, PP
    500'489).

    F) Transaction 7

    La deuxième tranche, mentionnée "1900 GUI" dans le décompte de AAB______, a été
    versée par la remise en espèces de USD 1.9 millions à ABR______, mari de Madame
    E______, le 17 septembre 2010, sur le compte de la précitée auprès de la Banque
    9______, à Conakry (PP 503'264, 503'284-5).

    Madame E______ a signé une attestation confirmant la réception de USD 2.4 millions,
    comprenant donc ces USD 1.9 millions (250K + 150K + 100K + 1.9 mio) (PP 500'971).
    Un nouveau contrat a été conclu pour le solde de USD 3.1 millions (USD 2.4 + 3.1 =
    5.5) (PP 500'968).

    Entendus dans le cadre de la procédure, Monsieur C______ et Madame B______ ont
    déclaré ne pas connaître ABR______ et ne rien savoir sur ce versement d'argent (PV,
    PP 500'490).

    G) Versement ACK______

    La troisième tranche de USD 100'000.-, mentionnée "100 GUI" dans le décompte de
    AAB______, a été transférée à Madame E______ sur son compte en Guinée par
    ACK______, un courtier immobilier de Floride (cf. "j'ai vu 100M que vous m'avez
    envoyé", PP 503'281 et 503'281 de MT à FC "j'ai bien reçu l'email de ACK______"; PP
    348'759).

    Entendus dans le cadre de la procédure, Monsieur C______ et Madame B______ ont
    déclaré ne pas connaître ACK______ (PV, PP 500'490).

    H) Transactions 8, 9, 10, 11



                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               148148
                                                                   of 270
                                                                       of 270
                                             - 86 -



    Cinquième tranche
    18.07.11      1 mio à Conakry                              Transaction 8a

    Quatrième tranche
    11.10.2011    500'000           ABF___                     Transaction 8b
    11.01.2012    250'000           ABF___                     Transaction 9
    11.01.2012    150'000           ABF___                     Transaction 10
    14.05.12      936'451           ABF___                     Transaction 11

    H.a.a) Transaction 8a et 8b N______




    S'agissant des 1500 N______ mentionnés dans le décompte de AAB______, soit la
    cinquième tranche, ils correspondent aux USD 1.5 million qui sont parvenus par le biais
    de N______ à Madame E______. A cet égard, le Tribunal fait les développements qui
    suivent.

    Le 8 octobre 2008 (PP B.2), la société N______ a été constituée aux Iles Vierges
    Britanniques par MOSSACK FONSECA & CO. (BVI) LTD. Deux administrateurs de
    paille ont été désignés, alors que l'actionnaire était une fondation de droit panaméen,
    ACN______, agissant par le biais d'une société de droit panaméen, AAW______. La
    même société de gestion de fortune que celle utilisée pour AAV______ - AAY______
    SA, agissant par le biais de ABE______ -, était désignée protector, alors que Monsieur
    A______ était désigné premier bénéficiaire de la fondation et s'est vu attribuer une
    procuration générale avec signature individuelle.

    Par courriel du 15 juin 2011 (PP 502'056bis), AAB______ a fait parvenir à D______
    une facture datée 13 juin 2011 de N______ à O______ GLOBAL LTD (ci-après:
    O______) pour des services de conseil ("advisory et consulting work in Southern
    Africa", PP 4'300'388) au sud de l'Afrique pour 2010-2011 pour USD 1.5 million.


                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               149149
                                                                   of 270
                                                                       of 270
                                              - 87 -



    AAB______ faisait référence à une conversation téléphonique qu'il avait eue avec
    AX______:

    "Following my telephone conversation with AX______ find attached our invoice".

    En traduction libre: "faisant suite à la conversation téléphonique avec AX______ , ci-
    joint notre facture".

    D______ a demandé à son directeur financier, ACO______, de payer la facture (email
    du 16 juin 2011, PP 502'056bis).

    Le lendemain 16 juin 2011, le compte personnel de D______ auprès de la banque
    11______, à Kiev (PP 503'287, 4'104'069) a payé cette somme de USD 1.5 million en
    faveur de O______, dont D______ est l'ayant-droit économique, auprès de Banque
    12______, à Zurich (PP 353'003, 503'289).

    Le 20 juin 2011, ce même montant (aucun mouvement entre les deux dates, PP 353'421)
    a été transféré à N______ sur son compte auprès de la Banque 13______, à Nassau (ci-
    après Banque 13______) (PP 353'004, instructions PP 503'290, auxquelles était jointe la
    facture du 13 juin 2011).

    A ce moment, Banque 12______ n'a posé aucune question relative à ce transfert.

    H.a.b.a) S______

    Il convient de faire un détour par S______, la société de ABZ______, en Guinée,
    l'intermédiaire utilisé pour le paiement de USD 3 millions à Madame E______
    (transactions 2 et 3) et à ACC______.

    Le 30 novembre 2011 (PP 502'037), AAU______ a fait parvenir au directeur financier
    de D______, ACO______, un nouveau contrat de conseil pour approbation avant que le
    consultant ne le signe. AAU______ a relancé son interlocuteur le 1er décembre 2011.

    Le 1er décembre 2011, le directeur financier a demandé à AAU______ de lui
    transmettre les coordonnées du bénéficiaire et la facture.

    Le 13 décembre 2011 (PP 502'038), AAU______ a informé ACO______ que tous les
    documents lui avaient été envoyés et l'a relancé le 15 décembre 2011.

    Le 16 décembre 2011 (PP 502'038), ACO______ a informé AAU______ que les
    instructions avaient été données à la banque, mais que l'ordre n'avait pas été exécuté car
    le contrat joint n'était pas lisible. Le 19 décembre 2011, il lui a demandé de lui renvoyer
    le contrat par télécopie, ce qui a été fait le lendemain.



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               150150
                                                                   of 270
                                                                       of 270
                                            - 88 -



    Le 20 décembre 2011, O______ a payé USD 625'000.- à S______. Le gestionnaire du
    compte de Banque 12______ a expliqué à son service compliance que le transfert était
    en lien avec des conseils sur des possibilités d'investissements en Afrique (PP
    3'534'599).

    H.b.b) Facture et contrat S______

    Selon une facture du 15 octobre 2011 (PP 502'036), S______ a facturé à O______ ses
    services USD 625'000.- pour des conseils en lien avec des projets d'investissements en
    Guinée ("GUINEA"). Le montant devait être payé auprès de la Banque 8______, à
    Conakry.

    Selon un contrat du 3 novembre 2011 (PP 502'034), soit postérieur à l'établissement de
    la facture, S______ a conclu avec O______ un contrat de conseil moyennement le
    paiement de USD 625'000.-, en lien avec de nouvelles opportunités d'investissement en
    Afrique, contrat de durée indéterminée qui prenait effet en janvier 2011.

    H.a.c) N______ - Madame E______

    Le 6 juillet 2011, Madame E______ a demandé à Monsieur A______ de lui transférer
    USD 1 million (PP 503'303 ou 500'988), étant précisé qu'elle avait déjà formulé sa
    requête le 16 juin 2011 auprès de ACK______, à charge pour lui de transmettre
    l'information à AAB______ (PP 349'093).

    Monsieur A______ a instruit Banque 13______ de débiter le compte de N______ de
    USD 1 million (transaction 8a) en faveur de Madame E______ auprès de Banque
    9______, à Conakry (PP 4'300'390; débit PP 503'296; crédit de USD 991'495.25, PP
    503'304). Sur demande du service compliance de Banque 13______, ABE______, le
    gestionnaire de fortune de Monsieur A______, a expliqué que Madame E______ était la
    personne en Guinée à qui Monsieur A______ payait une commission (PP 4'300'390),
    après que Monsieur A______ l'a informé que ce paiement était en rapport avec le
    contrat dont il lui avait parlé quelques années auparavant (note: entre AAV______ et
    CGR______, cf. PP 500'048), que ABE______ n'avait pas vu (PV ABE______ du
    17.10.2013, PP 500'048-9).

    Entendue par le Ministère public genevois (PP 500'722), Madame E______ a déclaré
    que le montant de USD 1 million demandé à Monsieur A______ faisait partie de
    l'argent que CGR______ lui devait. De manière générale, tout l'argent reçu de
    AAV______, Monsieur A______, AAB______ ou AAE______ était l'argent que
    CGR______ lui devait.




                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               151151
                                                                   of 270
                                                                       of 270
                                              - 89 -



    Le 12 septembre 2011, Monsieur A______ a instruit Banque 13______ de débiter le
    compte de N______ de USD 500'000.- en faveur de ACL______, dont l'ayant droit
    économique est ABF______ (PP 4'300'377).

    Par courriel du 18 septembre 2011, Madame E______ a demandé à Monsieur A______
    de lui verser USD 500'000.- sur son compte aux Etats-Unis (PP 503'325). Monsieur
    A______ lui a répondu que l'argent se trouvait chez l'avocat et qu'il convenait de lui
    adresser une instruction en ce sens (PP 503'325), lui envoyant ensuite un modèle
    d'instruction (PP 503'326), ce qui sera fait à l'aide du cousin de ACP______ (PP
    503'329, 503'328).

    En janvier 2012, Madame E______ a acheté deux propriétés immobilières à
    Jacksonville en Floride, sur Pierce Arrow Drive et sur Fern Hammock Drive, au prix de
    USD 128'000.- respectivement USD 128'750.- (www. https://star.worldbank.org;
    annexe au courrier de Me ALPHA______ du 15.08.18).

    Entre février et décembre 2013, Madame E______ a acheté du matériel pour ouvrir un
    marché et un restaurant pour un peu plus de USD 300'000.- (www.
    https://star.worldbank.org; annexe au courrier de Me ALPHA______ du 15.08.18).

    H.a.d) Procédure genevoise P/12914/2013

    Le 26 septembre 2014, alors que la procédure pénale genevoise était ouverte, le
    Ministère public genevois a ordonné à Banque 12______ de produire la documentation
    du compte O______.

    Le service compliance de Banque 12______ s'est alors tourné vers le gestionnaire du
    compte O______ pour lui demander des clarifications sur les mouvements de fond (les
    USD 625'000.- ou les USD 1.5 millions, cf. PP 6'000'148).

    Le 19 février 2015 (PP 6'000'148), le gestionnaire du compte O______ s'est, à son tour,
    tourné vers ACO______ pour avoir ces informations.

    Le 1er mars 2015 (PP 500'263), le Ministère public genevois a précisé la mise en
    prévention des prévenus en lien notamment avec ce versement de USD 1.5 million.

    Le 1er mars 2015, également (PP 6'000'151), ACO______ a répondu au gestionnaire du
    compte O______. Il lui a expliqué que N______ et S______ faisaient partie du groupe
    de sociétés de CGR______. D______ avait avec CGR______ des projets immobiliers et
    dans le métal en Ukraine ainsi que dans le pétrole et le gaz en Israël. Les deux transferts
    de USD 1.5 million et USD 625'000.- avaient été effectués sur instructions de
    CGR______ pour payer des consultants dans le cadre de possibles projets en Tanzanie,




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               152152
                                                                   of 270
                                                                       of 270
                                               - 90 -



    au Mozambique, au Nigeria, au Zimbabwe et dans les Iles Comores, projets qui
    n'avaient pas aboutis.

    H.a.e) Audience du 3 mars 2016

    Entendu par le Ministère public genevois le 3 mars 2016, Monsieur C______ a déclaré
    que D______ était un ami depuis 10 à 15 ans et qu'il faisait des affaires avec lui depuis
    10 ans dans le pétrole en Ukraine, le gaz en Israël, l'agriculture en Ukraine, les mines de
    charbon et de fer en Ukraine. "Ils" avaient, soit CGR______, une "joint-venture pour
    l'Afrique" avec D______, sans société commune ni contrat, laquelle était basée sur "la
    confiance et l'amitié" (joint-venture non documentée et off balance sheet, PV Monsieur
    C______ du 22.05.2019, PP 502'799). D______ avait investi, sous forme de dépenses,
    USD 5 à 7 millions et CGR______ entre USD 10 et USD 15 millions. Il a précisé que
    tout était comptabilisé. A sa connaissance, Monsieur A______ n'avait pas d'affaires en
    commun avec D______.

    Madame B______ a déclaré ignorer que D______ était un partenaire en Afrique. Elle ne
    pensait pas qu'un investissement de 5 ou 10 millions avait été fait, elle aurait été au
    courant si tel avait été le cas. Elle ignorait que D______ était partenaire dans les projets
    que Monsieur C______ lui mentionnait. Elle n'avait pas connaissance d'un accord écrit
    avec D______ ni que des procès-verbaux de conseils d'administration mentionnent
    celui-ci dans des projets communs.

    Interrogé sur le paiement effectué par O______, Monsieur C______ a déclaré que son
    avocat, Me GAMMA, l'avait informé qu'une demande / enquête avait été faite à propos
    de D______ et d'une de ses sociétés au nom chinois. Il lui avait expliqué que
    AAV______ avait introduit CGR______ dans des pays voisins de l'Afrique du Sud,
    alors que CGR______ avait une joint-venture avec D______. Par conséquent, D______
    avait payé AAV______. A l'époque, il avait su que AAV______ avait été payée, mais
    en ignorait les modalités.

    Quant à Madame B______, elle ne se souvenait pas du contrat évoqué par Monsieur
    C______, soit l'accord avec AAV______.

    H.a.f) Audience du 27 janvier 2017

    Entendu par le Ministère public le 27 janvier 2017, (PP 500'491), Monsieur C______ a
    confirmé que la "joint-venture" entre D______ et CG______MM tenait une
    comptabilité. D'ailleurs, les USD 625'000.- versés à ABZ______ pour le travail qu'il
    avait accompli pour D______ en Tanzanie étaient comptabilisés. Il n'avait pas
    d'explication sur le fait que la facture du 13 juin 2011 mentionnait du travail en Guinée
    et non en Tanzanie.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               153153
                                                                   of 270
                                                                       of 270
                                             - 91 -



    Le Procureur a invité Monsieur C______ à produire les documents à l'appui de ses
    dires.

    H.a.g) Production contrats




    Par courrier du 2 mars 2017 (PP 302'026), Me GAMMA a fait parvenir au Ministère
    public (i) un courrier du 27 février 2017 de AC______ à son intention, (ii) un contrat du
    4 janvier 2010 entre CG______MM et ABJ______, (iii) un amendement à celui-ci daté
    du 11 mai 2011 et (iv) un résumé des activités de la "joint-venture".

    Ces documents ne figurent pas dans la documentation conservée par AD______ ni dans
    aucun de ses serveurs informatiques. En revanche, le contrat et son amendement ont été
    retrouvés au domicile de AAB______ lors de la perquisition du 14 mars 2017 (classeur
    B.2.10).

    (i) Dans son courrier du 27 février 2017, AC______ a expliqué donner suite à la
    demande de Me GAMMA, laquelle était en lien avec l'audience de janvier 2017 et avoir
    examiné un certain nombre de documents, en particulier les documents susmentionnés
    sous (i) à (iii). Il a mis en avant la relation personnelle et de confiance qui prévalait
    entre D______ et Monsieur C______, laquelle avait conduit à des affaires communes,
    notamment un partenariat en Afrique, conduit sous la houlette exclusive de
    CG______MM, sur des projets dont aucun n'avait abouti.

    (ii) Selon le contrat, CG______MM devait à ABJ______ un "carried interest" pour
    avoir apporté des opportunités d'investissements dans le sud de l'Afrique, "carried
    interest" que CG______MM pouvait décider d'acheter au prix de USD 500'000.- par
    projet au stade de la phase exploratoire des projets en question.

    (iii) Selon son addendum du 11 mai 2011, CG______MM a fait valoir son droit et
    devait donc une somme de USD 1.5 million à ABJ______.

    (iv) Selon le résumé des activités déployées dans le cadre de la joint-venture entre
    D______ et CG______MM (PP 302'037), la période d'activité s'étendait de juin 2011 à
    juillet 2013 en lien avec des projets dans neuf pays africains, dont aucun en Guinée.




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               154154
                                                                   of 270
                                                                       of 270
                                              - 92 -



    CG______MM avait investi USD 12'644'451.- (soit 71.5 % du total des
    investissements) et D______ USD 5'036'586.- (soit 28.5 % du total).

    Le projet en Tanzanie avait débuté le 01.02.2012 (cf. également P 6'000155), et s'était
    terminé le 01.07.2013.

    Le projet au Zimbabwe avait débuté le 01.09.2010 et s'était terminé le 01.11.2012
    (voyage de D______ à Harare du 21 au 23.11.2011, PP 502'866ss).

    Le projet en Sierra Leone avait débuté le 01.05.2011 et s'était terminé fin 2011.

    Le projet en Zambie avait débuté le 01.11.2011 et s'était terminé, avant (sic!), le
    01.09.2011.

    Sur la base de ces documents, Me GAMMA a expliqué que CG______MM avait
    demandé à D______ de payer USD 1.5 million à N______ et USD 620'000.- à S______
    pour le travail exécuté en Tanzanie, ce qui correspondait à sa part des investissements
    dans les projets en Tanzanie, au Zimbabwe, en Sierra Leone et en Zambie, soit USD
    2'121'000.-.

    H.a.h) AC______

    Entendu dans le cadre de la présente procédure de manière contradictoire (PP 502'161),
    AC______ a expliqué que, pour rédiger son courrier du 27 février 2017, il ne s'était basé
    que sur un dossier qui lui avait été remis par l'avocat israélien de Monsieur C______. Il
    ne connaissait pas, avant de consulter le dossier remis, ce qu'il expliquait dans son
    courrier. Il n'avait pas connaissance d'un projet spécifique en Afrique dans lequel
    D______ aurait été impliqué; il l'avait appris par le biais du dossier qu'on lui avait
    remis.

    H.a.i) AAA______

    Entendu dans le cadre de la présente procédure de manière contradictoire (PP 502'226),
    AAA______ a indiqué que le contrat entre ABJ______ et CG______MM avait été
    discuté entre AAB______ et Monsieur C______. AAE______ le lui avait amené pour
    qu'il le signe, sans préciser quand.

    H.a.j) AX______

    Entendu dans le cadre de la procédure israélienne le 28 août 2017 (cl. B.4.5.8, PP
    4'901'634 verso), AX______ a déclaré que, courant 2015, Monsieur C______ lui avait
    demandé de préparer un classeur sur des projets en Afrique qui n'avaient pas abouti puis
    d'établir un résumé comptable montrant les dépenses encourues dans le cadre d'un



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               155155
                                                                   of 270
                                                                       of 270
                                              - 93 -



    partenariat privé entre D______ et lui-même dans le cadre d'investissements communs.
    AX______ n'avait jamais vu, su ou entendu parler d'un partenariat entre D______ et
    Monsieur C______. Un tel partenariat ne figurait pas dans les comptes des sociétés de
    CGR______; seul CGR______ avait investi dans les projets en question. Il avait
    simplement compris que Monsieur C______ voulait encaisser de l'argent que D______
    lui devait.

    Une fois le résumé établi, Monsieur C______ avait demandé de modifier les chiffres
    mentionnés, en augmentant les dépenses; or, cela ne correspondait pas aux comptes
    clôturés et les changements demandés n'avaient aucune justification comptable. Par
    ailleurs, Monsieur C______ ne souhaitait pas que les comptes clôturés soient corrigés
    en conséquence.

    Monsieur C______ lui avait demandé de se rendre dans ses bureaux de Herzliya, qu'il y
    avait rencontré D______ et ACO______, qui avait apporté une sorte de documentation
    sur de supposés investissements. Monsieur C______ avait également modifié les
    chiffres de D______.

    Par la suite, Monsieur C______ lui avait demandé de préparer un contrat, ce qu'il avait
    refusé de faire. AAA______, le directeur général de CG______MM, avait été convoqué
    dans les bureau de Monsieur C______ à Herzliya pour signer ce contrat entre
    CG______MM et un tiers.

    Monsieur C______ avait mentionné être satisfait de l'établissement du résumé/rapport
    entre D______ et lui-même car D______ avait un problème avec sa banque à l'étranger,
    sauf erreur la Banque 14______. Il s'agissait d'un paiement effectué à AAV______,
    d'après ce que AC______ lui avait précisé quelques temps après.

    Confronté à cette déclaration devant le Ministère public genevois le 22 mai 2019 (PP
    502'794), Monsieur C______ a rappelé qu'il s'agissait "entre D______ et moi d'une
    association légère, basée sur la confiance et scellée par une poignée de mains, qui
    portait sur des explorations à hauts risques et qui aurait dû être formalisée en cas de
    succès". Cette association était "off balance sheet", c'est-à-dire qu'elle ne figurait pas
    dans les comptes des sociétés; il a précisé "la comptabilité de mes relations avec
    D______ était à part".

    Dès lors qu'il n'avait pas retrouvé la comptabilité de ce partenariat, il avait demandé à
    AX______ de "reconstituer la relation avec D______" pour faire suite à la demande de
    Me GAMMA et du Procureur genevois. Il en avait, au préalable, parlé avec AC______
    et/ou AAA______, qui lui avaient recommandé de s'adresser à AX______ pour ce
    travail. Il a ajouté "c'était aussi parce que D______ était ma relation" et que AX______
    se trouvait en Israël et parlait hébreu, ce qui facilitait la "reconstruction" de la




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               156156
                                                                   of 270
                                                                       of 270
                                               - 94 -



    comptabilité. En revanche, il a contesté avoir demandé à AX______ de modifier les
    chiffres.

    H.a.k) D______

    Le 3 septembre 2018, D______ s'est présenté, sur mandat de comparution, au Ministère
    public genevois, à Genève, et a été entendu en qualité de PADR de manière
    contradictoire (PP 501'966).

    Il a déclaré avoir des projets en commun avec Monsieur C______ depuis 2004; il
    s'agissait d'un partenariat entre personnes, c'est-à-dire entre lui et le précité, sans qu'il
    n'y ait de joint-venture. Il avait fait des propositions de projets d'investissement en
    Afrique à Monsieur C______, qui les avait toutes déclinées. Il n'avait jamais eu de
    projets d'affaires en Guinée ni de partenaires économiques, pas plus qu'en Sierra Leone,
    au Mozambique ou en Zambie. Il avait eu un petit projet, sans lien avec Monsieur
    C______, en Tanzanie, dans une mine de cuivre et non d'or. Il a contesté avoir investi
    les sommes mentionnées par Monsieur C______ et a nié toute joint-venture. Il ne devait
    aucune somme à Monsieur C______ en lien avec des projets en Afrique.

    Il ne connaissait ni Monsieur A______ ni AAE______ ni AAB______ et n'avait jamais
    fait d'affaires avec eux. Il avait versé de l'argent à N______ et à S______ à la demande
    de Monsieur C______. Il avait reçu la facture de AAB______, qu'il ne connaissait pas.

    Le contrat du 3 novembre 2011 entre O______ et S______ avait été préparé par des
    personnes de CGR______ et transmis à ACO______, qui avait demandé à sa propre
    épouse, représentante de O______, de le signer. S______ n'avait jamais déployé
    d'activité pour lui ou ses sociétés.

    D______ a expliqué (PP 502'073) que ACO______ lui avait rapporté les questions de la
    banque concernant les deux transferts. Il avait appelé Monsieur C______ et était allé le
    voir à Herzliya. Monsieur C______ lui avait proposé, pour justifier les transferts
    d'argent à N______ et à S______, de combiner ses projets en Afrique avec les siens
    propres et de faire croire à une structure, avec un partenariat de 70/30, ce qui était
    contraire à la réalité. Il avait mentionné son projet en Tanzanie, au Nigéria et aux
    Comores, alors que Monsieur C______ avait ajouté d'autres projets qui n'avaient pas
    abouti. Ils avaient encore trouvé d'autres projets qui n'avaient pas abouti (cf. note
    manuscrite sur en tête de CG______ INVESTMENTS, PP 6'000'154) et des courriels
    les étayant. Sur demande de Monsieur C______, il avait également trouvé des courriels
    permettant de montrer des contacts entre eux. Ainsi, la réponse donnée par ACO______
    à la banque avait été préparée par Monsieur C______ sur la base d'une note que celui-ci
    avait établie, qu'il a produite (cf. PP 6'000'172).




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               157157
                                                                   of 270
                                                                       of 270
                                              - 95 -



    Monsieur C______ a contesté les déclarations de D______ (PP 502'075), tout en
    reconnaissant que D______ l'avait appelé et lui avait mentionné la demande de la
    banque. Il lui avait conseillé d'appeler Me GAMMA pour savoir ce qu'il devait dire.

    H.a.l) ABZ______

    ABZ______ a été entendu, le 7 juillet 2015, sur commission rogatoire en Guinée.

    Il a déclaré ne pas connaître D______ ni la société O______. Il lui arrivait d'autoriser
    des tiers, notamment des Chinois, à utiliser son compte pour faire transférer de l'argent
    en Guinée et ensuite le retirer en espèces, moyennant versement d'une commission. En
    principe, il établissait une facture afin que ces tiers puissent transférer les fonds. Le
    contrat du 3 novembre 2011 et la facture du 15 octobre 2011 avaient été établis pour que
    les fonds puissent être transférés en Guinée.

    H.b) Transaction 8 / Appréciation des faits

    La défense soutient que le montant de USD 1.5 million versé par D______ à N______
    l'aurait été à titre de compensation, CGR______ n'ayant pas eu connaissance de
    l'affectation ultérieure de cette somme par N______. Ces explications sont
    contradictoires et ne sont pas crédibles.

    H.b.a.a) Pour justifier le transfert du 20 juin 2011 auprès de la banque, O______ a
    produit une facture du 13 juin 2011 de N______ à O______ pour des services de
    conseil.

    Cette facture a été émise sur instruction de AX______, alors strategic financial
    specialist mandaté par CGR______, alors même que AAV______ avait été radiée et
    que la joint-venture avec ABY______ avait déjà eu lieu.

    La même année, soit le 20 décembre 2011, O______ a transféré USD 625'000.- à
    S______, dont l'ayant-droit économique, ABZ______, a déjà servi d'intermédiaire pour
    des paiements à des tiers (cf. transaction no 2 et 3) et dont l'existence a été tue par
    CGR______ dans le cadre de la due diligence faite par ABY______.

    Pour justifier ce transfert, O______ a produit un contrat et une facture entre S______ et
    O______. Le transfert a été effectué sur instructions de AAU______.

    Les transferts à N______ et à S______ ont été effectués par des hommes de confiance
    de Monsieur C______, soit AX______ – strategic financial specialist mandaté par
    CGR______ – et AAU______ – country manager en Guinée de CGR______ -.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               158158
                                                                   of 270
                                                                       of 270
                                              - 96 -



    Le Tribunal relève la concordance entre la demande de Madame E______ d'être payée
    avec les montants versés par D______ à ABJ______ puis à Madame E______.

    Monsieur A______ et ses associés ont recouru aux services de ABF______, par le biais
    de ACL______, comme ils l'ont fait pour d'autres paiements à Madame E______.

    Surtout et avant toute chose, il est souligné que le montant versé à Madame E______
    entre dans la comptabilité de AAB______ en exécution de l'accord avec Madame
    E______ portant sur le paiement de USD 5.5 millions et, plus spécifiquement, dans la
    cote "AX______", donc comme faisant partie des montants versés par CGR______ (PP
    500'596).

    Au surplus, pour justifier ce transfert, Monsieur A______ a expliqué à son gestionnaire
    ABE______ qu'il s'agissait d'une commission versée à Madame E______ et que cela
    était en rapport avec le contrat conclu entre AAV______ et CGR______ ("le paiement
    est en rapport avec ce contrat", PP 500'049).

    Le nombre de comptes bancaires dans différents pays, avec des sociétés de domicile
    appartenant à des personnes différentes, va à l'encontre de paiements légitimes. Il en est
    de même du motif invoqué pour légitimer le transfert, dans le contexte du cas d'espèce,
    soit des honoraires de consultants.

    Madame E______ a accepté la confiscation par les autorités américaines de ses deux
    propriétés immobilières et de son restaurant car ayant été acquis grâce à l'argent de
    CGR______ ou de ses représentants.

    Les explications de Monsieur C______, soit un mécanisme de compensation, sont en
    contradiction avec les motifs avancés et les documents produits pour justifier le transfert
    des fonds.

    Ces explications ont été données quatre ans après le transfert des fonds, alors que la
    banque - sollicitée par le Ministère public genevois – avait demandé des explications sur
    ces transferts.

    Monsieur C______ a parlé d'activité déployée par AAV______ pour CG______MM,
    alors que, d'une part, AAV______ n'a jamais déployé d'activités pour CG______MM et
    que, d'autre part, toutes les sommes dues à AAV______ avaient été payées et
    AAV______ avait dès lors été radiée.

    Il en est de même pour ABJ______ ou pour Monsieur A______, AAB______ ou
    AAE______. Les précités n'ont jamais déployé d'activités pour CG______MM.




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               159159
                                                                   of 270
                                                                       of 270
                                              - 97 -



    H.b.a.b) Le mécanisme de compensation avancé par Monsieur C______ a été
    artificiellement monté de toutes pièces, tel que cela résulte des éléments suivants:

    Monsieur C______ a mentionné un partenariat entre lui-même et D______, puis un
    partenariat entre CG______MM et D______ afin d'assoir sa thèse de la compensation.

    Monsieur C______ a, également, indiqué un partenariat avec AAV______, avant de
    rectifier en ABJ______, AAV______ ayant été radiée.

    Personne n'a entendu parler d'un partenariat entre D______ et Monsieur C______, en
    Afrique, en particulier pas Madame B______.

    Le partenariat en question ne se reflète pas dans les comptes des sociétés.

    Le résumé comptable, produit par Monsieur C______, par le biais de son avocat, fait
    état de dépenses de D______ et de CG______MM, selon une répartition 30/70, mais il
    n'en résulte aucune dette de l'un envers l'autre.

    Les projets semblent avoir été choisis pour arriver au montant voulu.

    Certains projets sont postérieurs au paiement de USD 1.5 million, ce qui signifie que
    l'opération de compensation n'était pas due au moment du paiement et que la créance
    n'était pas entièrement exigible.

    Le partenariat et la compensation sont inconnus de toutes les personnes entendues:
    Madame B______, AC______, D______, AX______ et ABZ______.

    AAA______ n'a fait que signer un contrat (entre CG______MM et ABJ______), qui lui
    a été soumis, mais ne s'est pas impliqué dans l'établissement des décomptes entre
    D______ et CG______MM.

    Enfin, il est absurde de penser que CG______MM aurait conclu un contrat avec
    ABJ______, alors que la collaboration avec les ayants-droit de AAV______, Monsieur
    A______ et ses associés, était terminée et s'est terminée de manière très tendue en
    raison des revendications de tiers (AAM______/Madame E______).

    Il résulte de ce qui précède que D______ a effectué le versement de USD 1.5 million à
    N______ sur instructions et pour le compte de CGR______.

    H.b.b) CGR______ savait que ce montant serait affecté à Madame E______.

    En effet, le montant de USD 1.5 million fait partie de la comptabilité de AAB______
    portant sur le paiement de USD 5.5 millions à Madame E______ et, plus



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               160160
                                                                   of 270
                                                                       of 270
                                              - 98 -



    spécifiquement, dans la cote "AX______", soit AX______, donc est inclus dans les
    montants à verser par CGR______.

    AAB______ a eu une conversation téléphonique avec AX______ et a établi la facture
    de N______ à O______, sur instructions du précité (cf. email du 15.06.11).

    La facture est fausse dans son contenu.

    Le Tribunal relève la volonté de CGR______ de taire le rôle joué par ABZ______ et par
    AAV______.

    A ce moment, soit lors du paiement, AAV______ n'existait plus puisqu'elle avait été
    radiée, raison de l'utilisation d'une autre société appartenant aux mêmes animateurs que
    AAV______, soit de ABJ______.

    A ce moment, CGR______ avait restructuré le groupe pour que les sociétés, qui avaient
    eu un contact avec AAV______, disparaissent de la structure qui détenait les droits
    miniers. C'est la raison pour laquelle CG______MM a été utilisé, pour la première fois,
    avec Monsieur A______, AAB______ et AAE______, via ABJ______. Un contrat
    entre CG______MM et ABJ______ a donc été établi dans l'unique but de prouver une
    compensation inexistante.

    Enfin, la thèse de la compensation ayant été écartée, il n'y a aucune autre raison
    d'expliquer cette transaction que par un moyen pour faire parvenir de l'argent à Madame
    E______.

    Ainsi, tout comme CGR______ a utilisé AAV______ et ABZ______ comme
    intermédiaires pour effectuer des versements à Madame E______, CGR______ a utilisé
    D______ puis N______ pour effectuer des paiements à Madame E______.

    I) Transactions 8b, 9, 10, 11

    I.a) S'agissant de la quatrième tranche selon le décompte de AAB______, elle sera
    versée de la manière suivante et est mêlée à des frais que devait Madame E______ en
    lien avec des investissements immobiliers en Floride.

    Monsieur A______, AAB______ et AAE______ ainsi que Madame E______ ont
    effectué, séparément, des transactions immobilières en Floride (PV Madame E______,
    cf. notes et courriels dans CRI AAB______, classeurs B.2.8 à B.2.11). Les modalités de
    versement des USD 2 millions résultant de la quatrième tranche (transaction 8b, 9, 10,
    11) tiennent compte de ces investissements et des coûts y afférent (i.e. PP 348'759: USD
    2 millions = 967'885 + 936'451 + 50'000, reste dû à Madame E______ USD 45'664.-;
    USD 67'885.81 de frais pour la "Muskat Transaction", PP 503'354).



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               161161
                                                                   of 270
                                                                       of 270
                                           - 99 -



    ABF______ a reçu de AAB______ la somme de USD 1'904'336.83, laquelle a été virée
    en intégralité à Madame E______, sous déduction de frais relatifs à une transaction
    immobilière "Muskat"(cf. transactions nos 8 à 11) ("wires received from AAB______",
    soit virements reçus de AAB______, PP 503'354; PP 503'355).

    Par courriel du 21 septembre 2011, Monsieur A______ a fait parvenir à Madame
    E______ un modèle d'instructions à remplir et à signer pour que ABF______ procède
    au transfert des fonds (cl. B.2.2.2).




                 PP 503'354                                  PP 503'355

    Le 11 octobre 2011, USD 500'000.- (transaction 8b) ont été transférés du compte
    ACL______ sur le compte de Madame E______ auprès de Banque 10______, à Miami
    (PP 503'340-1).

    Le 28 décembre 2011, Madame E______ a demandé à ABF______ de lui transférer
    USD 250'000.- sur son compte auprès de la Banque 9______ et USD 150'000.- sur son
    compte à Jacksonville, en Floride (PP 503'332; PV Madame E______, PP 500'722, elle
    confirme les instructions données).

    Le 11 janvier 2012, les sommes de USD 250'000.- (transaction 9) et USD 150'000.-
    (transaction 10) ont été transférées du compte ACL______ sur le compte de Madame
    E______ auprès de de la Banque 9______, à Conakry (PP 503'338; compte crédité le 12
    janvier 2012, de USD 247'826.71, 503'264, 503'331), respectivement sur le compte de
    la précitée auprès de Banque 10______, à Miami (PP 503'340-1)

    Le 14 mai 2012, ACL______ a transféré le solde des 1'904'336.83, soit USD 936'451.02
    (transaction 11) sur le compte de Madame E______ après de la Banque 10______ (note:
    montant crédité, PP 503'351).




                                              P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               162162
                                                                   of 270
                                                                       of 270
                                             - 100 -



    Par courriel du 11 mai 2012, ABF______ avait confirmé à Madame E______ et à
    AAE______ que l'instruction avait été donnée et que l'ordre serait exécuté le lundi (soit
    14 mai 2012) (PP 503'352).

    A relever que AAE______ et Monsieur A______ ont encore versé USD 50'000.- à
    Madame E______ (cf. notes de AAB______, PP 348'759).

    I.b) Transaction 4 à 11 / Appréciation des faits

    Les transactions 4 à 11 ont été effectuées en exécution de l'accord conclu avec Madame
    E______ portant sur le versement supplémentaire de USD 5.5 millions.

    La manière dont cette somme de USD 5.5 millions devait être versée est détaillée dans
    les notes retrouvées chez AAB______.

    Ainsi, AAB______ a indiqué que:

        le premier versement de USD 500'000.- sera effectué aux Etats-Unis
         (transactions 4, 5, 6), ce qui a été effectivement le cas;
        le deuxième de USD 1.9 million devait être effectué en Guinée et en espèces
         (transaction 7), ce qui a été le cas;
        le troisième de USD 100'000.- n'était pas déterminé et a en effet été effectué par
         ACK______ (pas retenu dans l'AA);
        le quatrième versement de USD 2'000'000.- devait être effectué par
         "ABF______", ce qui a été le cas via ACL______ (transactions 8b, 9, 10, 11), la
         société de domicile de ABF______;
        le cinquième versement devait être versé en Guinée, ce qui a été le cas, après
         avoir transité par le compte bancaire de N______ (transaction 8a).

    Ces notes permettent également de rattacher ces paiements à CGR______, dans la
    mesure où AAB______ indique clairement les montants à verser par "AX______", soit
    AX______, qui s'est occupé de tous les paiements effectués à Monsieur A______,
    AAE______, AAB______ et à Madame E______. Ces notes sont crédibles et
    corroborées par les montants effectivement versés à Madame E______ (par le
    versement effectué par CGR______ via N______, qui n'a servi que d'intermédiaire dans
    ce paiement (cf. transaction 8).

    Par conséquent, il sera retenu que les sommes, décrites sous transactions 4 à 11 et
    versées à Madame E______, proviennent de CGR______. Monsieur A______,
    AAE______, AAB______, respectivement leurs sociétés, ou ABZ______ n'ont servi
    que d'intermédiaires dans le versement de ces sommes.



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               163163
                                                                   of 270
                                                                       of 270
                                             - 101 -



    Il sera relevé au surplus ce qui suit.

    L'enregistrement du 8 mai 2012 (cf. sufra) confirme que cette somme de USD 5.5
    millions a été versée car "Monsieur C______ l'avait promis" et donc qu'elle provient
    bien de CGR______.

    La teneur des discussions enregistrées entre Madame E______ et Monsieur A______
    (cf. sufra) assoit cette appréciation, selon laquelle les sommes versées à la précitée
    proviennent de CGR______, contrairement aux USD 20'000.- que Monsieur A______
    portait sur lui et qui provenaient "de sa poche".

    Il en est de même des déclarations de Madame E______, qui a indiqué que toutes les
    sommes reçues provenaient de CGR______. Cette déclaration est crédible dans la
    mesure où elle est corroborée par les éléments au dossier, spécifiquement les documents
    bancaires.

    J) ACQ______ – processus de révision des titres miniers

    J.a) La Guinée a connu ses premières élections présidentielles libres. Le 27 juin 2010 a
    eu lieu le premier tour des élections présidentielles et, le 7 novembre 2010, le second
    tour. Le 3 décembre 2010, les résultats ont été confirmés et ACQ______ a été élu
    Président de la Guinée (note: il avait été condamné à 5 ans de prison sous le régime de
    AAO______ après avoir perdu les élections présidentielles de 1998).

    Le Président ACQ______ a décidé de revoir les titres miniers alors octroyés,
    notamment eu égard à l'accord conclu entre CGR______ et ABY______ portant sur la
    vente de 51 % des actions pour USD 2.5 milliards, alors que CGR______ n'aurait versé
    que USD 160 millions pour l'acquisition des concessions, par le biais d'investissements
    dans les forages ou les infrastructures du pays.

    Le 4 avril 2011, alors que le Président avait décidé que le fer de Simandou devait être
    exporté via la Guinée (et non le Libéria), le Ministère des mines a ordonné l'arrêt
    immédiat des travaux de CGR______ en cours (PP 5'000'840).

    En août 2011, la Société Guinéenne du Patrimoine Minier (SOGUIPAMI) a été créée.
    Elle était destinée à gérer les participations de l'Etat dans les sociétés minières.

    Le 9 septembre 2011, un nouveau code minier a été établi.

    Dans le cadre de la revue des titres miniers, le gouvernement guinéen a sollicité de
    CGR______ le versement d'un montant supplémentaire en lien avec les concessions
    acquises. Des négociations ont suivi, lesquelles ont échoué. Dans le cadre de ces
    négociations, Monsieur A______ est intervenu et s'est présenté comme étant le



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               164164
                                                                   of 270
                                                                       of 270
                                             - 102 -



    représentant du "Boss", soit de Monsieur C______, tel que cela ressort d'un courriel du
    1er mars 2012, alors que "AC" se réfère au Président ACQ______ (cf. PP 4'707'154 et
    également la conversation enregistrée de Monsieur A______ du 11 avril 2013).

    Le 26 mars 2012, le Président ACQ______ a créé la Commission nationale des mines
    composée d'un Comité technique et d'un Comité stratégique (PP 5'000'893).

    Le 29 mars 2012, il a fixé les modalités de la mise en œuvre par la commission d'un
    programme de revue des titres et conventions en vigueur (PP 5'000'903).

    Le gouvernement de Guinée a mandaté le cabinet d'avocats DLA PIPER afin d'enquêter
    sur les circonstances de l'acquisition par CGR______ GUINEE des droits sur les blocs 1
    et 2 et l'approbation du transfert de ces droits à ABY______ (PP 349'790). Selon les
    conclusions du rapport, les droits et l'approbation du transfert de ces droits avaient été
    acquis par le biais d'actes de corruption (PP 349'790).

    Une procédure administrative a été ouverte.

    J.b) Le 8 mai 2012, Monsieur A______ s'est rendu en Floride pour rencontrer Madame
    E______. Il n'a pas rencontré l'intéressée, mais son mari, ABR______, et son frère,
    ACP______, et a pu brièvement lui parler au téléphone à la fin de la rencontre, alors que
    Madame E______ se trouvait en Floride. Cette rencontre a été enregistrée par le FBI
    (PP 3'002'113¸ enregistrement PP B.4.7.13 audio files; retranscription, PP 500'497). Il
    ressort de cette rencontre que :

        Madame E______ a reçu les USD 5.5 millions promis (PP 500'500) parce que
         "c'est Monsieur C______ qui avait dit" (PP 500'500-1), Monsieur A______
         ajoutant "quand Monsieur C______ dit quelque chose, il le fait" (PP 500'501);
        Madame E______ souhaitait une proposition financière écrite de CGR______
         sur le versement d'une somme supplémentaire, ce à quoi Monsieur A______
         s'est opposé au motif que Monsieur C______ n'allait jamais s'engager par écrit à
         verser un montant à Madame E______, alors que précisément il était confronté à
         l'existence de documents écrits compromettants, mais que le versement de USD
         5 millions était acquis, somme qui serait augmentée une fois les problèmes en
         lien avec les concessions minières résolus (PP 500'497-8, "Monsieur C______
         ne marquera jamais: je m'engage ta ta ta ta, Monsieur C______ pas Monsieur
         C______ ou CGR______; c'est tout ce qu'il est en train de combattre en ce
         moment (…) Il va pas refaire encore un papier!");
        il ne servait à rien que Monsieur A______ s'engage personnellement par écrit à
         verser ces montants dans la mesure où les fonds ne provenaient pas de lui;
        Monsieur C______ s'enquerrait de l'état de ses démarches auprès de Madame
         E______ ("J'ai reçu un message de Monsieur C______ (…) qui me dit:


                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               165165
                                                                   of 270
                                                                       of 270
                                             - 103 -



           Monsieur A______, je sais que tu es allé voir Madame E______, qu'est ce qui se
           passe?" PP 500'499);
        Monsieur A______ voulait, de son côté, faire signer une attestation à Madame
         E______ dans laquelle elle niait avoir reçu des pots de vin ou avoir conclu des
         contrats au contenu illégal concernant les activités de CGR______.

    L'attestation en question a été préparée par une collaboratrice de Me Jean VEIL, avocat
    parisien de Monsieur C______ (cf. résumé des conclusions de l'enquête interne pour le
    conseil de fondation de V______, PP 300'547).

    Par la suite, Madame E______ a effectivement signé l'attestation en question, mais en
    deux fois, soit le 27 avril 2012 prétendument à Dubreka et le 5 mai 2012 aux Etats-Unis
    (PP 348'788 et 348'790). Ces attestations allaient dans le sens de ce que Monsieur
    A______ préconisait, lors de la réunion du 8 mai 2012. En effet, Madame E______ a
    déclaré résider à Dubreka et n'avoir jamais transmis de contrats qu'elle aurait conclus et
    avoir vu de faux contrats conclus en son nom. Par ailleurs, elle a soutenu que
    ACJ______ n'avait pas agi en son nom, mais était l'auteur d'une tentative d'extorsion
    basée sur de faux documents, ce qu'elle avait dénoncé lorsqu'elle l'avait appris pour
    "nettoyer son nom et sa réputation" (PP 5'001'683).

    Entendu dans le cadre de la présente procédure, Monsieur C______ a contesté avoir
    tenu les propos que Monsieur A______ lui prêtait. Monsieur A______ avait utilisé son
    nom pour gagner en crédibilité auprès de son interlocutrice (PV PP 500'473). Il a ajouté
    "on n'a jamais payé Madame E______. Par nous, j'entends moi ou CGR______". Si
    Madame E______ avait été payée, c'était en relation avec d'autres affaires qui ne
    concernaient pas CGR______ (PV, PP 50'475).

    Le 30 octobre 2012, le Comité technique a informé ACD______ que celle-ci n'avait pas
    coopéré dans le cadre de la procédure et que les droits miniers avaient été obtenus
    illégalement.

    Monsieur A______ a signé une attestation écrite du 26 novembre 2012 (PP 3'000'067).
    Il a déclaré avoir rencontré, à deux ou trois reprises, le Président AAO______, dans le
    cadre des projets miniers de CGR______ et lui avoir offert une montre d'une valeur de
    moins de USD 5'000.- conformément aux usages locaux. Il a précisé avoir rencontré la
    première épouse du Président, AAJ______, ainsi que K______, qui l'avait présenté à sa
    demi-sœur Madame E______. Monsieur A______ avait rencontré Madame E______ à
    plusieurs reprises dans sa maison de Dubreka, laquelle lui avait indiqué posséder un site
    diamantifère dans la région de Forécariah, site qui, après analyse du sol par
    CGR______, ne s'était pas révélé intéressant, raison pour laquelle l'offre de Madame
    E______ avait été déclinée. Les relations entre CGR______ et Madame E______
    s'étaient limitées à cette opportunité d'affaires et Monsieur A______ n'avait jamais



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               166166
                                                                   of 270
                                                                       of 270
                                              - 104 -



    demandé à la précitée d'intervenir en faveur de CGR______ auprès de quiconque, y
    compris auprès du Président, dont elle n'avait jamais été l'épouse. Monsieur A______ a
    ajouté que Madame E______ n'avait jamais été présente lors des rencontres entre
    CGR______, Monsieur A______ et le Président. Monsieur A______ n'avait jamais
    effectué de versements à quiconque en ou hors de Guinée pour le compte de
    CGR______ ni souscrit d'engagement de paiement pour son compte.

    Le 2 décembre 2013 (PP 500'280), Madame E______ a signé une nouvelle attestation,
    laquelle a été produite devant le Comité technique, alors qu'elle n'a pas été entendue par
    ledit comité. Elle a expliqué avoir rencontré le Président AAO______, en 2000, et être
    devenue sa quatrième épouse. Elle a ajouté que AAN______, alors Ministre de la
    jeunesse et des sports, l'avait appelée pour lui présenter un investisseur, soit
    CGR______. Le lendemain, AAN______ était venue chez elle à Dubreka avec des tiers,
    dont Monsieur A______, qui l'avait informée que CGR______ voulait exploiter des
    mines de fer et l'avait priée de les mettre en contact avec son époux, AAO______. Si
    CGR______ obtenait des titres miniers, Monsieur A______ et AAN______ lui avaient
    promis que USD 12 millions seraient versés à différentes personnes, dont elle-même.
    Madame E______ avait signé divers contrats avec CGR______ qui lui avaient été
    soumis par Monsieur A______. Lorsqu'elle avait demandé la raison pour laquelle le
    nom de AAV______ apparaissait sur ces contrats, Monsieur A______ lui avait répondu
    que AAV______ agissait pour le compte de CGR______. Elle avait ensuite
    personnellement introduit Monsieur A______ auprès de AAO______ en indiquant que
    Monsieur A______ représentait les intérêts de CGR______, qui voulait exploiter des
    mines en Guinée.

    Il ressort d'une conversation du 2 décembre 2012 entre ABP______ et ABO______ que
    Monsieur A______ est allé rencontrer le précité à Miami pour essayer de trouver une
    issue au litige opposant CGR______ à la Guinée (conversation mediapart, PP 350'301;
    sentence arbitrale PP 3'002'118).

    Le 30 décembre 2012, le Comité technique a adressé à CGR______ une lettre
    d'allégation des griefs reprochés.

    Par recommandation du 21 mars 2014 (PP 3'000'005), dans le cadre de la révision des
    titres miniers et de la convention minière détenus par la société ACD______, le Comité
    technique a estimé qu'il existait un faisceau d'indices précis et concordants établissant
    avec une certitude suffisante l'existence de pratiques de corruption ayant entaché l'octroi
    des titres et de la convention minière détenue par ACD______, lesquelles affectaient la
    validité de ceux-ci. En conséquence, le Comité technique a recommandé au Comité
    stratégique de proposer aux autorités décisionnelles de retirer les titres détenus par
    ACD______ et de résilier la convention sur les gisements des blocs 1 et 2 de Simandou
    et de Zogota.



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               167167
                                                                   of 270
                                                                       of 270
                                                - 105 -



    Par décrets des 17, 18 et 24 avril 2014, le Président ACQ______ a retiré les concessions
    accordées les 9 décembre 2008 et 19 mars 2010 à CGR______ (PP 5'001'369 et
    5'001'373) et résilié la convention minière (convention de base) du 16 décembre 2009
    (PP 5'001'377).

    CGR______ a soutenu que par la révision des titres miniers, ACQ______, nouvellement
    élu, visait en réalité le paiement d'importantes sommes d'argent qui lui étaient
    nécessaires pour rembourser des personnes qui l'avaient aidé dans le cadre de son
    accession à la Présidence.

    K) Procédure états-uniennes

    K.a) En janvier 2013, alors que la procédure sur la révision des titres miniers était en
    cours en Guinée, une procédure a été ouverte, aux Etats-Unis, pour blanchiment d'argent
    et corruption en lien avec le versement de pots-de-vin à des membres de l'ancien
    gouvernement de Guinée dans le cadre de l'attribution de concessions minières, en
    particulier à Simandou. Madame E______ a accepté de coopérer à l'enquête dans
    l'espoir d'obtenir une immunité de poursuite ("immunity for the Cooperating Witness's
    ownpotential criminal conduct", plainte du FBI, ch. 10). A ce moment, Madame
    E______ vivait aux Etats-Unis, à Jacksonville, en Floride, avait la seule nationalité
    guinéenne, était au bénéfice d'un passeport diplomatique et d'un simple visa valable
    jusqu'au 27 août 2013 (cf. réunion du 25.03.13 Madame E – Monsieur A). Elle était en
    train de mettre sur pied un commerce de boissons et de restauration rapide à l'aide de
    l'argent reçu de "ABF______" ("qui a financé tout ça? L'argent que ABF______ m'avait
    envoyé").

    Au mois de mars et avril 2013, Monsieur A______ est allé rencontrer Madame E______
    en Floride dans le but de la convaincre de détruire des documents originaux, y compris
    les contrats signés avec AAV______ ou CGR______ et de mentir aux investigateurs
    américains, voire de quitter le pays pour éviter de répondre à leurs questions,
    moyennant le versement de sommes d'argent et la signature d'une attestation préparée
    par CGR______ ou ses avocats (cf. ci-après courriel du 5 avril 2013 de ACR______ à
    Monsieur C______, PP 500'676-7).

    Ces entretiens étaient enregistrés. Il en ressort ce qui suit :
         Les 15 et 16 mars 2013, Monsieur A______ a demandé de rencontrer Madame
          E______, celle-ci s'enquérant au préalable de ce que Monsieur A______ allait
          lui donner comme argent (Madame E: "qu'est-ce que tu m'offres d'abord? Avant
          de te voir. Qu'est-ce que tu as pour moi?"; Monsieur A: "ça représente quand
          même pas mal d'argent qui peut arriver comme ça"; Madame E: "combien vous
          avez à me donner?").




                                                    P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               168168
                                                                   of 270
                                                                       of 270
                                            - 106 -



        Le 20 mars 2013, les intéressés se sont reparlés au téléphone pour fixer les
         modalités du rendez-vous. A la question de Madame E______ qui demandait si
         "Monsieur C______" avait demandé à Monsieur A______ de la rencontrer et s'il
         était d'accord que Monsieur A______ lui remette "cette somme", le précité a
         répondu "bien sûr".
        Le 25 mars 2013, ils se sont rencontrés à l'aéroport et Monsieur A______ a
         précisé que, comme convenu, USD 2 millions seraient versés à Madame
         E______. Sur le premier million, USD 300'000.- seraient remis immédiatement
         et le solde ultérieurement, alors que le deuxième million serait bloqué chez un
         avocat, qui ne sera pas "ABF______" (Madame E: "la dernière fois, c'était
         ABF______"; Monsieur A: "ABF______ a fait que des conneries"). En échange,
         "les papiers" devaient être détruits ("il faut qu'on détruise ces papiers"; "ces
         fameux papiers ils sont ici aux Etats-Unis? Parce que quand on va se voir la
         prochaine fois, il faut que l'on détruise ça"). Par la suite, Monsieur A______ a
         donné des conseils sur l'attitude que devait adopter Madame E______ si elle
         était interrogée et lui a recommandé de dire qu'elle n'avait rien à voir avec tout
         ça, ajoutant "comme on avait fait sur l'attestation". Monsieur A______ a ajouté:
         "heureusement Monsieur C______ a eu l'intelligence d'insister pour que ce soit
         fait de façon très très régulière pour qu'on puisse pas ensuite l'attaquer. ….
         Même ABN______ était dedans … y'a 20 signatures, 30 signatures sur le
         contrat de CGR______".

    Par courriel du 5 avril 2013 (PP 500'676-7), ACR______ a envoyé à Monsieur
    C______, sur son adresse advisor@ad______fa.com, l'attestation, que devait signer
    Madame E______, avec la mention "STRICTEMENT CONFIDENTIEL", dont la teneur
    est la suivante :

    ATTESTATION

    Je m'appelle Madame E______. Je suis de nationalité guinéenne, j'ai vécu la plus
    grande partie de ma vie en Guinée et j'habite aujourd'hui aux Etats-Unis.

    Des représentants de la société CGR______ sont venus me voir et m'ont indiqué que la
    République de Guinée leur reprochait des faits dans lesquels j'aurais été impliquée. Ils
    m'ont exposé quels étaient ces faits et m'ont demandé si j 'étais d'accord pour dire ce
    que j'en pensais, j'ai été d 'accord parce que ce qu'ils m'ont rapporté est faux et je
    souhaite aujourd'hui attester ce qui suit.

    Ma situation familiale

    Je suis la demi-sœur de K______, et non sa sœur. Nous n'avons jamais été très proches
    mais plutôt des rivaux.




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               169169
                                                                   of 270
                                                                       of 270
                                             - 107 -



    Je n'ai jamais été mariée avec le Président AAO______ aujourd'hui décédé. Il paraît
    qu'on dit que j'ai été sa quatrième épouse, c'est faux.

    Mes relations avec la société CGR______ il paraît qu'on dit que j'aurais signé des
    contrats avec CGR______ et que CGR______ devait me payer des commissions en
    contrepartie de mes services en leur faveur.

    C'est faux, le n'ai jamais signé aucun contrat avec CGR______ ni directement, ni par
    l'intermédiaire de qui que ce soit.

    Il paraît qu'on dit que j'aurais intercédé auprès de dirigeants officiels de Guinée en
    faveur de CGR______ pour que CGR______ obtienne des droits miniers en Guinée.
    C'est faux, le ne suis jamais intervenue auprès de dirigeants guinéens en faveur de
    CGR______. Je n'ai jamais donné d'instructions ni demandé à quiconque de prendre
    des décisions en faveur de CGR______. Je ne me suis jamais intéressée aux affaires
    minières du pays.

    Il paraît qu'on dit que CGR______ m'aurait versé de l'argent. C'est faux, le n'ai jamais
    touché d'argent de la part de CGR______ ni directement, ni indirectement. On parle
    d'un chèque de 7 ou 10 millions USD qu'ils m'auraient remis.

    Ça ne s'est jamais passé. On dit qu'ils m'auraient remis de l'argent en liquide, des
    sommes de 2,5 millions USD et 150.000 USD. C'est faux, ils ne m'ont jamais versé ces
    sommes ni d 'ailleurs aucune somme, ni à moi ni directement, ni à quelqu'un d'autre
    pour mon compte.

    Ils ne m'ont pas non plus promis de me verser quoi que ce soit, ni à moi, ni à qui que ce
    soit pour mon compte.

    Enfin, je voudrais dire que c'est ridicule de dire que j'aurais déménagé aux Etats-Unis
    parce que j'aurais eu peur que CGR______ porte atteinte à ma personne. Cette idée ne
    m'est pas passée par la tête.

    Je suis très choquée par les faits que m'a exposés CGR______. On utilise mon nom, je
    n'ai rien à voir avec cette société ni avec les faits qu'on leur reproche.

    Fait à ,
    Le avril 2013
    Le jour même, Monsieur C______ a répondu :

    "Hi ACR______, you have send me the below which have nothing to do with me? I
    guess it is the suggestion of J Veil off on have it as part of CGR______ response to the
    so called CT, which I think make sense. Anyway I cant help or advice on it and leave
    this entirely to our lawyers. I met that only once in my life for 5 min as she was present
    in the room, but we haven't spoken etc, so I have noob in or knowledge of her. Best
    Monsieur C______ "




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               170170
                                                                   of 270
                                                                       of 270
                                              - 108 -



    En traduction libre: "Salut ACR______, tu m'as envoyé le message ci-dessous, lequel
    n'a rien à voir avec moi ? Je suppose qu'il s'agit de la suggestion de J VEIL de l'avoir
    dans le cadre de la réponse de CGR______ au soi-disant CT, ce qui a du sens à mon
    avis. En tout état, je ne peux pas aider ou donner de conseil à ce sujet et je m'en remets
    intégralement à nos avocats à cet égard. Je l'ai rencontrée une seule fois dans ma vie
    durant 5 minutes, alors qu'elle était présente dans la pièce, mais nous n'avons pas
    discuté ensemble, etc, partant je n'ai rien à voir avec elle ni aucune connaissance d'elle.
    Salutations Monsieur C______".

    Il est relevé que "CT" doit être compris comme étant le Comité technique et que Me
    Jean VEIL est l'avocat parisien de Monsieur C______ et de CGR______.

    Monsieur C______ a expliqué (audience 04.05.17, PP 500'640) que cette attestation
    avait été rédigée en réponse aux accusations graves formulées par le Comité technique
    et basées sur les affirmations mensongères de Madame E______, qu'il qualifiait de
    "criminelle". Une réunion avait eu lieu chez Me Jean VEIL, à Paris, pour préparer la
    réponse de CGR______ en sa présence ainsi qu'en présence de ACR______. Monsieur
    C______ imaginait que le projet d'attestation qui lui avait été envoyé devait être signé
    par Madame E______, mais cela regardait les avocats et non pas lui; l'attestation
    démentait une des accusations mensongères de la précitée devant le Comité technique.

    Deux autres réunions se sont déroulées entre Monsieur A______ et Madame E______,
    dont il ressort ce qui suit:

        Le 11 avril 2013, Madame E______ et Monsieur A______ se sont rencontrés
         une nouvelle fois à l'aéroport. Madame E______ a informé Monsieur A______
         avoir été interrogée par le FBI. Monsieur A______ a répondu qu'il fallait
         urgemment détruire les documents, comme il le lui avait demandé depuis
         longtemps, et contester avoir joué un rôle dans l'attribution des droits miniers de
         Simandou.
        Monsieur A______ a également abordé le statut marital de Madame E______,
         question "très importante" à ses yeux car si Madame E______ était
         officiellement mariée à AAO______, elle entrait dans "une catégorie qui est
         très, on va dire, dangereuse, exposée parce que en tant que mari et d'épouse (…)
         tu rentres dans le cadre familial", elle assumait un "risque supplémentaire",
         alors qu'en tant qu'amie de la famille, le Président connaissant bien le père de
         Madame E______, c'était différent et il lui recommandait de le dire ainsi. Il
         ajoutait que les avocats à Paris et en Angleterre se penchaient sur cette question.
         Madame E______ a indiqué qu'il était possible d'épouser quatre femmes en
         Guinée sans qu'il n'y ait besoin que ce soit officialisé et qu'elle ne pouvait pas
         mentir sur son statut d'épouse du Président.




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               171171
                                                                   of 270
                                                                       of 270
                                              - 109 -



        Madame E______ a informé Monsieur A______ avoir remis les contrats conclus
         avec AAV______ et avec CGR______ à ABO______ (note: fils d'un Premier
         Ministre du Gabon et homme d'affaires influent en Afrique du Sud et en Guinée
         condamné le 31 mai 2017 à deux ans de prison aux États-Unis pour corruption
         d'agents publics au Niger, en Guinée et au Tchad) et qu'elle avait gardé les
         originaux dans un lieu sécurisé en Floride. Monsieur A______ a alors compris
         que les documents avaient été transmis par ABO______ à ABN______ et
         ACQ______; il a ajouté, s'adressant à Madame E______, que si "ça saute, toi tu
         es dans une grosse grosse galère (…) aux Etats-Unis pour toi c'est fini. Ils vont
         comprendre ce que tu as et ils te mettent dehors. Ils vont te poursuivre en justice
         en plus. C'est grave."
        Monsieur A______ a présenté à Madame E______ l'attestation susmentionnée
         envoyée le 5 avril 2013. Il lui a dit que celle-ci avait été préparée par des avocats
         et lui l'a lue.
        Monsieur A______ a insisté lourdement pour que les documents soient détruits
         urgemment ("il y a vraiment urgence"), ce qu'il devait constater de visu, selon ce
         qui lui avait été demandé ("ce qu'on m'a demandé", "on m'a demandé",
         "Monsieur C______ m'a dit écoute (…) mais je veux que tu ailles voir, je veux
         que tu détruises ces documents", "le big boss").
        Monsieur A______ a confirmé l'accord, soit de verser USD 1 million à Madame
         E______, dont USD 200'000.- immédiatement en Sierra Leone, et USD 5
         millions quand le dossier serait terminé, soit "si le groupe n'est pas mis dehors",
         "quand le vieux dégage", soit ACQ______. Madame E______ a alors précisé
         qu'il s'était agi de USD 300'000.-, mais Monsieur A______ a répondu avoir
         réussi à obtenir USD 200'000.-. Il a ajouté qu'en fonction de la manière dont
         l'affaire se terminerait, il y aurait encore plus et a précisé "Et ça c'est directement
         la communication qui m'a été donnée directement par le numéro 1, je ne veux
         même pas donner son nom", précisant ensuite qu'il s'agissait de "Monsieur
         C______", "tout ce que je te dis, c'est directement de Monsieur C______",
         "personne d'autre".

    Monsieur A______ a incité Madame E______ à quitter les Etats-Unis pour la Sierra
    Leone.

    Madame E______ a signé l'attestation que Monsieur A______ lui a présentée en
    supprimant toutefois la phrase sur son statut marital en remplissant "Fait à Jacksonville,
    le 11 avril 2013", attestation retrouvée chez AAB______ (PP 348'792). Madame
    E______ est ensuite partie en taxi et Monsieur A______ a appelé AAB______ (PP
    4'700'479) pour l'informer que Madame E______ avait signé l'attestation.




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               172172
                                                                   of 270
                                                                       of 270
                                              - 110 -



    Ce même 11 avril 2013, Madame E______ et Monsieur A______ se sont revus à
    l'aéroport. Il ressort de cette rencontre ce qui suit:

        Madame E______ a demandé à Monsieur A______ ce qu'elle toucherait,
         immédiatement et aux Etats-Unis, en échange des mensonges qu'elle devait faire
         au FBI. Monsieur A______ lui a répondu qu'elle n'avait pas d'autre choix que de
         mentir, elle devait nier avoir touché une quelconque somme d'argent et que les
         seules affaires qu'elle avait faites au pays "c'est d'acheter du riz, d'acheter du
         sucre et des culs de poulets", mais qu'elle ne s'était pas occupée "des affaires du
         pays", "des histoires de mines". S'agissant de l'argent versé, Monsieur A______
         a indiqué que :

           "il y en a qu'un qui décide, tu dois comprendre que, toutes les personnes sont au
           milieu, il n'y a personne qui décide, il n'y en a qu'un, c'est celui qui est en haut,
           et c'est le seul (…) il n'y a personne qui peut te dire à 100% si ce n'est pas lui là-
           haut" (…) "AAB______ c'est pas lui qui va te garantir (…) personne ne peut te
           garantir si ce n'est pas l'autre là-haut".

        En référence aux documents à détruire, Monsieur A______ a mentionné "27 et
         28 février".
        Ils ont prévu de se revoir le samedi pour s'occuper de la destruction des
         documents originaux, et non seulement des photocopies.

    Le 14 avril 2013, Madame E______ et Monsieur A______ se sont revus à l'aéroport.

    Madame E______ a demandé combien d'argent Monsieur A______ avait à lui donner,
    et le précité lui a indiqué la somme de USD 20'000.- qu'il portait sur lui, lesquels
    provenaient de "Monsieur A______" contrairement aux autres sommes à verser, alors
    que Madame E______ a prétendu avoir les documents originaux avec elle.

    Alors que Madame E______ a expliqué avoir créé son affaire de restauration via une
    société, Monsieur A______ a vérifié qu'elle ne l'avait pas fait par le biais de
    ABD______ ("c'est pas ABD______?").

    En référence à AAO______, Madame E______ l'a appelé "mon mari" ("quelque chose
    que mon mari m'a donné").

    Après avoir dit à Madame E______ "S'il y a un gros bordel aujourd'hui c'est par ce que
    ABO______ est passé par ici" et s'être levé pour contrôler l'horaire de son vol,
    Monsieur A______ s'est fait arrêter par le FBI. Il était porteur de USD 20'000.- dans des
    enveloppes de la Banque 10______.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               173173
                                                                   of 270
                                                                       of 270
                                               - 111 -



    Dans le cadre de la présente procédure (PV, PP 500'295), Monsieur C______ a toujours
    contesté avoir eu des contacts avec Monsieur A______ préalablement aux rencontres du
    précité avec Madame E______. Monsieur A______ l'affirmait à Madame E______ pour
    être crédible.

    K.b) Monsieur A______

    Le 15 avril 2013, le FBI a déposé plainte contre Monsieur A______ devant la Cour
    fédérale du District Sud de New York (PP 3'000'190) pour subordination de témoin, de
    victime ou d'informateur, obstruction au déroulement d'une enquête pénale et
    destruction, altération et falsification de relevés dans le cadre d'une enquête fédérale.

    Le 10 mars 2014, Monsieur A______ a plaidé coupable ("guilty plea") pour obstruction
    au déroulement d'une enquête pénale et a été condamné à 2 ans de prison ainsi qu'à une
    amende de USD 75'000.-. Il a admis avoir offert de l'argent à Madame E______ pour
    l'inciter à quitter les Etats-Unis afin d'éviter à avoir à répondre aux questions du FBI.

    Il a été condamné le 29 juillet 2014 et est sorti de prison le 9 janvier 2015.

    Le 29 juin 2015, Monsieur A______ a signé une attestation écrite produite dans le cadre
    de la procédure arbitrale LCIA, dans laquelle il affirme ne pas avoir agi sur instructions
    de Monsieur C______ (PP 500'328).

    K.c) Versement par chèques par ABH______ à Madame E______

    Alors que la procédure aux Etats-Unis était pendante, ABH______ a signé six chèques
    en faveur de Madame E______ pour un total de USD 50'000.- (PP 501'013ss).

    K.d) Madame E______

    Par acte du 21 novembre 2014 (Verified Complaint for forfeiture in rem, www.
    https://star.worldbank.org), modifié par acte du 18 mars 2015 (Amended Verified
    Complaint for forfeiture in rem), les Etats-Unis ont sollicité la confiscation des trois
    biens immobiliers et du restaurant acquis par Madame E______ en Floride à l'aide du
    produit de la corruption. Il était établi que Madame E______ avait reçu des millions de
    dollars de CGR______ et de ses représentants en lien avec un schéma de corruption
    visant à influencer son époux, AAO______, pour l'octroi des titres miniers à
    CGR______, CGR______ ayant continué à exécuter ses promesses de paiement envers
    Madame E______ après le décès de son mari.

    En janvier 2016, un accord a été conclu entre les Etats-Unis et Madame E______.
    Madame E______ reconnaissait avoir acquis ces biens à l'aide du produit de la
    corruption, deux des biens immobiliers et le restaurant étaient confisqués par les Etats-



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               174174
                                                                   of 270
                                                                       of 270
                                             - 112 -



    Unis, alors qu'elle conservait la résidence sise ______, dans laquelle elle vivait
    (Stipulated settlement between United States and Madame E______, accord entériné
    par Consent Order for Judgment of Forfeiture du 4 avril 2016, www.
    https://star.worldbank.org).

    K.e) Audition Madame E______

    Le 23 février 2017, Madame E______ a été entendue par les autorités américaines (PP
    500'755ss). Elle a déclaré ne pas avoir d'activité professionnelle au jour de son audition
    et s'occuper de ses enfants. Elle a indiqué avoir épousé le Président AAO______ en
    2000. Il s'agissait d'un mariage coutumier, "le père avait donné la fille à l'homme",
    conformément à la tradition.

    Elle a expliqué que AAN______ avait travaillé avec son père à la Banque centrale de
    Guinée. Par le biais de sa sœur, AAN______ avait demandé à Madame E______ de
    rencontrer les gens de CGR______, en particulier Monsieur A______.

    En 2005 ou 2006, elle avait rencontré Monsieur C______ qui lui avait promis 5 %
    contre l'obtention d'une partie de Simandou, ce que le Président savait. Elle a indiqué
    que le précité lui avait remis USD 200'000.- en espèces par le biais de son frère
    K______, avant de déclarer que Monsieur C______ n'était pas présent, mais avait donné
    l'ordre de donner l'argent (p. 58). Il lui avait également donné un collier en diamants.

    AAV______ avait été mise en place car Monsieur C______ ne voulait pas payer
    directement Madame E______. Monsieur A______ était un intermédiaire entre
    CGR______ et elle-même.

    Elle n'avait pas reçu la part promise, mais des paiements en échange de cette part.

    S'agissant des rencontres qui avaient eu lieu en 2013 avec Monsieur A______, Madame
    E______ a expliqué que Monsieur C______ avait demandé que toute la documentation,
    soit tous les contrats conclus, soit détruite ou brûlée, les originaux et les photocopies.
    Elle savait que c'était Monsieur C______ qui l'avait demandé car, lorsque Monsieur
    A______ venait la voir, tout comme AAU______ ou AAB______, c'était que Monsieur
    C______ le leur avait demandé. Monsieur A______ lui avait proposé de l'argent en
    échange de la destruction des documents. Il lui avait également demandé de signer une
    attestation, mais celle-ci contenait des mensonges.

    Tous les contrats signés étaient authentiques.

    Quant à ABH______, dont elle pensait qu'il travaillait pour le gouvernement guinéen, il
    lui avait proposé de prendre en charge les frais liés à sa venue aux Etats-Unis. Elle ne




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               175175
                                                                   of 270
                                                                       of 270
                                              - 113 -



    savait pas si le précité avait des contacts avec ACU______ et elle ne devait rien faire en
    échange de l'argent reçu.

    L) Procédure guinéenne
    Peu après l'ouverture de la procédure états-unienne, les autorités guinéennes ont ouvert
    une procédure à l'encontre de K______ et de ACB______, lesquels ont été arrêtés et
    incarcérés les 16 respectivement 19 avril 2013.

    La justice guinéenne a décidé la mise en liberté des intéressés au 6 août 2013. Ils n'ont
    toutefois été relaxés que le 29 novembre 2013. K______ a quitté le territoire.

    Diverses personnes ont été entendues par les autorités guinéennes.
    Par jugement rendu le 30 mars 2020, le Tribunal de première instance de Kaloum, à
    Conakry, a acquitté six intervenants-clés dans le cadre de l'affaire de corruption des
    gisements miniers de Simandou et Zogota (cf. jugement annexé au courrier du 6 avril
    2020 de Me GAMMA______). Le jugement mentionne que la partie civile s'est désistée
    de son action pour cause d'arrangement intervenu entre elle et les prévenus, et le
    ministère public principal a abandonné les poursuites engagées contre les prévenus, ce
    qui prouvait que ledit ministère public ne disposait d'aucun élément de preuve pouvant
    amener celui-ci à entrer en condamnation contre les prévenus, raison pour laquelle le
    Tribunal a déclaré les prévenus Madame E______, K______, ABP______,
    AAM______, ACB______ et AAF______ non coupables des faits qui leur étaient
    reprochés.

    M) Procédure israélienne
    Les autorités judiciaires israélienne ont ouvert une procédure pénale à l'encontre de
    Monsieur C______.

    Dans ce cadre, ils ont sollicité l'entraide des autorités suisses, procédure référencée sous
    CP/401/2015.

    Les autorités suisses ont également sollicité l'aide des autorités israéliennes dans le
    cadre de la présente procédure (cf. classeurs B.4.5.4 à 6).

    Diverses personnes ont été entendues par les autorités israéliennes.

    N) Procédure LCIA

    Le 17 avril 2014, le Président ACQ______ a retiré la concession accordée à
    CGR______.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               176176
                                                                   of 270
                                                                       of 270
                                            - 114 -



    Le 28 avril 2014, ABY______ a introduit une requête arbitrable à l'encontre de
    CGR______ par devant le Tribunal arbitral de la London Court of International
    Arbitration (LCIA) en paiement de USD 1.25 milliards. En substance, elle reprochait à
    CGR______ d'avoir conclu le contrat de joint-venture et la convention d'actionnaire sur
    la base de fausses garanties, CGR______ ayant notamment caché avoir obtenu la
    concession minière par le biais d'actes de corruption ayant mené à la révocation de
    ladite concession. Ainsi, CGR______ avait notamment corrompu Madame E______ et
    ABP______ en leur versant des millions de dollars ainsi que le Président AAO______
    en lui offrant des cadeaux (une montre et une voiture miniature en or et incrustée de
    diamants).

    Madame B______, Monsieur A______ et Monsieur C______ n'étaient pas parties à
    cette procédure et n'ont pas été entendus par le Tribunal arbitral.

    Dans le cadre de cette procédure, les parties ont produits divers témoignages écrits
    (Witness Statement).

    Par sentence arbitrale du 4 avril 2019 (280 pages, PP 3'002'000), CGR______ a été
    condamnée à verser à ABY______ la somme de USD 1.247 milliards. Le Tribunal a
    retenu que CGR______ avait sciemment (nos 677ss) donné (10) de fausses garanties ou
    des garanties trompeuses dans le cadre de la procédure de due diligence (nos 676):

        en ne révélant pas l'existence de consultants ou d'agents (incluant AAV______,
         Monsieur A______, ABZ______ et ACS______) et en ne transmettant pas les
         contrats qui la liaient à ceux-ci,
        en ne transmettant pas les documents et informations en lien avec le transfert des
         actions du 17 février 2009 entre CGR______ GUINEE BVI et CGR______
         GUERNESEY,
        en ne révélant pas l'existence des litiges avec AAM______ et ABS______,
        en ne révélant pas les liens existants avec K______ et Madame E______ et en
         affirmant faussement que K______ et Madame E______ n'avaient pas de lien de
         parenté (cf. déclaration AAU______),
        en donnant une description trompeuse sur son rôle dans le retrait des titres
         miniers de AAL______,
        en ne communiquant pas l'existence de ses relations professionnelles et
         financières avec Madame E______ et ABD______,
        en affirmant ne pas avoir corrompu Madame E______.




                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               177177
                                                                   of 270
                                                                       of 270
                                             - 115 -



    Le Tribunal a estimé que CGR______ avait sciemment (nos 677ss, 694, 695) caché le
    rôle que AAV______ et Madame E______ avaient joué dans l'octroi des titres miniers
    et les montants importants reçus ou attendus à titre de compensation.

    Dans leur décision, les juges ont notamment retenu ce qui suit:

        Madame E______ était la quatrième épouse de feu le Président AAO______ et
         la demi-sœur de K______, employé de CGR______ (no 544), alors que
         AAU______ avait faussement affirmé que Madame E______ et K______
         n'avaient aucun lien de parenté (nos 550ss). Elle devait être considérée comme
         un agent du gouvernement ("Government Officiel"), tel que défini par le
         questionnaire sur la due diligence (cf. no 545, 548, 549).
        L'influence de CGR______ sur le Président, alors souffrant, était considérable
         (no 562) et a eu un impact dans la décision de retrait des droits miniers de
         AAL______ et l'attribution de ceux-ci à CGR______ (no 568). CGR______ et
         Madame E______ avaient rencontré le Président à plusieurs occasions pour
         appuyer la position de CGR______ en lien avec les blocs 1 et 2 (no 567).
        Madame E______ avait une relation professionnelle/financière avec le groupe
         CG______ et a reçu de l'argent payé à AAV______ conformément au contrat de
         rachat de ses actions à titre de compensation de sa participation dans
         CGR______ GUINEA BVI (nos 570ss, 576).
        CGR______ avait corrompu Madame E______ (nos 583ss) (et avait ce faisant
         violé ses obligations contractuelles vis-à-vis de ABY______, no 773):

            o Madame E______ était un agent du gouvernement, selon l'art. (v) de la
              définition du questionnaire de due diligence, soit une personne qui détient
              une position officielle, cérémoniale, désignée autrement ou héritée, dans un
              gouvernement ou une de ses organisations (no 584, 590),
            o CGR______ a, via AAV______, offert des actions à Madame E______
              (591ss), subsidiairement savait ou avait des raisons de croire que
              AAV______ a offert des actions à la précitée, étant précisé que CGR______
              a intentionnellement vendu AAV______ et signé un contrat avec
              AAV______ afin de mettre en place un intermédiaire à même d'effectuer
              des paiements à Madame E______ et a ainsi indirectement offert des actions
              de CGR______ GUINEA à Madame E______ (cf. nos 603 et 604 pour le
              rôle de Madame B______) (no 604),
            o CGR______ savait que la proposition de participation contenue dans le
              protocole d'accord du 20 février 2006 visait à s'assurer l'assistance de
              Madame E______ pour influencer AAO______ (nos 635, 637) et ce qu'a




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               178178
                                                                   of 270
                                                                       of 270
                                            - 116 -



               fait Madame E______ de fin décembre 2005 à septembre 2008 (no 626ss,
               634).
            o Les paiements effectués à Madame E______ après le décès du Président
              AAO______, alors que l'intéressée se trouvait aux Etats-Unis, rentraient
              également dans la définition de la corruption dans la mesure où ceux-ci
              étaient effectués dans le but d'obtenir le silence de Madame E______ sur les
              accords corruptifs passés (nos 786, 787 et 789), mais il n'avait pas été
              démontré que CGR______ avait connaissance de ces paiements (no 792).

        Même si le Président ACQ______ avait été corrompu pour retirer les droits
         miniers à ACD______, ce qui n'avait pas été prouvé, cela ne signifiait pas que
         CGR______ avait acquis les droits miniers en 2008 de manière légale, sans
         corruption (no 642 et 1002).
        ABP______ a reçu d'importantes sommes d'argent de CGR______, mais non à
         des fins de corruption (nos 643ss).
        CGR______ n'a pas corrompu AAO______ en lui remettant à deux occasions en
         2006, une fois par AAG______ et l'autre par AAA______, des voitures
         miniatures en or incrustées de diamant (no 673, 674).

    Par arrêt du 29 novembre 2019 statuant sur appel de CGR______, la High Court a
    considéré l'appel infondé.

    O) CIRDI

    Compte tenu de la requête arbitrale introduite (PP 300'625), le 8 septembre 2014,
    CGR______ GUERNESEY, CGR______ GUINEE et CGR______ GUINEE SARL ont
    introduit une requête contre la République de Guinée par devant le Centre international
    pour le règlement des différends relatifs aux investissements (CIRDI, affaire no.
    ARB/14/22;
    (https://icsid.worldbank.org/fr/Pages/cases/casedetail.aspx?CaseNo=ARB/14/22).

    Le 1er août 2014, la République de Guinée a introduit à son tour une requête.

    Le 13 mars 2015, ABY______ a vendu ses parts dans ACD______ GUERNESEY (51
    %) à CGR______ pour USD 1.- dans la mesure où elle ne souhaitait pas être partie à la
    procédure CIRDI.

    CGR______ ayant soutenu que les contrats produits par la Guinée étaient des faux, le
    CIRDI a désigné des experts aux fins d'examen de l'authenticité des documents suivants
    (ci-après: les onze documents signés par Madame E______) (clé USB en PP 303'708) :




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               179179
                                                                   of 270
                                                                       of 270
                                             - 117 -



        Protocole d'accord entre AAV______ et Madame E______ du 20 février 2006
         (R-24);
        Lettre d'engagement n° 1 de AAV______ envers Madame E______ légalisée le
         21 juillet 2006 (R-25);
        Lettre d'engagement n° 2 de AAV______ envers Madame E______ légalisée le
         21 juillet 2006 (R-26);
        Protocole CGR______ GUINEA SARL (AAA______) / ABD______ du 20 juin
         2007 (R-27);
        Contrat de commission CGR______ GUINEA SARL (AAU______) /
         ABD______ du 27 février 2008 (R-28);
        Protocole d'accord CGR______ GUINEA SARL (AAU______) / ABD______
         28 février 2008 (R-29);
        Attestation de cession d'actions de Madame E______ à CGR______ du 2 août
         2009 (R-269);
        Engagement de paiement de AAV______ envers Madame E______ du 8 juillet
         2010 (R-30);
        Contrat AAV______ / ABD______ du 3 août 2010 (R-31);
        Contrat AAV______ / ABD______ - Madame E______ portant sur USD 3.1
         millions non daté (R-32);
        Contrat AAV______ / ABD______ portant sur USD 5.5 millions du 3 août 2010
         (R-346).

    A relever que les experts disposaient des originaux des documents susmentionnés, à
    l'exception des documents nos 8 et 11, qui étaient des copies.

    Les parties ont eu la possibilité de commenter le rapport préliminaire puis un rapport
    définitif, qui confirmait les conclusions de ce dernier, a été rendu.

    Selon le rapport définitif du 12 février 2018 (PP 303'509ss), il n'existe aucun indice de
    substitution de page, d'altération de texte, d'ajout de texte ou autres irrégularités qui
    indiqueraient que les documents litigieux auraient été falsifiés. Ainsi, notamment,
    AAA______ a signé le contrat avec ABD______ du 20 juin 2007 et AAU______ a
    signé les contrats des 27 et 28 février 2008. En outre, les signatures de Madame
    E______ sur les contrats sont issues de la même personne. Les experts ont été entendus
    les 26 et 27 mars 2018 et ont confirmé les termes de leur rapport (PP 5'018'057ss).

    Le 30 avril 2019, la procédure CIRDI a été suspendue d'entente entre les parties.

    P) Enquêtes privées


                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               180180
                                                                   of 270
                                                                       of 270
                                             - 118 -



    P.a) La fondation V______ a ordonné un audit auprès d'experts privés, soit Pepper
    Hamilton LLP- Kasowitz Benson Torres & Friedman LLP Freeh Group International
    Solutions, LLC. CGR______ en a fait de même en mandatant les experts privés
    CROWE HORWATH.

    Selon le rapport de Louis Joseph FREEH et Joseph Isadore LIEBERMAN rendu le 29
    juillet 2015 (PP 300'545), les experts n'ont pas trouvé de preuves crédibles directes qui
    démontreraient que Monsieur C______, ou l'un des employés, cadres ou dirigeants de
    CGR______, ou ses entités apparentées, ont violé les lois des Etats-Unis, en particulier
    le FCPA et la loi sur l'entrave à la Justice, dans le cadre de l'obtention de permis
    d'exploitations minières et de la conduite des opérations commerciales en Guinée. Il
    n'existe, par ailleurs, pas de preuves crédibles directes qui démontreraient que
    quiconque au sein de CGR______ a ordonné des paiements à des fins de trafic
    d'influence de fonctionnaires gouvernementaux guinéens dans le cadre des activités
    minières de CGR______. De même, il n'existe aucune preuve crédible qui prouverait
    que quiconque chez CGR______ a participé avec Monsieur A______ à une entrave
    d'une enquête américaine.

    Selon le rapport CROWE HORWATH rendu le 20 mars 2016 (PP 301'000), experts
    auxquels il était demandé si les coûts qui leur étaient soumis étaient proportionnés et en
    lien avec le projet de Simandou, il n'existait aucun élément qui leur permettait de
    penser, sous tous les aspects matériels, que les coûts engendrés par le projet n'étaient
    pas légitimes au 31 décembre 2012. Les auteurs du rapport se sont notamment basés sur
    les documents transmis par la fondation et sur des affidavits écrits de MM. AAE______,
    AAB______, Monsieur A______, AAU______, AJ______, AAA______ et AX______.

    P.b) Appréciation des faits

    Le ministère public ou les tribunaux ont recours à un ou plusieurs experts lorsqu'ils ne
    disposent pas des connaissances et des capacités nécessaires pour constater ou juger un
    état de fait (art. 182 CPP).

    En l'occurrence, les experts mandatés ne se sont pas prononcés sur des points techniques
    que le Tribunal ne pourrait résoudre seul. Ils se sont prononcés sur les pièces qu'une
    partie leur a soumise et en ont tiré leurs propres conclusions. Or, il appartient au
    Tribunal de déterminer les faits sur lesquels il va se baser pour en tirer les conclusions
    qui s'imposent. Par ailleurs, il sera relevé que les experts mandatés n'ont pas eu
    connaissance de l'intégralité des pièces soumises au Tribunal (i.e. courriels,
    déclarations) et n'ont pas examiné le bien-fondé des transactions financières qui leur
    étaient soumises (e.g. la réalité économique des factures ou contrats justifiant les
    transactions). En effet, il ne suffit pas qu'un versement ait une cause pour exclure toute
    corruption, encore faut-il que cette cause soit réelle.



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               181181
                                                                   of 270
                                                                       of 270
                                               - 119 -



    Il en résulte que le Tribunal fait sa propre appréciation des faits de la cause en s'écartant,
    le cas échéant, des conclusions des experts privés.

    Q) Présente procédure pénale suisse

    Q.a) Le 27 août 2013, le Ministère public genevois a ouvert la présente procédure.

    Le 24 février 2017, la Guinée a déposé plainte pénale et s'est constituée partie
    plaignante à la présente procédure. Le 26 juin 2019, après qu'un accord a été conclu
    avec CGR______ (PP 304'793), la Guinée a retiré sa constitution de partie plaignante à
    la présente procédure.

    Diverses personnes ont été entendues à Genève ou sur commissions rogatoires.

    Q.b) Madame E______ a été entendue, sur commission rogatoire, en Floride, les 6 et 7
    juillet 2017 (PP 500'687ss). En substance, elle a confirmé ses déclarations faites, le 23
    février 2017, par-devant les autorités américaines (PP 500'755ss).

    En résumé, elle a déclaré avoir rencontré le Président AAO______ par le biais de sa
    sœur, qui travaillait pour lui, alors que son père le connaissait. Sur instructions de son
    père, en 2000, elle avait épousé le Président et arrêté ses études. Il s'agissait d'un
    mariage coutumier, son père l'avait donnée à son mari (PP 500'729).

    Avec AAO______, elle jouait le rôle de conseillère et il était connu qu'elle bénéficiait
    de la confiance du Président. En 2005, sa sœur lui avait demandé de répondre à l'appel
    téléphonique de AAN______, qui l'avait informée vouloir la rencontrer. Le précité était
    venu la rencontrer à son domicile de Dubréka accompagné du demi-frère de Madame
    E______, K______ et de Monsieur A______, qui s'était présenté comme étant le
    représentant de CGR______. AAN______ l'avait présentée à Monsieur A______
    comme étant la dernière femme du Président et lui avait dit que CGR______ souhaitait
    de l'aide et était prête à lui payer USD 12 millions à elle-même et aux personnes de
    bonne volonté. Monsieur A______ avait confirmé ces dires et précisé qu'il se chargerait
    des contrats. Ils voulaient qu'elle persuade le Président de leur donner Simandou. Elle
    devait "ouvrir la porte".

    Elle avait informé le Président qu'"ils" voulaient le voir; le Président avait été d'accord.
    Monsieur A______ avait donc rencontré le Président AAO______, qui avait fait appeler
    le ministre des mines AAI______ et lui avait demandé de faciliter les démarches de
    CGR______. Elle a précisé que le Président avait accepté de favoriser CGR______ car
    CGR______ lui avait promis son aide.

    CGR______ avait obtenu les permis sur les zones Nord et Sud de Simandou.
    CGR______ avait ensuite organisé une réunion, dans la cour du Palais présidentiel,



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               182182
                                                                   of 270
                                                                       of 270
                                             - 120 -



    entre le Président, Monsieur C______, Monsieur A______, AAB______, K______,
    AAA______ et AM______. A cette occasion, soit en 2006, Monsieur C______ lui avait
    promis les 5 % et K______ lui avait donné USD 200'000.- en espèces, Monsieur
    A______ lui ayant au préalable dit que Monsieur C______ lui avait amené de l'argent.

    Elle avait ensuite été invitée par AAU______ à la réception organisée par CGR______,
    le précité souhaitant que la population la voit avec CGR______ afin de gagner en
    crédibilité en Guinée.

    En février 2007, elle avait aidé CGR______ à obtenir les permis d'uranium en appelant
    le ministre des mines et en l'invitant à recevoir son demi-frère. CGR______ lui avait
    promis 5 %, tout comme pour les permis de bauxite. Un protocole d'accord daté du 20
    juin 2007 avait été signé en ce sens en présence de Monsieur C______, qui était en train
    de manger une petite salade sans huile.

    Début 2008, elle avait rencontré AAU______ et ACB______, qui lui avaient demandé
    son aide et de signer de nouveaux contrats. A cette occasion, AAU______ avait appelé
    Monsieur C______ sur son téléphone et l'avait mis sur haut-parleur. Monsieur C______
    avait demandé à AAU______ de donner à Madame E______ tout ce qu'elle voulait.
    Ensuite, ACB______ était allé chercher les contrats signés par AAU______ et les lui
    remis pour signature.

    En avril 2008, AAU______ et K______ étaient allés rencontrer le Président. Madame
    E______ était présente. Le Président avait fait appeler ABI______, qui avait peur de
    retirer les concessions à AAL______.

    Quelques temps après, AAU______ avait appelé Madame E______ pour se plaindre
    que les blocs n'avaient toujours pas été attribués à CGR______. Une nouvelle rencontre
    avait eu lieu avec le Président en présence du nouveau ministre des mines,
    ABM______, qui ne pouvait pas refuser ce que le Président lui demandait de faire, soit
    attribuer les blocs 1 et 2 à CGR______.

    A un moment donné, CGR______ avait arrêté de lui payer ce qu'elle lui devait. Elle en
    avait parlé au Chef d'état-major, qui s'était tourné vers ABP______. Celui-ci puis le
    Président ABT______ avait convoqué AAU______ et lui avait demandé de lui payer ce
    que CGR______ lui devait. AAU______ et AAB______ étaient allés la rencontrer et lui
    avaient proposé une sorte de contrat à l'amiable, qu'elle avait signé. Ce contrat mettait
    fin au litige en prévoyant le paiement de millions.

    S'agissant du contrat du 20 février 2006, Monsieur A______ le lui avait présenté déjà
    signé par AAE______. AAV______ était "au milieu" entre Madame E______ et
    CGR______ car Monsieur C______ ne voulait pas qu'on voie que CGR______ faisait
    affaire avec Madame E______. Deux lettres d'engagement avaient également été


                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               183183
                                                                   of 270
                                                                       of 270
                                             - 121 -



    signées concernant la bauxite et l'uranium car CGR______ lui avait promis 5 % sur
    toutes nouvelles affaires.

    Le 2 août 2009, ACB______ était venu la trouver à Freetown et l'avait convaincue de
    signer l'attestation du 2 août 2009, qui prévoyait le versement de USD 4 millions.
    ABR______, dont la signature se trouvait également sur le document, était présent.

    Par la suite, en 2010 probablement, AAB______ était venue la voir trois fois à
    Freetown. La première fois, il était muni d'un document prévoyant le versement de USD
    5 millions en sa faveur. Comme elle n'avait pas été d'accord, la somme avait été
    augmentée à USD 5.5 millions. Elle avait compris que Monsieur C______ était derrière
    tout cela.

    S'agissant de l'achat de sucre (transaction 1), Monsieur A______ lui avait acheté du
    sucre par le biais de AAD______ pour ses affaires personnelles. C'était toutefois
    CGR______ qui avait payé le sucre.

    S'agissant du versement effectué par ABZ______ (transaction 2), elle n'avait jamais
    rencontré le précité ni fait d'affaires avec celui-ci. Elle savait néanmoins que
    ABZ______ achetait du matériel à AAU______. Ce paiement était en lien avec les USD
    4 millions qui devaient être versés par CGR______. Elle avait fabriqué les factures de
    ABD______ à hauteur de USD 998'000.- et USD 2'000.- pour justifier le transfert des
    fonds. Elle n'avait jamais vendu de Caterpillar. Elle avait acheté une maison à
    Jacksonville avec cet argent. Par ailleurs, elle avait également reçu USD 998'000.- en
    espèces à Freetown provenant de CGR______.

    S'agissant du versement de USD 2 millions (transaction 3), cet argent provenait de
    CGR______ et faisait partie des USD 4 millions promis. AAU______ l'avait appelée et
    lui avait demandé où elle souhaitait que cet argent soit versé. Elle avait communiqué ses
    coordonnées bancaires à la banque Maroco-Guinéenne.

    Elle ignorait qui avait versé les USD 1.9 million (transaction 7) car AAU______ ne
    voulait pas qu'elle le sache, avant de reconnaitre qu'il s'agissant de son mari,
    ABR______.

    S'agissant de l'argent versé par AAB______ (transactions 4, 5 et 6), AAB______ était
    venu la voir à Miami et lui avait dit que Monsieur C______ leur avait demandé de lui
    verser l'argent. Le précité et Monsieur A______ lui avaient conseillé d'investir dans
    l'immobilier. Il était exact que l'argent reçu de Monsieur A______, AAB______ et
    AAE______ provenait de CGR______.

    L'argent versé par N______ (transaction 8a) et les USD 500'000.- versés par
    ACL______ (transaction 8b) faisaient partie de l'argent que lui devait CGR______ et



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               184184
                                                                   of 270
                                                                       of 270
                                             - 122 -



    qu'elle réclamait à Monsieur A______. Il en était de même des montants ayant transité
    par ABF______ (transactions 9 à 11).

    En tout, elle avait reçu USD 10 millions, montant qu'elle méritait dans la mesure où elle
    avait "fait sa part", soit elle avait "bousculé" son mari, le Président AAO______ pour
    que CGR______ puisse obtenir les permis.

    Elle a ajouté que Monsieur A______ et CGR______ lui avait conseillé de créer une
    société. Monsieur A______ lui avait précisé que c'était important qu'il y ait une société.
    Une société ABD______ & CO LTD avait donc été créée pour elle à Genève pour faire
    "passer l'argent à travers".

    Elle n'avait jamais fait d'affaires avec Monsieur A______ dans le domaine des produits
    pharmaceutiques. En revanche, le précité l'avait aidée à trouver du sucre et du poulet,
    sans facturer ses services.

    Tout le monde savait en Guinée que CGR______ achetait toutes les personnes dont ils
    avaient besoin.

    Il était exact qu'elle avait reçu USD 50'000.- du gouvernement de Guinée en
    remboursement des frais nécessaires à sa fuite à Freetown. Rien ne lui avait été
    demandé en échange.

    Enfin, Madame E______ a refusé de s'exprimer sur ses rencontres avec Monsieur
    A______ aux Etats-Unis ou sur la personne qui payait ses honoraires d'avocat se
    prévalant de la clause de confidentialité figurant dans le "non prosecution agreement".

    Q.c) Prévenus

    Q.c.a) Madame B______ a toujours contesté avoir été au courant d'un quelconque acte
    de corruption dans le cadre de l'octroi des concessions minières en Guinée. Si elle avait
    signé des documents qui pouvaient être lien avec d'éventuels actes de corruption, elle
    ignorait totalement que ces documents pouvaient avoir un tel but. Elle ne s'était jamais
    rendue en Guinée, n'avait jamais rencontré les animateurs de AAV______ – si ce n'était
    à une reprise, dans le cadre d'une visite de courtoisie, deux d'entre eux à Genève – ni
    Madame E______ ou AAO______.

    Q.c.b) Monsieur C______ a toujours contesté toute corruption dans l'attribution des
    concessions minières en Guinée. En tout état, il n'en était pas au courant. En réalité, il
    s'agissait d'un complot visant au retrait des concessions légalement attribuées à
    CGR______.




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               185185
                                                                   of 270
                                                                       of 270
                                               - 123 -



    Q.c.c) Monsieur A______ ne s'est jamais exprimé dans le cadre de la présente procédure
    car il a toujours refusé de le faire, de crainte que ses déclarations puissent être exploitées
    contre lui par les autorités américaines.

    R) Statut marital de Madame E______ / appréciation des faits

    Il convient d'examiner la question du statut marital de Madame E______ dans la mesure
    où celui-ci est contesté par les prévenus.

    Les prévenus contestent que Madame E______ ait été l'épouse de AAO______. Ils en
    veulent pour preuve qu'aucun membre de la famille de feu AAO______ et de la famille
    de Madame E______ ne reconnaît l'intéressée comme épouse du Président. A l'appui de
    leurs dires, ils produisent diverses attestations, toutes postérieures à l'ouverture de la
    procédure administrative du Comité technique, voire à l'ouverture de la présente
    procédure pénale, du conseil de la famille de Madame E______ (PP 349'362), du neveu
    de feu AAO______ (PP 349'064), du jeune frère de AAO______ et doyen de la famille
    de AAO______ (PP 349'065), du doyen de la famille de Madame E______ (PP
    349'066), du père de Madame E______ (PP 349'067), des frères de AAO______ (PP
    349'068).

    En dépit de cela, le Tribunal retient que Madame E______ était bien la quatrième
    épouse de feu le Président AAO______, à l'instar de ce qu'a considéré la Tribunal
    arbitral de la London Court of International Arbitration (LCIA) (no 544 de la sentence
    arbitrable, PP 3'002'146).

    En effet, tout d'abord, il appert que Madame E______ a toujours été considérée comme
    l'épouse du Président AAO______ par CGR______ et par les ayant-droits de
    AAV______ (cf. courriel du 10 mai 2006, dans lequel Madame E______ est désignée
    comme The Lady, PP 500'303; courriel du 7 juin 2009 de AAB______ à Monsieur
    C______, dans lequel le premier cité mentionne "(…) Madame E______, wife of late
    president of Guinea", PP 500'594; courriel du 18 septembre 2007 de AAU______ à
    Monsieur C______ sur ses rencontres avec les personnes clés dont The Lady et le
    Président, PP 5'010'816).

    Dans leurs rapports à l'extérieur, les ayant-droits de AAV______ désignaient également
    Madame E______ comme étant l'épouse du Président AAO______. Ainsi, en 2007 déjà,
    Monsieur A______ a demandé à son gestionnaire de fortune d'ouvrir un compte pour
    l'intéressée mentionnant sa qualité d'épouse, ce qui faisait d'elle une PEP (Personne
    Exposée Politiquement) selon le gestionnaire (cf. PV ABE______, PP 500'047).

    Par ailleurs, elle est apparue dans la cérémonie du 19 septembre 2006, comme assumant
    un rôle officiel, escortée par la garde présidentielle. Elle était également présente lors de
    plusieurs réunions avec le Président.


                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               186186
                                                                   of 270
                                                                       of 270
                                              - 124 -



    Les ministres AAI______ (PV, PP 500'237, 500'753 et CIRDI PP 500'914),
    ADO______ (PV CIRDI, PP 500'914) et ACV______ (PV 10.07.15, p. 3, PP 500'247)
    ont également indiqué que Madame E______ était l'épouse de AAO.

    Madame E______ elle-même a toujours déclaré avoir épousé le Président AAO______
    en 2000, mais qu'il s'agissait d'un mariage coutumier (PV CRI CH aux USA des
    06/07.07.2017, PP 500'690 et 500'729; PV USA du 23.02.2017, PP 500'755; PV CRI
    Guinée aux USA, PP 700'478; enregistrements rencontres et écoutes USA), précisant
    que pour tout le monde elle était la femme du Président (PP 500'690).

    Par ailleurs, Madame E______ était au bénéfice d'un passeport diplomatique confirmant
    ce statut (PP 5'012'571) peu importe que celui-ci ait été délivré en mars 2007 seulement.

    Ce statut marital est confirmé par la teneur de la conversation téléphonique du 11 avril
    2013 enregistrée entre Monsieur A______ et Madame E______, le précité insistant pour
    que Madame E______ nie avoir été l'épouse du Président. Lors de cette conversation,
    Madame E______ a indiqué qu'il était possible d'épouser quatre femmes en Guinée sans
    qu'il n'y ait besoin que ce soit officialisé et qu'elle ne pouvait pas mentir sur son statut
    d'épouse du Président.

    Ce n'est qu'après l'ouverture de la procédure par le Comité technique que CGR______
    et les ayant-droits de AAV______ ont nié la qualité d'épouse du Président de Madame
    E______ (cf. déclarations des employés de CGR______, i.e. déclaration de
    AAA______, PP 500'905). Ce revirement ne peut être compris que comme une stratégie
    de défense visant à éliminer les liens maritaux gênants existants entre feu Président
    AAO______ et Madame E______, comme l'a exprimé Monsieur A______ à l'intéressée
    le 11 avril 2013, précisant que CGR______ (les avocats à Paris et en Angleterre) se
    penchait sur cette question. D'ailleurs, les avocats de CGR______ ont rédigé une
    attestation que Monsieur A______ devait faire signer à Madame E______, ce qu'elle a
    fait en supprimant la mention sur son absence de statut marital, attestation dont le projet
    avait été envoyée à Monsieur C______ (PP 500'676-7). Dans ces circonstances, les
    attestations écrites des familles de AAO______ et de Madame E______ produites par la
    défense de Monsieur C______ ne convainquent pas sur l'absence de liens maritaux entre
    Madame E______ et feu le Président AAO______ ce d'autant plus qu'on ignore les
    circonstances dans lesquelles ces attestations ont été établies.

    Il sera retenu que Madame E______ était la quatrième épouse du Président
    AAO______, peu importe qu'il ne s'agisse que d'un mariage coutumier. En tout état, il
    est établi qu'elle était considérée comme étant la quatrième épouse du Président
    AAO______.

    S) Authenticité des documents / appréciation des faits




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               187187
                                                                   of 270
                                                                       of 270
                                              - 125 -



    S.a) A titre préalable, il sera remarqué que les prévenus n'avancent pas, à juste titre, que
    le contrat du 14 février 2006 conclu entre AAV______ et CGR______ GUINEE et que
    les quatre contrats conclus le 20 février 2006 seraient des faux.

    En effet, s'agissant du contrat du 14 février 2006, les actions ont bien été transférées à
    AAV______, alors que les contrats des 20 février 2006 conclus entre AAV______ et
    AAM______ / K______, respectivement entre AAV______ et Madame E______ ont
    été envoyés à Madame B______ pour signature et que le contrat du 20 février 2006 a
    été envoyé à la précitée après signature. Enfin, il sera relevé la similitude et
    l'imbrication des paiements prévus dans les contrats conclus entre, d'une part,
    AAV______ et CGR______ GUINEE et, d'autre part, AAV______ et AAM______ /
    K______, respectivement AAV______ et AAF______ (les USD 19'500'000 (15'000'000
    + 4'500'000) prévus dans le contrat avec AAV______ équivalent aux sommes dues à
    AAF______, AAM______ et K______ (USD 19'500'000 = 2'975'000 + 900'000 +
    12'025'000 + 3600'000). Ces éléments démontrent que le contenu des contrats
    correspond à la réalité et attestent de l'authenticité de ceux-ci. Par ailleurs, les experts
    mandatés dans le cadre de la procédure CIRDI ont conclu à l'authenticité de ces
    documents.

    Dans le cadre de la présente procédure, les prévenus contestent l'authenticité des
    contrats conclus entre CGR______ et Madame E______ ou ABD______, soit en
    particulier les documents suivants:

        Lettres d'engagement du 21 juillet 2006;
        Protocole CGR______ GUINEA SARL / ABD______ du 20 juin 2007 (R-27);
        Contrat de commission CGR______ GUINEA SARL (AAA______) /
         ABD______ du 27 février 2008 (R-28);
        Protocole d'accord CGR______ GUINEA SARL (AAU______) / ABD______
         28 février 2008 (R-29);
        Attestation de cession d’actions de Madame E______ à CGR______ du 2 août
         2009 (R-269).

    S'agissant des lettres d'engagement du 21 juillet 2006, leur teneur rappelle la
    participation de Madame E______ à hauteur de 5 %, ce qui correspond à la participation
    prévue dans le contrat entre AAV______ et Madame E______ du 20 février 2006,
    contrat qui avait été envoyé à Madame B______, et qui mentionne expressément le
    contrat conclu le 20 février 2006 entre CGR______ et la Guinée. Par ailleurs, les
    experts mandatés dans le cadre de la procédure CIRDI ont conclu à l'authenticité de ces
    documents. Enfin, Monsieur A______ a déclaré lors de l'audience de jugement avoir
    signé ces lettres d'engagement (PV du 14 janvier 2021, page 5). Partant, ces lettres du
    21 juillet 2006 doivent être considérées comme authentiques.



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               188188
                                                                   of 270
                                                                       of 270
                                              - 126 -



    Le protocole signé le 20 juin 2007 concerne l'uranium, alors que les permis d'uranium
    ont été sollicités le 5 février 2007 et octroyés le 28 février 2007 est rédigé sur le même
    modèle que les lettres d'engagement du 21 juillet 2006 qui concernaient la bauxite et le
    protocole d'accord du 20 février 2006 qui visait le fer. Ces accords prévoyaient la même
    participation de Madame E______ dans le projet, soit 5 %. Il a été signé par
    AAA______, alors CEO de CGR______ depuis trois mois. Par ailleurs, les experts
    mandatés dans le cadre de la procédure CIRDI ont conclu à l'authenticité de ce
    document Partant, ce protocole du 20 juin doit être considéré comme authentique.

    Les 27 et 28 février 2008, CGR______ GUINEE SARL, soit pour elle AAU______, a
    conclu deux contrats avec ABD______, le premier prévoyant le versement d'un montant
    de USD 4 millions et le second une participation de 5 %. La conclusion de ces contrats
    était rendue nécessaire dès lors que CGR______ allait racheter la participation de
    AAV______, raison pour laquelle CGR______, et non plus AAV______, devait signer
    le contrat. Ces éléments vont dans le sens de l'authenticité de ces contrats, authenticité
    définitivement établie par la teneur de l'enregistrement de la rencontre entre Monsieur
    A______ et Madame E______ du 11 avril 2013, duquel il ressort que Monsieur
    A______ veut que les contrats originaux, notamment ceux des "27 et 28 février" soient
    détruits. Par ailleurs, le fait que l'attestation du 2 août 2009 reprenne le montant de USD
    4 millions corrobore l'authenticité de ces contrats. Il en est de même de l'exécution à
    hauteur de USD 3 millions sur les USD 4 millions convenus entre les parties avant la
    renégociation du montant en été 2010. Au surplus, les experts mandatés dans le cadre de
    la procédure CIRDI ont conclu à l'authenticité de ces contrats. Partant, les contrats des
    27 et 28 février 2008 doivent être considérés comme authentiques.

    S'agissant de l'attestation de cession d'actions de Madame E______ du 2 août 2009,
    pour les mêmes motifs, cette attestation est authentique. Par ailleurs, les experts
    mandatés dans le cadre de la procédure CIRDI ont conclu à l'authenticité de ce
    document. Partant, l'attestation du 2 août 2009 doit être considérée comme authentique.

    Enfin, s'agissant de tous les documents en lien avec la négociation d'un nouveau
    montant à verser à Madame E______ à la suite de la dénonciation de l'accord du 2 août
    2009 portant sur le rachat de sa participation pour USD 4 millions, soit les documents
    suivants:

        engagement de paiement de AAV______ envers Madame E______ du 8 juillet
         2010
        contrat AAV______ / ABD______ du 3 août 2010
        contrat AAV______ / ABD______ - Madame E______ portant sur USD 3.1
         millions
        contrat AAV______ / ABD______ portant sur USD 5.5 millions du 3 août 2010,



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               189189
                                                                   of 270
                                                                       of 270
                                             - 127 -



    les originaux ont été retrouvés chez AAB______ lors de la perquisition de son domicile.
    Au surplus, il sera relevé la concordance entre les montants négociés (USD 5.5
    millions) et les montants effectivement versés à Madame E______. Par ailleurs, les
    montants négociés ressortent également des notes retrouvées chez AAB______. Ces
    éléments tendent à prouver l'authenticité de ces documents. En outre, les experts
    mandatés dans le cadre de la procédure CIRDI ont conclu à l'authenticité de ces
    documents, qui doivent, partant, être considérés comme authentiques.

    Enfin, il ressort des écoutes du FBI que Monsieur A______ s'est rendu en Floride pour
    détruire les orignaux des documents litigieux et non seulement les contrats des 27 et 28
    février 2007 ou de simples copies qui circulaient. Les explications de Monsieur
    A______ à ce sujet ne sont nullement crédibles et démenties par les éléments du
    dossier.

    T) Rôle d'intermédiaire et d'écran de AAV______

    Sur la base des éléments du dossier, le Tribunal retient que AAV______ a servi
    d'intermédiaire et d'écran entre CGR______ et Madame E______.

    T.a) D'abord, d'un point de vue objectif, il est établi que les USD 8.5 millions versés à
    Madame E______ proviennent de CGR______.

    AAV______ a servi d'interface avec AAM______ / K______, AAF______ et Madame
    E______.

    Les contrats conclus le 20 février 2006 entre AAV______ et AAM______ / K______
    ainsi qu'AAF______ sont le miroir du contrat conclu le 14 février 2006 entre
    CGR______ et AAV______.

    Les "Milestones" sont exactement les mêmes dans les deux étages contractuels, de
    même que la somme globale de USD 19.5 millions.

    Le contrat du 14 février 2006 prévoyait que AAV______ devait déployer ses efforts
    pour obtenir un accord sur les blocs 1 et 2 et assister CGR______ pour l'acquisition de
    ces blocs. AAV______ devait également assister CGR______ de toute manière possible
    pour le projet de fer de Simandou.

    Les sommes dues à AAM______ / K______ et AAF______, selon la première échéance
    contractuelle, ont été apportées directement par AAG______, à Conakry, le 20 février
    2006. Ces paiements ont donc directement été effectués par CGR______, sans passer
    par AAV______.




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               190190
                                                                   of 270
                                                                       of 270
                                             - 128 -



    Alors que AAV______ aurait dû recevoir de CGR______ la somme de USD 500'000.-
    en exécution de la première échéance contractuelle, la société n'a rien reçu.

    D'ailleurs, AAV______ n'avait pas de compte bancaire lors de la conclusion des
    contrats des 14 et 20 février 2006. AAV______ n'a ouvert un compte bancaire que
    quatre années plus tard.

    Le contrat du 28 février 2008 conclu directement entre CGR______ et ABD______,
    soit Madame E______, reprend les termes et conditions du contrat du 20 février 2006,
    soit une participation de 5 % dans les blocs 1 et 2.

    T.b) Il ressort des éléments suivants que CGR______ connaissait le rôle joué par
    AAV______.

    AAT______ a été remplacée par AAV______, une société de domicile n'ayant pas servi
    au préalable. Ce remplacement a été demandé par AAG______. Par cette substitution,
    CGR______ a cherché à obtenir une société vierge de toute activité, mais en à profiter
    pour garder la maîtrise des opérations.

    Plusieurs démarches visant à cacher les ayant-droits économiques de AAV______ ont
    été effectuées.

    Les 8825 actions de AAV______ (soit 17.65 %) sont restées propriété de AD______
    BVI, à titre fiduciaire, durant un an, soit jusqu'au 10 janvier 2007, avant d'être
    transférées à une structure opaque, laquelle mentionnait faussement que le protector, un
    gestionnaire de fortune, était l'ayant-droit économique.

    Ainsi, Monsieur A______ et ses associés ne sont jamais apparus comme les ayant-droits
    économiques de AAV______ et ce, contrairement à la réalité.

    AAV______ n'a ouvert un compte bancaire qu'en 2010, soit quatre ans après le début de
    ses activités, alors qu'elle était censée recevoir, selon un échéancier convenu, la somme
    de USD 19'500'000.-.

    Le contrat entre AAV______ et AAM______ / K______ a été envoyé, le 15 février
    2006, pour signature à Madame B______ qui l'a fait modifier moyennant l'octroi d'une
    procuration.

    CGR______ connaissait les cinq contrats conclus les 14 et 20 février 2006, comme en
    témoigne notamment la venue de AAG______ à Conakry avec la somme de CHF
    500'000.- destinée à AAM______ / K______ et à AAF______ et les protocoles d'accord
    du 20 février 2006.




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               191191
                                                                   of 270
                                                                       of 270
                                           - 129 -



    CGR______ connaissait les contrats signés avec ABD______, les 27 et 28 février 2008,
    dans la mesure où ils ont été signés par AAU______.

    Les versements effectués à Madame E______ ont été effectués par CGR______.

    Lors de la restructuration du groupe avant le vente à ABY______, les intermédiaires,
    dont AAV______, ont été effacés.

    Dans la procédure de due diligence menée par ABY______ avant la joint-venture,
    CGR______ a donné de fausses garanties quant à l'absence de corruption pour obtenir
    les droits miniers. CGR______ a également cherché à cacher les liens entre Madame
    E______ et K______.

    AX______ a donné des instructions pour que toutes les références aux intermédiaires
    soient effacées des rapports et de la comptabilité.

    Le paiement de USD 22 millions est apparu de manière mensongère dans les comptes
    consolidés de CG______ GUERNESEY. Il en va de même du paiement de USD 3
    millions.

    Le rachat des actions de AAV______ a été effectué de manière croisée. Avant la fusion,
    CGR______ TREASURY SERVICES payait sur le compte de ABJ______ et, après la
    fusion, AE______ payait sur le compte de AAV______. Ainsi, CGR______ n'a jamais
    payé directement la rémunération due à AAV______.

    AAV______ a été radiée après avoir été payée. AE______ a été radiée également.

    CGR______ et Monsieur A______ ont tenté de détruire les contrats originaux et ont
    voulu cacher le rôle et le statut marital de Madame E______ par la signature d'une
    attestation.

    Les intervenants ont tous compris que CGR______ était derrière AAV______:

        AAM______;
        Madame E______ (attestation du 2 décembre 2013, conversations Monsieur
         A______, audition procédure USA, audition procédure suisse);
        ABZ______.

    AAV______ fait partie des intermédiaires qui ont fait parvenir des sommes d'argent à
    Madame E______, au même titre que AAD______, N______, O______ / D______, de
    même que ABZ______ et ACL______.




                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               192192
                                                                   of 270
                                                                       of 270
                                               - 130 -



     S'agissant de l'apport de AAV______, les thèses de Monsieur C______ et de Monsieur
     A______ sont contradictoires.

     D'une part, Monsieur A______ indique qu'il était un apporteur d'affaires et que son rôle
     consistait en la mise à disposition de son temps, de son réseau et de son savoir-faire
     relationnel en Afrique. Or, Monsieur A______ et ses associés ont été largement
     rémunérés et défrayés, séparément, par CGR______ pour cette activité.

     D'autre part, Monsieur C______ a soutenu que AAV______ devait participer aux coûts
     du projet de fer de Simandou à hauteur de sa participation. Or, à l'évidence AAV______
     n'avait pas la capacité financière de le faire.

     Enfin, le contrat du 14 février 2006 ne parle pas d'un apporteur d'affaires.

     Cette absence alléguée de consensus sur le rôle et l'apport de AAV______ démontre
     qu'en réalité, cette dernière devait servir d'écran à CGR______ dans l'acquisition des
     blocs 1 et 2.

     Il résulte de ce qui précède que AAV______ a servi d'intermédiaire et d'écran entre
     CGR______ et Madame E______.

D.B. Faits qualifiés de faux dans les titres

     a) D______

     D______, citoyen israélien domicilié en Ukraine, ancien pilote militaire dans l'armée
     israélienne, était considéré par Monsieur C______ comme un ami et partenaire en
     affaires jusqu'à l'audition de D______ devant le Ministère public genevois (cf.
     notamment PV Monsieur C______, PP 500'340, 500'533-4).

     b) Acquisition des terrains en Roumanie

     A titre préalable, il convient de relever que les fonds versés à Madame E______
     (transaction 8a) ne proviennent pas du compte personnel Rotweiler de D______, comme
     retenu dans l'acte d'accusation, mais du compte personnel de D______ auprès de la 11, à
     Kiev (PP 353'421) (D______/Banque 11______, O______, N______/Banque
     13______, Madame E______ + ACL______).




                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               193193
                                                                   of 270
                                                                       of 270
                                            - 131 -




    b.a) AB______
    ACW______, employé de AB______, s'est occupé de l'acquisition de terrains, en
    Roumanie, sur la commune de Snagov, par le biais de la société roumaine SC
    ACX______ INVEST SRL (ci-après: ACX______) (PP 502'588; PP 502'595ss, liste
    des terrains cf. PP 304'229), dont l'administrateur, ACY______, était alors payé EUR
    1'000.- par mois jusqu'au transfert des actions de ACX______ (PP 502'588; cf.
    témoignage de ACY______, administrateur et actionnaire de ACX______, PP 502'610).

    L'acquisition des terres roumaines ne pouvait pas se faire par un étranger, la loi
    roumaine l'interdisant (cf. PP 502'612 = 4'801'635).

    Ainsi, sous le couvert de faux prêts octroyés par ACZ______ à ACX______ (PP
    502'612 et PP 502'589, 502'591 et 502'715ss), les terrains roumains ont été achetés par
    ACW______ pour le compte de AB______ (cf. demande de financement de EUR
    570'000.- de ACW______ à F______, PP 502'588; PP 502'612).

    Monsieur C______ a confirmé que ACW______, qui travaillait pour AB______, avait
    amené cette "affaire" (PV Monsieur C______, PP 501'028; cf. également le courriel du
    28.07.2010 de Me Robert ROSU, qui mentionne que ACW______ s'occupe de
    ACX______).

    D______ n'est jamais apparu dans cette acquisition, que ce soit dans le cadre des
    discussions, des négociations ou du financement.

    b.b) Intermédiaire / écran




                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               194194
                                                                   of 270
                                                                       of 270
                                             - 132 -




    V______ détient W______, qui détient ADA______., qui détient 50 % de ADB______,
    qui détient J______ INC. (PP 501'385), qui détient elle-même I______ (cf. schéma du
    13 juin 2005).

    I______ a mis en place une société écran, L______ (ci-après: L______), afin d'acquérir
    les terrains roumains.

    Or, ______, fils unique de ADC______ et neveu de Monsieur C______, lequel dirige
    effectivement I______, ne voulait pas investir dans ces terres roumaines (cf. PP
    502'615).

    Madame B______ s'est occupée de toutes les démarches administratives et corporatives
    pour ce faire (i.e. PP 502'588-9502'636, 502'640ss, 502'696).

    Elle s'est tournée vers MOSSACK FONSECA & CO, à Genève, et a acheté la société
    L______ (PV Madame B______, PP 502'579), une société des Iles Vierges
    Britanniques, constituée le 21 avril 2009 (PP 501'140).

    Par résolution du 5 juin 2009, L______, représentée par un avocat roumain, a décidé
    d'acquérir pour le prix de RON 200, soit l'équivalent de CHF 71.-, la société
    ACX______ (PP 502'635), reprenant de facto également les dettes de la société (cf.
    prêts ACZ______).

    Par courriel du 9 juin 2009, Madame B______ a demandé à MOSSACK FONSECA &
    CO, à Genève, de lui transmettre l'acte de constitution et les statuts de la société
    L______, d'émettre le certificat d'actions de L______ et de lui faire parvenir ces
    documents à son bureau genevois (PP 502'659, 501'125). Par ailleurs, elle a demandé,
    par le biais de son assistante, de lui faire parvenir une procuration afin de permettre le
    transfert des actifs le jour même (PP 501'141).

    Un certificat d'actions alors été émis selon lequel D______ détenait les 50'000 actions
    de L______ (PP 502'660). Ce certificat d'actions était néanmoins daté du 21 avril 2009,
    alors que son émission avait été demandée le 9 juin 2009.




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               195195
                                                                   of 270
                                                                       of 270
                                               - 133 -



    Par contrat du 10 juin 2009, L______ a acquis ACX______ pour RON 200.- (PP
    502'670). L'actionnaire et administrateur roumain d'ACX______ a indiqué ne pas avoir
    reçu d'argent de la vente puisque les actifs de la société ne lui appartenaient pas (PP
    502'612).

    Selon une attestation manuscrite du 12 juin 2009, signée par D______ et F______,
    D______ a reçu EUR 9 millions de CG______ (PP 6'000'005ss). Monsieur C______
    conteste la véracité de ce document. Entendu dans le cadre de la procédure israélienne
    par la police israélienne et confronté à D______, F______ a reconnu avoir signé ladite
    attestation en présence de Monsieur C______ (PP 4'901'596).

    Cinq jours après, soit par contrat du 15 juin 2009 soumis au droit des Iles Vierges
    Britanniques, D______ a vendu ses 50'000 actions dans L______, acquises pour RON
    200.-, à I______, au prix de EUR 9 millions, un montant additionnel de EUR 4 millions
    étant dû si D______ obtenait les droits à bâtir sur les terrains dans un délai de 12 mois
    (PP 501'059).

    Le 15 juin 2009, J______ INC a transféré USD 12'496'550.- soit l'équivalent de EUR 9
    millions, à D______, sur son compte personnel Rotweiler auprès de Banque 15______,
    à Zurich (PP 501'122). Le 18 juin 2009, D______ a transféré USD 7 millions sur le
    compte de sa société O______ GLOBAL LTD auprès de Banque 12______, à Zurich,
    USD 3 millions sur son compte personnel auprès de Banque 11______, à Kiev, et 2.47
    millions sur le compte de sa société ADE______, auprès de Banque 15______, à Zurich
    (PP 3'551'673).

    Invité par la banque à justifier l'origine des USD 12'496'550.-, par télécopie du 17 juin
    2009 de son avocat israélien, D______ a fait parvenir le contrat du 15 juin 2009 (PP
    501'058).

    Le 16 juin 2009, les administrateurs de paille de L______ ont pris la décision de
    supprimer le certificat d'actions en faveur de D______ et d'émettre un nouveau certificat
    d'actions en faveur de I______ (PP 501'124).

    Le 15 août 2009, X______ est devenue administratrice de L______ (PP 502'634).

    Par amendement daté d'août 2010, D______ et I______ ont convenu de prolonger le
    délai de 12 mois au 30 août 2011, I______ s'engageant à avancer une somme de EUR
    2.5 millions à titre de "success fee" (cf. art. 1), ladite somme devant être retournée si les
    droits n'étaient pas acquis entretemps (PP 6'000'019).

    Madame B______ s'est occupée, au niveau administratif, de l'exécution du paiement en
    transmettant à I______ les coordonnées pour le paiement des fonds (PP 501'120).




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               196196
                                                                   of 270
                                                                       of 270
                                               - 134 -



    Le 31 août 2010, I______ a transféré à D______, sur son compte auprès de Banque
    15______, à Zurich, la somme de USD 3'187'500 (PP 6'000'022), soit l'équivalent de
    EUR 2.5 millions.

    Les droits à bâtir sur les terrains n'ont jamais été obtenus.

    Par la suite, D______ a, contractuellement, repris la dette qu'ACX______ avait envers
    ACZ______ (PP 502'719ss, 502'724, 502'589). D______ a donné le pouvoir à
    ACW______ de signer le contrat y relatif (PP 502'725). Madame B______ a été
    impliquée dans le processus d'examen des modalités de reprise de la dette et dans la
    mise en place desdites modalités (PP 502'589, 502'728).

    b.c) Procédure israélienne

    D______ et Monsieur C______ ont été entendus dans le cadre d'une procédure pénale
    israélienne.

    Une confrontation a eu lieu entre les intéressés le 17 août 2017.

    Invités à transmettre le procès-verbal de cette audition par le Ministère public (cf. CRI
    du Mp du 16 novembre 2018) puis par la direction de la procédure du Tribunal
    correctionnel (cf. CRI du 28 février 2020), les autorités israéliennes n'ont pas donné
    suite à ces requêtes.

    AX______ et F______ ont été entendus, à plusieurs reprises, par les autorités
    israéliennes (PP 4'901'639). Les procès-verbaux de leurs auditions ont été transmis, par
    la voie de l'entraide, aux autorités suisses (cf. cl. B.4.5.1 à 8).

    b.d) Procédure genevoise

    Entendu par le Ministère public genevois, D______ a déclaré que l'acquisition s'était
    faite au moyen des EUR 9 millions prêtés par CG______ (attestation manuscrite du
    12.06.09, PP 6'000'0005; PV D______, PP 501'971). Il n'avait jamais possédé,
    directement ou par l'intermédiaire d'une société, de terrains en Roumaine. Afin de
    justifier le transfert des EUR 9 millions, Monsieur C______ lui avait demandé de signer
    le contrat du 15 juin 2009 puis l'amendement, ce qu'il avait fait dans le bureau du précité
    de Herzliya. Il n'avait jamais été actionnaire de L______ et ignorait avoir été désigné en
    cette qualité sur le certificat d'actions. Par la suite, Monsieur C______ lui avait demandé
    de procéder à divers transferts d'avoirs à des tiers, en déduction des EUR 9 millions
    reçus.

    Quant à Monsieur C______, il a déclaré que les terrains avaient été acquis pour EUR 3
    à 4 millions, soit USD 5 millions. D______ avait agi en son nom, mais CG______ était



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               197197
                                                                   of 270
                                                                       of 270
                                              - 135 -



    associé avec ce dernier dans ce projet à hauteur de 50/50, alors que selon Me GAMMA
    cette association était de 70/30 (PV, PP 501'029).

    b.d.a) Contrat de prêt du 11 juin 2010 entre O______ et P______

    Par contrat du 1er juin 2010 (PP 501'679) soumis au droit chypriote, O______ s'est
    engagé à prêter USD 1 million à P______, le montant devant être remboursé, sans
    intérêt d'ici au 31 décembre 2012. Le contrat a été élaboré par F______, avocat interne
    de CG______ (PP 4'901'484, 4'901'611) et le comptable de D______ (PP 6'000'027ss).

    Le 15 juin 2010, le montant de USD 1 million a été versé à P______ en exécution du
    contrat de prêt (PP 6'000'026). Il a été débité du compte de O______ auprès de Banque
    12______, à Zurich.

    Sur demande de la banque qui exigeait des clarifications sur l'arrière-plan économique
    du transfert, le contrat a été transmis à celle-ci avec la précision "prêt pour des projets
    personnels en Israël" (PP 3'534'003, 3'534'025).

    Le 15 juin 2010, le comptable de D______ a transmis le swift du paiement à F______ et
    à ACR______, employés de CG______ (PP 6'000'025).

    Entendue dans le cadre de la présente procédure, Madame B______ a indiqué ne jamais
    avoir vu ce contrat (PP 501'555). Monsieur C______ en a fait de même, en précisant
    que la police israélienne lui avait peut-être soumis ce document (PP 501'555).

    Entendu par le Ministère public (PP 502'062), D______ a indiqué avoir transféré ladite
    somme sur demande de Monsieur C______. La somme payée venait en déduction des
    EUR 9 millions dus à Monsieur C______. Sauf erreur de sa part, il s'agissait du premier
    versement en déduction de ce montant.

    b.d.b) G______ : Q______ et T______

           USD 750'000.- le 15.04.2011
           USD 250'000.- le 15.04.2011
           USD 250'000.- le 01.06.2011
           USD 290'000.- le 16.09.2011
           USD 250'000.- le 25.01.2012
           ----------------
           USD 1'790'000.-
    Entre les 15 avril 2011 et 25 janvier 2012, D______ a transféré, par l'intermédiaire de sa
    société O______, la somme de USD 1'790'000.- en cinq versements à deux sociétés,
    Q______ INC et T______, dont l'ayant-droit économique est G______ (PV Monsieur
    C______, PP 501'047).


                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               198198
                                                                   of 270
                                                                       of 270
                                              - 136 -



    A relever que G______ et Monsieur C______ se connaissent et ont été condamnés, le
    17 décembre 2020, par les autorités judiciaires roumaines, de concert, par contumace et
    en dernière instance, à 5 ans de prison.

    Entendu par le Ministère public (PP 502'059), D______ a déclaré que Monsieur
    C______ lui avait demandé de verser ces montants, qui ne correspondaient à aucune
    prestation réelle, lesquels venaient en déduction du montant dû de EUR 9 millions.

    Quant à Monsieur C______, il a contesté avoir donné des instructions de paiement à
    D______. G______ avait travaillé pour les sociétés détenues par les fondations
    V______ et AR______ (PP 502'060).

    1.     Contrat du 1er mars 2011 entre Q______ et O______ / USD 750'000.-

    Par contrat du 1er mars 2011 (PP 6'000'031) soumis au droit anglais, Q______ INC s'est
    engagée à fournir divers services à O______ dans le centre est de l'Europe, en 2011,
    moyennant versement de USD 750'000.- à verser d'ici au 31 (sic!) avril 2011 sur un
    compte bancaire chypriote.

    Le 5 avril 2011 (PP 6'000'034), Q______ INC a facturé à O______ ses services pour
    USD 750'000.-.

    Selon instructions du 14 avril 2011 (PP 501'851 ou 3'533'838), l'avocat israélien de
    D______ a sollicité le paiement de USD 750'000.- du compte O______ auprès de
    Banque 12______, à Zurich, sur le compte de Q______ INC auprès d'une banque
    chypriote, conformément au contrat du 1er mars 2011, qui était joint à l'ordre (PP
    3'533'840, 501'845) et à la facture du 5 avril 2011.

    Il ne ressort pas de la procédure que la facture a été transmise à la banque.

    Ledit montant a été transféré le 15 avril 2011 (PP 6'000'035).

    2.     Contrat du 1er mars 2011 entre T______ et O______ / USD 250'000.-

    Par contrat du 1er mars 2011 (PP 6'000'036) soumis au droit anglais, T______ s'est
    engagée à fournir divers services à O______ dans le centre est de l'Europe, en 2011,
    moyennant le versement de USD 250'000.- d'ici au 30 avril 2011 sur un compte
    bancaire israélien.

    Le 5 avril 2011 (PP 6'000'039), Q______ INC a facturé à O______ ses services pour
    USD 250'000.-.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               199199
                                                                   of 270
                                                                       of 270
                                               - 137 -



    Le 14 avril 2011 (PP 3'533'836), l'avocat israélien de D______ a instruit la banque de
    procéder au paiement, conformément au contrat du 1er mars 2011, qui était joint à
    l'ordre (PP 3'533'843) et à la facture du 5 avril 2011.

    Il ne ressort pas de la procédure que la facture a été transmise à la banque.

    Ledit montant a été transféré le 15 avril 2011 du compte O______ auprès de Banque
    12______, à Zurich (PP 6'000'040).

    D______ a déclaré (PP 502'060) que Monsieur C______ lui avait demandé de payer
    USD 1 million à G______. L'entourage du précité avait ensuite appelé son directeur
    financier et lui avait transmis les coordonnées pour procéder aux deux versements.

    3.     Contrat du 1er juin 2011 entre Q______ et O______ / USD 250'000.-

    Par contrat du 1er juin 2011 (PP 6'000'044) soumis au droit anglais, Q______ INC s'est
    engagée à fournir divers services à O______ dans le centre est de l'Europe, en 2011,
    moyennant le versement de USD 250'000.- d'ici au 20 juin 2011 sur un compte bancaire
    chypriote.

    Par instruction du 21 juin 2011, l'avocat israélien de D______ a requis la banque de
    payer ce montant conformément au contrat du 1er juin 2011 et à la facture y relative du
    20 juin 2011 (PP 501'699).

    Il ne ressort pas de la procédure que le contrat et la facture ont effectivement été joints à
    l'ordre (cf. PP 3'533'869, 3'534'005).

    Ledit montant a été transféré le 1er juin 2011 du compte O______ auprès de Banque
    12______, à Zurich (PP 6'000'047).

    4.     Contrat entre Q______ - O______ du 1er septembre 2011

    Par contrat du 1er septembre 2011 (PP 501'703) soumis au droit anglais, Q______ INC
    s'est engagée à fournir divers services à O______ dans le centre est de l'Europe, en
    2011, moyennant le versement de USD 290'000.- d'ici au 14 septembre 2011 sur un
    compte bancaire chypriote.

    Le 14 septembre 2011 (PP 6'000'069), Q______ INC a facturé à O______ ses services
    pour USD 290'000.-.

    Par instruction du 15 septembre 2011, l'avocat israélien de D______ a requis la banque
    de payer ce montant conformément au contrat de septembre 2011 et à la facture y




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               200200
                                                                   of 270
                                                                       of 270
                                               - 138 -



    relative du 14 septembre 2011 (PP 3'533'884). Le contrat était joint à l'ordre (PP
    3'533'886).

    Il ne ressort pas de la procédure que la facture a été transmise à la banque.

    Ledit montant a été transféré le 16 septembre 2011 du compte O______ auprès de
    banque 12______, à Zurich (PP 6'000'071).

    5.     Contrat T______ – O______ du 1er janvier 2012

    Par contrat du 1er janvier 2012 (PP 501'717) soumis au droit anglais, T______ s'est
    engagée à fournir divers services à O______ dans le centre est de l'Europe, en 2012,
    moyennant le versement de USD 250'000.- d'ici au 31 janvier 2012 sur un compte
    bancaire israélien.

    Par instruction du 24 janvier 2012, l'avocat israélien de D______ a requis la banque de
    payer USD 250'000.- conformément au contrat du 1er janvier 2012 (PP 3'533'913-4).

    Par la suite, le contrat du 1er janvier 2012 a été transmis à la banque afin de justifier
    l'arrière-plan économique de la transaction (PP 3'533'985, 3'534'008).

    Ledit montant a été transféré le 25 janvier 2012 du compte O______ auprès de banque
    12______, à Zurich (PP 6'000113).

    b.d.c) Facture N______ / transaction 8a

    Le 13 juin 2011 (PP 6'000'042), N______ a facturé à O______ USD 1.5 million pour
    ses services de conseil dans le sud de l'Afrique pour les années 2010 et 2011.

    Cette facture a été envoyée par AAB______ à D______ le 16 juin 2011, conformément
    à la teneur de l'entretien téléphonique qu'il avait eu avec AX______ (PP 6'000'041).
    D______ a demandé à son comptable de payer le montant (PP 6'000'041).

    Par instruction du 20 juin 2011, l'avocat israélien de D______ a requis la banque de
    payer ce montant conformément à la facture du 13 juin 2011 (PP 501'695).

    Il ne ressort pas de la procédure que la facture a effectivement été jointe à l'ordre (cf. PP
    3'533'867, 3'534'005).

    Ledit montant a été transféré le 20 juin 2011 du compte O______ auprès de Banque
    12______, à Zurich (PP 6'000'043).

    Entendu par le Ministère public (PP 501'985), D______ a indiqué avoir transféré ladite
    somme sur demande de Monsieur C______. Il n'avait jamais investi avec Monsieur


                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               201201
                                                                   of 270
                                                                       of 270
                                              - 139 -



    C______ en Afrique. La facture émise ne correspondait à aucune prestation réelle. La
    somme payée venait en déduction des EUR 9 millions dus à Monsieur C______.

    b.d.d) Contrat de location de bateau

    La fondation V______, dont Monsieur C______ est le premier bénéficiaire, détient un
    yacht, le M______, par le biais de AT______, dont l'administratrice est Madame
    B______.

    AT______, a conclu un contrat de location avec D______ portant sur la location de ce
    bateau du 1er au 15 juillet 2011 pour le prix de USD 500'000.-

    Le 30 juin 2011, Madame B______, en sa qualité d'administratrice, a signé le contrat
    (PP 6'000'049). Elle a déclaré que les contrats étaient préparés par le bureau de Londres
    puis lui étaient envoyés pour signature (PP 500'545).

    Selon un addendum du 29 juin 2011 (PP 6'000'056-7), la période de location a été
    étendue moyennant supplément de USD 142'000.-. Le propriétaire du bateau, soit
    Madame B______ pour le compte de AT______, n'a pas signé l'addendum.

    Ces deux montants ont été payés, les 7 et 12 juillet 2011, au broker, ADF______ LTD,
    sur un compte bancaire à Londres, depuis un compte bancaire en Suisse de D______
    (PP 6'000'055 et 6'000'058).

    A relever que D______, par le biais de O______, avait déjà loué le M______ l'année
    précédente (PP 3'533'785-7 et 3'534'003).

    Entendu par le Ministère public (PP 501'977), D______ a contesté avoir loué le
    M______, soit le yacht de Monsieur C______, alors qu'il était possible qu'il ait été
    invité sur ce bateau entre les 7 et 12 juillet 2011. Il avait signé le contrat et l'addendum
    de location à la demande de Monsieur C______, dans le bureau du précité à Herzliya.
    Le montant de la location avait été déduit des EUR 9 millions dus à Monsieur C______.

    b.d.d) Contrat R______ et O______

    Par contrat du 1er janvier 2011 (PP 6'000'075) soumis au droit anglais, O______ a
    engagé les services d'un consultant R______ moyennant versement de USD 700'000.-
    par an, plus des frais sur un compte bancaire israélien.

    Par instruction du 7 octobre 2011, l'avocat israélien de D______ a requis la banque de
    payer USD 716'000.- conformément au contrat du 1er janvier 2011 (PP 3'533'889). Le
    contrat était joint à l'instruction (PP 3'533'891).




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               202202
                                                                   of 270
                                                                       of 270
                                            - 140 -



    Ledit montant a été transféré le 7 octobre 2011 du compte O______ auprès de Banque
    12______, à Zurich (PP 6'000'078).

    Dans le cadre de la présente procédure, Monsieur C______ a indiqué ignorer qui était
    R______ (PP 501'048, 502'064).

    D______ a déclaré (PP 502'064) que Monsieur C______ lui avait demandé de verser ce
    montant, qui ne correspondait à aucune prestation réelle, et venait en déduction des
    EUR 9 millions.

    b.d.e) Contrat S______ et O______
    Par contrat du 3 novembre 2011 (PP 6'000'079) soumis au droit anglais, S______ s'est
    engagée à fournir divers services à O______, moyennant le versement de USD
    625'000.- par an.

    Selon la facture (antérieure au contrat) du 15 octobre 2011 (PP 501'715), S______ a
    facturé à O______ ses services pour USD 625'000.- en lien avec des projets
    d'investissements en Guinée. L'argent devait être versé sur un compte en Guinée.

    Ce montage a été mis en place entre AAU______ et le comptable de D______
    (courriels, PP 6'000'084, 6'000'090, 6'000.092-3, 6'000'100).

    Par instruction du 14 décembre 2011, l'avocat israélien de D______ a requis la banque
    de payer USD 625'000.- conformément à un contrat du 3 novembre 2011 et à la facture
    y relative (PP 3'533'908). Seule la facture était jointe à l'instruction (PP 3'533'910).

    Invité à clarifier l'arrière-plan économique de la transaction, le comptable de D______
    a, à son tour, transmis à la banque le contrat du 3 novembre (PP 3'534'007).

    Par courriel du 20 décembre 2011, ce même comptable a informé AAU______ que la
    banque avait demandé quelle était la raison du paiement. Des réponses lui avaient été
    apportées (PP 6'000'092, 6'000'100ss).

    Ledit montant a été transféré le 20 décembre 2011 du compte O______ auprès de
    Banque 12______, à Zurich (PP 6'000'083) sur requête de AAU______ au comptable de
    D______ (cf. e-courriels, PP 6'000'084, 6'000'090, 6'000'092-3, 6'000'100).

    Entendu par le Ministère public (PP 501'979ss), D______ a déclaré que son épouse
    avait signé le contrat du 3 novembre 2011. S______ n'avait jamais déployé d'activité
    pour eux. La facture émise ne correspondait à aucune prestation réelle déployée par
    S______ en faveur de O______. Monsieur C______ lui avait demandé de verser cette
    somme. Le montant versé avait été déduit des EUR 9 millions.




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               203203
                                                                   of 270
                                                                       of 270
                                              - 141 -



    Quant à Monsieur C______, il a soutenu être totalement étranger à ce transfert d'argent
    (PP 501'983). Il avait connu l'existence de ABZ______ en 2014.

    b.d.e) Contrat U______
    L'ayant-droit économique de U______ est ADG______.

    Selon une offre non datée (PP 6'000'145), U______ s'est engagée à fournir des services
    de conseil et d'information de sécurité en Ukraine pour un montant de USD 250'000.-.

    Le 12 décembre 2012 (PP 6'000'138), U______ a facturé à O______ ses services pour
    USD 250'000.-, montant à verser sur son compte auprès de la succursale genevoise
    d'une banque suisse.

    Selon instruction du 17 décembre 2012 (PP 501'735 ou 3'533'940), l'avocat israélien de
    D______ a sollicité le transfert de ladite somme du compte O______ auprès de Banque
    12______, à Zurich, conformément à une facture du 12 décembre 2012.

    Il ne ressort pas de la procédure que le contrat ou la facture ont effectivement été joints
    à l'instruction (cf. PP 3'533'940).

    Le 17 décembre 2012, la somme de USD 250'000.- a été transférée sur le compte de
    U______ auprès de la Banque 16______ et le lendemain sur le compte personnel de son
    ayant-droit économique, ADG______.

    Invité à clarifier l'arrière-plan économique de la transaction, le client a indiqué qu'il
    s'agissait d'un service de conseil en sécurité informatique (PP 3'534'012).

    Dans le cadre de la présente procédure, Monsieur C______ a indiqué ignorer qui était
    U______, alors qu'il a précisé savoir qui était son ayant-droit économique, soit
    ADG______, ancien ministre israélien, sans le connaître (PP 501'048 cf. PV police
    israélienne de Monsieur C______, PP 502'687). Lors de sa confrontation avec la police
    israélienne, Monsieur C______ avait affirmé qu'il était possible qu'il ait demandé de
    payer ADH______, associé de U______, afin qu'il fasse des investigations sur
    ACU______ (PP 502'071; cf. PV police israélienne de Monsieur C______, PP 502'687).

    D______ a déclaré (PP 502'070) que Monsieur C______ lui avait demandé de verser ce
    montant, qui ne correspondait à aucune prestation réelle, lequel venait en déduction des
    EUR 9 millions.




                            E. AUDIENCE DE JUGEMENT




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               204204
                                                                   of 270
                                                                       of 270
                                             - 142 -



    a) Lors de l'audience de jugement, les trois prévenus ont été entendus.

    a.a) Madame B______ a, en substance, confirmé ses précédentes déclarations.

    Elle avait vendu AAV______ à AAB______ et ses associés en lien avec un partenariat
    potentiel avec CGR______. Elle ignorait toutefois tout du projet dont il était question.

    Elle n'avait pas lu les accords du 20 février 2006 entre, d'une part, AAV______ et,
    d'autre part, AAM______ / K______ et Madame E______. Elle ne savait pas qui étaient
    les intéressés. AAB______ lui avait été recommandé par CGR______, à qui elle faisait
    entièrement confiance.

    En ce qui concernait le rachat des 17,65 %, elle avait suivi le conseil de la direction de
    CGR______. Les courriers qu'elle avait signés relatifs au versement des USD 22
    millions lui avaient été envoyés par F______. Elle ne se souvenait plus de la raison pour
    laquelle elle avait signé les comptes consolidés de CGR______ GUERNESEY
    mentionnant faussement que les USD 22 millions versés à AAV______ étaient relatif à
    l'achat d'une aciérie à Baku.

    S'agissant de la restructuration, le transfert des droits miniers dans la nouvelle société
    avait été effectué à la demande des acheteurs potentiels. Elle n'avait jamais eu de
    contacts avec ABY______ et ne pouvait pas dire si l'existence de AAV______ avait été
    révélée à ABY______.

    Elle n'avait eu connaissance de la transaction de sucre que par le biais de la présente
    procédure. Elle ne connaissait pas ABZ______ et ne s'était plus occupée de
    CGR______ GUINEE après la vente de ses actions à ABY______. Elle ne s'occupait ni
    des aspects financiers du groupe ni de la comptabilité.

    Enfin, en ce qui concernait la vente des terrains en Roumanie, elle avait agi sur
    instructions de F______. Elle n'avait pas demandé d'explications au sujet de cette vente.

    a.b) Monsieur C______ a, en substance, confirmé ses précédentes déclarations.

    Il a soutenu avoir rencontré, pour la première fois, AAB______, au début de l'année
    2008. Il ne connaissait pas l'intéressé ni ses associés auparavant, pas plus que leur
    domaine d'activité.

    Il n'avait pas été consulté sur l'octroi d'une participation dans CGR______ GUINEE à
    AAV______. Il ignorait si AAV______ avait concrètement investi dans le projet
    guinéen, si AAV______ avait la surface financière suffisante pour le faire et quelle était
    la contreprestation de AAV______ à l'octroi de la participation. Il était assez commun,




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               205205
                                                                   of 270
                                                                       of 270
                                              - 143 -



    dans les affaires minières, que des participations soient octroyées aux apporteurs
    d'affaires.

    Il a reconnu avoir participé à la négociation du montant du rachat de la participation de
    AAV______, lequel se justifiait en raison du fait que "AAV______ avait amené
    CGR______ en Guinée".

    Il ignorait tout des versements d'argent en faveur de Madame E______.

    Il a confirmé l'existence d'un partenariat "informel" entre D______ et CG______MM.
    D______ avait effectué des investissements en Afrique. Si un projet se concrétisait,
    alors un partenariat aurait été conclu avec l'intéressé. Il avait demandé que les comptes
    en lien avec ce partenariat soient établis sur demande du Ministère public. Il n'avait, lui-
    même, pas reçu les rapports produits à la procédure.

    S'agissant du courriel du 5 avril 2013 que ACR______ lui avait adressé, en lien avec
    une attestation à faire signer à Madame E______, cet envoi faisait suite à une réunion
    chez Me Jean VEIL. Cet avocat était chargé de répondre aux allégations du Comité
    technique guinéen. Il ne savait pas qui devait aller faire signer cette attestation à
    Madame E______ et il n'avait pas demandé à Monsieur A______ de le faire.

    S'agissant de l'achat des terrains roumains, I______. les avait achetés car AB______
    n'en avait alors pas les moyens financiers. A sa connaissance, aucun droit à bâtir n'avait
    été obtenu sur ces terrains. Il n'avait pas demandé à D______ de transférer des sommes
    d'argent à des tiers.

    a.c) Monsieur A______ s'est exprimé, pour la première fois durant la procédure, lors de
    l'audience de jugement.

    Il a déclaré qu'il n'avait jamais été question que ses associés et lui-même investissent
    dans le projet guinéen. Il était un apporteur d'affaires pour CGR______. Il avait effectué
    du travail relationnel et investi beaucoup de temps dans le projet.

    Les USD 500'000.- versés à AAM______/ K______ et AAF______ avaient été apportés
    par AAG______, en même temps que les protocoles d'accord avec les partenaires
    locaux. Cette somme provenait de ses associés, AAE______ et AAB______. Il avait
    lui-même, pour partie, rédigé les trois protocoles d'accord entre AAV______ et les
    partenaires locaux.

    Il avait acheté du sucre à Madame E______ en raison d'un partenariat avec celle-ci. Il
    était prévu de partager les bénéfices de la vente de ce sucre. Toutefois, il n'avait rien
    perçu.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               206206
                                                                   of 270
                                                                       of 270
                                              - 144 -



    L'attestation du 2 août 2009 signée par Madame E______ n'était pas en lien avec le
    contrat du 20 février 2006. Lorsque AAV______ avait obtenu un accord sur sa
    rémunération, Monsieur A______ et ses associés devaient honorer leurs engagements
    envers les partenaires locaux, soit AAM______ / K______ et AAF______. ABD______
    était cessionnaire des droits des partenaires locaux, ce qui expliquait l'accord sur le
    versement de USD 4 millions en sa faveur. Monsieur A______ ignorait si Madame
    E______ avait perçu une partie de ces USD 4 millions et était étranger aux versements
    de USD 1 et 2 millions effectués par ABZ______ à Madame E______.

    Monsieur A______ n'avait pas connaissance que Madame E______ demandait plus
    d'argent. Il s'était opposé à ce que AAB______ aille, en juillet 2010, à la rencontre de
    l'intéressée, à Freetown. Il ignorait la teneur de leurs discussions et n'avait pas eu
    connaissance du contrat du 8 juillet 2010.

    Antérieurement à ce voyage à Freetown, AAB______ lui avait demandé ainsi qu'à
    AAE______ d'effectuer des avances à Madame E______ à hauteur de USD 500'000.-,
    ce qui correspondait à environ 10 % de la somme finale qui devait être versée à
    l'intéressée en sa qualité de cessionnaire des droits des partenaires locaux. Au final, une
    somme totale de USD 3'404'336.- avait été payée à Madame E______ en cette qualité.
    À la question de savoir pourquoi l'argent avait servi à l'achat d'un bien immobilier, en
    Floride, à Madame E______, Monsieur A______ a répondu que l'intéressée faisait ce
    qu'elle voulait de son argent.

    S'agissant de l'argent qui avait transité par le compte de N______, Monsieur A______ a
    indiqué qu'il ne connaissait pas D______. AAB______ lui avait demandé d'établir une
    facture de USD 1.5 million de N______ à O______ et lui avait expliqué qu'il s'agissait
    d'un mécanisme de compensation entre ABJ______ et CG______MM en lien avec des
    projets dans le sud de l'Afrique.

    Il s'était rendu à la rencontre de Madame E______ en Floride pour essayer de trouver
    une issue au litige concernant l'attribution des concessions minières à CGR______
    GUINEE. Il avait évoqué le nom de Monsieur C______, qu'il avait appelé "Monsieur
    C______", le "numéro 1", "big boss" ou "celui qui est en haut", avec Madame E______,
    pour gagner en crédibilité.

    b) Aucun des onze témoins convoqués par le Tribunal ne s'est présenté.

    c) Les parties ont plaidé et pris les conclusions figurant en tête du présent jugement.




                            F. SITUATION PERSONNELLE




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               207207
                                                                   of 270
                                                                       of 270
                                               - 145 -



     a.a) Madame B______ est née le ______ 1970, en Belgique, pays dont elle a la
     nationalité. En 2005, elle a épousé AQ______ avec qui elle a eu deux enfants, nés en
     2003 et 2004. En 2018, elle s'est installée avec sa famille en Italie. Elle est propriétaire
     d'un parc pour enfants, activité dont elle retire des revenus de EUR 1'000.- par mois
     environ. Elle est propriétaire d'une maison en France, à Thoiry, laquelle est louée.

     Elle n'a pas d'antécédent judiciaire.

     a.b) Monsieur C______ est né le ______ 1956, en Israël. Il est double national franco-
     israélien. Il est marié et père de quatre enfants majeurs.

     En 2004, il a pris à bail un appartement à Genève et a été mis au bénéfice d'un forfait
     fiscal avec son épouse, à Genève, initialement taxé sur la base d'une dépense annuelle
     de CHF 380'000.-, montant augmenté plusieurs fois (en 2013, CHF 1'000'000.-). En
     2016, il a renoncé au forfait fiscal.

     Il vit avec sa famille en Israël.

     Monsieur C______ a été condamné, le ______ 2020, en dernière instance et par
     contumace, par un Tribunal roumain à une peine privative de liberté de 5 ans.

     a.c) Monsieur A______ est né le ______ 1962, en France, pays dont il a la nationalité. Il
     est marié et père de quatre enfants majeurs issus de deux unions différentes.

     Il indique travailler dans le négoce de bateaux, activité dont il a retiré EUR 250'000.- en
     2019 et 2020.

     En 2013, il s'est défait de tous ses biens, ne gardant que l'usufruit de la maison dans
     laquelle il habite et celle héritée de son père, dont il perçoit un revenu locatif de EUR
     1'500.- par mois.

     Monsieur A______ a été condamné, le 29 juillet 2014, aux Etats-Unis à une peine de 2
     ans fermes et à une amende de USD 75'000.- pour obstruction au déroulement d'une
     enquête pénale.



                                             G. DROIT
1.   Compétence

     1.1. Compétence / Corruption




                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               208208
                                                                   of 270
                                                                       of 270
                                               - 146 -



    1.1.1.1. Aux termes de l'art. 3 CP, le Code pénal suisse est applicable à quiconque
    commet un crime ou un délit en Suisse. Cette disposition consacre le principe de
    territorialité. Il s'agit du principe de base applicable en droit pénal international, selon
    lequel la compétence pour connaître d'une infraction ressortit à l'Etat sur le territoire
    duquel cette dernière a été commise (ATF 144 IV 265 consid. 2.3.1 p. 270; ATF 121 IV
    145 consid. 2b/bb p. 148 s.; ATF 108 IV 145 consid. 3 p. 146).

    Selon l'art. 8 al. 1 CP (ancien art. 7 CP), un crime ou un délit est réputé commis tant au
    lieu où l'auteur a agi ou aurait dû agir qu'au lieu où le résultat s'est produit. Cette norme
    constitue un complément indispensable à l'art. 3 CP puisqu'elle définit selon quels
    critères une infraction est réputée commise en Suisse. Pour qu'une infraction puisse être
    considérée comme réalisée en Suisse, il suffit que l'un de ses éléments constitutifs ait été
    exécuté, même partiellement en Suisse (ATF 144 IV 265 consid. 2.3.1. p. 275; ATF 141
    IV 205 consid. 5.2; POZO, no 202 et doctrine citée; Petit commentaire no 2 ad art. 8
    CP).

    Le comportement punissable de l'art. 322septies CP consiste à offrir, à promettre ou à
    octroyer l'avantage pour obtenir ainsi de l'agent public qu'il viole les devoirs de sa
    charge ou fasse un usage déterminé de son pouvoir d'appréciation. L'infraction est
    consommée dès que le corrupteur, même par l'entremise d'un tiers, offre de fournir un
    avantage indu, le promet ou le remet (CORBOZ, no 19 ad art. 322ter CP par renvoi du
    no 9 ad art. 322septies CP). Elle l'est même si l'agent public refuse d'emblée (ATF 126
    IV 145 consid. 2a, 100 IV 58, 93 IV 53).

    Ainsi, l'acte, au sens de l'art. 8 CP est localisable en Suisse, lorsque le corrupteur offre,
    promet ou octroie un avantage indu en Suisse à un agent public étranger, y compris au
    cas où une partie seulement du comportement typique est réalisé en Suisse (DYENS,
    Territorialité et ubiquité en droit pénal international suisse, no 1245, p. 375; VILLARD,
    La compétence territoriale du juge pénal suisse (art. 3 et 8 CP): réflexions autour
    d'évolutions récentes in RPS 135/2017 p. 145).

    1.1.1.2. L'offre, la promesse ou l'octroi d'un avantage représentant trois facettes
    possibles du comportement punissable. Dès qu'au moins une partie de l'une d'entre elles
    est réalisée en Suisse, le droit de ce pays s'applique, sans que l'auteur soit forcément
    présent en Suisse. Cette interprétation large de la notion de lieu d'exécution respecte les
    exigences de la Convention OCDE 1997 (Bertrand PERRIN, La répression de la
    corruption d'agents publics étrangers en droit pénal suisse, Bâle 2008, p. 114 et 115).

    En effet. le principe de territorialité doit être interprété largement, et en conformité avec
    la Convention pénale du Conseil de l'Europe (CPCEC) et avec la Convention de
    l'OCDE.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               209209
                                                                   of 270
                                                                       of 270
                                              - 147 -



    L'art. 17 ch. 1 let. a CPCEC prévoit que les Etats parties sont tenus d'établir leur
    compétence lorsque "l'infraction est commise en tout ou en partie sur son territoire". Le
    commentaire officiel de la Convention de l'OCDE précise que "la compétence
    territoriale devrait être interprétée largement, de façon à ce qu'un large rattachement
    matériel à l'acte de corruption ne soit pas exigé" (Commentaires relatifs à la
    Convention de l'OCDE sur la lutte contre la corruption d'agents publics étrangers dans
    les transactions commerciales internationales, § 25, www.oecd.org).

    L'art. 4 de la Convention de l'OCDE est formulé en des termes parfaitement analogues à
    ceux de l'art. 17 ch. 1 CPCEC. Il commande, lui aussi, aux Etats parties d'établir leur
    compétence, lorsque l'infraction "est commise en tout en partie sur son territoire". La
    convention entend limiter les exigences concernant les critères de rattachement
    territoriaux (no 25 du commentaire officiel de la Convention; cf également no 790 du
    rapport explicatif – STE 173 – Convention pénale sur la corruption).

    1.1.1.3. Pour statuer sur la compétence, il convient de passer par le concept d'unité
    d'actions, initialement développé par le Tribunal fédéral en matière de prescription
    (VILLARD, p. 148; DYENS, nos 524ss et 1188ss par renvoi du no 1244). Il y a unité
    naturelle d'actions lorsque les différents actes dont il retourne, en eux-mêmes distincts,
    participent de la même intention et forment objectivement un seul et même évènement
    en raison de l'étroit rapport géographique et/ou temporel qui les unit (ATF 133 IV 256;
    ATF 131 IV 83, 93, JT 2007 IV 83, 92; VILLARD, p. 148, 149; DYENS, no 524ss;
    BK, no 4 ad art. 8 CP; PERRIN, p. 463ss). L'unité naturelle d'actions est cependant
    exclue si un laps de temps assez long s'est écoulé entre les différents actes, quand bien
    même ceux-ci seraient liés entre eux (ATF 132 IV 49 consid. 3.1.1.3, ATF 131 IV 83
    consid. 2.4.5., JT 2007 IV 83; Petit commentaire, no 7 ad art. 98 CP). Le Tribunal
    fédéral interprète restrictivement cette notion pour éviter de réintroduire sous une autre
    forme la figure du délit successif ou celle de l'unité sous l'angle de la prescription. Elle
    ne sera donc admise qu'à la double condition que les faits punissables procèdent d'une
    décision unique et se traduisent, dans le temps et l'espace, par des actes suffisamment
    rapprochés pour former un tout (arrêt du TF 6B_310/2014, 6B_311/2014, SJ 2016 I
    414; Petit commentaire, no 7 ad art. 98 CP).

    Le second critère de l'unité naturelle d'action est plus problématique du point de vue de
    la corruption transnationale (PERRIN, no 12.3.3, p. 467). La doctrine plaide pour un
    assouplissement de la jurisprudence qui permettrait de mettre davantage l'accent sur la
    notion d'ensemble que sur celui de temps. Dans le cadre d'un même projet ou d'un
    même contrat, l'aspect temporel devrait être fortement relativisé. Les actes de corruption
    qui sont perpétrés dans ce contexte forment un ensemble et devraient être considérés
    comme un seul acte. L'exécution d'un projet sur plusieurs années ne devrait pas
    empêcher que des actes de corruption commis au début, mais résultant d'une même
    volonté et s'inscrivant dans une pratique systématique, puisse échapper à la justice en



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               210210
                                                                   of 270
                                                                       of 270
                                              - 148 -



    raison d'une découverte tardive des soupçons de corruption (PERRIN, no 12.3.3., p.
    467).

    1.1.1.4. Un acte punissable commis par des coauteurs est réputé exécuté partout où l'un
    des coauteurs a réalisé un seul des éléments de l'état de fait (arrêt du Tribunal fédéral
    6B_115/2014 du 5 août 2014 consid. 2.2.1.; 6B_49/2010 du 19 août 2010 consid. 3;
    ATF 99 IV 121 consid. 1b; TRECHSEL ET AL., Schweizerisches Strafgesetzbuch,
    Praxiskommentar, n° 7 ad art. 8; HARARI/ LINIGER GROS, in Commentaire romand,
    CP I, 2009, n° 49 ad art. 8; POPP/PATRIZIA LEVANTE, in Commentaire bâlois, CP I,
    2ème éd. 2007, n° 13 ad art. 8 et les références citées).

    1.1.2. En l'occurrence, dès l'été 2005, CGR______ a manifesté son intérêt pour les
    ressources de fer de Simandou. Madame B______ a alors été sollicitée pour traduire des
    contrats en lien avec ce projet. Début janvier 2006, les démarches effectuées se sont
    concrétisées. Madame B______ a été informée de la signature d'un protocole d'accord
    avec le Président guinéen et elle a créé, depuis les locaux genevois où elle travaillait, la
    structure future détentrice des droits miniers. Pour ce faire, elle a ainsi acheté une
    société AAS______ INV. LTD, qu'elle a vendue à CGR______ STEEL, dont elle était
    l'administratrice puis l'a renommée CGR______ (GUINEA) LTD afin que cette société
    comporte le brand name CGR______. Madame B______ a, ensuite, établi et conclu, à
    Genève, les contrats de management et de conseil de cette société avec les autres
    sociétés du groupe (CGR______ STEEL et CGR______ GUERNESEY), elle-même
    étant administratrice de ces trois sociétés.

    Le 13 février 2006, Madame B______ a vendu, depuis ses bureaux genevois, une
    société de domicile AAV______ à Monsieur A______, AAB______ et AAE______,
    société qui servira d'intermédiaire et d'écran entre CGR______ et la bénéficiaire des
    fonds corrupteurs. Le 13 février 2006, toujours, soit avant la conclusion du contrat entre
    CGR______ et AAV______ du 14 février 2006, Madame B______ a attesté que
    AD______ BVI détenait pour le compte de AAV______ les actions qui lui seraient
    cédées, sous réserve de l'exécution du contrat qui sera signé le 20 février 2006 entre la
    Guinée et CGR______ GUINEE, dont Madame B______ était administratrice. Elle
    délivrera, d'ailleurs, depuis Genève, la procuration à AAA______ pour signer ce
    contrat.

    Dans le cadre de la mise en place du schéma corruptif, l'intermédiaire AAB______ a
    fait parvenir à Madame B______, qui se trouvait dans ses bureaux genevois et alors
    qu'elle était encore administratrice de AAV______, via X______, le contrat que
    AAV______ devait signer avec les "partenaires locaux". Ce contrat devait être signé le
    même jour que le contrat entre la Guinée et CGR______ GUINEE, soit le 20 février
    2006. Après discussion téléphonique avec AAB______, Madame B______ a reçu un
    second contrat, soit celui qui devait être signé entre AAV______ et Madame E______,



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               211211
                                                                   of 270
                                                                       of 270
                                              - 149 -



    la quatrième femme du Président AAO______. Le contrat entre AAV______ et
    Madame E______ consistait en un pacte corruptif, soit la promesse d'octroi d'avantages
    indus, sous la forme d'une participation dans le projet en cas de succès de l'opération.

    Alors qu'il était prévu que Madame B______ signe, à Genève, les protocoles d'accord
    du 20 février 2006, elle a refusé de signer, directement, le pacte corruptif en sa qualité
    d'administratrice de AAV______, via X______. En revanche, elle a délivré, à Genève,
    une procuration à AAE______ pour ce faire. Madame B______ a ainsi cédé son pouvoir
    de signature afin de permettre la conclusion du pacte corruptif, soit la promesse
    d'avantages indus.

    Malgré la vente de AAV______, Madame B______ a gardé, à Genève, durant près d'un
    an, la maîtrise des actions de cette société. En effet, AD______ BVI, dont Madame
    B______ était administratrice et qui était gérée depuis Genève par l'intéressée, est restée
    propriétaire des actions de AAV______ pour le compte de Monsieur A______,
    AAE______ et AAB______.

    Ce n'est qu'en décembre 2006 - janvier 2007 que Madame B______ a transféré, à
    Genève, la propriété des actions de AAV______ de AD______ BVI à une structure
    particulièrement opaque gérée également depuis Genève. La détention par AD______
    BVI puis par une fondation panaméenne des actions de AAV______ empêchait
    l'identification des véritables ayant-droits économiques de cette société écran, soit
    Monsieur A______, AAE______ et AAB______.

    Par ailleurs, Madame B______ a également gardé la maîtrise, depuis ses bureaux
    genevois, des actions de CGR______ GUINEE, dont elle était l'administratrice depuis
    Genève, et dont une partie des actions avait été cédée à AAV______, par contrat du 14
    février 2006, en contrepartie de ses activités corruptrices. Finalement, les actions de
    CGR______ GUINEE seront transférées par Madame B______ à AAV______, depuis
    ses bureaux genevois.

    Elle a, ensuite, signé l'accord du 24 mars 2008 de rachat des actions que AAV______
    détenait dans CGR______ GUINEE à titre de rémunération pour son activité corruptrice
    avant de signer le contrat de cession des actions et d'annuler le certificat d'actions, à
    Genève.

    Au surplus, en 2009 et 2010, Madame B______ s'est occupée, à Genève, de tous les
    aspects administratifs et corporatifs de la restructuration de CGR______, destinée à
    cacher l'existence de toutes les sociétés qui étaient intervenues dans le schéma corruptif.
    Elle a signé, à Genève, tous les documents nécessaires au transfert des droits miniers et
    des sociétés impliquées dans la corruption à d'autres sociétés du groupe.




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               212212
                                                                   of 270
                                                                       of 270
                                             - 150 -



    Par ses agissements, en particulier en délivrant, à Genève, la procuration pour signer, à
    sa place, le contrat du 20 février 2006 entre AAV______ et Madame E______, Madame
    B______ a participé à la mise en place du schéma corruptif, en permettant la conclusion
    du pacte corruptif avec la femme du Président guinéen, soit la promesse d'avantages
    indus qui se concrétisera par le versement de sommes d'argent.

    Par la suite, Madame B______ a accompli, à Genève, de nombreux actes, permettant
    l'accomplissement de la corruption et qui, dès lors, aggravent l'atteinte portée au bien
    juridique lésé et contribuent à assurer l'obtention de l'avantage escompté (cf. en ce sens
    ATF 99 IV 212 consid. 1b traduit in JdT 1974 IV 98, 102).

    Pour rappel, le 27 février 2008, un accord sur le rachat de la participation de Madame
    E______ a été trouvé. Par décret présidentiel du 28 juillet 2008, les concessions de
    AAL______ sur les blocs convoités 1 et 2 ont été retirées et des permis d'exploration
    seront octroyés à CGR______ sur ces mêmes blocs le 9 décembre 2008.

    L'accord du 27 février 2008 portant sur la reprise de la participation de Madame
    E______ moyennant versement de USD 4 millions sera confirmé le 2 août 2009 puis un
    nouvel accord prévoyant le versement à l'intéressée de USD 5.5 millions
    supplémentaires sera trouvé le 8 juillet 2010.

    Dans le cadre de l'exécution de ces accords, seize versements d'argent ont été effectués
    en faveur de Madame E______ (outre le sucre acheté pour son compte):

        Août 2009               USD 998'000.-                  transaction 2
        Décembre 2009           USD 2'000.-                    transaction 2
        Mai 2010                USD 2'000'000.-                transaction 3
        Juillet 2010            USD 150'000.-                  transaction 4
        Août 2010               USD 100'000.-                  transaction 4
        Juillet 2010            USD 100'000.-                  transaction 5
        Août 2010               USD 50'000.-                   transaction 5
        Juillet 2010            USD 100'000.-                  transaction 6
        Septembre 2010          USD 1'900'000.-                transaction 7
        (ACK______)             USD 100'000.-                  pas dans l'AA
        Juillet 2011            USD 1'000'000.-                transaction 8a
        Septembre 2011          USD 500'000.-                  transaction 8a
        Octobre 2011            USD 500'000.-                  transaction 8b
        Janvier 2012            USD 250'000.-                  transaction 9


                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               213213
                                                                   of 270
                                                                       of 270
                                               - 151 -



        Janvier 2012             USD 150'000.-                  transaction 10
        Mai 2012                 USD 936'451.-                  transaction 11

    Partant, la corruption mise en place par le biais d'une promesse concrétisée par seize
    versements d'argent (dont quinze sont retenus dans l'acte d'accusation), répartis sur 2
    ans et demi, doit être appréhendée comme un tout, soit comme une unité naturelle
    d'actions dans la mesure où la promesse et les versements procèdent tous d'une volonté
    unique, corrompre le Président guinéen par le versement de sommes d'argent à sa
    quatrième épouse.

    Au demeurant, ne pas rattacher les paiements, qui résultent d'une promesse d'avantages
    indus, à cette promesse tendrait à l'impunité des criminels en matière de corruption
    transnationale. En effet, les prévenus ont multiplié les comptes bancaires utilisés dans
    divers pays (Guinée, Suisse, France, Ukraine, Etats-Unis, Israël, Bahamas), ce qui ne
    saurait leur permettrait de se soustraire aux autorités pénales. Ainsi, aucun des
    paiements n'est identique au précédent et plusieurs pays différents sont utilisés pour un
    seul paiement, ce qui fonderait autant de fors différents rendant impossible toute
    poursuite pénale.

    Il convient de rappeler la nécessité de prévenir les conflits de compétence négatifs en
    admettant la compétence des autorités suisses même en l'absence de lien étroit avec la
    Suisse (cf. à cet égard ATF 141 IV 336 consid. 1.1; DYENS, no 1251 et réf. cit.).

    Cette interprétation permet à la Suisse, dans le respect de ses engagements
    internationaux, d'apporter sa contribution dans un effort global de lutte contre l'impunité
    en matière de corruption transnationale. Comme retenu, dès lors qu'un rattachement
    territorial avec la Suisse existe, la "facette" de l'élément constitutif de la promesse ayant
    été réalisée en Suisse, les autorités pénales suisses doivent poursuivre et juger le
    corrupteur et ce, a fortiori lorsque l'Etat dont dépend l'agent public concerné demeure
    dans l'incapacité de mener à bien la poursuite ou, pire encore, lorsqu'il ne souhaite pas la
    mener (en ce sens, cf. DYENS, no 1250, p. 378).

    En l'occurrence, si un certain nombre de comportements typiques de l'infraction de
    corruption d'agents public étrangers se sont déroulés en Guinée, la Guinée n'a pas
    poursuivi les prévenus. Elle a ouvert une procédure à l'encontre notamment de Madame
    E______, laquelle s'est soldée par un abandon des poursuites en raison d'un arrangement
    trouvé entre la Guinée et les personnes poursuivies.

    Il en est de même des autres pays, notamment par lesquels les fonds corrupteurs sont
    passés.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               214214
                                                                   of 270
                                                                       of 270
                                               - 152 -



    Mais, il y a plus. En effet, certains paiements du cas d'espèce fondent également la
    compétence de la Suisse.

    1.1.3.1. Lorsque l'octroi de l'avantage indu intervient par le débit d'une somme d'argent
    depuis un compte bancaire ouvert en Suisse, la doctrine estime que la compétence
    territoriale suisse est donnée (Daniel JOSITSCH, Das Schweizerische
    Korruptionsstrafrecht, Art. 332ter bis Art. 322octies StGB, Zurich/Bâle/Genève 2004, p.
    450; PERRIN, p. 115 s.; VILLARD, p. 145, cf. également p. 169; CASSANI,
    Grenzüberschreitende Korruption in Korruption in Staat und Wirtschsaft) et la
    jurisprudence du Tribunal pénal fédéral (arrêt du TPF SK.2014.24 du 1er octobre 2014
    consid. 2.2.1. et BB.2010.112 du 28 juillet 2011, consid. 2.2).

    1.1.3.2. S'agissant du transit par un compte bancaire en Suisse d'avantages indus dans le
    cadre de l'infraction de corruption d'agents publics étrangers réalisée à l'étranger, les
    tribunaux ne se sont jamais exprimés sur cette question (cf. arrêt du TPF BB.2016.386,
    les fonds reçus en Suisse et postérieurement transférés sur d'autres comptes étaient déjà
    dans la sphère de disposition du corrompu, ce qui n'est pas le cas en l'espèce s'agissant
    de O______ (transaction 8).

    Selon PERRIN, si une partie de l'offre, de la promesse ou de l'octroi d'un avantage est
    réalisée en Suisse, le droit suisse s'applique, sans que l'auteur soit forcément
    physiquement présent en Suisse. Ainsi, si l'auteur téléphone en Suisse pour donner un
    ordre de transfert de fonds, il agit en Suisse. Si l'auteur s'adresse à un établissement
    bancaire situé dans notre pays, le droit suisse peut s'appliquer. La consommation de
    l'acte requiert l'utilisation du territoire suisse (PERRIN, p. 114ss).

    DYERS (nos 577ss) et POPP/LEVANTE (BK, no 6 ad art. 8 CP) n'abordent pas cette
    question spécifique en matière de corruption, mais se penchent sur les délits de transit
    (Transitdelikte) à savoir les infractions dont l'acte et le résultat se produisent à
    l'étranger, mais pour lesquelles la chaîne de causes et d'effets passe par le territoire
    suisse. Le simple transit ne permet pas de localiser le comportement typique sur le sol
    suisse pas plus que le résultat typique sauf si le comportement consistant à faire transiter
    des produits ou des marchandises par la Suisse est érigé en comportement typique à part
    entière (i.e. art. 19 al. 1 let. b LStup). En l'occurrence, la corruption n'est pas un délit de
    transit de sorte que ces considérations ne s'appliquent pas.

    VILLARS, traitant de la problématique de l'ebanking (p. 168) rappelle que la
    justification du facteur de rattachement que constitue le débit d'un compte bancaire
    suisse, en particulier en matière de blanchiment d'argent ou de corruption, se fonde sur
    l'intervention physique de l'intermédiaire financier en Suisse. En transférant sur ordre de
    son client l'avantage indu provenant de l'argent du crime, l'intermédiaire financier est un
    instrument humain, au sens de la figure juridique de l'action médiate, et créé un



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               215215
                                                                   of 270
                                                                       of 270
                                              - 153 -



    rattachement territorial au lieu de situation de l'instrument humain, qui réalise les
    éléments constitutifs objectifs de l'infraction.

    1.1.4. Transaction 1 / sucre

    Le 10 mai 2006, AAD______ a facturé USD 250'000.- à CGR______. Ce montant a été
    payé par CGR______ TREASURY SERVICES, par débit de son compte bancaire, à
    Genève. Un mois et demi après, soit le 15 juin 2006, Monsieur A______, pour le
    compte de AAD______, a instruit une autre banque, à Genève, de débiter le compte de
    AAD______ de USD 94'008.60 en faveur du compte de la société ABB______ auprès
    de sa banque, à Paris, avec la mention "règlement facture PF 61651 Madame E______"
    pour l'achat de sucre.

    Par conséquent, l'avantage indu reproché est intervenu par débit d'un compte en Suisse
    et la compétence des autorités suisses est donnée.

    1.1.5. Transaction 8 / O______

    S'agissant de la huitième transaction, tout d'abord et contrairement à ce que retient l'acte
    d'accusation, le montant de USD 1'500'000.- débité le 20 juin 2011 du compte O______
    GLOBAL LTD auprès de Banque 12______, Zurich, (PP 353'003) ne provient pas des
    USD 12'496'550.- crédités le 15 juin 2009, soit deux ans auparavant (PP 501'122), mais
    des USD 1'500'000.- crédités le 16 juin 2011 en provenance du compte privé de
    D______, auprès de la Banque 11______, à Kiev. Aucun mouvement de fonds n'a eu
    lieu sur le compte O______ GOBAL LTD entre le crédit le 16 juin 2011 et le débit le 20
    juin 2011 de USD 1'500'000.- (PP 353'421).

    Ainsi, le montant de USD 1'500'000.- a été crédité sur le compte suisse de O______. Le
    20 juin 2011, la banque zurichoise a reçu l'instruction, depuis l'étranger, de virer ce
    même montant sur le compte de N______ auprès d'une banque à Nassau, montant qui
    sera, in fine et en totalité, distribué à Madame E______.

    Il convient de retenir que l'intervention de l'intermédiaire financier zurichois dans le
    versement de l'avantage indu à la supposée corrompue, lequel a agi sur instructions d'un
    signataire autorisé du compte, a créé un rattachement territorial, qui permet l'application
    du droit suisse. La compétence des autorités suisses est ainsi donnée.

    1.1.6. Au vu de ce qui précède, les autorités suisses sont compétentes pour statuer sur
    les faits qualifiés de corruption qui lui sont soumis.

    Cette compétence est donnée pour les trois prévenus, coauteurs, selon l'acte
    d'accusation.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               216216
                                                                   of 270
                                                                       of 270
                                                - 154 -



    1.2. Compétence / Faux dans les titres

    1.2.1. Se rend coupable de faux dans les titres celui qui, dans le dessein de porter
    atteinte aux intérêts pécuniaires ou aux droits d'autrui, ou de se procurer ou de procurer
    à un tiers un avantage illicite, aura, pour tromper autrui, fait usage d'un titre faux (cf. art.
    251 ch. 1 CP).

    Les dispositions des art. 251 à 254 sont aussi applicables aux titres étrangers (art. 255
    CP).

    1.2.2. En l'occurrence, le certificat d'actions de L______ a été émis, sur instructions de
    Madame B______, dans les locaux genevois de MOSSACK & FONSECA & CO. Dans
    cette mesure le titre a été créé en Suisse et la compétence des autorités suisses est
    donnée.

    S'agissant :

         du contrat du 15 juin 2009,
         du contrat du 11 juin 2010,
         des contrats des 1er mars 2011 et du contrat du 1er septembre 2011,

    il n'existe pas de critère de rattachement avec la Suisse pour l'établissement de ces
    documents.

    En revanche, en tant que l'art. 251 ch. 1 3ème par. CP, soit l'usage d'un titre faux, est visé,
    la compétence des autorités suisses est données. En effet, ces contrats ont été envoyés à
    la banque zurichoise pour justifier l'arrière-plan économique des transferts y relatifs.
    Ainsi, l'usage d'un titre faux a eu lieu en Suisse. La compétence des autorités suisses est
    donnée.

    S'agissant du contrat de location de bateau, dans la mesure où Madame B______ l'a
    signé à Genève, en sa qualité d'administratrice de la société propriétaire du bateau, la
    compétence des autorités suisses est donnée.

    S'agissant:

         de l'amendement d'août 2010,
         des deux factures du 5 avril 2011,
         du contrat du 1er juin 2011
         de la facture du 14 septembre 2011,
         de la facture du 13 juin 2011,



                                                    P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               217217
                                                                   of 270
                                                                       of 270
                                                - 155 -



          de l'offre de service de U______ et de la facture du 12 décembre 2012,

     il n'y a pas de critère de rattachement avec la Suisse pour l'établissement de ces
     documents. Par ailleurs, il ne ressort pas de la procédure que ces documents ont été
     utilisés en Suisse. Toutefois, ces documents ont été établis pour justifier l'arrière-plan
     économique des transactions y relatives. Ainsi, ils ont été créés dans le but d'en faire
     usage auprès de la banque suisse de O______ pour justifier les transferts. Il en a été fait
     mention dans toutes les instructions de transfert. Dans cette mesure, les titres ont été
     établis dans le but d'en faire usage auprès de la banque suisse. Le dessein d'emploi en
     Suisse fonde la compétence des autorités suisses (cf. en ce sens ATF 141 IV 336,
     critiqué par la doctrine: VILLARD, La compétence territoriale du juge pénal suisse (art.
     3 et 8 CP): réflexions autour d'évolutions récentes, in RPS 135/2017 p. 145, 164 et
     LUDWICZAK, Compétence territoriale et vignette autoroutière: un dérapage
     incontrôlé, in Forum poenale 2016, p. 298 ss, 299).

     Enfin, s'agissant de l'addendum du 29 juin 2011 au contrat de location de bateau, il n'a
     pas été établi en Suisse, il n'a pas été signé par Madame B______ et il n'a pas servi à
     justifier l'arrière-plan économique du transfert y relatif. Par conséquent, les autorités
     suisses ne sont pas compétentes s'agissant de ce dernier document.

2.   Art. 322septies CP

     2.1. Selon l'art. 322septies 1er par. CP, celui qui aura offert, promis ou octroyé un avantage
     indu à une personne agissant pour un État étranger ou une organisation internationale en
     tant que membre d'une autorité judiciaire ou autre, en tant que fonctionnaire, en tant
     qu'expert, traducteur ou interprète commis par une autorité, ou en tant qu'arbitre ou
     militaire, en faveur de cette personne ou d'un tiers, pour l'exécution ou l'omission d'un
     acte en relation avec son activité officielle et qui soit contraire à ses devoirs ou dépende
     de son pouvoir d'appréciation, sera puni d'une peine privative de liberté de cinq ans au
     plus ou d'une peine pécuniaire.

     Est un coauteur celui qui collabore, intentionnellement et de manière déterminante, avec
     d'autres personnes à la décision de commettre une infraction, à son organisation ou à
     son exécution, au point d'apparaître comme l'un des participants principaux; il faut que,
     d'après les circonstances du cas concret, la contribution du coauteur apparaisse
     essentielle à l'exécution de l'infraction. La seule volonté quant à l'acte ne suffit pas; il
     n'est toutefois pas nécessaire que le coauteur ait effectivement participé à l'exécution de
     l'acte ou qu'il ait pu l'influencer. La coactivité suppose une décision commune, qui ne
     doit cependant pas obligatoirement être expresse, mais peut aussi résulter d'actes
     concluants, le dol éventuel quant au résultat étant suffisant. Il n'est pas nécessaire que le
     coauteur participe à la conception du projet; il peut y adhérer ultérieurement. Il n'est pas
     non plus nécessaire que l'acte soit prémédité; le coauteur peut s'y associer en cours
     d'exécution. Ce qui est déterminant c'est que le coauteur se soit associé à la décision


                                                    P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               218218
                                                                   of 270
                                                                       of 270
                                             - 156 -



    dont est issue l'infraction ou à la réalisation de cette dernière, dans des conditions ou
    dans une mesure qui le font apparaître comme un participant non pas secondaire, mais
    principal (ATF 130 IV 58 consid. 9.2.1 p. 66; 125 IV 134 consid. 3a p. 136).

    Ce concept de coactivité montre qu'une personne peut être considérée comme auteur
    d'une infraction, même si elle n'en est pas l'auteur direct, c'est-à-dire si elle n'a pas
    accompli elle-même tous les actes décrits dans la disposition pénale; cela résulte
    naturellement du fait qu'une infraction, comme toute entreprise humaine, n'est pas
    nécessairement réalisée par une personne isolée, mais peut procéder d'une action
    commune avec une répartition des tâches (ATF 120 IV 17 consid. 2d p. 23 s.).

    2.2.1. Toute personne qui accomplit une tâche dévolue à l'Etat, quel que soit son statut,
    revêt la qualité d'agent public (FF 1999 5045, 5073).

    La notion d'agent public étranger englobe, d'une part, les agents au sens formel (agents
    publics institutionnels) et, d'autre part, les agents au sens matériel (agents publics
    fonctionnels) (BSK StGB, PIETH, Art322septies CP, N 11; CR-CP II, op. cit., art.
    322septies CP, N 17).

    S'agissant des agents publics au sens formel, la définition de l'agent public étranger
    figurant à l'art. 322septies CP correspond à celle donnée par l'art. 1 al. 4 let. a de la
    Convention sur la lutte contre la corruption d'agents publics étrangers dans les
    transactions commerciales internationales (RS 0.311.21). Il s'agit des personnes qui
    détiennent un mandat législatif, administratif ou judiciaire, qu'elles aient été nommées
    ou élues (FF 2004 6549 pp. 6562 – 6566; BSK StGB, PIETH, Art. 322septies CP, N 12).

    2.2.2. En tant que Président de Guinée, feu AAO______ revêtait la qualité d'agent
    public et disposait d'un pouvoir décisionnel découlant de la loi ou de fait.

    Feu le Président AAO______ revêtait dès lors bien la qualité d'agent public.

    2.3.1.1. Le comportement punissable consiste à offrir, à promettre ou à octroyer
    l'avantage pour obtenir ainsi de l'agent public qu'il viole les devoirs de sa charge ou
    fasse un usage déterminé de son pouvoir d'appréciation (Bernard CORBOZ, Les
    infractions en droit suisse, Volume II, 2010, art. 322ter CP N 19).

    Il est sans importance que l'avantage (ou sa promesse) provienne directement de
    l'auteur, ce dernier peut faire agir un intermédiaire (FF 1999, 5077; cf. OCDE, Working
    group on bribery in international business transactions, typologies on the role of
    intermediaries in international business transaction, Final report, 9 octobre 2009,
    www.ocde.org).




                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               219219
                                                                   of 270
                                                                       of 270
                                              - 157 -



    L'avantage consiste en toute amélioration objectivement mesurable – juridique,
    économique ou personnelle – de la situation du bénéficiaire (FF 1999 5045, 5075). Il est
    indu lorsque l'agent public qui devrait en bénéficier n'a pas le droit de l'accepter (FF
    1999 5045, 5076).

    L'avantage peut être destiné à favoriser l'agent public lui-même, mais aussi une tierce
    personne (FF 1999 5045, 5077; Bertrand PERRIN, op. cit., page 161). Il est totalement
    indifférent que l'avantage profite à l'agent public lui-même ou à un tiers (un proche, un
    ami, une maîtresse) (Bernard CORBOZ, op. cit., art. 322ter CP N 12), pour autant
    toutefois 1) que la relation soit dûment établie entre cet avantage et la violation des
    devoirs attachés à la fonction (FF 1999 5045, 5077) et 2) que l'agent public, à un
    moment, ait eu connaissance de l'avantage octroyé au tiers (Rapport explicatif – STE
    173 – Convention pénale sur la corruption, N 36 ad article 2,
    https://rm.coe.int/16800cce87 / Bertrand PERRIN, op. cit., page 163. ).

    2.3.2.1. CGR______ a octroyé un avantage à Madame E______ consistant en l'achat de
    sucre et en la promesse d'un avantage sous la forme d'une participation de 5 % dans le
    projet guinéen, promesse qui s'est concrétisée par le versement de sommes d'argent, soit
    au total USD 8.5 millions.

    Ces avantages étaient destinés à influencer AAO______ dans le cadre du processus
    d'attribution des droits miniers de Simandou.

    Pour ce faire, CGR______ a fait intervenir un intermédiaire en la personne de
    AAV______.

    L'avantage était destiné à favoriser non pas AAO______ lui-même, mais sa quatrième
    épouse Madame E______.

    2.3.2.2. S'agissant des avantages octroyés, il convient de faire la distinction entre i) le
    paiement du sucre livré à Madame E______ et ii) les versements en lien avec l'octroi
    des USD 4 millions et de USD 5.5 millions en échange de la participation de 5 %.

    i)     le paiement du sucre livré à Madame E______

    Le rôle de Madame E______ consistait à permettre à CGR______ d'accéder au
    Président AAO______ afin que CGR______ l'influence dans la délivrance des permis
    miniers par le versement de sommes d'argent à sa quatrième épouse.

    En juin 2006, CGR______ a, tout d'abord, acheté du sucre à Madame E______. Cet
    octroi a été comptabilisé dans les livres de CGR______ sous le code comptable "Guinea
    Iron Ore" (Guinée minerai de fer) (PP 500'301) et concernait les permis de bauxite,
    mais également et surtout le fer en Guinée (PP 500'301).



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               220220
                                                                   of 270
                                                                       of 270
                                               - 158 -



    Ce paiement pour l'achat de sucre survient peu après la conclusion de l'accord du 20
    février 2006 entre AAV______ et Madame E______, octroyant une participation de 5
    % à l'intéressée dans le projet guinéen. Il fait suite au téléphone explicite de Madame
    E______ à Monsieur A______, qui démontre le rôle de la précitée dans le processus
    d'attribution des permis miniers en Guinée, téléphone relayé à CGR______ pour que
    CGR______ procède au premier paiement ("first payment"). Ce sera le premier de
    nombreux autres paiements.

    Ainsi, l'avantage octroyé est en lien direct avec la volonté de CGR______ d'influencer
    le processus étatique d'attribution des permis et est la contre-prestation attendue de
    l'avantage octroyé.

    Si ce paiement de sucre n'est pas expressément prévu dans l'accord du 20 février 2006,
    il procède de la même volonté d'induire Madame E______ à exercer son influence sur le
    Président AAO______ afin que le précité favorise l'attribution des droits miniers à
    CGR______ sur les blocs convoités.

    ii)   les versements en lien avec l'octroi de USD 4 millions, auxquels se sont ajoutés
    USD 5.5 millions supplémentaires en échange de la participation de 5 %

    La promesse de versements à Madame E______, correspondant à la contrevaleur de la
    participation de 5 %, a pour but d'influencer le Président AAO______ dans le processus
    d'attribution étatique des droits miniers.

    En l'occurrence, il existe un lien suffisant entre l'avantage promis, et qui sera octroyé, et
    l'acte administratif visé.

    En effet, il est établi qu'une première approche avait été tentée par CGR______ et
    Monsieur A______, par le biais de AAJ______, première épouse du Président, pour
    accéder au pouvoir, soit au Président AAO______ lui-même. CGR______ et Monsieur
    A______ ont pu rencontrer le Ministre des mines, voire le Président lui-même, qui les a
    renvoyés vers le Ministre des mines, mais cette démarche s'est révélée finalement
    infructueuse.

    C'est la raison pour laquelle Monsieur A______ a réactivé ses contacts et a pu
    rencontrer Madame E______. Ce n'est qu'à partir de ce moment que les démarches de
    CGR______ et de Monsieur A______ ont été débloquées. Une rencontre a eu lieu avec
    le Président AAO______ le 1er décembre 2005, le survol avec l'hélicoptère présidentiel
    a eu lieu le lendemain 2 décembre 2005 et les contrats ont été conclus avec la Guinée et
    avec Madame E______, le 20 février 2006.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               221221
                                                                   of 270
                                                                       of 270
                                               - 159 -



    Il ressort du courriel de AX______ à Madame B______ du 17 janvier 2006 que
    CGR______ était alors en train de négocier avec le Président AAO______ en vue d'un
    accord avec la Guinée.

    Dans l'accord qui sera conclu avec la Guinée le 20 février 2006, il était déjà question
    d'un droit de préemption de CGR______ en cas de rétrocession de la moitié des permis
    miniers de AAL______.

    Il sera relevé que Madame E______ ne jouait aucun autre rôle pour CGR______.
    Pourtant, plusieurs rencontres ont été organisées entre Madame E______ et les
    dirigeants de CGR______. Plusieurs rencontres ont également eu lieu avec
    AAO______, en présence de Madame E______.

    Au final, Madame E______ a perçu de CGR______ du sucre pour près de USD
    100'000.- et USD 8'500'000.-. Or, rien ne justifiait que CGR______ ne verse de tels
    avantages à Madame E______, si ce n'est en raison de l'influence que pouvait exercer
    son époux, le Président de Guinée, sur le processus étatique d'attribution des droits
    miniers.

    Le Président AAO______ savait ainsi que sa quatrième épouse serait largement
    récompensée en cas d'influence du processus étatique d'attribution des droits miniers,
    peu importe s'il ne connaissait pas exactement les sommes qui seraient finalement
    versées.

    Il convient d'ajouter qu'on ne voit pas quel était l'intérêt pour la Guinée d'octroyer des
    concessions, sur une des plus grandes réserves de fer non exploitée du monde, à un
    groupe, soit CGR______, qui n'avait aucune expérience préalable en matière
    d'extraction de fer, qui n'était pas connu en Guinée (raison des présentations qu'il fallait
    faire du groupe) et, surtout, qui n'avait pas les capacités d'exploiter seul les concessions.

    CGR______ n'avait pour autre but que de revendre les concessions minières une fois
    obtenues en faisant un profit immédiat.

    En l'occurrence, CGR______ a investi environ USD 160 millions pour obtenir les
    concessions minières qu'elle a évaluées à USD 5 milliards.

    Cette opération ne profitait pas à la Guinée qui ne pourrait tirer profit de l'exploitation
    des mines qu'à un stade ultérieur, soit précisément lors de l'exploitation du projet et dans
    une moindre mesure.

    Dans cette situation, le Président AAO______ n'avait aucun intérêt à retirer les droits à
    AAL______ pour que CGR______ puisse les revendiquer et ce, juste avant sa mort, si
    ce n'est pour en retirer un intérêt personnel ou pour favoriser un tiers. En l'occurrence, il



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               222222
                                                                   of 270
                                                                       of 270
                                              - 160 -



    s'agissait de favoriser un tiers en la personne de sa quatrième épouse, qui n'était pas
    reconnue par la famille de AAO______, comme cela ressort des attestations produites et
    de son exil à la mort du Président.

    Cela est d'autant plus vrai que le Président était malade et allait mourir quelques mois
    après le retrait des concessions à AAL______ et quelques jours avant l'octroi des permis
    d'exploration à CGR______.

    Les déclarations de Madame E______ à cet égard sont corroborées par les éléments du
    dossier et sont, dans cette mesure, crédibles. Elle a indiqué que le Président
    AAO______ avait accepté de favoriser CGR______ car CGR______ avait promis son
    aide à Madame E______.

    2.3.2.3. Le fait que l'argent ait été versé après la mort du Président AAO______ n'est
    pas pertinent. La promesse d'octroyer de l'argent a été faite avant sa mort, sous la forme
    d'une participation dans le projet, qui correspondait à un tiers de la participation
    octroyée par CGR______ à AAV______. Ce n'est qu'une fois le projet concrétisé que
    les participations seront rachetées et les intermédiaires payés (cf. contrat du 20.02.2006
    entre AAV______ et Madame E______ qui prévoit que la participation serait octroyée
    dès l'obtention des titres miniers nécessaire à l'exploitation de la zone minière de
    Simandou, PP 348'757).

    Ainsi, le fait que le Président meurt au cours du processus d'attribution des titres miniers
    n'y change rien. La promesse a été faite et l'influence exercée du vivant du Président.

    Le fait que Madame E______ ait fui la Guinée n'y change rien non plus. Au contraire,
    cela montre encore plus qu'il était important pour le Président AAO______ de trouver
    un moyen d'assurer la subsistance de sa quatrième épouse après son décès. D'ailleurs, il
    sera relevé que Madame E______ a fui, tout en s'assurant que les pactes corruptifs
    soient remis à un tiers pour ne pas que CGR______ "oublie" la promesse faite.

    2.3.2.4. En octroyant une participation dans le projet Simandou, correspondant à un
    tiers de celle octroyée à l'intermédiaire, CGR______ a promis un avantage indu au
    Président AAO______ devant bénéficier à sa quatrième épouse. Cette promesse s'est
    concrétisée par des paiements de plusieurs millions de dollars américains. Cette
    promesse avait pour but d'influencer le processus étatique d'attribution des droits
    miniers et a été acceptée par le Président AAO______, qui ne serait pas intervenu sans
    les méthodes employées par CGR______.

    Ainsi, par décret présidentiel du 28 juillet 2008, AAL______ s'est vue retirer les blocs 1
    et 2 et par arrêté pris quelques jours avant la mort du Président AAO______,
    CGR______ s'est vue octroyer les permis de recherche sur ces mêmes blocs, alors que
    CGR______ devait nécessairement s'associer à un tiers pour exploiter les mines.


                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               223223
                                                                   of 270
                                                                       of 270
                                              - 161 -



    2.3.2.5. CGR______ a concédé, par le biais de son intermédiaire AAV______ et par la
    cession d'un tiers de sa propre participation, 5 % du projet à Madame E______,
    participation qui sera rachetée une fois le projet mené à terme.

    Les versements effectués étaient indus, Madame E______ n'ayant fourni aucune
    contreprestation en échange de l'argent versé, si ce n'est celle liée à son rôle occulte
    dans l'attribution des concessions minières.

    CGR______ n'avait aucune relation commerciale avec Madame E______. Or, l'argent
    versé à Madame E______ provient de CGR______.

    2.4.1. Le comportement attendu de l'agent public peut consister aussi bien en une action
    qu'en une omission. Il doit être en relation avec son activité officielle (CR-CP II, op.
    cit., art. 322septies N 33). Les actes concernés peuvent entrer dans le cahier des tâches
    de l'agent public, mais ils peuvent aussi excéder sa sphère de compétence, par exemple
    lorsque l'agent public accomplit un acte qui ne lui incombe pas normalement. La
    disposition pénale est en effet suffisamment large pour embrasser également "les
    situations dans lesquelles des avantages sont octroyés en vue de favoriser des actes que
    le fonctionnaire peut accomplir simplement grâce à sa présence au sein de
    l'administration, même s'il ne s'agit pas d'actes administratifs explicitement prévus par la
    loi ou lorsqu'il accomplit un acte qui ne lui incombe pas normalement" (FF 1999 5045,
    5078 - 5079 / Bertrand PERRIN, op. cit., page 182).

    L'agent public viole ses devoirs chaque fois qu'il enfreint une norme de droit qui décrit
    quels sont les comportements qu'il doit adopter (Bertrand PERRIN, op. cit., page 184).
    Pour savoir quelles sont exactement les charges et devoirs qui incombent à l'agent
    public, il convient de consulter le droit étranger de l'Etat au service duquel il travaille.
    Seul celui-ci détermine ses obligations concrètes. La question de savoir s'il les a
    enfreintes ou non ne peut donc pas être résolue indépendamment du droit étranger
    (Daniel JOSITSCH, op. cit., page 402.).

    L'offre, la promesse ou l'octroi d'un avantage pour une action ou une omission
    dépendant d'un pouvoir d'appréciation est considéré, de manière générale, comme de la
    corruption (Daniel JOSITSCH, op. cit., page 365.). Il suffit que le corrupteur agisse afin
    que l'agent public exerce son pouvoir d'appréciation dans un sens déterminé (CR-CP II,
    op. cit., art. 322septies N 34). L'existence d'un pouvoir d'appréciation doit se déterminer
    sur la base des règles juridiques étrangères pertinentes (CR-CP II, op. cit., art.
    322septies N 35). Il faut interpréter la norme étrangère pour conclure à l'existence ou
    non d'un pouvoir d'appréciation (Bertrand PERRIN, op. cit., page 189).

    D'après l'article 28 du Code minier en vigueur en Guinée au moment des faits (Code
    Minier, Loi L/95/036/CTRN du 30 juin 1995), le permis de recherche est accordé par
    Arrêté du Ministre chargé des Mines sur recommandation du CPDM (Centre de


                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               224224
                                                                   of 270
                                                                       of 270
                                              - 162 -



    promotion et de Développement Miniers jouant le rôle d'interface unique entre
    l'Administration et les investisseurs) au demandeur ayant présenté une demande
    conforme aux exigences du présent Code et de ses textes d'application et possédant les
    capacités techniques et financières suffisantes, ainsi que des engagements de travaux et
    de dépenses qu'il accepte de souscrire. En cas de demandes concurrentes, la priorité sera
    donnée à celui des demandeurs qui offre les meilleures conditions et garanties à l'Etat.
    Lorsque les conditions et garanties sont similaires, la priorité est donnée au premier
    demandeur.

    2.4.2. Peu importe que les droits ont ou non été octroyés à CGR______, le cas échéant,
    conformément à la loi guinéenne. Le Président AAO______ a usé de sa position pour
    décider de retirer les concessions à AAL______, par décret présidentiel et pour que les
    permis soient octroyés à CGR______.

    Ainsi, avant sa mort, le Président AAO______ a entamé le processus étatique
    d'attribution des droits miniers. Il a retiré les droits octroyés à AAL______, contre l'avis
    de ses ministres, afin que ceux-ci puissent être attribués à CGR______, qui les
    convoitait, l'objectif premier et unique de CGR______ (avant que Zogota ne se révèle
    intéressant) étant les blocs 1 et 2 exploités par AAL______ ("we are after Simandu iron
    ore deposit… AAL______'s areas", PP 349'082; contrats du 14 février 2006).

    Monsieur C______ ne s'est pas trompé en insistant sur le fait qu'il ne fallait pas
    mentionner le nom de AAL______ dans aucun des documents écrits (PP 5'010'816).
    Ainsi, le retrait des droits ne devait pas apparaître comme étant lié à leur octroi.

    Comme déjà mentionné, ces décisions ont été prises par ou sur influence du Président
    AAO______, en violation des devoirs de sa charge dans la mesure où cela ne bénéficiait
    pas à la Guinée. Le joyau de la couronne, comme appelé par AAB______, a été retiré à
    AAL______ et cédé sans contrepartie pour l'Etat guinéen à CGR______. Le Président
    AAO______ a, dès lors, agi en violation des devoirs de sa charge.

    Certes, les décisions prises ou instruites par le Président ont été une étape dans le
    processus d'attribution des concessions. Toutefois, il n'est pas exclu, sans qu'il n'y ait
    besoin de trancher cette question, que cette première étape se soit inscrite dans un
    processus plus large de corruption de CGR______ pour arriver à son objectif.

    Comme l'a mentionné Monsieur A______ à Madame E______ "heureusement
    Monsieur C______ a eu l'intelligence d'insister pour que ce soit fait de façon très très
    régulière pour qu'on ne puisse pas ensuite l'attaquer… Même ABN______ était
    dedans… y'a 20 signatures, 30 signatures sur le contrat de CGR______", alors qu'un
    montant de USD 100'000.- a été octroyé à ABN______, alors ministre des finances et
    futur ministre des mines, deux jours après l'octroi des permis de recherches sur les blocs
    1 et 2, montant payé par AX______, qui précisait "approuvé par Monsieur C______",


                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               225225
                                                                   of 270
                                                                       of 270
                                               - 163 -



     "Monsieur C______" devant être compris comme étant Monsieur C______ selon le
     précité.

     2.5.1. Entre l'avantage indu et le comportement de l'agent public doit exister un rapport
     d'équivalence (relation de connexité) (CR-CP II, op. cit., art. 322septies N 36). Le
     Tribunal fédéral (en application de l'ancien art. 288 CP) définit ce rapport comme un
     lien suffisant entre l'avantage et un ou plusieurs actes futurs de l'agent public,
     déterminables de manière générique (ATF 126 IV 141 consid. 2.a, JdT 2001 IV 10 /
     CR-CP II, op. cit., art. 322ter N 56). Ce lien pourra s'analyser au regard de critères
     auxiliaires objectifs tels que le montant de l'avantage, la proximité dans le temps, la
     fréquence des contacts entre le donateur et le donataire et, plus particulièrement, la
     relation entre la situation professionnelle de l'auteur et la fonction exercée par l'agent
     public (FF 1999 5045, 5081).

     2.5.2. La promesse de rémunération, sous la forme de l'octroi d'une participation,
     promesse concrétisée par des paiements ultérieurs, est à l'évidence en lien avec le
     comportement du Président AAO______ d'influer sur le processus étatique d'attribution
     des titres miniers. En réalité, le fait que CGR______ offre du sucre et paie des millions
     de dollars américains à Madame E______ démontre, si besoin en est, que son mari, le
     Président AAO______, a effectivement usé de son influence de son vivant. A défaut,
     aucune somme n'aurait assurément été versée.

     2.6. L'infraction est intentionnelle. Le dol éventuel suffit (art. 12 al. 2 2ème ph. CP),
     notamment en ce qui concerne l'influence espérée de l'avantage indu (Bernard
     CORBOZ, op. cit., art. 322septies CP N 13).

     Cet élément constitutif sera traité dans le considérant suivant.

3.   Imputation des actes aux prévenus

     Il convient à présent d'examiner le rôle des prévenus dans le cadre de ce processus
     corruptif, soit examiner si les faits commis peuvent leur être imputés tant sur le plan
     objectif que subjectif.

     3.1. Madame B______

     3.1.1.1. Rôle au sein de CGR______

     S'agissant, tout d'abord, du rôle de Madame B______, au sein de la structure du groupe,
     elle a travaillé pour la famille Monsieur C______ depuis ses 19 ans, soit depuis 1989.
     Elle est administratrice de AD______ BVI, depuis sa création en 1998. AD______ BVI
     est liée par un contrat de mandat avec la fondation V______, qui prend en charge tous
     les frais de AD______ BVI. Madame B______ est également secrétaire du conseil de la



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               226226
                                                                   of 270
                                                                       of 270
                                            - 164 -



    fondation V______. Elle est non seulement administratrice de AD______ BVI, mais
    également de toutes les sociétés du groupe CGR______, en particulier de CGR______
    GUERNESEY, CGR______ GUINEE (BVI), CGR______ GUINEE (GUERNESEY)
    ou CGR______ STEEL.

    Madame B______ est responsable de toute la structure corporative et administrative du
    groupe CGR______ et elle occupe une position privilégiée dans toutes les sociétés du
    groupe détenues par la fondation V______, de même qu'au sein de V______ elle-même,
    ayant acquis une expérience précieuse au fil des années.

    L'importance de son rôle se déduit également de sa rémunération, qui n'est pas celle
    d'une simple exécutante, vu son évolution notable au fil des années.

    En cette qualité, Madame B______ va mettre en place la structure nécessaire au
    processus corruptif et à l'effacement des preuves de la corruption.

    3.1.1.2. Mise en place de l'intermédiaire AAV______

    Madame B______ va mettre en place l'intermédiaire et l'écran entre CGR______ et
    Madame E______.

    Alors qu'elle était au courant du projet guinéen, notamment pour avoir traduit certains
    des accords et pour avoir mis en place CGR______ GUINEE, dont elle était
    l'administratrice, le 13 février 2006, Madame B______ a vendu une offshore, soit
    AAV______, à Monsieur A______ et ses associés, Le même jour, mais avant la
    conclusion du contrat entre CGR______ et AAV______ du lendemain, Madame
    B______ a attesté détenir, pour le compte de AAV______, les actions de CGR______
    GUINEE.

    Dans ce contexte, le 15 février 2006, la secrétaire de AAB______ lui a envoyé pour
    signature, en sa qualité d'administratrice de AAV______, via X______, le protocole
    d'accord avec les partenaires locaux.

    Madame B______ a discuté plusieurs fois, au téléphone, avec AAB______ et les deux
    protocoles d'accord du 20 février 2006, soit entre AAV______ et
    AAM______/K______, respectivement entre AAV______ et Madame E______, lui ont
    été envoyés.

    Elle a délégué son pouvoir de signature, en délivrant une procuration à AAE______, via
    AAB______, pour signer ces protocoles d'accord avant de démissionner
    immédiatement. Des administrateurs de paille ont alors été désignés.




                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               227227
                                                                   of 270
                                                                       of 270
                                              - 165 -



    De même, Madame B______ a délivré une procuration à AAA______ pour signer le
    contrat entre CGR______ GUINEE et le gouvernement guinéen, le même jour que la
    conclusion du contrat entre AAV______ et Madame E______.

    Par ces agissements, Madame B______ a permis la mise en place du schéma corruptif.

    3.1.1.3. Mainmise sur les actions de AAV______ et dissimulation des ayant-droits

    Malgré la vente de AAV______ à AAD______ et sa démission immédiate en sa qualité
    d'administratrice, via X______, Madame B______ a gardé la mainmise sur les actions
    de AAV______.

    En effet, Madame B______ a attesté détenir, en sa qualité d'administratrice de
    AD______ BVI, les actions de AAV______, à titre fiduciaire et ce, jusqu'à décembre
    2006.

    A cette date, Madame B______ a effectué les démarches nécessaires pour transférer
    lesdites actions. Ces actions ne seront pas transférées à Monsieur A______ et à ses
    associés, à qui elle avait vendu la société, mais à une structure particulièrement opaque,
    gérée également depuis Genève, à qui elle a adressé tous les documents corporatifs de
    AAV______.

    Ce faisant, d'une part, Madame B______ a gardé la mainmise sur les actions de
    l'intermédiaire, en garantie de la bonne exécution des accords à conclure, et, d'autre part,
    a permis de cacher les véritables ayant-droits économiques de AAV______.

    3.1.1.4. Transfert des actions de CGR______ GUINEE

    Une fois le contrat entre CGR______ GUINEE et le gouvernement guinéen conclu,
    Madame B______ s'est occupée du transfert des actions promises à AAV______. Elle a
    signé le contrat de cession des actions de CGR______ GUINEE en faveur de
    AAV______.

    Par la suite, Madame B______ a signé l'accord du 24 mars 2008 de rachat des actions
    que AAV______ détenait dans CGR______ GUINEE. Elle a signé le contrat de cession
    de ces actions puis elle a annulé le certificat d'actions en faveur de AAV______.

    Ce faisant, elle a permis la rémunération de l'intermédiaire et écran entre CGR______ et
    Madame E______.

    3.1.1.5. Effacement de l'intermédiaire




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               228228
                                                                   of 270
                                                                       of 270
                                            - 166 -



    Madame B______ a effectué toutes les démarches administratives et corporatives
    nécessaires à l'effacement de l'intermédiaire AAV______.

    Elle était responsable du plan de restructuration au niveau administratif et corporatif.
    Elle a signé quasiment tous les documents permettant la restructuration, en deux étapes,
    de CGR______, en 2009 et 2010, en sa qualité d'administratrice de toutes les sociétés
    impliquées dans la restructuration, soit :

        CGR______ GUERNESEY,
        CGR______ STEEL,
        CGR______ GUINEA (BVI),
        CGR______ GUINEA (Guernesey).

    Ainsi, dans un premier temps, elle a acheté une société au nom identique à celle qui
    détenait les droits miniers, mais domiciliée à Guernesey et non plus aux BVI. Elle a
    ainsi permis le transfert des permis miniers d'une société à l'autre.

    Elle a signé le transfert de CGR______ GUINEE SARL d'une société à l'autre. Elle a
    signé les contrats de transfert de prêt et signé les contrats de prêts. Elle a voté la
    dissolution de CGR______ GUINEE BVI, ancienne détentrice des droits miniers et,
    dont une participation avait été cédée à AAV______. Elle s'est désignée liquidatrice de
    cette société puis a constaté la liquidation.

    Dans un second temps, elle a signé le contrat de cession de CGR______ STEEL et
    CGR______ GUINEE BVI à CG______MM, pour le compte de l'acheteur et du
    vendeur, alors que ces deux sociétés avaient des liens avec AAV______.

    Quant à AX______, il s'est occupé de faire effacer toute mention compromettante dans
    la comptabilité.

    Au niveau comptable également, Madame B______ a permis de cacher le rôle de
    AAV______.

    Madame B______ a, en effet, signé les résolutions pour ne pas auditer les comptes 2009
    et 2010 de CGR______ GUERNESEY. En revanche, elle a signé les comptes
    consolidés de CGR______ GUERNESEY, alors qu'ils mentionnaient faussement que
    les versements de USD 22 millions et de USD 3 millions à AAV______ étaient en lien
    avec la vente d'une aciérie à Baku.

    Dans la foulée, alors que les paiements à AAV______ avaient jusque-là été effectués
    par CGR______ TREASURY SERVICES, après la vente à ABY______ les paiements
    ont été effectués par AE______, une société étrangère aux activités de CGR______,



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               229229
                                                                   of 270
                                                                       of 270
                                             - 167 -



    détentrice d'une société exploitant une aciérie en Azerbaïdjan. A cette fin, AAV______
    a ouvert un nouveau compte en Israël. Après le dernier paiement, la société
    AAV______ a été radiée et AE______ le sera en 2014.

    En agissant de la sorte, Madame B______ a permis de supprimer tout lien avec
    l'intermédiaire dans les promesses faites à des fins corruptives et les versements
    corruptifs effectués ou à effectuer.

    Enfin, Madame B______ a obtenu une prime de résultat lorsque l'opération a été menée
    à terme, preuve en est encore de son implication dans le bon déroulement du projet. De
    même, AD______ BVI, dont Madame B______ était administratrice, a reçu 0.5 % des
    USD 500 millions payés par ABY______ à CGR______.

    3.1.1.6. Madame B______ a, ainsi, objectivement, activement participé à la mise en
    place et à l'effacement de l'intermédiaire et écran AAV______. Elle a mis en place le
    schéma corruptif sous ses aspects corporatifs et administratifs.

    3.1.2. Eu égard à son rôle au sein des sociétés CGR______, Madame B______ occupait
    une position privilégiée et connaissait le business modèle de CGR______, tel que
    rappelé lors de la réunion stratégique de Guernesey.

    Sous l'angle subjectif, Madame B______ était informée, en 2005 déjà, du projet
    guinéen, qui visait à acquérir des concessions sur une des plus grandes réserves
    inexploitées de fer du monde dans une région géographique très risquée. Début 2006,
    elle avait été informée de la signature d'un protocole d'accord avec le Président guinéen.

    La veille de la signature de l'accord avec AAV______, elle a attesté détenir pour le
    compte de AAV______ les actions de CGR______ GUINEE qui seront cédées le
    lendemain. Madame B______ a, toutefois, conditionné l'exécution de l'accord avec
    AAV______, soit le transfert des actions, à l'exécution du contrat entre CGR______
    GUINEE et le gouvernement de la République de Guinée, ce qui démontre sa
    compréhension et son implication dans l'opération en cours.

    Madame B______ savait, comme elle l'a indiqué dans la procédure, que l'octroi d'une
    participation permettrait le versement ultérieur d'une commission en cas de réussite de
    l'opération.

    Le 14 février 2006, le contrat entre AAV______ et CGR______ a été signé. Celui-ci
    mentionnait, effectivement, la participation de 17.65 %, évoquée par Madame B______
    la veille, et prévoyait le paiement des USD 19.5 millions, selon un échéancier très
    spécifique.




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               230230
                                                                   of 270
                                                                       of 270
                                              - 168 -



    Or, ces paiements et cet échéancier n'étaient que le pendant de la rémunération promise
    à AAM______/K______ et à AAF______, lesquels ont permis à CGR______ d'accéder
    au Président AAO______ par le biais de sa quatrième épouse.

    Précisément, le contrat entre AAV______ et AAM______/K______ a été envoyé, le 15
    février 2006, à Madame B______ pour signature dans la mesure où elle était, alors,
    encore administratrice de AAV______, via X______. Elle a, toutefois, refusé de le
    signer, préférant, dans un premier temps, déléguer son pouvoir de signature, avant de
    démissionner de ses fonctions dès la procuration délivrée.

    Par la suite, Madame B______ a caché le nom des personnes physiques derrière
    AAV______ par le biais d'un rapport de fiducie.

    Enfin, avant de transférer les actions de CGR______ GUINEE à AAV______, dont elle
    était restée propriétaire à titre fiduciaire via AD______, Madame B______ s'est assurée
    de la bonne exécution de l'accord conclu entre CGR______ et la Guinée.

    Elle a manifesté, par-là, qu'elle était parfaitement consciente de la situation, tout en
    gardant la maîtrise de l'opération. Elle a fait en sorte de ne pas apparaître
    personnellement ou de ne pas être liée d'une quelconque manière au pacte corruptif et
    de cacher le nom des personnes physiques derrière la société écran utilisée par
    CGR______.

    Par ailleurs, il sied de relever que le contrat entre AAV______ et Madame E______, qui
    avait été envoyé à Madame B______, prévoyait non pas le versement de sommes
    d'argent, mais l'octroi d'une participation dans le projet. Or, l'octroi d'une participation
    démontre qu'une contrepartie est demandée au cocontractant, en l'occurrence influencer
    le Président AAO______, pour que celui-ci influe à son tour dans le cadre du processus
    d'attribution des droits miniers.

    Par ailleurs, Madame B______ a été impliquée dans le règlement du litige avec
    AAM______, qui réclamait l'exécution de l'accord conclu le 20 février 2006, lequel
    avait été précisément soumis à Madame B______ pour signature (cf. échange de
    courriers de juin 2009, recours à des avocats, Madame B______ est le contact de
    l'avocat genevois de AAV______, traduction du courrier du 15 mars 2010). Elle ne s'en
    est pas étonnée ni inquiétée, malgré les termes utilisés par l'intéressé, ce qui démontre
    encore son implication dans le schéma corruptif et sa parfaite connaissance de celui-ci.

    Madame B______ a, également, démontré, par ses actions ultérieures, sa participation
    au schéma corruptif.

    Elle a encore activement œuvré à la restructuration du groupe tendant à l'effacement de
    l'intermédiaire et écran AAV______.



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               231231
                                                                   of 270
                                                                       of 270
                                             - 169 -



    Elle a été, dans ce cadre, en contact étroit avec AX______, lequel s'est occupé de tous
    les paiements à l'intermédiaire AAV______ et à la bénéficiaire des fonds corruptifs
    Madame E______ (cf. "Proposed restructuring and step plan" établi par AX______, PP
    306'391).

    Alors qu'elle avait personnellement signé les résolutions pour ne pas auditer les comptes
    2009 et 2010 de CGR______ GUERNESEY, Madame B______ a signé les comptes
    consolidés mensongers de CGR______ GUERNESEY, dont le caractère falsifié n'a pas
    pu lui échapper.

    En effet, Madame B______ a une connaissance approfondie de la structure du groupe et
    de ses sociétés. Elle a néanmoins signé des comptes qui mentionnaient faussement:

        La nature du montant payé à AAV______, qui figurait comme un
         investissement, ce qui est erroné et ce qu'elle ne pouvait que savoir;
        Le motif du paiement à AAV______: la vente d'une aciérie à Baku, ce qui est
         erroné et ce qu'elle ne pouvait que savoir;
        Un paiement supplémentaire de USD 3 millions: dans la rubrique AE______,
         après une référence à un montant versé au CEO de ACG______, détenue par
         AE______, ACH______, ce qui est erroné et ce qu'elle ne pouvait que savoir.

    Par ses agissements, Madame B______ a manifesté sa volonté de cacher le rôle joué par
    AAV______ dans le schéma corruptif mis en place.

    Si l'intervention de AAV______ était licite, s'il s'était agi de paiements à des
    intermédiaires indépendants du pouvoir, il n'y avait aucune raison de falsifier les
    comptes.

    Enfin, Madame B______ ne pouvait que connaître le rôle occulte de AX______, qui
    s'est occupé de tous les paiements en lien avec la corruption, ainsi que de l'effacement
    de toutes les traces de la corruption. Madame B______ est administratrice de
    CGR______, laquelle est liée par un contrat de mandat à AZ______, la société de
    AX______. En cette qualité, elle ne pouvait que savoir que le statut de AX______ avait
    été modifié en 2010. Or, elle a menti à cet égard, en soutenant faussement que celui-ci
    était subordonné à AJ______, ce qu'elle ne pouvait que savoir vu ses liens avec
    l'intéressé et son rôle au sein de CGR______.

    D'ailleurs, AX______ a reçu, après la vente à ABY______, un bonus substantiel de
    USD 800'000.-, représentant 4.5 fois les services facturés, alors qu'il n'était qu'un
    mandataire de CGR______, ce que Madame B______ savait dès lors qu'elle avait
    approuvé les bonus octroyés en sa qualité d'administratrice de CGR______
    GUERNESEY.



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               232232
                                                                   of 270
                                                                       of 270
                                               - 170 -



    Le fait que Madame B______ n'ait peut-être pas eu connaissance des montants exacts
    versés à Madame E______ ressortit à son rôle. En effet, la précitée n'était pas en charge
    de l'exécution des paiements.

    En participant à l'effacement de l'intermédiaire et en cachant les sommes qui avaient été
    versées à celui-ci, soit USD 34.5 millions, Madame B______ ne pouvait que savoir que
    le travail demandé, qui consistait à obtenir l'influence du Président guinéen dans le
    processus d'attribution des titres miniers, était en cours d'exécution. En effet, à défaut, la
    participation octroyée n'aurait pas été valorisée et la rémunération n'aurait pas été versée
    à l'intermédiaire.

    3.1.3.1. Madame B______ a collaboré, intentionnellement et de manière déterminante,
    avec d'autres personnes, à la décision de corrompre le Président AAO______ par la
    promesse et l'octroi d'avantages indus à sa quatrième épouse.

    Ces faits sont constitutifs de corruption d'agents publics étrangers et Madame B______
    sera reconnue coupable de ce chef d'infraction.

    3.1.3.2. Transaction 1 / Sucre

    En revanche, s'agissant du sucre acheté à Madame E______, il n'est pas en lien direct
    avec l'accord du 20 février 2006 et les accords ultérieurs, raison pour laquelle il doit être
    traité à part.

    CGR______ ne pouvait que se douter qu'une partie, à tout le moins, des USD 250'000.-
    étaient destinés à récompenser Madame E______, voire d'autres partenaires locaux,
    ainsi que cela a été le cas dans les faits.

    La participation de Madame B______ à ce versement n'est pas établie objectivement.
    Subjectivement, il ne ressort pas non plus du dossier qu'elle aurait été spécifiquement
    informée du versement à AAD______ des USD 250'000.- en question, pas plus qu'il
    n'est établi qu'elle savait ou avait envisagé qu'une partie dudit montant bénéficierait
    finalement à Madame E______ et aux autres partenaires locaux.

    Le versement de USD 250'000.- de CGR______ à AAD______ n'est pas compris dans
    la rémunération de AAV______.

    Cette situation n'est pas comparable aux paiements en espèces effectués à Madame
    E______ en échange de la participation convenue dans l'accord du 20 février 2006
    envoyé à Madame B______.




                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               233233
                                                                   of 270
                                                                       of 270
                                            - 171 -



    Il résulte de ce qui précède que Madame B______ sera acquittée de corruption d'agents
    publics étrangers s'agissant des faits mentionnés sous chiffre B.b.I.1.1. de l'acte
    d'accusation.

    3.2. Monsieur C______

    3.2.1. Dirigeant effectif

    Monsieur C______ est, officiellement, premier bénéficiaire de la fondation V______,
    qui détient, par le biais de la holding W______, toutes les sociétés du groupe CG______
    actives dans les ressources naturelles.

    La fondation V______ prend toutes les décisions stratégiques du groupe, alors que le
    Président du conseil de fondation, l'avocat de Monsieur C______ dans la présente
    procédure, est également le représentant de la holding W______ en tant
    qu'administrateur unique.

    Quand à AD______ BVI, elle est liée par un contrat de mandat à la fondation V______,
    qui approuve son budget et prend en charge l'intégralités de ses frais.

    Entre 2004 et 2010, AD______ BVI était détenue par AC______, par le biais d'une
    offshore AN______. AC______ était également CEO et CIO de CG______MM,
    détenue par la fondation AR______, dont Monsieur C______ est également le premier
    bénéficiaire. AC______ a déclaré avoir été engagé par la fondation V______ après
    plusieurs discussions avec Monsieur C______ et avoir une relation étroite avec
    Monsieur C______ pour que les choses fonctionnent (PP 502'158).

    Madame B______ était administratrice de AD______ BVI et de toutes les sociétés du
    groupe CGR______, tout en étant la secrétaire du conseil de fondation. Elle travaillait
    pour la famille Monsieur C______ depuis ses 19 ans et a travaillé pour AD______ BVI
    dès sa création.

    AC______ et Madame B______ étaient administrateurs de CGR______, sise à
    Guernesey, laquelle détenait CGR______ GUINEE, future détentrice des droits miniers.

    Monsieur C______ bénéficie de distributions de fonds de la fondation pour ses besoins
    personnels, mais également professionnels (distribution de fonds à AB______ REAL
    ESTATE, dont l'actionnaire unique est Monsieur C______). Il est rémunéré entre USD
    250'000.- et 400'000.- par an par la fondation V______ et également USD 700'000.- par
    an par CGR______ pour ses activités de conseil.

    Après la transaction avec ABY______ en 2010, sur les USD 500 millions payés par
    ABY______, entre 2010 et 2012, USD 350 millions seront reversés à W______ et USD



                                               P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               234234
                                                                   of 270
                                                                       of 270
                                              - 172 -



    150 millions seront distribués par la fondation V______ pour soutenir la société
    AB______ REAL ESTATE, détenue directement par Monsieur C______. Ainsi, il a
    bénéficié directement des fonds versés par ABY______.

    Quant à AD______ BVI, elle a reçu 0.5 % du montant de USD 500 millions payés par
    ABY______. AC______ a reçu USD 3 millions et Madame B______ USD 150'000.-.

    Dans le cadre de ses activités de "conseil", comme il les qualifie, Monsieur C______
    voyage à bord d'un des deux avions détenus in fine par la fondation V______.

    Les sociétés actives dans les ressources naturelles en Afrique portent toutes le nom de
    Monsieur C______ sous le brand name de CGR______, soit C______ GROUP
    RESOURCES, ce qui revêtait une importance primordiale à teneur du courriel du 17
    janvier 2006 de AAG______ à Madame B______.

    Par ailleurs, il ressort de ses déclarations dans le cadre de la présente procédure que
    Monsieur C______ se confond, parfois, avec le groupe avant de rectifier (i.e. "on n'a
    jamais payé Madame E______; par nous j'entends moi ou CGR______", PP 500'475).

    Monsieur C______ se décrit, également, comme l'ambassadeur du groupe, qui porte son
    nom et indique se présenter sous ce nom, laissant ainsi entendre à ses interlocuteurs qu'il
    en est à la tête. Il rencontre les chefs d'Etat, les ministres ou autres dirigeants. Il est
    présent lors de toutes les négociations importantes du groupe et lors de toutes les
    réunions stratégiques. Il ressort notamment du procès-verbal de la réunion stratégique
    du conseil d'administration et du management de CGR______ d'août 2007, à
    Guernesey, que Monsieur C______ est très impliqué dans la stratégie du groupe, qu'il
    commente, incluant les aspects financiers, les projets, le business modèle du groupe ou
    l'engagement d'un nouveau cadre, dont il propose la désignation (en l'occurrence un
    nouveau chef des ressources humaines en charge notamment de la politique de
    rémunération).

    Vis-à-vis de l'extérieur, Monsieur C______ est présenté comme le propriétaire du
    groupe CGR______, référence étant ici faite au rapport d'activités de CGR______ en
    Guinée, rédigé par AAU______.

    Il est par ailleurs également informé et impliqué dans les litiges qui concerne
    CGR______ (i.e. AAM______, Madame E______, la procédure administrative
    guinéenne, CIRDI, LCIA).

    Monsieur C______ est, également, considéré, tant à l'intérieur qu'à l'extérieur de
    CGR______, comme le chef de CGR______. Ainsi, il est fait référence à Monsieur
    C______ comme étant le "big boss" ou le "No 1" (i.e. conversation Monsieur A______
    du 11 avril 2013; PP 4'707'154; courriel du 10 mai 2006 de AAA______).



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               235235
                                                                   of 270
                                                                       of 270
                                              - 173 -



    Sa position au sein de CGR______ ressort également des propos tenus par Monsieur
    A______ à Madame E______ en Floride (i.e. conversation du 11 avril 2013, "il y en a
    qu'un qui décide, tu dois comprendre que toutes les personnes sont au milieu, il n'y a
    personne qui décide, il n'y en a qu'un, c'est celui qui est en haut, et c'est le seul (…)").

    Par ailleurs, Monsieur C______ s'est entouré de personnes loyales et fidèles dans les
    structures mises en place, dont notamment :

        Son avocat genevois, Me GAMMA, associé senior de la fondation, dont
         Monsieur C______ est le premier bénéficiaire et le conseiller. Me GAMMA est
         également l'administrateur unique de W______, la holding qui détient toutes les
         sociétés du groupe CGR______;
        AC______ comme déjà mentionné;
        Madame B______ comme déjà mentionné;
        AX______, CFO de CGR______ avant de devenir mandataire de CGR______
         Guernesey, en qualité de conseiller financier stratégique, sis en Israël;
        F______, avocat interne, sis en Israël, avant de devenir avocat externe.

    La structure mise en place, que ce soit au niveau financier, au niveau corporatif ou au
    niveau humain, permet à Monsieur C______ d'exercer son pouvoir décisionnel au sein
    du groupe qui porte son nom.

    Ce pouvoir est mis en exergue dans le cadre du projet guinéen, qui nous occupe.

    En effet, Monsieur C______ a été impliqué dans toutes les étapes importantes du
    processus d'attribution des titres miniers:

        Il a été informé du projet guinéen, au printemps 2006, tel que cela ressort du
         courriel du 10 mai 2006;
        Il a été mis en contact avec AAB______, en juin 2006 déjà, rencontre qui ne
         s'explique qu'en lien avec le projet guinéen;
        Il était présent lors de la réunion du conseil stratégique de CGR______
         Guernesey lors duquel :

             o il a donné des conseils stratégiques liés à la viabilité du projet guinéen
               (soit la problématique du transport),
             o le business model de CGR______ a été discuté, Monsieur C______
               mettant en exergue les points forts de CGR______, soit notamment ses
               contacts dans l'establishment politique;




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               236236
                                                                   of 270
                                                                       of 270
                                              - 174 -



        Il a donné des instructions claires par rapport à l'attitude à adopter, notamment
         vis-à-vis de AAL______;
        Il a été informé des rencontres avec les "key people", dont The Lady;
        Il a rencontré à cinq reprises, en 2008, le Président AAO______, notamment en
         présence de Madame E______;
        Il a rencontré à trois reprises la Présidente du Libéria, alors que la "Liberian
         Transport Solution", soit l'évacuation du minerai par le Libéria était une des
         conditions à la viabilité économique du projet guinéen;
        Il a rencontré les Présidents et les ministres successifs;
        Il entretient des liens étroits avec ABP______;
        Il est partie prenante aux négociations avec de futurs partenaires, dont
         ABY______;
        Il s'implique dans la résolution du litige avec le Comité technique de Guinée.

    Les déclarations de AX______ et de AAU______ confirment ces éléments.

    AX______ a déclaré que Monsieur C______ était le décideur dans la société
    CGR______ et qu'il approuvait chacun des versements importants (PP 4'901'628).
    Quant à AAU______, il a indiqué que Monsieur C______ était son vrai "boss" et qu'il
    se présentait comme conseiller pour "des combines pour les impôts" (PP 4'900'065).

    Il résulte de ce qui précède que Monsieur C______ n'est, officiellement, ni un organe ou
    un membre d'organe, ni un associé ou un collaborateur au sein de la fondation V______
    et des sociétés détenues par cette fondation. Il ressort toutefois de sa position au sein de
    cette structure et de ses activités qu'il a un pouvoir décisionnel au sein du groupe
    CGR______ et qu'il y occupe donc une position de dirigent effectif.

    3.2.2. Rémunération des intermédiaires

    Il ressort de la procédure que Monsieur C______ a été en charge de la rémunération de
    Monsieur A______ et de ses associés, qui agissaient sous le couvert de AAV______.

    Ainsi, en juin 2006 déjà, Monsieur C______ a eu des discussions avec AAB______, à
    qui les principes de l'intervention de Monsieur A______ et de ses associés ont été
    rappelés. A cette occasion, il a été manifesté la volonté de CGR______ de dissocier
    strictement AAV______ de CGR______. En d'autres termes, AAV______ ne devait, en
    aucun cas, apparaître comme agissant pour le compte de CGR______.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               237237
                                                                   of 270
                                                                       of 270
                                             - 175 -



    Il ressort du courriel du 10 mai 2006 également, que Monsieur C______, désigné
    comme le No 1, avait manifesté auprès du CEO AAG______ et du futur CEO
    AAA______ son objectif, soit le fer de Simandou.

    Monsieur C______ a, ensuite, été en charge de la négociation de l'accord du 24 mars
    2008 portant sur le rachat de la participation de 17.65 % moyennant versement de USD
    22 plus 8 millions, tel que cela ressort des éléments suivants:

    Dans son courriel du 8 avril 2009, AAB______ a parlé, en s'adressant à Monsieur
    C______, de "leur" accord ("our agreement").

    Les factures de AAV______ ont été retrouvées lors de la perquisition de l'avion utilisé
    par Monsieur C______.

    L'accord du 24 mars 2008 portant sur le paiement de AAV______ n'étant pas respecté,
    AAB______ s'est adressé directement à Monsieur C______ pour s'en plaindre et
    l'informer que ses associés et lui refusaient toute modification concernant le montant et
    les dates de paiement de leur rémunération. AAB______ s'est, ensuite, adressé à
    AX______ pour solliciter le versement de la troisième échéance et à Madame B______,
    administratrice de CGR______ STEEL.

    Monsieur C______ a, alors, convenu directement avec AAB______ d'un nouvel
    échéancier de paiement.

    Informé des prétentions financières de AAM______, qui se plaignait du non-respect de
    l'accord conclu le 20 février 2006, Monsieur C______ a discuté directement de ce
    problème avec AAB______, à plusieurs reprises, durant le mois de juin 2009. Le
    paiement du solde de la rémunération due à AAV______ sera conditionné à la
    résolution de ce litige, ce qui démontre l'interdépendance de la rémunération due à
    AAV______ avec les promesses faites aux partenaires locaux, par accords du 20 février
    2006, soit à AAM______/K______, AAF______ et Madame E______.

    Monsieur C______ a négocié, directement, avec AAB______ le paiement d'un montant
    supplémentaire de USD 4.5 millions à verser à AAB______ et à ses associés, en sus des
    USD 30 millions perçus. Ce faisant, il a reconnu le succès de l'intervention de
    AAB______ et de ses associés dans l'attribution des titres miniers.

    Comme il a été retenu, AAV______ a joué le rôle d'intermédiaire ou d'écran entre
    CGR______ et les partenaires locaux, dont Madame E______. Aucune contreprestation
    à la participation octroyée à AAV______ n'était prévue, si ce n'est de jouer le rôle
    d'intermédiaire et d'écran entre CGR______ et la bénéficiaire des fonds corrupteurs. En
    effet, non seulement Monsieur A______ et ses associés n'avaient aucune expérience
    préalable en matière minière, mais ils étaient rémunérés, séparément, par CGR______,



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               238238
                                                                   of 270
                                                                       of 270
                                             - 176 -



    pour le travail déployé sur le terrain et pour les frais encourus. Ainsi, la participation
    octroyée par Monsieur C______ à Monsieur A______ et à ses associés était le pendant
    de l'influence demandée au Président guinéen.

    A cela s'ajoute que Monsieur C______ est intervenu, directement, dans un des
    paiements corruptifs en sollicitant les services d'un ami et partenaire en affaires,
    D______.

    Par ailleurs, l'implication directe de Monsieur C______ dans les versements corruptifs
    ressort des conversations enregistrées par le FBI, en Floride. Monsieur C______ a été
    directement mis en cause dans le versement des USD 5.5 millions à Madame E______.
    Monsieur A______ a précisé l'implication de Monsieur C______ dans le processus
    corruptif, en mettant en avant "l'intelligence" de Monsieur C______ dans la mise en
    place du processus corruptif visant l'attribution des concessions minières.

    A cet égard, la thèse de la défense du "name dropping" ne résiste pas à l'examen.

    En effet, eu égard à la chronologie des évènements et à l'implication de Monsieur
    C______, la mention de son nom dans les discussions entre Madame E______ et
    Monsieur A______ n'est à l'évidence pas une coïncidence. Par ailleurs, si Monsieur
    C______ était étranger au processus corrupteur, la mention de son nom était inutile.
    Cela est d'autant plus vrai que si les USD 3.4 millions reçus par Madame E______,
    comme le soutient Monsieur A______, avaient été versés par Monsieur A______ et ses
    associés, il aurait été inutile de recourir au nom de Monsieur C______. De même, si
    Madame E______ avait reçu les USD 3 millions de ABZ______, la mention de
    Monsieur C______ n'était pas nécessaire. Enfin, Monsieur A______ fait clairement la
    différence entre l'argent versé par ses associés et lui-même et celui versé par Monsieur
    C______. De même qu'il précise que les USD 20'000.- qu'il détenait sur lui lors de son
    arrestation provenaient de "sa poche".

    Par son comportement ultérieur, Monsieur C______ a, également, démontré son
    implication dans le processus corruptif mis en place.

    Monsieur C______ s'est impliqué personnellement dans la réponse à donner au Comité
    technique guinéen en rencontrant son avocat parisien Me Jean VEIL, en présence de
    ACR______ (PP 500'640). Durant cette rencontre, il a été question de la rédaction d'une
    attestation que devait signer Madame E______. Cette attestation a été envoyée à
    Monsieur C______ par ACR______. Tout en prétendant ne pas être concerné, il a
    donné son accord à cette manière d'agir ("I think it make sense"). Le 11 avril 2013,
    Monsieur A______ s'est, ainsi, rendu à Miami, muni de cette attestation à faire signer à
    Madame E______. Cette attestation avait pour but de présenter Madame E______
    comme une intermédiaire indépendante du pouvoir. Ces éléments démontrent que
    Monsieur C______ a activement collaboré pour tenter de cacher le rôle joué par


                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               239239
                                                                   of 270
                                                                       of 270
                                             - 177 -



    Madame E______ dans le processus étatique d'attribution des titres miniers, auquel il a
    activement participé.

    Par ailleurs, Monsieur A______ est allé à la rencontre de Madame E______ pour
    détruire les contrats originaux moyennant le versement d'une somme d'argent
    supplémentaire promise par Monsieur C______, soit Monsieur C______.

    Enfin, il sera relevé que AX______ a été impliqué dans presque tous les paiements à
    Monsieur A______ et à ses associés, via AAV______ ou ABJ______, et à Madame
    E______. Il a été également en charge de l'effacement des preuves (i.e. restructuration,
    codes comptables à utiliser, références à supprimer). Or, ce n'est pas un hasard si
    AX______ est passé du statut d'employé de CGR______ à celui de mandataire de
    CGR______, de même que ce n'est pas un hasard si AX______ a été désigné auditeur
    interne de la fondation V______ par la suite. Monsieur C______ ne pouvait l'ignorer,
    s'il ne l'a pas approuvé, au vu de sa position de dirigeant effectif, ce d'autant plus que
    AX______ a déménagé en 2010, en Israël, où réside Monsieur C______.

    3.2.3. Sous l'angle subjectif, en rencontrant AAB______ en 2006 déjà, Monsieur
    C______ a accepté, pleinement et sans réserve, l'intervention de tiers destinée à
    influencer le processus étatique d'attribution des droits miniers.

    En août 2007, il a participé au comité stratégique de CGR______, à Guernesey, lors
    duquel le projet guinéen a été évoqué de même que le business modèle de CGR______,
    qui consistait à obtenir des concessions dans des régions géographiques très risquées et
    à les revendre à des sociétés ayant la capacité de les exploiter. A cette occasion,
    Monsieur C______ a mis en avant les points forts de CGR______, soit notamment
    l'establishment politique. A ce moment, Monsieur C______ ne pouvait qu'avoir
    conscience des risques liés à la stratégie de son groupe, ce qui a été rappelé en août
    2007. A cette date, il avait déjà rencontré AAB______, en juin 2006, soit l'intermédiaire
    qui a conclu le pacte corruptif avec The Lady, soit la femme du Président AAO______,
    comme déjà mentionné par AAA______ dans son courriel du 10 mai 2006 à
    AAG______.

    Le courriel du 18 septembre 2007 que AAU______ lui a adressé quelques jours après
    cette réunion stratégique démontre que, non seulement, Monsieur C______ avait
    connaissance des démarches entreprises auprès des "key people" en Guinée, dont The
    Lady, soit la femme du Président, voire auprès du Président lui-même, mais qu'il a
    donné des instructions précises sur la manière d'agir en demandant qu'aucune référence
    ne soit faite à AAL______, qui détenait les permis sur les blocs convoités. Or, la
    corruption mise en place permettra d'obtenir du Président guinéen le retrait des
    concessions entretemps octroyées à AAL______ par un ministre limogé dans
    l'intervalle.



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               240240
                                                                   of 270
                                                                       of 270
                                              - 178 -



    Par ailleurs, comme déjà mentionné, Monsieur C______ avait la mainmise sur la
    rémunération des intermédiaires, Monsieur A______ et ses associés. Dans cette mesure,
    il avait la maitrise sur le processus corruptif. Il était également informé des litiges qui
    pouvaient affecter la rémunération prévue. A cet égard, il n'est pas anodin que, dans le
    cadre du litige découlant des revendications formulées par AAM______, qui réclamait
    l'exécution de l'accord du 20 février 2006, AAB______ se soit adressé à Monsieur
    C______ (cf. courriel du 7 juin 2009, PP 349'012) pour l'informer que AAM______
    avait trouvé un accord avec ABD______, "société qui appartient à Madame E______,
    épouse de feu le Président de Guinée".

    Monsieur C______ est encore intervenu, personnellement, dans le versement de USD
    1.5 million à Madame E______, en recourant aux services d'un partenaire en affaires
    d'alors, lequel était par ailleurs son ami, soit D______. Il a tenté de cacher le réel motif
    de ce versement en faisant parvenir des documents, à l'appui de ses explications pour
    justifier le transfert de fonds, lesquelles sont contredites par les éléments du dossier.

    Enfin, il a participé à la tentative de cacher l'intervention et le rôle joué par Madame
    E______.

    3.2.4. CGR______ a obtenu des concessions minières dans un des pays les plus
    corrompus du monde, ce qu'elle appelle une zone géographique très risquée, en
    investissant quelque USD 160 millions et, ce sans avoir la capacité de les exploiter,
    mais dans l'objectif de les revendre comme son business model le prévoyait. Le profit
    immédiat de plusieurs milliards qui a été retiré est mirobolant. Sur ce montant, pas un
    centime n'a bénéficié à l'Etat guinéen, ce d'autant plus qu'aucune participation de l'Etat
    guinéen n'a alors été prévue, contrairement à ce qui avait été convenu dans l'accord du
    20 février 2006. Monsieur C______ a profité directement de cette transaction à hauteur
    de plusieurs millions de dollars, notamment par le biais de distributions de fonds
    destinés à être injectés directement dans la société AB______, dont il est seul
    actionnaire. Ce seul fait est un indice fort de corruption.

    V______ a distribué les fonds suivants à Monsieur C______, mais pour que ceux-ci
    soient

    Il ressort de ce qui a été exposé que, non seulement, les concessions minières ont été
    obtenues par le biais de la corruption du Président AAO______, mais que Monsieur
    C______ a collaboré, intentionnellement et de manière déterminante, avec d'autres
    personnes, au processus corruptif ayant rendu possible le retrait des concessions à
    AAL______ et l'octroi des permis à CGR______ GUINEE.

    Le fait que Monsieur C______ n'ait pas été tenu au courant de tous les détails du plan
    mis en place n'y change rien. En effet, cela ne ressortait pas de son rôle dans le




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               241241
                                                                   of 270
                                                                       of 270
                                               - 179 -



    processus de corruption mis en place. Comme il le dit lui-même (PP 500'296), Monsieur
    C______ ne s'occupe pas de l'opérationnel, des détails techniques, lui il est "en haut".

    3.2.5. Ces faits sont constitutifs de corruption d'agents publics étrangers et Monsieur
    C______ sera reconnu coupable de ce chef d'infraction.

    3.2.5. Transaction 1 / sucre

    En revanche, s'agissant du sucre acheté à Madame E______, il n'est pas en lien direct
    avec l'accord du 20 février 2006 et les accords ultérieurs, raison pour laquelle il doit être
    traité à part pour les raisons qui suivent.

    CGR______ ne pouvait que se douter qu'une partie, à tout le moins, des USD 250'000.-
    étaient destinés à récompenser Madame E______ voire d'autres partenaires locaux, ainsi
    que cela a été le cas dans les faits.

    En revanche, la participation de Monsieur C______ à ce versement n'est pas établie
    objectivement. Subjectivement, il ne ressort pas non plus du dossier qu'il aurait été,
    spécifiquement, informé du versement à AAD______ des USD 250'000.- en question,
    pas plus qu'il n'est établi qu'il savait ou avait envisagé qu'une partie dudit montant
    bénéficierait finalement à Madame E______ et autres partenaires locaux.

    Cette situation n'est pas comparable à celle qui prélavera en 2008 et 2009, lorsque
    Monsieur C______ lui-même réglera la question du rachat de la participation de
    AAV______. Ce rachat des actions détenues par AAV______ dans CGR______
    GUINEE est lié au succès de l'opération, soit à l'influence effectivement exercée sur le
    Président sur le processus d'attribution des droits miniers.

    Il résulte de ce qui précède que Monsieur C______ sera acquitté de corruption d'agents
    publics étrangers s'agissant des faits mentionnés sous chiffre B.a.I.1.1 de l'acte
    d'accusation.

    3.3. Monsieur A______

    3.3.1. Accès au Président

    S'agissant de Monsieur A______, en 2005, il n'avait aucune expérience en matière
    minière et aucune connaissance de la Guinée. En revanche, il tire sa force dans ses
    réseaux et ses capacités relationnelles. Il a été chargé d'identifier et d'approcher les "key
    people", comme AAU______ les qualifie, pour pouvoir influencer le processus étatique
    décisionnel.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               242242
                                                                   of 270
                                                                       of 270
                                              - 180 -



    Ainsi, après avoir recouru à la première dame, il a été mis en contact avec la quatrième
    épouse du Président AAO______, par le biais de son demi-frère, rencontre qui
    permettra d'accéder au Président et d'obtenir son influence sur le processus d'attribution
    des titres miniers en échange de promesse d'avantages à sa quatrième épouse.

    3.3.2. Mise en place de la société écran et conclusion des accords

    Monsieur A______ a permis la mise en place et la conclusion des accords des 14 et 20
    février 2006, lesquels étaient intrinsèquement liés.

    Ses associés et lui-même ont servi d'intermédiaire et d'écran entre CGR______ et la
    quatrième épouse du Président de Guinée.

    Monsieur A______ a été le contact privilégié de Madame E______ dans le cadre de la
    conclusion et de la négociation de l'accord entre AAV______ et Madame E______, la
    précitée, en tant que "partenaire locale", se voyant promettre un tiers de la participation
    de AAV______ dans le projet guinéen.

    Ainsi, Monsieur A______ a permis à CGR______ d'accéder au pouvoir, par le biais de
    la quatrième épouse du Président. Il a concrètement conclu avec celle-ci une promesse
    d'avantages indus si l'influence demandée était apportée.

    L'enregistrement par le FBI des conversations, en Floride, entre Monsieur A______ et
    Madame E______ sont confondantes sur le rôle joué par Monsieur A______ dans le
    processus.

    3.3.3. Contacts

    Par la suite, Monsieur A______ a gardé des contacts étroits avec Madame E______.

    Ainsi, par courriel du 28 février 2006, Monsieur A______ a confirmé qu'il était en
    contact permanent avec ses partenaires locaux, dont faisait partie Madame E______,
    concernant les blocs 1 et 2.

    Par ailleurs, Monsieur A______ a été pleinement impliqué dans le paiement du sucre à
    Madame E______, qui consistait en la première étape de récompense vers l'obtention
    des permis d'exploitation des blocs 1 et 2.

    En 2007, Monsieur A______ s'est employé à trouver des moyens de faire parvenir les
    sommes dues à Madame E______ en demandant à son gestionnaire de fortune d'acheter
    une société pour le compte de l'intéressée. Il s'est également renseigné sur les
    possibilités d'ouvrir un compte bancaire pour Madame E______ en fournissant une
    copie du passeport de la précitée pour ce faire.



                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               243243
                                                                   of 270
                                                                       of 270
                                             - 181 -



    Par la suite, s'il s'est éloigné quelque peu de la Guinée, Monsieur A______ est resté en
    contact étroit avec son associé AAB______, chargé de négocier leur rémunération.

    3.3.4. Paiements

    En 2010, Monsieur A______ a également contribué, par le biais de son associé
    AAB______, à trouver un accord avec Madame E______ sur le versement d'une somme
    supplémentaire à titre de rémunération.

    Ainsi, il s'est pleinement associé aux démarches de AAB______, durant l'été 2010, en
    lui envoyant le texte que devait signer Madame E______.

    Ensuite, Monsieur A______ a mis à disposition ses comptes bancaires pour procéder au
    paiement de la somme supplémentaire de USD 5.5 millions convenue. Il a servi
    d'intermédiaire et d'écran à CGR______ dans le versement des sommes payées en
    exécution de l'accord du 20 février 2006, qu'il avait lui-même contribué à mettre en
    place.

    3.3.5. Effacement

    Enfin, le comportement de Monsieur A______ ultérieurement à la commission de
    l'infraction de corruption est confondant.

    Il s'est rendu à de nombreuses reprises à la rencontre de Madame E______, en Floride,
    pour tenter de faire disparaitre les documents originaux compromettant et faire mentir
    Madame E______ sur son rôle et son implication dans l'attribution des titres miniers.

    3.3.6. Contacts Monsieur C______

    Le fait que Monsieur A______ n'a pas, ou peu, eu de contacts avec Monsieur C______
    ressortit à son rôle. En effet, il est établi par la procédure que c'est son associé
    AAB______, qui était en contact avec Monsieur C______. Monsieur A______, quant à
    lui, était en contact principalement avec AAG______, AAA______ et AAU______.

    3.3.7. Sous l'angle subjectif, Monsieur A______ connaissait parfaitement l'illicéité de
    son comportement.

    Il a mis en place une société écran entre CGR______ et Madame E______, soit
    AAV______, qui est devenue la cocontractante directe des partenaires locaux, dont la
    quatrième épouse du Président.

    Il a participé à la rédaction de ces contrats, qui prévoyaient des versements mirobolants
    à ses contacts.



                                                P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               244244
                                                                   of 270
                                                                       of 270
                                                - 182 -



     Madame E______, femme quasi illettrée selon les dires de Monsieur A______ et sans
     aucune activité professionnelle, se voyait offrir une participation, par le biais de la
     société écran, dans un des plus gros projets miniers du monde, le joyau dans la couronne
     de la Guinée, comme l'a appelé son associé AAB______. Des sommes lui étaient
     promises en cas d'influence par son époux sur le processus d'attribution étatique des
     droits miniers. En revanche, aucune récompense n'était due si l'objectif n'était pas
     atteint.

     Monsieur A______ et ses associés ont mis un soin particulier à cacher la provenance
     des fonds destinés à Madame E______, en recourant à divers comptes bancaires dans
     divers pays, à diverses personnes physiques ou morales, en procédant à des versements
     en espèces, à des virements bancaires ou à des remises de chèques, preuve en est si
     besoin qu'ils savaient que le versement de ces sommes étaient parfaitement illicites.

     Monsieur A______ a tenté de détruire les traces de la corruption et fausser les enquêtes
     en cours.

     Enfin, il ressort des enregistrements du FBI que Monsieur A______ était parfaitement
     conscient de l'illicéité de ses agissements et de la gravité des faits commis.

     3.3.8. La procédure a permis d'établir que Monsieur A______ a collaboré,
     intentionnellement et de manière déterminante, avec d'autres personnes, à la décision de
     corrompre le Président AAO______ par la promesse et l'octroi d'avantages indus à sa
     quatrième épouse.

     Monsieur A______ a permis d'identifier le moyen d'accéder au pouvoir en Guinée et la
     mise en place du schéma corruptif. Monsieur A______ et ses associés ont servi
     d'intermédiaire et d'écran à CGR______ pour influencer le processus d'attribution des
     titres miniers et dans le versement des sommes dues en exécution de l'accord corruptif.

     CGR______ a été d'accord de lui offrir, ainsi qu'à ses partenaires, une participation dans
     un des plus gros projets miniers du monde en échange de ses agissements.

     CGR______ a été d'accord de rémunérer Monsieur A______ et ses associés USD 34.5
     millions en échange des services rendus.

     3.3.9. Ces faits sont constitutifs de corruption d'agents publics étrangers et Monsieur
     A______ sera reconnu coupable de ce chef d'infraction.

4.   Faux dans les titres

     4.1.1. Selon l'art. 251 ch. 1 CP, se rend coupable de faux dans les titres celui qui, dans le
     dessein de porter atteinte aux intérêts pécuniaires ou aux droits d'autrui, ou de se



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               245245
                                                                   of 270
                                                                       of 270
                                               - 183 -



    procurer ou de procurer à un tiers un avantage illicite, aura créé un titre faux, falsifié un
    titre, abusé de la signature ou de la marque à la main réelles d'autrui pour fabriquer un
    titre supposé, ou constaté ou fait constater faussement, dans un titre, un fait ayant une
    portée juridique, ou aura, pour tromper autrui, fait usage d'un tel titre. Sont des titres
    tous les écrits destinés et propres à prouver un fait ayant une portée juridique et tous les
    signes destinés à prouver un tel fait (art. 110 al. 4 CP).

    4.1.2. L'art. 251 ch. 1 CP vise non seulement un titre faux ou la falsification d'un titre
    (faux matériel), mais aussi un titre mensonger (faux intellectuel). Il y a faux matériel
    lorsque l'auteur réel du document ne correspond pas à l'auteur apparent, alors que le
    faux intellectuel vise un titre qui émane de son auteur apparent, mais dont le contenu ne
    correspond pas à la réalité (ATF 142 IV 119 consid. 2.1 p. 121; 138 IV 130 consid. 2.1
    p. 134). Un simple mensonge écrit ne constitue pas un faux intellectuel. Le document
    doit revêtir une crédibilité accrue et son destinataire pouvoir s'y fier raisonnablement.
    Tel est le cas lorsque certaines assurances objectives garantissent aux tiers la véracité de
    la déclaration (ATF 144 IV 13 consid. 2.2.2 p. 14 s.; arrêts 6B_383/2019 du 8 novembre
    2019 consid. 8.3.1 non publié in ATF 145 IV 470; 6B_467/2019 du 19 juillet 2019
    consid. 3.3.1). Il peut s'agir, par exemple, d'un devoir de vérification qui incombe à
    l'auteur du document ou de l'existence de dispositions légales, comme les art. 958a ss
    CO (art. 958 ss aCO) relatifs au bilan, qui définissent le contenu du document en
    question (ATF 141 IV 369 consid. 7.1 p. 376; 132 IV 12 consid. 8.1, p. 15; 126 IV 65
    consid. 2a, p. 68; arrêt 6B_382/2011 du 26 septembre 2011 consid. 2.1). En revanche, le
    simple fait que l'expérience montre que certains écrits jouissent d'une crédibilité
    particulière ne suffit pas, même si dans la pratique des affaires il est admis que l'on se
    fie à de tels documents (arrêt 6B_383/2019 du 8 novembre 2019 consid. 8.3.1 non
    publié in ATF 145 IV 470; ATF 142 IV 119 consid. 2.1 p. 121 et les références citées).
    Le caractère de titre d'un écrit est relatif. Par certains aspects, il peut avoir ce caractère,
    par d'autres non. La destination et l'aptitude à prouver un fait précis d'un document
    peuvent résulter directement de la loi, des usages commerciaux ou du sens et de la
    nature dudit document (arrêt 6B_383/2019 du 8 novembre 2019 consid. 8.3.1 non
    publié in ATF 145 IV 470; ATF 142 IV 119 consid. 2.2 p. 122 et les références citées).

    4.1.3. Conformément à une jurisprudence bien établie, un contrat de vente conclu en la
    forme écrite simple, dont le contenu est faux, ne peut en principe pas faire l'objet d'un
    faux intellectuel dans les titres, faute de valeur probante accrue, dans la mesure où il
    n'existe pas de garanties spéciales selon lesquelles les déclarations concordantes des
    parties correspondent à leur volonté réelle (arrêt du Tribunal fédéral 6B_1406/2019 du
    19 mai 2020 destiné à la publication consid. 1.2.2. et réf. citée: ATF 120 IV 25 consid.
    3f p. 29; arrêts 6B_502/2009 du 7 septembre 2009 consid. 2.4; 6P.15/2007 du 19 avril
    2007; DUPUIS ET AL., Petit commentaire, Code pénal, 2e éd. 2017, n° 40 ad art. 251
    CP). Dans un arrêt récent, le Tribunal fédéral a retenu qu'un contrat de vente d'un snack-
    bar, qui constatait un faux prix de vente, destiné à être produit dans le cadre de la



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               246246
                                                                   of 270
                                                                       of 270
                                              - 184 -



    liquidation du régime matrimonial afin de tromper l'épouse, ne constituait pas un faux
    intellectuel faute de valeur probante accrue (arrêt du Tribunal fédéral 6B_1406/2019 du
    19 mai 2020 destiné à la publication).

    Une facture munie d'une quittance n'est pas dotée en soi, de par la loi, d'une garantie
    objective suffisante pour faire l'objet d'un faux intellectuel dans les titres (ATF 121 IV
    131 consid. 2). Cependant, selon la jurisprudence, l'auteur peut se rendre coupable de
    faux intellectuel dans les titres lorsqu'une facture au contenu inexact est également
    destinée à servir au destinataire avant tout comme pièce comptable, si bien que sa
    comptabilité s'en trouve faussée (ATF 138 IV 130). Cet arrêt met en exergue une
    complicité entre l'auteur de la fausse facture et son destinataire qui va l'intégrer dans sa
    comptabilité (consid. 2.4.3 et 3.1).

    4.1.4. À teneur de l'art. 6 LBA, l'intermédiaire financier a, dans certaines circonstances
    particulières, une obligation de clarification qui va au-delà de l'identification de l'ayant
    droit économique. Ainsi, il doit clarifier l'arrière-plan économique et le but de la
    transaction lorsque celle-ci paraît inhabituelle, que des indices laissent supposer que les
    valeurs patrimoniales proviennent d'un crime ou que la transaction ou la relation
    d'affaires comportent un risque accru.

    Le Tribunal fédéral a déjà jugé que les renseignements et les documents que le
    cocontractant fournit à l'intermédiaire financier lors de la procédure de clarification de
    l'arrière-plan économique prévue par l'art. 6 LBA n'étaient pas des titres (arrêt
    6S.293/2005 du 24 février 2006 consid. 8.3, in SJ 2006 I 309; arrêt 6B_1051/2018 du
    19 décembre 2018 consid. 2.3.2.; Commentaire bâlois, CPP, 2019, nos 130 et 144 ad
    art. 251 CP; LOMBARDINI, Banques et blanchiment d'argent, 3ème édition, 2016, p.
    61 no 245).

    4.1.5. Les dispositions des art. 251 à 254 sont aussi applicables aux titres étrangers
    (art. 255 CP).

    La question de savoir si un écrit de provenance étrangère représente un titre s'examine
    au regard du droit suisse, selon la définition donnée par l'art. 110 al. 4 CP (Commentaire
    bâlois, CP, Marcus BOOG, no 1 ad art. 255 CP; Commentaire romand du CP, Hervé
    DUTOIT, no 6 ad art. 255 CP; Petit commentaire du Code pénal, no 2 ad art. 255 CP;
    Alexandre DYENS, Territorialité et ubiquité en droit pénal international suisse, no
    1010, page 310).

    4.1.6. Dans un arrêt du 1er décembre 1977 (ATF 103 IV 239, JdT 1979 IV 46), le
    Tribunal fédéral a jugé que la déclaration figurant sur un certificat d'actions selon
    laquelle les actions au porteur étaient totalement libérées était un titre doté d'une force
    probante accrue.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               247247
                                                                   of 270
                                                                       of 270
                                              - 185 -



    En pratique, les certificat d'actions sont émis sous la forme de papiers-valeurs (CR-CO
    II, 2e édition, 2017, François BOHNET, Art. 965 CO N 20). Une action au porteur est
    un papier-valeur (JdT 1963 II 47), lesquels sont définis aux art. 965 ss CO. La
    spécificité du papier-valeur découle de l'impossibilité de faire valoir (d'exercer) le droit
    ou de le transférer indépendamment du titre (CR-CO II, 2e édition, 2017, François
    BOHNET, Art. 965 CO N 6) : ceci est prévu par l'art. 966 CO, qui vient confirmer que
    la présentation du titre est nécessaire à la légitimation du prétendant, si bien que le
    débiteur ne peut être tenu de payer que si le titre lui est présenté (CR-CO II, 2e édition,
    François BOHNET, Art. 966 CO N 3). Les titres au porteur et à ordre sont qualifiés de
    papiers-valeurs de foi publique en raison de leur aptitude à circuler (CR-CO II, 2e
    édition, 2017, François BOHNET, Art. 965 CO N 12).

    Le principe de la confiance (art. 2 CC) est essentiel pour l'interprétation des titres
    circulant dans le commerce, qui impliquent souvent des contacts rapides et
    impersonnels entre cocontractants. La personne qui se voit remettre le titre doit pouvoir
    se fier au sens objectif que la déclaration peut avoir pour elle, eu égard à l'ensemble des
    circonstances (CR-CO II, 2e édition, 2017, François BOHNET, Art. 965 CO N 17).

    4.1.7. Sur le plan subjectif, le faux dans les titres est une infraction intentionnelle.
    L'intention doit porter sur tous les éléments constitutifs de l'infraction, le dol éventuel
    étant suffisant (arrêt 6B_522/2011 du 8 décembre 2011 consid. 1.3.). L'art. 251 CP
    exige de surcroît un dessein spécial, qui peut se présenter sous deux formes alternatives,
    soit le dessein de porter atteinte aux intérêts pécuniaires ou aux droits d'autrui, soit le
    dessein de se procurer ou de procurer à un tiers un avantage illicite. Il y a dessein de se
    procurer ou de procurer à un tiers un avantage illicite lorsque l'auteur veut dissimuler un
    délit (ATF 120 IV 364 consid. d; ATF 118 IV 260) ou en faciliter la commission (ATF
    101 IV 205 consid. 6).

    4.2.1. En l'espèce,

        le contrat du 15 juin 2009 entre L______ et I______ et son addendum,
        le contrat de prêt du 1er juin 2010 entre O______ et P______,
        les cinq contrats entre O______ et Q______, respectivement T______,
        le contrat de location du yacht et son addendum,
        le contrat de conseil entre O______ et R______,
        le contrat entre O______ et S______ SARL,
        et l'offre de service de U______ en faveur de O______,

    constateraient faussement des prestations qui n'auraient en réalité jamais été effectuées.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               248248
                                                                   of 270
                                                                       of 270
                                               - 186 -



    On se trouve donc dans l'hypothèse de documents qui émanent de leur auteur apparent,
    mais qui sont mensongers dans leur contenu. Il convient d'examiner si ces contrats sont
    dotés d'une garantie de véracité particulière et si, partant, ils peuvent constituer des faux
    intellectuels.

    Le but de ces contrats était de justifier auprès de la banque zurichoise de O______
    l'arrière-plan économique des transactions effectuées. Ces contrats ont d'ailleurs permis
    de justifier auprès de la banque zurichoise le transfert des fonds.

    On ne voit pas quelles assurances objectives – découlant de la loi ou encore des usages
    commerciaux – auraient garanti aux tiers, en l'occurrence à la banque zurichoise, la
    véracité du contenu des contrats en question. Les contrats ont été rédigés en la simple
    forme écrite sur un papier neutre, lequel ne mentionne que le nom des cocontractants.
    Les sociétés O______ et L______ sont des sociétés de domicile incorporées aux BVI
    sans activité commerciale et les contrats en question concernent des prestations très
    vagues pour O______ (services ou prêt) ou la vente de la société de domicile L______
    pour EUR 9 millions, alors que le contrat d'achat d'ACX______ pour l'équivalent de
    CHF 71.- ou l'acte initial d'achat des terrains par ACX______, n'ont pas été remis à la
    banque, ni sollicité par celle-ci.

    Par ailleurs, O______ et L______, son représentant ou son ayant droit économique, ne
    revêtent aucune position particulière par rapport à la banque qui conférerait aux contrats
    produits une valeur particulière.

    Le seul fait que les contrats aient pu être rédigés afin d'être utilisés pour justifier
    l'arrière-plan économique des transactions qu'elles couvraient ne permet pas de conclure
    que ces contrats constituent des faux intellectuels dans les titres.

    En effet, le Tribunal fédéral a déjà jugé que les renseignements et les documents que le
    cocontractant fournit à l'intermédiaire financier lors de la procédure de clarification de
    l'arrière-plan économique prévue par l'art. 6 LBA n'étaient pas des titres.

    A défaut de valeur probante accrue, les contrats litigieux ne peuvent être considérés
    comme des faux intellectuels dans les titres, au sens de l'art. 251 CP.

    4.2.2. Le même raisonnement doit s'appliquer aux factures visées par l'acte d'accusation.
    Une facture n'est pas dotée en soi, de par la loi, d'une garantie objective suffisante pour
    faire l'objet d'un faux intellectuel dans les titres. Le fait de la transmettre à la banque
    pour justifier l'arrière-plan économique de la transaction économique censé la justifier
    ne lui confère pas plus de garantie et, a contrario, le banquier ne saurait se contenter
    d'un tel document pour satisfaire ses obligations de diligence.

    Partant, ces factures ne constituent pas des faux intellectuels dans les titres.



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               249249
                                                                   of 270
                                                                       of 270
                                               - 187 -



    4.2.3. S'agissant du certificat d'actions, il ressort de la procédure que Madame B______
    a bien acheté une offshore, en l'occurrence L______.

    Le 9 juin 2009, elle a demandé à MOSSACK FONSECA d'émettre le certificat d'actions
    au nom de D______, mais avec effet rétroactif au 21 avril 2009.

    Le lendemain 10 juin 2009, D______ a acheté L______, qui détenait via ACX______
    des terrains roumains valant des millions, pour l'équivalent de CHF 71.-.

    Cinq jours après, D______ a vendu L______ pour EUR 9 millions à I______., qui
    détient un immeuble à Manhattan. Il a encaissé au passage une commission de EUR 2.5
    millions.

    La vente des terrains roumains à D______ était fictive et devait permettre à D______ de
    disposer de fonds mis à sa disposition par Monsieur C______, les déclarations de
    D______ à la procédure étant effectivement confirmées par les éléments figurant au
    dossier.

    4.2.3.1. Pour transférer la propriété d'un papier-valeur ou le grever de quelque autre
    droit réel, il faut dans tous les cas le transfert de possession du titre (art. 967 al. 1 CO).

    Le transfert de la possession s'analyse comme un acte de disposition; l'acte générateur
    d'obligation est le contrat de cession CR-CO II, 2e édition, 2017, François BOHNET,
    Art. 967 CO N 2).

    Pour apprécier la forme et les clauses d'un contrat, il y a lieu de rechercher la réelle et
    commune intention des parties, sans s'arrêter aux expressions ou dénominations
    inexactes dont elles ont pu se servir, soit par erreur, soit pour déguiser la nature
    véritable de la convention (art. 18 al. 1 CO).

    On est en présence d'une simulation, si les deux parties sont d'accord que les
    déclarations réciproques doivent produire un effet juridique qui ne correspond pas à leur
    volonté, parce qu'elles veulent soit feindre un rapport contractuel, soit cacher avec le
    contrat simulé un autre contrat réellement voulu (ATF 123 IV 61, consid. 5c/cc; CR-CO
    I, 2e édition, Bénédict WINIGER, art. 18 CO N 71).

    La volonté commune des parties porte sur le fait, d'une part, de créer une apparence et,
    d'autre part, de ne pas y attacher la conséquence juridique déclarée. Faute d'une volonté
    contractuelle commune, l'acte simulé n'a pas d'effet juridique (CR-CO I, 2e édition,
    Bénédict WINIGER, art. 18 CO N 74).

    L'inefficacité du contrat a, d'abord, des conséquences sur les rapports internes entre les
    parties elles-mêmes. Elles ne pourront pas faire valoir le contrat entre elles. Au



                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               250250
                                                                   of 270
                                                                       of 270
                                               - 188 -



     contraire, elles pourront invoquer son invalidité. Sur le plan externe, l'acte simulé est
     aussi sans effet envers les tiers, puisqu'il ne remplit pas les conditions d'un contrat. Son
     inefficacité leur est entièrement opposable et, inversement, les tiers peuvent faire valoir
     l'inefficacité contre les parties (CR-CO I, 2e édition, Bénédict WINIGER, art. 18 CO N
     82).

     4.2.3.2. En l'occurrence, dans la mesure où le transfert des actions reposait sur un acte
     simulé, il est inefficace en droit suisse.

     Par conséquent, les actions de L______ n'ont jamais été transférées à D______. Le
     certificat d'actions est, dès lors, mensonger dans son contenu.

     Le certificat d'actions est un titre, étant précisé que la question de savoir si un écrit de
     provenance étrangère représente un titre s'examine au regard du droit suisse.

     4.2.3.3. Madame B______ ne pouvait que le savoir, eu égard :

         au bref temps écoulé entre l'achat et la vente de L______,
         au fait qu'elle n'a jamais eu de contact direct avec D______, mais a agi sur
          instructions d'employés du groupe CG______,
         à la nature insolite de la transaction. Il est relevé que Madame B______ a une
          connaissance approfondie de la structure des sociétés détenues directement ou
          indirectement par Monsieur C______. La vente de terrains roumains, par
          l'intermédiaire de D______, à I______. Cette vente est totalement insolite dans
          la structure des sociétés du groupe, ce qui n'a pas pu lui échapper.

     4.2.3.4. Quant à Monsieur C______, il est à l'origine du transfert d'argent à D______,
     soit de USD 12 millions (l'équivalent de EUR 9 millions) de I______. à D______,
     somme dont Monsieur C______ pourrait alors disposer librement.

     Monsieur C______ connaissait donc la cause simulée du transfert d'argent et, dans cette
     mesure, a accepté l'éventualité que des faux dans les titres soient établis aux fins du
     montage de l'opération.

     4.2.4. Il résulte de ce qui précède que Madame B______ et Monsieur C______ seront
     reconnus coupables de faux dans les titres s'agissant du certificat d'actions et seront
     acquittés pour le surplus.

     Quant à Monsieur A______, il sera acquitté de faux dans les titres.

5.   Peine




                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               251251
                                                                   of 270
                                                                       of 270
                                               - 189 -



    5.1. Le juge fixe la peine d'après la culpabilité de l'auteur (art. 47 CP). Il prend en
    considération les antécédents et la situation personnelle de ce dernier ainsi que l'effet de
    la peine sur son avenir (al. 1). La culpabilité est déterminée par la gravité de la lésion ou
    de la mise en danger du bien juridique concerné, par le caractère répréhensible de l'acte,
    par les motivations et les buts de l'auteur et par la mesure dans laquelle celui-ci aurait pu
    éviter la mise en danger ou la lésion, compte tenu de sa situation personnelle et des
    circonstances extérieures (al. 2).

    La culpabilité doit être évaluée en fonction de tous les éléments objectifs pertinents, qui
    ont trait à l'acte lui-même, à savoir notamment la gravité de la lésion, le caractère
    répréhensible de l'acte et son mode d'exécution. Du point de vue subjectif, sont pris en
    compte l'intensité de la volonté délictuelle ainsi que les motivations et les buts de
    l'auteur. A ces composantes de la culpabilité, il faut ajouter les facteurs liés à l'auteur
    lui-même, à savoir les antécédents, la réputation, la situation personnelle (état de santé,
    âge, obligations familiales, situation professionnelle, risque de récidive, etc.), la
    vulnérabilité face à la peine, de même que le comportement après l'acte et au cours de la
    procédure pénale (ATF 141 IV 61 consid. 6 p. 66 s. et les références citées). Le juge
    dispose d'un large pouvoir d'appréciation et le Tribunal fédéral n'intervient que lorsque
    l'autorité cantonale a fixé une peine en dehors du cadre légal, si elle s'est fondée sur des
    critères étrangers à l'art. 47 CP, si des éléments d'appréciation importants n'ont pas été
    pris en compte ou, enfin, si la peine prononcée est exagérément sévère ou clémente au
    point de constituer un abus du pouvoir d'appréciation (ATF 144 IV 313 consid. 1.2 p.
    319). L'exercice de ce contrôle suppose que le juge exprime, dans sa décision, les
    éléments essentiels relatifs à l'acte ou à l'auteur qu'il prend en compte, de manière à ce
    que l'on puisse constater que tous les aspects pertinents ont été pris en considération et
    comment ils ont été appréciés, que ce soit dans un sens aggravant ou atténuant (art. 50
    CP). Il peut passer sous silence les éléments qui, sans abus du pouvoir d'appréciation,
    lui apparaissent non pertinents ou d'une importance mineure. La motivation doit
    cependant justifier la peine prononcée, en permettant de suivre le raisonnement adopté
    même si le juge n'est pas tenu d'exprimer en chiffres ou en pourcentages l'importance
    qu'il accorde à chacun des éléments qu'il cite (ATF 144 IV 313 consid. 1.2 p. 319). Plus
    la peine est élevée, plus la motivation doit être complète (ATF 144 IV 313 consid. 1.2 p.
    319).

    5.2. Les prévenus ont corrompu feu le Président de Guinée AAO______ par la
    promesse puis le versement d'importantes sommes d'argent à sa quatrième épouse, soit
    USD 8.5 millions, afin qu'il influence le processus étatique d'attribution des droits
    miniers. Ils ont obtenu ainsi le retrait des concessions d'exploitation, alors attribuées à
    AAL______ sur les blocs 1 et 2 de Simandou, et se sont assurés l'octroi de permis
    d'exploration à CGR______ sur ces blocs avant la mort du Président.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               252252
                                                                   of 270
                                                                       of 270
                                              - 190 -



    De tels actes faussent le processus de décision au sein de l'administration, desservent
    l'intérêt public et affaiblissent l'Etat (cf. à cet égard arrêt 6B_908/2009 du 3 novembre
    2010 consid. 2.3.2).

    Les prévenus ont remis en cause la confiance de la collectivité dans l'impartialité et
    l'objectivité du processus décisionnel étatique. La méthode utilisée a, en effet, permis de
    fausser le jeu de la concurrence, avec des conséquences dommageables pour l'économie
    de la Guinée. Elle sape également les fondements démocratiques en compromettant
    l'impartialité des autorités et la libre formation de la volonté. Elle menace l'existence
    même de l'Etat de droit.

    Les actes se sont déroulés de 2006, avec la promesse d'octroi d'avantages indus, à 2012
    date des derniers versements d'argent.

    Les prévenus ont usé de stratagèmes, de montages divers et complexes permettant de
    cacher et d'effacer leurs agissements criminels.

    Ils ont, en effet, recouru à de multiples sociétés de domicile et à des circuits financiers
    internationaux divers, variés et opaques. Ils ont ouvert divers comptes bancaires dans
    plusieurs pays, au nom de sociétés de domicile ou de personnes physiques différentes.
    Ils ont fait verser les sommes d'argent en espèces, par virements bancaires ou par
    chèques. Ils ont recouru à divers intermédiaires. Il a fallu mettre en place une
    coopération judiciaire internationale longue et ardue afin d'identifier les circuits
    financiers utilisés.

    Les prévenus se sont également attachés à effacer toute trace de leurs agissements en
    radiant les sociétés utilisées, en restructurant les sociétés du groupe, en falsifiant les
    comptes consolidés, en faisant signer des attestations au contenu mensonger à la
    bénéficiaire des fonds, et en cherchant à détruire des preuves.

    Ils ont agi en qualité de coauteurs. Leur rôle respectif dans la commission du crime était
    bien défini.

    5.2.1. Monsieur C______

    La faute de Monsieur C______ est importante.

    L'intéressé supervisait l'opération de corruption en donnant son accord aux décisions de
    principe et en fournissant des instructions. Il était le contact privilégié de l'associé de
    Monsieur A______, AAB______, lequel agissait comme un écran et un intermédiaire
    entre CGR______ et la bénéficiaire des fonds corruptifs. Monsieur C______ avait le
    contrôle sur la rémunération de cet écran et intermédiaire et partant sur l'opération
    corruptrice. Il est intervenu dans un paiement corrupteur, dont il a tenté de cacher le réel



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               253253
                                                                   of 270
                                                                       of 270
                                              - 191 -



    motif, en inventant une opération de compensation et a essayé de faire taire la
    bénéficiaire des fonds, en lui faisant signer une attestation établie par son conseil
    parisien.

    Il a été prêt à recourir à l'utilisation d'un faux dans les titres pour justifier une vente
    fictive de terrains, laquelle lui a permis de transférer d'importantes sommes d'argent. Il a
    ainsi porté atteinte à la confiance qui, dans les relations juridiques, est placée dans un
    titre comme moyen de preuve.

    Ses mobiles sont éminemment égoïstes. Il a agi pour retirer d'importantes sommes
    d'argent de ses crimes.

    La collaboration à la procédure du prévenu est mauvaise. Le prévenu a, toujours, nié
    toute implication dans les actes corruptifs. Il a donné des explications fantaisistes sur le
    rôle de AAV______ et inventé des justifications sur ses agissements en avançant une
    opération de compensation inexistante.

    Le prévenu n'a manifesté aucune prise de conscience. Il continue à nier toute corruption
    et tout rôle dans des actes corruptifs. Il s'est posé en victime d'un complot mondial
    orchestré par ACU______ et s'est présenté comme un bienfaiteur de l'Afrique.

    S'agissant de ses antécédents judiciaires, le prévenu a été condamné, le ______ 2020, en
    dernière instance et par contumace, par un Tribunal roumain à une peine privative de
    liberté de 5 ans. Cette condamnation est toutefois postérieure aux faits qui nous occupe
    et il ne peut exister de concours réel rétrospectif en cas de jugement prononcé à
    l'étranger (cf. ATF 142 V 551 consid. 4.1, ATF 142 IV 329 consid. 1.4.1.).

    Aucune circonstance atténuante n'est réalisée.

    Aux termes de l'art. 48 let. e CP, le juge atténue la peine si l'intérêt à punir a
    sensiblement diminué en raison du temps écoulé depuis l'infraction et que l'auteur s'est
    bien comporté dans l'intervalle. Cette disposition ne fixe pas de délai. Selon la
    jurisprudence, l'atténuation de la peine en raison du temps écoulé depuis l'infraction
    procède de la même idée que la prescription. L'effet guérisseur du temps écoulé, qui
    rend moindre la nécessité de punir, doit aussi pouvoir être pris en considération lorsque
    la prescription n'est pas encore acquise, si l'infraction est ancienne et si le délinquant
    s'est bien comporté dans l'intervalle. Cela suppose qu'un temps relativement long se soit
    écoulé depuis l'infraction.

    Cette condition est en tout cas réalisée lorsque les deux tiers du délai de prescription de
    l'action pénale sont écoulés (ATF 140 IV 145 consid. 3.1 p. 148).




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               254254
                                                                   of 270
                                                                       of 270
                                              - 192 -



    En l'occurrence, la prescription court dès la date du dernier agissement coupable, qui
    correspond à la date du dernier versement le 14 mai 2012. La prescription de 15 ans (cf.
    art. 97 al. let. b aCP, art. 2 al. 2 et art. 389 CP cum art. 322septies CP) sera acquise en
    mai 2027, de sorte que les deux tiers du délai de prescription de l'action pénale ne sont
    pas encore écoulés.

    Dans cette mesure, la circonstance atténuante du temps écoulé n'est pas applicable.

    Il y a lieu de tenir compte, en tant que facteur de fixation de la peine, d'une publication
    préjugeant de la culpabilité d'une personne soupçonnée dans les comptes-rendus de la
    presse, selon la gravité de l'atteinte aux droits (ATF 128 IV 97 consid. 3b/aa p. 104). Le
    Tribunal fédéral l'a admis dans un cas où une conférence de presse avait été donnée par
    le Procureur de la Confédération, conduisant à un grave préjugé de la culpabilité de
    l'accusé, entraînant un quasi-effet de sanction pénale. Le Tribunal fédéral avait dans cet
    arrêt estimé que cet important préjugé avait lourdement influencé les organes de
    poursuite pénale alors qu'il s'était avéré plus tard que les soupçons publiés étaient
    largement infondés (arrêt 9X.1/1998 du 29 octobre 1999 consid. 25b cité dans l'arrêt
    6B_206/2015 du 8 octobre 2015 consid. 2.3.1.).

    Il appartient au prévenu de démontrer en quoi la médiatisation dénoncée a conduit à ce
    qu'il soit préjugé et lui a causé un préjudice important (cf. ATF 128 IV 97 consid. 3b/bb
    p. 106 et les références citées; arrêt 6B_339/2011 du 5 septembre 2011 consid. 9.2.1.).

    Le Tribunal relève que, certes la procédure a été médiatisée. Toutefois, il n'y a pas lieu
    de tenir compte de cet élément dans le cadre de la fixation de la peine. Les éventuelles
    conséquences médiatiques sur les prévenus résultent davantage de leurs agissements ou
    sont étrangères à la présente procédure pénale. Au demeurant, les prévenus n'avancent
    pas, a fortiori ne démontrent pas, que cette médiatisation leur aurait concrètement porté
    préjudice.

    Il y a concours d'infractions, au sens de l'art. 49 al. 1 CP, motif d'aggravation de la
    peine.

    L'infraction de corruption d'agents publics étrangers, tout comme celle de faux dans les
    titres, est passible d'une peine privative de liberté de 5 ans au plus ou d'une peine
    pécuniaire. En raison du concours, le plafond est, ainsi, porté à 7 ans et 6 mois.

    C'est au prévenu Monsieur C______ que profite en premier le crime. Il est le dirigent
    effectif de CGR______ et les activités corruptrices n'auraient pas eu lieu sans son
    accord. Une fois les droits miniers obtenus, il les a revendus et a dégagé un gain
    faramineux.




                                                 P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               255255
                                                                   of 270
                                                                       of 270
                                               - 193 -



    Les éléments qui précèdent conduisent au prononcé d'une peine privative de liberté de 5
    ans.

    5.2.2. Monsieur A______

    La faute de Monsieur A______ est importante.

    L'intéressé était l'homme du terrain chargé de trouver le moyen d'accéder à AAO______
    afin d'influencer le processus étatique d'attribution des titres miniers. Il a ensuite été le
    contact privilégié de la bénéficiaire des fonds, Madame E______, tout au long des
    années. Il a permis la signature du pacte corruptif et le paiement de sommes d'argent. Il
    a encore cherché à détruire les preuves de la corruption en allant à la rencontre de
    Madame E______.

    Ses mobiles sont éminemment égoïstes. Il a agi pour retirer d'importantes sommes
    d'argent de son crime.

    La collaboration à la procédure du prévenu est mauvaise. Durant toute la durée de celle-
    ci, le prévenu s'est enfermé dans le silence, en refusant de donner toute explication sur
    les actes qui lui sont reprochés. Ses explications écrites par le biais de son conseil ne
    pallient pas son absence de collaboration. Son attitude a rendu plus difficile l'instruction
    et l'a ralentie. Pour le surplus, ses explications lors de l'audience de jugement ont été
    dans une large mesure fantaisistes. Le fait de suivre, le cas échéant, les conseils d'un
    avocat étranger de ne pas s'exprimer en raison des conséquences éventuelles de ses
    déclarations sur des procédures étrangères ne justifie pas son comportement. En effet,
    on ne voit pas en quoi collaborer à une enquête pénale pourrait s'avérer dommageable
    pour le prévenu, étant rappelé que celui-ci conteste tout comportement illicite. En tout
    état, le prévenu pouvait se distancer des conseils de son avocat, ce qu'il a d'ailleurs fait
    lors de l'audience de jugement.

    Le prévenu n'a manifesté aucune prise de conscience. Le prévenu a refusé toute
    explication sur quelque sujet que ce soit durant l'instruction et ses déclarations lors de
    l'audience de jugement dénotent une absence de prise de conscience. Il est rappelé à cet
    égard que le droit de ne pas s'auto-incriminer n'exclut pas la possibilité de considérer
    comme un facteur aggravant de la peine le comportement du prévenu qui rend plus
    difficile l'enquête pénale par des dénégations opiniâtres, dont on peut déduire une
    absence de remords et de prise de conscience de sa faute (ATF 129 IV 6 consid. 6.1 p.
    20; 118 IV 21 consid. 2b p. 25; 117 IV 112 consid. 1 p. 114 et plus récemment arrêts
    6B_866/2010 du 19 juillet 2011 consid. 1.4 et 6B_660/2013 du 19 novembre 2013
    consid. 2.2).

    S'agissant de ses antécédents judiciaires, le prévenu a été condamné, le 29 juillet 2014,
    aux Etats-Unis à 2 ans de prison et à une amende de USD 75'000.- pour obstruction au


                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               256256
                                                                   of 270
                                                                       of 270
                                              - 194 -



    déroulement d'une enquête pénale. Cette condamnation est, toutefois, postérieure aux
    faits qui nous occupe et il ne peut exister de concours réel rétrospectif en cas de
    jugement prononcé à l'étranger.

    Aucune circonstance atténuante est réalisée. Il est renvoyé, à cet égard, aux
    développements faits au considérant 5.2.1.

    L'infraction de corruption d'agents publics étrangers est passible d'une peine privative
    de liberté de 5 ans au plus ou d'une peine pécuniaire.

    Le prévenu a retiré, avec ses deux autres associés, USD 34.5 millions de son activité
    d'écran et d'intermédiaire dans la commission du crime. Il se trouvait sur le terrain et en
    contacts réguliers avec la bénéficiaire des fonds corrupteurs.

    Sa faute est néanmoins moindre par rapport à celle de Monsieur C______, ce qui justifie
    une peine légèrement inférieure à celle prononcée à l'encontre du précité.

    Les éléments qui précèdent conduisent au prononcé d'une peine privative de liberté de 3
    ans et 6 mois.

    5.2.3. Madame B______

    La faute de Madame B______ est importante.

    L'intéressée était à la tête de la tour de contrôle depuis Genève de l'opération
    corruptrice. Elle a mis en place le schéma corrupteur sous l'angle corporatif et
    administratif puis l'a effacé. Elle a vendu une société de domicile non utilisée au
    préalable qui servira de société écran à CGR______ pour soudoyer le Président par
    l'intermédiaire de sa femme. Elle a gardé la mainmise sur les actions de cette société
    écran. Elle s'est chargée de la bonne exécution des contrats mis en place. Elle a signé
    tous les documents dans le cadre de la restructuration permettant de cacher le rôle joué
    par la société écran mise en place et a caché la réalité des transferts de fonds effectués à
    cette société écran en signant des comptes falsifiés.

    Elle a participé à la création d'un faux dans les titres pour justifier une vente fictive de
    terrains. Elle a ainsi porté atteinte à la confiance, qui dans les relations juridiques, est
    placée dans un titre comme moyen de preuve.

    Ses mobiles sont égoïstes. La prévenue a néanmoins agi dans le cadre de son travail
    pour CGR______ pour lequel elle était rémunérée, et donc en premier lieu pour
    favoriser les intérêts de CGR______ et ainsi enrichir Monsieur C______, auquel elle
    vouait une loyauté sans faille. Elle a néanmoins également retiré des profits de la
    réussite de l'opération par le biais d'un bonus.



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               257257
                                                                   of 270
                                                                       of 270
                                               - 195 -



    La collaboration à la procédure de la prévenue est mauvaise. L'intéressée a, certes,
    donné des explications dans le cadre de la procédure. Elle a, toutefois, occulté les
    éléments compromettants, notamment les liens de AD______ BVI avec la fondation
    V______.

    La prévenue n'a manifesté aucune prise de conscience. Elle continue à contester tout
    rôle dans les actes corruptifs, malgré son omniprésence à tous les niveaux dans la mise
    en place et dans l'effacement du schéma corrupteur. Elle a toujours nié toute implication
    dans les actes corruptifs et se cache derrière un rôle de pure exécutante, qui ne
    comprenait pas ce qu'elle faisait, alors que la réalité est tout autre. Elle a également
    contesté avoir établi un faux dans les titres, lequel était destiné à être utilisé dans le
    cadre d'une opération de vente simulée, à laquelle elle a activement prêté son concours.

    Elle n'a pas d'antécédents judiciaires, ce qui a, en l'occurrence, un effet neutre sur la
    fixation de la peine et n'a pas à être prise en considération dans un sens atténuant (ATF
    141 IV 61 consid. 6.3.2 p. 70; 136 IV 1 consid. 2.6 p. 2 ss).

    Aucune circonstance atténuante est réalisée. Il est renvoyé, à cet égard, aux
    développements faits au considérant 5.2.1.

    Il a concours d'infractions, au sens de l'art. 49 al. 1 CP, motif d'aggravation de la peine.

    L'infraction de corruption d'agents publics étrangers, tout comme celle de faux dans les
    titres, est passible d'une peine privative de liberté de 5 ans au plus ou d'une peine
    pécuniaire. En raison du concours, le plafond est, ainsi, porté à 7 ans et 6 mois.

    L'activité de la prévenue était plus éloignée du terrain que celle de ses co-prévenus,
    mais non moins nécessaire à la commission du crime. La prévenue a agi en qualité de
    fidèle employée. Elle a perçu un bonus de USD 150'000.- après la vente à ABY______
    en remerciements pour l'activité déployée. Sa faute est néanmoins moindre par rapport à
    celles de ses co-prévenus, ce qui justifie une peine inférieure à celle prononcée à
    l'encontre des précités.

    Les éléments qui précèdent conduisent au prononcé d'une peine privative de liberté de 2
    ans.

    Selon l'art. 42 al. 1 CP, le juge suspend en général l'exécution d'une peine pécuniaire ou
    d'une peine privative de liberté de deux ans au plus lorsqu'une peine ferme ne parait pas
    nécessaire pour détourner l'auteur d'autres crimes ou délits.

    La peine de 2 ans prononcée sera assortie du sursis complet, avec un délai d'épreuve de
    trois ans, suffisant pour pallier le risque de récidive.




                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               258258
                                                                   of 270
                                                                       of 270
                                               - 196 -



6.   Créance compensatrice

     6.1.1. Lorsque l'avantage illicite doit être confisqué, mais que les valeurs patrimoniales
     en résultant ne sont plus disponibles - parce qu'elles ont été consommées, dissimulées
     ou aliénées -, le juge ordonne le remplacement par une créance compensatrice de l'Etat
     d'un montant équivalent (art. 71 al. 1 CP).

     Le but de cette mesure est d'éviter que celui qui a disposé des objets ou valeurs à
     confisquer soit privilégié par rapport à celui qui les a conservés; elle ne joue qu'un rôle
     de substitution de la confiscation en nature et ne doit donc, par rapport à celle-ci,
     engendrer ni avantage ni inconvénient. En raison de son caractère subsidiaire, la créance
     compensatrice ne peut être ordonnée que si, dans l'hypothèse où les valeurs
     patrimoniales auraient été disponibles, la confiscation eût été prononcée: elle est alors
     soumise aux mêmes conditions que cette mesure. Néanmoins, un lien de connexité entre
     les valeurs saisies et l'infraction commise n'est pas requis (ATF 140 IV 57 consid. 4.1.2.
     et références citées).

     La créance compensatrice peut être recouvrée sur n'importe quel actif de son débiteur,
     même s'il est d'origine licite et cet actif peut être saisi temporairement (LOMBARDINI,
     Banques et blanchiment d'argent, 3ème éd., p. 139, N 535).

     6.1.2. Les biens obtenus d'une transaction juridique, conclue au moyen de la corruption,
     peuvent également être soumis à la confiscation, sans nécessairement être une
     conséquence directe et immédiate de la corruption. Les avoirs obtenus par une
     transaction légale basée sur la corruption doivent avoir un lien de causalité naturel et
     adéquat avec l'infraction. La légalité objective de la transaction légale obtenue par le
     biais de la corruption n'est pas pertinente dans cette décision. La confiscation couvre
     également les produits du crime, dont l'acquisition va au-delà de la formulation effective
     de l'infraction. Rien ne s'oppose en principe à la confiscation des biens acquis de
     manière purement indirecte (arrêt du Tribunal fédéral du 19 août 2015 consid. 2.2. et
     réf. cit.: ATF 137 IV 79 consid. 3.2.; Marc PIETH, Korruptionsgeldwäsche, in:
     Wirtschaft und Strafrecht, Festschrift für Niklaus Schmid [...], 2001, S. 449; Bernard
     BERTOSSA, Confiscation et corruption [...], SJ 131/2009, S. 378).

     Si le succès consiste à influencer une décision discrétionnaire, la seule option est une
     estimation basée sur l'ensemble des circonstances, en vertu de l'art. 70 al. 5 CP (arrêt du
     Tribunal fédéral du 19 août 2015 consid. 2.2. et réf. cit.: Florian BAUMANN, in: BK,
     Strafrecht, vol. I, 3e éd. 2013, n. 42 et n. 73 sur l'art. 70/71 CPS).

     6.2.1. En l'occurrence, CGR______ n'avait pas les capacités d'exploiter seul les
     concessions obtenues et devait s'adjoindre les services d'un grand groupe minier en
     mesure de le faire.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               259259
                                                                   of 270
                                                                       of 270
                                              - 197 -



    CGR______ a acquis les concessions minières en déboursant USD 160 millions et a
    revendu un peu plus de la moitié (51 % de l'actionnariat) pour USD 2.5 milliards. Le
    bénéfice direct de la transaction rendue possible grâce à la corruption est dès lors de
    plusieurs milliards de dollars américains. Sur cette somme, USD 500 millions ont été
    payés immédiatement par ABY______ à CGR______, qui en a reversé USD
    349'500'717.- à sa holding W______, détenue par la fondation V______.

    Sur cette somme, des distributions de USD 94 millions en 2010, USD 41 millions en
    2011 et USD 15 millions en 2012, ont été directement effectuées par la fondation
    V______ à la société AB______ REAL ESTATE, dont Monsieur C______ est seul
    actionnaire. Il est précisé que ces distributions sont distinctes de celles effectuées, à
    hauteur de quelques millions par année au total, pour les dépenses courantes de
    Monsieur C______. Par conséquent, Monsieur C______ s'est enrichi directement grâce
    à une transaction légale obtenue grâce à la corruption à hauteur de, à tout le moins, USD
    150 millions.

    Monsieur C______ estime sa fortune entre USD 50 et 80 millions. C'est sans compter
    les biens détenus par les fondations V______ et AR______, dont il peut disposer sur
    simple requête auprès du conseil de fondation pour ses besoins personnels,
    professionnels ou philanthropiques. Selon plusieurs spécialistes dans l'économie, en
    2013, Monsieur C______ était l'homme le plus riche d'Israël avec une fortune estimée à
    USD 9 milliards. A l'heure actuelle, sa fortune est estimée à des centaines de millions de
    dollars, voire à un milliard (USD 800 millions au 03.07.2020,
    https://www.challenges.fr/classements/fortune/Monsieur                C______-Monsieur
    C_______2746;            USD           1          milliard         au         03.04.2019,
    https://www.forbes.com/profile/Monsieur C______-Monsieur C______/).

    Compte tenu de ce qui précède, une créance compensatrice de CHF 50 millions sera
    prononcée à son encontre.

    6.2.2. Monsieur A______

    6.2.2.1. Sa rémunération pour son activité corruptrice a été de USD 34.5 millions, à
    répartir à parts égales entre ses associés. Il s'est dès lors personnellement enrichi par la
    commission de l'infraction à hauteur de USD 11.5 millions.

    Dans la mesure où cette somme n'est plus directement disponible, une créance
    compensatrice sera prononcée, en adéquation avec la situation patrimoniale du prévenu.

    6.2.2.2. Revenus

    Le prévenu perçoit, à l'heure actuelle, des revenus de EUR 143'000.- par an (EUR
    250'000.-/2 + EUR 1'500 x 12).



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               260260
                                                                   of 270
                                                                       of 270
                                              - 198 -



    6.2.2.3. Maisons en France

    Il a cédé la nue-propriété de la maison dans laquelle il habite (achetée EUR 665'000.-,
    PP 4'405'744, 4'405'740), de même que celle de la maison héritée de son père (évaluée à
    EUR 750'000.-), dont il tire des revenus, à ses enfants en 2018, soit alors que la présente
    procédure pénale était en cours et sur le point d'être renvoyée en jugement.

    6.2.2.4. ADI______

    Le prévenu a acquis, en 2011, avec ses deux associés AAB______ et AAE______, deux
    sociétés ADJ______ et ADK______ (cf. CRI USA, 4'700'476 et 4'700'417; PP
    348'891). Ces sociétés, gérées par ADL______, sont chacune propriétaires d'un
    immeuble situé l'un à côté de l'autre. Ces sociétés exploitent ensemble le ADI______
    (cf. https://www.ADI______hotel.com).

    Cet hôtel a été mis en vente, en 2017, pour la somme de USD 14'900'000.-
    (https://www._________), mais n'a finalement pas été vendu. L'hôtel est actif encore à
    ce jour (cf. i.e. www.booking.com et prêt COVID obtenu en mai 2020).

    6.2.2.5. Propriétés immobilières en Floride

    Le prévenu détient la société ADM______ (cf. CRI USA, PP 4'700'474-5), créée le 25
    octobre 2011, sise en Floride et gérée par AAB______. Cette société a acquis et détient
    les biens immobiliers suivants:

        Une maison de vacances située ______, Aventura (Floride), d'une valeur de
         USD 252'410.- ;
        Un condominium (______, Miami), d'une valeur de USD 54'840.-.
        Un condominium (______, Hollywood), d'une valeur de USD 86'110.-.
        Un condominium (______, Hollywood), d'une valeur de USD 135'210.-.
        Un condominium (______, Hollywood), d'une valeur de USD 130'380.-.

    Ces valeurs sont toutefois des valeurs minimales et conservatrices, telles qu'évaluées par
    les autorités fiscales. Leur valeur de marché est plus élevée (cf. courrier de Me Michelle
    P. SMITH, avocate de Monsieur A______, PP 4'700'417).

    Le prévenu a déclaré avoir vendu ces biens pour subvenir à ses besoins et payer ses frais
    de procédure aux Etats-Unis (cf. PV audience de jugement).

    Si cette déclaration apparaît vraisemblable sur le principe, le prévenu n'apporte aucun
    document démontrant que tous les biens ont été vendus et que l'intégralité du produit de
    la vente ne serait plus disponible.


                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               261261
                                                                   of 270
                                                                       of 270
                                                - 199 -



     6.2.2.6. Bateaux de pêche au gros

     Le prévenu est également propriétaire d'à tout le moins un bateau amarré à Juan les
     Pins, au Sud de la France, acheté en 2011 et dénommé WABI (note: "what a beautiful
     idee"), qui bat pavillon belge, propriété d'une société SAS WABI, filiale de SARL
     AAC______ France, dont Monsieur A______ est associé et ayant-droit économique (PP
     4'406'121, 4'405'616ss, 4'405'677).

     Il apparaît, également, être propriétaire avec ses associés d'un autre bateau aux Etats-
     Unis dénommé WASN'T US (cf. CRI USA).

     6.2.2.6. Il ressort de la procédure que le prévenu a cédé la propriété de ses biens à ses
     enfants ou à des tiers pour se soustraire au prononcé d'une confiscation ou d'une créance
     compensatrice par les autorités pénales.

     Compte tenu de ce qui précède et afin donc de tenir compte de manière adéquate de sa
     situation personnelle et patrimoniale, une créance compensatrice de CHF 5 millions sera
     prononcée à son encontre.

     Les actions des sociétés, qui détiennent le ADI______, seront séquestrées en garantie de
     l'exécution de la créance compensatrice.

     6.2.3. Madame B______

     La prévenue a reçu un bonus de USD 150'000.- à la suite de la transaction avec
     ABY______, soit la transaction juridique conclue au moyen des actes de corruption,
     auxquels elle a participé. Ce montant correspond à son enrichissement.

     La prévenue dispose de modestes revenus. Sa fortune mobilière s'élève entre EUR
     70'000.- et 80'000.-. Elle habite en Italie et est restée propriétaire d'une maison, dont elle
     tire des revenus locatifs, d'une valeur de EUR 1'100'000.-, grevée d'une hypothèque de
     EUR 400'000.-.

     Compte tenu de ces éléments et afin de tenir compte de l'impact de la créance
     compensatrice sur son avenir et sa situation personnelle, une créance compensatrice de
     CHF 50'000.- sera prononcée à son encontre.

7.   Frais et indemnités

     7.1.1. Selon l'art. 426 al. 1 CPP, le prévenu supporte les frais de procédure s'il est
     condamné. La répartition des frais de procédure repose sur le principe, selon lequel
     celui qui a causé les frais doit les supporter. Ainsi, le prévenu doit supporter les frais en
     cas de condamnation (art. 426 al. 1 CPP), car il a occasionné, par son comportement,



                                                    P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               262262
                                                                   of 270
                                                                       of 270
                                               - 200 -



    l'ouverture et la mise en œuvre de l'enquête pénale (ATF 138 IV 248 consid. 4.4.1. p.
    254; arrêt 6B_136/2016 du 23 janvier 2017 consid. 4.1.1.).

    Si sa condamnation n'est que partielle, les frais ne doivent être mis à sa charge que de
    manière proportionnelle, en considération des frais liés à l'instruction des infractions
    pour lesquelles un verdict de culpabilité a été prononcé. Il s'agit de réduire les frais, sous
    peine de porter atteinte à la présomption d'innocence, si le point sur lequel le prévenu a
    été acquitté a donné lieu à des frais supplémentaires et si le prévenu n'a pas, de manière
    illicite et fautive, provoqué l'ouverture de la procédure ou rendu plus difficile la
    conduite de celle-ci (cf. art. 426 al. 2 CPP). Il convient de répartir les frais en fonction
    des différents états de fait retenus, non selon les infractions visées. Comme il est
    difficile de déterminer avec exactitude les frais qui relèvent de chaque fait imputable ou
    non au condamné, une certaine marge d'appréciation doit être laissée au juge du fond
    (arrêt 6B_688/2014 du 22 décembre 2017 consid. 29.2. et références citées).

    Selon l'art. 10 al. 1 let. e du Règlement fixant le tarif des frais en matière pénale
    (RTFMP; E 4.10.03), le Tribunal correctionnel peut prélever, outre les émoluments
    généraux, un émolument compris entre CHF 400.- et CHF 10'000.-.

    A teneur de l'art. 15 RTFMP, en cas de circonstances exceptionnelles liées notamment
    au volume et à la durée de la procédure, à l'ampleur des débats ou à la situation
    financière des parties ou des autres participants à la procédure, l'autorité pénale ou, si
    elle est compétente, la direction de la procédure, peut déroger au plafond des
    émoluments prévus aux articles 4 à 13, et augmenter ceux-ci dans une juste mesure.

    7.1.2. L'autorité pénale peut ordonner que les personnes astreintes au paiement des frais
    répondent solidairement de ceux qu'elles ont occasionnés ensemble (art. 418 al. 2 CPP).

    Cette disposition vise essentiellement les cas de participation dans lesquels des motifs
    d'équité commandent que les intéressés soient tenus solidairement responsables, en
    application analogique de CO 50 (CR-CPP, 2e édition, Jean CREVOISIER / Laurent
    CREVOISIER, art. 418 CPP N 2).

    7.1.3. L'autorité pénale peut réduire ou refuser l'indemnité ou la réparation du tort moral
    si le prévenu a provoqué illicitement et fautivement l'ouverture de la procédure ou a
    rendu plus difficile la conduite de celle-ci (art. 430 al. 1 let. a CPP):

    7.2. En l'espèce, les prévenus sont partiellement acquittés de faux dans les titres
    s'agissant de Madame B______ et de Monsieur C______, respectivement acquitté de
    cette infraction s'agissant de Monsieur A______. Les prévenus Madame B______ et de
    Monsieur C______ sont également acquittés de corruption en lien avec le paiement du
    sucre à Madame E______. Toutefois, ces acquittements ne justifient pas une diminution
    des frais de la procédure qui seront mis à leur charge pour les raisons qui suivent.


                                                   P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               263263
                                                                   of 270
                                                                       of 270
                                              - 201 -



    En effet, les investigations effectuées sur le paiement du sucre à Madame E______ ne
    concernent qu'une petite partie de la procédure et étaient nécessaires pour comprendre et
    établir les faits de corruption retenus à l'encontre des prévenus. Ce paiement a été retenu
    à l'encontre de Monsieur A______.

    S'agissant des actes d'enquête effectués en lien avec les faux dans les titres dont les
    prévenus ont été acquittés, ils étaient également nécessaires pour établir les faits en lien
    avec la corruption retenue à l'encontre des prévenus, en particulier en lien avec le
    versement de USD 1.5 million à Madame E______, par le biais de D______, O______
    et N______.

    En tout état, par son comportement Monsieur C______ a provoqué l'ouverture de la
    procédure pénale dirigée contre lui. En effet, il ressort de la procédure que l'opération
    d'achat et de vente des terrains roumains par D______, par le biais de L______, était
    simulée.

    Par conséquent, les prévenus seront condamnés solidairement à payer l'intégralité des
    frais de la procédure.

    7.3. L'intégralité des frais étant mis à la charge des prévenus, ceux-ci seront
    intégralement déboutés de leurs prétentions en indemnisation.

    7.4. Le patrimoine d'un prévenu peut être séquestré dans la mesure qui paraît nécessaire
    pour couvrir les frais de procédure et les indemnités à verser (art. 268 al. 1 let. a CPP).

    Les autorités pénales peuvent compenser les créances portant sur des frais de procédure
    avec les indemnités accordées à la partie débitrice dans la même procédure pénale et
    avec des valeurs séquestrées (art. 442 al. 4 CPP).

    Les avoirs séquestrés de Monsieur C______ d'un peu plus de CHF 100'000.- déposés
    sur le compte de la Banque 1______ seront affectés au paiement des frais de la
    procédure.




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               264264
                                                                   of 270
                                                                       of 270
                                   - 202 -



                                H. SCHEMAS

    SCHEMA I




                                      P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               265265
                                                                   of 270
                                                                       of 270
                                   - 203 -



    SCHEMA II




                                      P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               266266
                                                                   of 270
                                                                       of 270
                                   - 204 -



    SCHEMA III




                                      P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               267267
                                                                   of 270
                                                                       of 270
                                   - 205 -



    SCHEMA IV




                                      P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               268268
                                                                   of 270
                                                                       of 270
                                              - 206 -




                                   PAR CES MOTIFS,
                             LE TRIBUNAL CORRECTIONNEL

                                 statuant contradictoirement :

    Acquitte Monsieur C______ de corruption d'agents publics étrangers s'agissant des
    faits mentionnés sous ch. B.a.I.1.1 de l'acte d'accusation (paiement de USD 94'038.-)
    (art. 322septies CP) et de faux dans les titres s'agissant des faits mentionnés sous ch.
    B.a.II. à l'exception du certificat d'actions mentionné sous chiffre B.a.II.2 (art. 251 CP).

    Déclare Monsieur C______ coupable de corruption d'agents publics étrangers
    (art. 322septies CP) et de faux dans les titres s'agissant du certificat d'actions mentionné
    sous chiffre a.II.2 (art. 251 cum art. 255 CP).

    Condamne Monsieur C______ à une peine privative de liberté de 5 ans (art. 40 CP).

    Prononce à l'encontre de Monsieur C______ en faveur de l'Etat de Genève une créance
    compensatrice de CHF 50'000'000.-, celle-ci s'éteignant automatiquement dans la
    mesure du paiement par Monsieur C______ (art. 71 al. 1 CP).



    Acquitte Monsieur A______ de faux dans les titres (art. 251 CP).

    Déclare Monsieur A______ coupable de corruption d'agents publics étrangers (art.
    322septies CP).

    Condamne Monsieur A______ à une peine privative de liberté de 3 ans et 6 mois
    (art. 40 CP).

    Prononce à l'encontre de Monsieur A______ en faveur de l'Etat de Genève une créance
    compensatrice de CHF 5'000'000.-, celle-ci s'éteignant automatiquement dans la mesure
    du paiement par Monsieur A______ (art. 71 al. 1 CP).

    Ordonne le séquestre des actions des sociétés ADJ______ et ADK______ en vue de
    l'exécution de la créance compensatrice (art. 71 al. 3 CP).

    Rejette les conclusions en indemnisation de Monsieur A______ (art. 429 CPP).




                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               269269
                                                                   of 270
                                                                       of 270
                                              - 207 -



    Acquitte Madame B______ de corruption d'agents publics étrangers s'agissant des faits
    mentionnés sous ch. B.b.I.1.1 de l'acte d'accusation (paiement de USD 94'038.-) (art.
    322septies CP) et de faux dans les titres s'agissant des faits mentionnés sous ch. B.b.II. à
    l'exception du certificat d'actions mentionné sous ch. B.b.II.2 (art. 251 CP).

    Déclare Madame B______ coupable de corruption d'agents publics étrangers (art.
    322septies CP) et de faux dans les titres s'agissant du certificat d'actions mentionné sous
    chiffre B.b.II.2 (art. 251 cum art. 255 CP).

    Condamne Madame B______ à une peine privative de liberté de 2 ans
    (art. 40 CP).

    Met Madame B______ au bénéfice du sursis et fixe la durée du délai d'épreuve à 3 ans
    (art. 42 et 44 CP).

    Avertit Madame B______ que si elle devait commettre de nouvelles infractions durant
    le délai d'épreuve, le sursis pourrait être révoqué et la peine suspendue exécutée, cela
    sans préjudice d'une nouvelle peine (art. 44 al. 3 CP).

    Prononce à l'encontre de Madame B______ en faveur de l'Etat de Genève une créance
    compensatrice de CHF 50'000.-, celle-ci s'éteignant automatiquement dans la mesure du
    paiement par Madame B______ (art. 71 al. 1 CP).

    Rejette les conclusions en indemnisation de Madame B______ (art. 429 CPP).


    Condamne Monsieur C______, Monsieur A______ et Madame B______,
    solidairement, aux frais de la procédure, qui s'élèvent à CHF 204'189.15, y compris un
    émolument de jugement de CHF 30'000.- (art. 418 al. 2 et 426 al. 1 et 2 CPP).

    Ordonne le maintien du séquestre des avoirs déposés sur le compte no 1______ au nom
    de Monsieur C______ auprès de Banque 1______ et compense à due concurrence la
    créance de l'Etat portant sur les frais de la procédure avec ces valeurs patrimoniales (art.
    268 al. 1 let. a et 442 al. 4 CPP).

    Ordonne la communication de la partie du dispositif du présent jugement qui la
    concerne à Banque 1______.

    Ordonne la communication du présent jugement aux autorités suivantes : Casier
    judiciaire suisse, Office fédéral de la police, Office cantonal de la population et des
    migrations, Service des contraventions (art. 81 al. 4 let. f CPP).

               Le Greffier                                            La Présidente

         Alain BANDOLLIER                                          Alexandra BANNA



                                                  P/12914/2013
Case
  Case
     1:17-cv-02726-JFK-OTW
        1:19-cv-03619-VSB Document
                           Document74-8
                                     249-1
                                         Filed
                                             Filed
                                                05/14/21
                                                   05/21/21
                                                          Page
                                                            Page
                                                               270270
                                                                   of 270
                                                                       of 270
                                              - 208 -



                                        Voies de recours

    Les parties peuvent annoncer un appel contre le présent jugement, oralement pour
    mention au procès-verbal, ou par écrit au Tribunal pénal, rue des Chaudronniers 9, case
    postale 3715, CH-1211 Genève 3, dans le délai de 10 jours à compter de la
    communication du dispositif écrit du jugement (art. 398, 399 al. 1 et 384 let. a CPP).

    Selon l'art. 399 al. 3 et 4 CPP, la partie qui annonce un appel adresse une déclaration
    écrite respectant les conditions légales à la Chambre pénale d'appel et de révision, Place
    du Bourg-de-Four 1, case postale 3108, CH-1211 Genève 3, dans les 20 jours à compter
    de la notification du jugement motivé.

    Si le défenseur d'office ou le conseil juridique gratuit conteste également son
    indemnisation, il peut interjeter recours, écrit et motivé, dans le délai de 10 jours dès la
    notification du jugement motivé, à la Chambre pénale d'appel et de révision contre la
    décision fixant son indemnité (art. 396 al. 1 CPP).

    L'appel ou le recours doit être remis au plus tard le dernier jour du délai à la juridiction
    compétente, à la Poste suisse, à une représentation consulaire ou diplomatique suisse ou,
    s'agissant de personnes détenues, à la direction de l'établissement carcéral (art. 91 al. 2
    CPP).

                                           Etat de frais

    Frais du Ministère public                           CHF 173'191.15
    Convocations devant le Tribunal                     CHF 735.00
    Frais postaux (convocation)                         CHF 213.00
    Emolument de jugement                               CHF 30'000.00
    Etat de frais                                       CHF 50.00
                                               Total CHF 204'189.15
                                                                 ==========
    Frais d'interprète du prévenu                       CHF 2'020.00 à la charge de l'Etat




                                                  P/12914/2013
